Name: Council Regulation (EU) 2018/2069 of 20 December 2018 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products
 Type: Regulation
 Subject Matter: production;  trade;  tariff policy;  EU finance;  industrial structures and policy;  agricultural activity
 Date Published: nan

 28.12.2018 EN Official Journal of the European Union L 331/4 COUNCIL REGULATION (EU) 2018/2069 of 20 December 2018 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) In order to ensure a sufficient and uninterrupted supply of certain agricultural and industrial products which are unavailable in the Union and thereby avoid any disturbances in the market for those products, autonomous Common Customs Tariff (CCT) duties on those products have been suspended by Council Regulation (EU) No 1387/2013 (1). Those products can be imported into the Union at reduced or zero duty rates. (2) The Union production of 87 products that are not listed in the Annex to Regulation (EU) No 1387/2013 is inadequate or non-existent. It is therefore in the interest of the Union to suspend totally the autonomous CCT duties on those products. (3) It is necessary to modify the conditions for the suspension of autonomous CCT duties for 26 products listed in the Annex to Regulation (EU) No 1387/2013 in order to take into account technical product developments and economic trends in the market. (4) For certain products listed in the Annex to Regulation (EU) No 1387/2013, the classification in the Combined Nomenclature (CN) of the products covered by suspensions should be amended. (5) It is also necessary, in the interest of the Union, to amend the end date for the mandatory review of 720 products listed in the Annex to Regulation (EU) No 1387/2013 in order to allow duty-free imports beyond that date. The autonomous CCT duty suspensions for those products have been reviewed and new revised dates should be set for their next mandatory review. (6) It is no longer in the interest of the Union to maintain the suspension of autonomous CCT duties for 13 products listed in the Annex to Regulation (EU) No 1387/2013. The suspensions for those products should therefore be deleted. Moreover, according to the communication from the Commission concerning autonomous tariff suspensions and quotas (2) (the Commission communication), for practical reasons, requests for tariff suspensions or quotas where the amount of uncollected customs duty is estimated to be less than EUR 15 000 per year cannot be taken into consideration. The mandatory review of the existing suspensions has indicated that imports in relation to 197 products listed in the Annex to Regulation (EU) No 1387/2013 do not reach that threshold. Those suspensions should therefore be deleted. (7) In the interest of clarity, and taking into account the number of amendments to be made, the Annex to Regulation (EU) No 1387/2013 should be replaced. (8) Regulation (EU) No 1387/2013 should therefore be amended accordingly. (9) In order to avoid any interruption of the application of the autonomous suspension scheme and to comply with the guidelines set out in the Commission communication, the changes provided for in this Regulation regarding the suspensions for the products concerned should apply from 1 January 2019. This Regulation should therefore enter into force as a matter of urgency, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1387/2013 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2018. For the Council The President E. KÃ STINGER (1) Council Regulation (EU) No 1387/2013 of 17 December 2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products and repealing Regulation (EU) No 1344/2011 (OJ L 354, 28.12.2013, p. 201). (2) OJ C 363, 13.12.2011, p. 6. ANNEX CN code TARIC Description Rate of autonomous duty Supplementary unit Date foreseen for mandatory review ex 0709 59 10 10 Fresh or chilled chanterelles for treatment other than simple repacking for retail sale (1) (2) 0 %  31.12.2020 (*1)ex 0710 21 00 10 Peas in pods, of the species Pisum sativum of the variety Hortense axiphium, frozen, of a thickness of not more than 6 mm, to be used, in their pods, in the manufacture of prepared meals (1) (2) 0 %  31.12.2023 (*1)ex 0710 80 95 50 Bamboo shoots, frozen, not put up for retail sale 0 %  31.12.2023 ex 0711 59 00 11 Mushrooms, excluding mushrooms of the genera Agaricus, Calocybe, Clitocybe, Lepista, Leucoagaricus, Leucopaxillus, Lyophyllum and Tricholoma, provisionally preserved in brine, in sulphur water, or in other preservative solutions, but unsuitable in that state for immediate consumption, for the food-canning industry (2) 0 %  31.12.2021 (*1)ex 0712 32 00 ex 0712 33 00 ex 0712 39 00 10 10 31 Mushrooms, excluding mushrooms of the genus Agaricus, dried, whole or in identifiable slices or pieces, for treatment other than simple repacking for retail sale (1) (2) 0 %  31.12.2023 (*1)ex 0804 10 00 30 Dates, fresh or dried, for use in the manufacture (excluding packing) of products of drink or food industries (2) 0 %  31.12.2023 (*1)0811 90 50 0811 90 70 Fruit of the genus Vaccinium, uncooked or cooked by steaming or boiling in water, frozen, not containing added sugar or other sweetening matter 0 %  31.12.2023 ex 0811 90 95 70 (*1)ex 0811 90 95 20 Boysenberries, frozen, not containing added sugar, not put up for retail sale 0 %  31.12.2023 (*1)ex 0811 90 95 30 Pineapple (Ananas comosus), in pieces, frozen 0 %  31.12.2023 (*1)ex 0811 90 95 40 Rose-hips, uncooked or cooked by steaming or boiling in water, frozen, not containing added sugar or other sweetening matter 0 %  31.12.2023 (*1)ex 1511 90 19 ex 1511 90 91 ex 1513 11 10 ex 1513 19 30 ex 1513 21 10 ex 1513 29 30 20 20 20 20 20 20 Palm oil, coconut (copra) oil, palm kernel oil, for the manufacture of:  industrial monocarboxylic fatty acids of subheading 3823 19 10 ,  methyl esters of fatty acids of heading 2915 or 2916 ,  fatty alcohols of subheadings 2905 17 , 2905 19 and 3823 70 used for the manufacture of cosmetics, washing products or pharmaceutical products,  fatty alcohols of subheading 2905 16 , pure or mixed, used for the manufacture of cosmetics, washing products or pharmaceutical products,  stearic acid of subheading 3823 11 00 ,  goods of heading 3401 , or  fatty acids with high purity of heading 2915 (2) 0 %  31.12.2019 ex 1512 19 10 10 Refined safflower oil (CAS RN 8001-23-8) for use in the manufacture of:  conjugated linoleic acid of heading 3823 , or  ethyl- or methyl esters of linoleic acid of heading 2916 (2) 0 %  31.12.2020 (*1)ex 1515 90 99 92 Vegetable oil, refined, containing by weight 35 % or more but not more than 50 % of arachidonic acid or 35 % or more but not more than 50 % of docosahexaenoic acid 0 %  31.12.2023 ex 1516 20 96 20 Jojoba oil, hydrogenated and interesterified, without any further chemical modification and not subjected to any texturisation process 0 %  31.12.2019 ex 1517 90 99 10 Vegetable oil, refined, containing by weight 25 % or more but not more than 50 % arachidonic acid or 12 % or more but not more than 65 % docosahexaenoic acid and standardized with high oleic sunflower oil (HOSO) 0 %  31.12.2021 (*1)ex 1901 90 99 ex 2106 90 98 39 45 Preparation in powder form containing by weight:  15 % or more but not more than 35 % of wheat derived Maltodextrin,  15 % or more but not more than 35 % of whey (milk serum),  10 % or more but not more than 30 % of refined, bleached, deodorised and non-hydrogenated sunflower oil,  10 % or more but not more than 30 % of blended, aged spray dried cheese,  5 % or more but not more than 15 % of buttermilk, and  0,1 % or more but not more than 10 % of sodium caseinate, disodium phosphate, lactic acid 0 %  31.12.2023 (*1)ex 1902 30 10 ex 1903 00 00 10 20 Transparent noodles, cut in pieces, obtained from beans (Vigna radiata (L.) Wilczek), not put up for retail sale 0 %  31.12.2023 (*1)ex 2005 91 00 10 Bamboo shoots, prepared or preserved, in immediate packings of a net content of more than 5 kg 0 %  31.12.2023 ex 2007 99 50 ex 2007 99 50 ex 2007 99 93 83 93 10 Mango puree concentrate, obtained by cooking:  of the Genus Mangifera spp.,  with a sugar content by weight of not more than 30 %, for use in the manufacture of products of food and drink industry (2) 6 % (3)  31.12.2022 ex 2007 99 50 ex 2007 99 50 84 94 Papaya puree concentrate, obtained by cooking:  of the Genus Carica spp.,  with a sugar content by weight of more than 13 % but not more than 30 %, for use in the manufacture of products of food and drink industry (2) 7,8 % (3)  31.12.2022 ex 2007 99 50 ex 2007 99 50 85 95 Guava puree concentrate, obtained by cooking:  of the Genus Psidium spp.,  with a sugar content by weight of more than 13 % but not more than 30 %, for use in the manufacture of products of food and drink industry (2) 6 % (3)  31.12.2022 ex 2008 93 91 20 Sweetened dried cranberries, excluding packing alone as processing, for the manufacture of products of food processing industries (4) 0 %  31.12.2022 ex 2008 99 48 94 Mango puree:  not from concentrate,  of the genus Mangifera,  of a Brix value of 14 or more, but not more than 20, used in the manufacture of products of drink industry (2) 6 %  31.12.2020 ex 2008 99 49 ex 2008 99 99 30 40 Seedless boysenberry puree not containing added spirit, whether or not containing added sugar 0 %  31.12.2019 ex 2008 99 49 ex 2008 99 99 70 11 Blanched vine leaves of the genus Karakishmish, in brine, containing by weight:  more than 6 % of salt concentration,  0,1 % or more but not more than 1,4 % of acidity expressed as citric acid monohydrate, and  whether or not but not more than 2 000 mg/kg of sodium benzoate according CODEX STAN 192-1995, for use in the manufacture of stuffed vine leaves with rice (2) 0 %  31.12.2022 ex 2008 99 91 20 Chinese water chestnuts (Eleocharis dulcis or Eleocharis tuberosa) peeled, washed, blanched, chilled and individually quick-frozen for use in the manufacture of products of food industry for treatment other than simple repacking (1) (2) 0 % (3)  31.12.2020 ex 2009 41 92 ex 2009 41 99 20 70 Pineapple juice:  not from concentrate,  of the genus Ananas,  of a Brix value of 11 or more but not more than 16, used in the manufacture of products of drink industry (2) 8 %  31.12.2020 ex 2009 49 30 91 Pineapple juice, other than in powder form:  with a Brix value of more than 20 but not more than 67,  a value of more than EUR 30 per 100 kg net weight,  containing added sugar, used in the manufacture of products of food or drink industry (2) 0 %  31.12.2019 ex 2009 81 31 10 Cranberry juice concentrate:  of a Brix value of 40 or more but not more than 66,  in immediate packings of a content of 50 litres or more 0 %  31.12.2019 ex 2009 89 73 ex 2009 89 73 11 13 Passion fruit juice and passion fruit juice concentrate, whether or not frozen:  with a Brix value of 13,7 or more but not more than 55,  of a value of more than EUR 30 per 100 kg net weight,  in immediate packings of a content of 50 litres or more, and  with added sugar, for the use in the manufacture of products of food or drink industry (2) 0 %  31.12.2019 ex 2009 89 79 20 Frozen boysenberry juice concentrate with a Brix value of 61 or more, but not more than 67, in immediate packings of a content of 50 litres or more 0 %  31.12.2021 (*1)ex 2009 89 79 30 Frozen acerola juice concentrate:  with a Brix value of more than 48 but not more than 67,  in immediate packings of a content of 50 litres or more 0 %  31.12.2023 ex 2009 89 79 85 Acai berry juice concentrate:  of the species Euterpe oleracea,  frozen,  not sweetened,  not in powder form,  of a Brix value of 23 or more but not more than 32, in immediate packings of a content of 10 kg or more 0 %  31.12.2021 ex 2009 89 97 ex 2009 89 97 21 29 Passion fruit juice and passion fruit juice concentrate, whether or not frozen:  with a Brix value of 10 or more but not more than 13,7,  of a value of more than EUR 30 per 100 kg net weight,  in immediate packings of a content of 50 litres or more, and  without added sugar, for the use in the manufacture of products of food or drink industry (2) 0 %  31.12.2019 ex 2009 89 99 96 Coconut water  unfermented,  not containing added spirit or sugar, and  in immediate packing of a content of 20 litres or more (1) 0 %  31.12.2021 (*1)ex 2106 10 20 20 Soya protein concentrate having a protein content by weight, calculated on a dry weight basis, of 65 % or more but not more than 90 % in powder or textured form 0 %  31.12.2023 (*1)ex 2106 10 20 30 Preparation on the base of soya protein isolate, containing by weight 6,6 % or more but not more than 8,6 % of calcium phosphate 0 %  31.12.2023 ex 2106 90 92 45 Preparation containing by weight:  more than 30 % but not more than 35 % licorice extract,  more than 65 % but not more than 70 % tricaprylin, standardised by weight to 3 % or more but not more than 4 % glabridin 0 %  31.12.2021 ex 2106 90 92 50 Casein protein hydrolysate consisting of:  by weight 20 % or more but not more than 70 % free amino acids, and  peptones of which by weight more than 90 % having a molecular weight of not more than 2 000 Da 0 %  31.12.2022 ex 2106 90 98 47 Preparation, having a moisture content of 1 % or more but not more than 4 %, and containing by weight:  15 % or more but not more than 35 % of buttermilk,  20 % ( ± 10 %) of lactose,  20 % ( ± 10 %) of whey protein concentrate,  15 % ( ± 10 %) of cheddar cheese,  3 % ( ± 2 %) of salt,  0,1 % or more but not more than 10 % of lactic acid E270,  0,1 % or more but not more than 10 % of gum arabic E414, for use in the manufacture of products of food and drink industry (2) 0 %  31.12.2022 ex 2519 90 10 10 Fused magnesia with a purity by weight of 94 % or more 0 %  31.12.2021 ex 2707 50 00 ex 2707 99 80 20 10 Mixture of xylenol-isomers and ethyl phenol-isomers, with a total xylenol content by weight of 62 % or more but less than 95 % 0 %  31.12.2019 (*1)ex 2707 99 99 10 Heavy and medium oils, whose aromatic content exceeds their non-aromatic content, for use as refinery feedstock to undergo one of the specific processes described in Additional note 5 to Chapter 27 (2) 0 %  31.12.2023 (*1)ex 2710 19 81 ex 2710 19 99 10 30 Catalytically hydroisomerized and dewaxed base oil of hydrogenated, highly isoparaffinic hydrocarbons, containing:  90 % or more by weight of saturates, and  not more than 0,03 % by weight of sulphur, with a viscosity index of 80 or more 0 %  31.12.2023 ex 2710 19 99 20 Catalytic de-waxed base oil, synthesised from gaseous hydrocarbons, followed by a heavy paraffin conversion process (HPC), containing:  not more than 1 mg/kg of sulphur,  more than 99 % by weight of saturated hydrocarbons,  more than 75 % by weight of n- and iso-paraffinic hydrocarbons with a carbon chain length of 18 or more but not more than 50, and  a kinematic viscosity at 40 °C of more than 6,5 mm2/s, or  a kinematic viscosity at 40 °C of more than 11 mm2/s with a viscosity index of 120 or more 0 %  31.12.2019 ex 2712 90 99 10 Blend of 1-alkenes (alpha-olefins) (CAS RN 131459-42-2) containing by weight 80 % or more of 1-alkenes of a chain length of 24 carbon atoms or more but not exceeding 64 carbon atoms containing by weight more than 72 % 1-alkenes with more than 28 carbon atoms 0 %  31.12.2022 (*1)ex 2804 50 90 40 Tellurium (CAS RN 13494-80-9) of a purity by weight of 99,99 % or more, but not more than 99,999 %, based on metallic impurities measured by ICP analysis 0 %  31.12.2023 (*1)2804 70 00 Phosphorus 0 %  31.12.2023 ex 2805 12 00 10 Calcium with a purity of 98 % or more by weight, in powder or wire form (CAS RN 7440-70-2) 0 %  31.12.2020 ex 2805 19 90 20 Lithium metal (CAS RN 7439-93-2) of a purity by weight of 98,8 % or more 0 %  31.12.2022 (*1)ex 2805 30 10 10 Alloy of cerium and other rare-earth metals, containing by weight 47 % or more of cerium 0 %  31.12.2023 2805 30 20 2805 30 30 2805 30 40 Rare-earth metals, scandium and yttrium, of a purity by weight of 95 % or more 0 %  31.12.2020 (*1)ex 2811 19 80 10 Sulphamidic acid (CAS RN 5329-14-6) 0 %  31.12.2023 ex 2811 19 80 20 Hydrogen iodide (CAS RN 10034-85-2) 0 %  31.12.2021 (*1)ex 2811 22 00 10 Silicon dioxide (CAS RN 7631-86-9) in the form of powder, for use in the manufacture of high performance liquid chromatography columns (HPLC) and sample preparation cartridges (2) 0 %  31.12.2023 ex 2811 22 00 15 Amorphous silicon dioxide (CAS RN 60676-86-0):  in the form of powder  of a purity by weight of 99,0 % or more  with a median grain size of 0,7 Ã ¼m or more, but not more than 2,1 Ã ¼m  where 70 % of the particles have a diameter of not more than 3 Ã ¼m 0 %  31.12.2020 ex 2811 22 00 60 Calcined amorphous silicon dioxide powder:  with a particle size of not more than 20 Ã ¼m, and  of a kind used in the production of polyethylene 0 %  31.12.2019 ex 2811 29 90 10 Tellurium dioxide (CAS RN 7446-07-3) 0 %  31.12.2022 (*1)ex 2812 90 00 10 Nitrogen trifluoride (CAS RN 7783-54-2) 0 %  31.12.2023 ex 2816 40 00 10 Barium hydroxide (CAS RN 17194-00-2) 0 %  31.12.2022 ex 2818 10 91 20 Sintered corundum with a micro crystalline structure, consisting of aluminium oxide (CAS RN 1344-28-1), magnesium aluminate (CAS RN 12068-51-8) and the rare earth aluminates of yttrium, lanthanum, and neodymium, with a content by weight (calculated as oxides) of:  94 % or more, but less than 98,5 % of aluminium oxide,  2 % ( ± 1,5 %) of magnesium oxide,  1 % ( ± 0,6 %) of yttrium oxide, and  either 2 % ( ± 1,2 %) of lanthanum oxide, or  2 % ( ± 1,2 %) of lanthanum oxide and neodymium oxide, with less than 50 % of the total weight having a particle size of more than 10 mm 0 %  31.12.2020 ex 2818 20 00 10 Activated alumina with a specific surface area of at least 350 m2/g 0 %  31.12.2019 ex 2818 30 00 20 Aluminium hydroxide (CAS RN 21645-51-2):  in the form of powder  with a purity by weight of 99,5 % or more  with a decomposition point of 263 °C or more  with a particle size of 4 Ã ¼m ( ± 1 Ã ¼m)  with a Total-Na2O-content by weight of not more than 0,06 % 0 %  31.12.2020 (*1)ex 2818 30 00 30 Aluminium hydroxide oxide in the form of boehmite or pseudoboehmite (CAS RN 1318-23-6) 0 %  31.12.2023 ex 2819 90 90 10 Dichromium trioxide (CAS RN 1308-38-9) for use in metallurgy (2) 0 %  31.12.2021 ex 2823 00 00 10 Titanium dioxide (CAS RN 13463-67-7):  of a purity by weight of 99,9 % or more,  with an average grain-size of 0,7 Ã ¼m or more but not more than 2,1 Ã ¼m 0 %  31.12.2022 ex 2825 10 00 10 Hydroxylammonium chloride (CAS RN 5470-11-1) 0 %  31.12.2022 2825 30 00 Vanadium oxides and hydroxides 0 %  31.12.2021 (*1)ex 2825 50 00 20 Copper (I or II) oxide containing by weight 78 % or more of copper and not more than 0,03 % of chloride 0 %  31.12.2023 ex 2825 50 00 30 Copper (II) oxide (CAS RN 1317-38-0), with a particle size of not more than 100 nm 0 %  31.12.2020 ex 2825 60 00 10 Zirconium dioxide (CAS RN 1314-23-4) 0 %  31.12.2022 ex 2825 70 00 10 Molybdenum trioxide (CAS RN 1313-27-5) 0 %  31.12.2021 ex 2825 70 00 20 Molybdic Acid (CAS RN 7782-91-4) 0 %  31.12.2021 ex 2826 19 90 10 Tungsten hexafluoride (CAS RN 7783-82-6) with a purity by weight of 99,9 % or more 0 %  31.12.2020 (*1)ex 2826 90 80 10 Lithium hexafluorophosphate (1-) (CAS RN 21324-40-3) 0 %  31.12.2023 (*1)ex 2826 90 80 20 Lithium difluorophosphate (CAS RN 24389-25-1) 0 %  31.12.2023 (*1)ex 2827 39 85 10 Copper monochloride (CAS RN 7758-89-6) of a purity by weight of 96 % or more but not more than 99 % 0 %  31.12.2023 ex 2827 39 85 20 Antimony pentachloride (CAS RN 7647-18-9) of a purity by weight of 99 % or more 0 %  31.12.2021 (*1)ex 2827 39 85 40 Barium chloride dihydrate (CAS RN 10326-27-9) 0 %  31.12.2023 (*1)ex 2827 49 90 10 Hydrated zirconium dichloride oxide 0 %  31.12.2023 ex 2827 60 00 10 Sodium iodide (CAS RN 7681-82-5) 0 %  31.12.2019 (*1)ex 2830 10 00 10 Disodium tetrasulphide, containing by weight 38 % or less of sodium calculated on the dry weight 0 %  31.12.2023 (*1)ex 2833 29 80 20 Manganese sulphate monohydrate (CAS RN 10034-96-5) 0 %  31.12.2023 ex 2833 29 80 30 Zirconium sulphate (CAS RN 14644-61-2) 0 %  31.12.2020 ex 2835 10 00 10 Sodium hypophosphite monohydrate (CAS RN 10039-56-2) 0 %  31.12.2022 (*1)ex 2835 10 00 20 Sodium hypophosphite (CAS RN 7681-53-0) 0 %  31.12.2023 (*1)ex 2835 10 00 30 Aluminium Phosphinate (CAS RN 7784-22-7) 0 %  31.12.2023 (*1)ex 2836 91 00 20 Lithium carbonate, containing one or more of the following impurities at the concentrations indicated:  2 mg/kg or more of arsenic,  200 mg/kg or more of calcium,  200 mg/kg or more of chlorides,  20 mg/kg or more of iron,  150 mg/kg or more of magnesium,  20 mg/kg or more of heavy metals,  300 mg/kg or more of potassium,  300 mg/kg or more of sodium,  200 mg/kg or more of sulphates, determined according to the methods specified in the European PharmacopÃ ia 0 %  31.12.2023 (*1)ex 2836 99 17 30 Zirconium (IV) basic carbonate (CAS RN 57219-64-4 or 37356-18-6) with a purity by weight of 96 % or more 0 %  31.12.2023 (*1)ex 2837 19 00 20 Copper cyanide (CAS RN 544-92-3) 0 %  31.12.2023 ex 2837 20 00 10 Tetrasodium hexacyanoferrate (II) (CAS RN 13601-19-9) 0 %  31.12.2021 ex 2839 19 00 10 Disodium disilicate (CAS RN 13870-28-5) 0 %  31.12.2022 (*1)ex 2839 90 00 20 Calcium silicate (CAS RN 1344-95-2) 0 %  31.12.2023 ex 2840 20 90 10 Zinc borate (CAS RN 12767-90-7) 0 %  31.12.2020 ex 2841 50 00 10 Potassium dichromate (CAS RN 7778-50-9) 0 %  31.12.2022 (*1)ex 2841 70 00 10 Diammonium tetraoxomolybdate(2-) (CAS RN 13106-76-8) 0 %  31.12.2023 ex 2841 70 00 20 Diammonium tridecaoxotetramolybdate(2-) (CAS RN 12207-64-6) 0 %  31.12.2019 ex 2841 70 00 30 Hexaammonium heptamolybdate, anhydrous (CAS RN 12027-67-7) or as tetrahydrate (CAS RN 12054-85-2) 0 %  31.12.2019 ex 2841 70 00 40 Diammonium dimolybdate (CAS RN 27546-07-2) 0 %  31.12.2021 ex 2841 80 00 10 Diammonium wolframate (ammonium paratungstate) (CAS RN 11120-25-5) 0 %  31.12.2022 ex 2841 90 30 10 Potassium metavanadate (CAS RN 13769-43-2) 0 %  31.12.2022 ex 2841 90 85 10 Lithium cobalt(III) oxide (CAS RN 12190-79-3) with a cobalt content of at least 59 % 0 %  31.12.2022 (*1)ex 2841 90 85 20 Potassium titanium oxide (CAS RN 12056-51-8) in powder form with a purity of 99 % or more 0 %  31.12.2023 (*1)ex 2842 10 00 10 Synthetic beta zeolite powder 0 %  31.12.2023 ex 2842 10 00 20 Synthetic chabasite zeolite powder 0 %  31.12.2019 ex 2842 10 00 40 Aluminosilicate (CAS RN 1318-02-1) with a zeolite structure of Aluminophosphate-eighteen (AEI) for use in the manufacture of catalytic preparations (2) 0 %  31.12.2021 ex 2842 10 00 50 Fluorphlogopite (CAS RN 12003-38-2) 0 %  31.12.2022 ex 2842 90 10 10 Sodium selenate (CAS RN 13410-01-0) 0 %  31.12.2019 ex 2842 90 80 30 Aluminum trititanium dodecachloride (CAS RN 12003-13-3) 0 %  31.12.2022 (*1)2845 10 00 Heavy water (deuterium oxide) (Euratom) (CAS RN 7789-20-0) 0 %  31.12.2023 (*1)2845 90 10 Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium; mixtures and solutions containing these products (Euratom) 0 %  31.12.2023 ex 2845 90 90 10 Helium-3 (CAS RN 14762-55-1) 0 %  31.12.2021 (*1)ex 2845 90 90 20 Water enriched at a level of 95 % or more by weight with oxygen-18 (CAS RN 14314-42-2) 0 %  31.12.2023 ex 2845 90 90 30 (13C)Carbon monoxide (CAS RN 1641-69-6) 0 %  31.12.2021 (*1)ex 2846 10 00 ex 3824 99 96 10 53 Rare-earth concentrate containing by weight 60 % or more but not more than 95 % of rare-earth oxides and not more than 1 % each of zirconium oxide, aluminium oxide or iron oxide, and having a loss on ignition of 5 % or more by weight 0 %  31.12.2023 (*1)ex 2846 10 00 20 Dicerium tricarbonate (CAS RN 537-01-9), whether or not hydrated 0 %  31.12.2023 (*1)ex 2846 10 00 30 Cerium lanthanum carbonate, whether or not hydrated 0 %  31.12.2023 (*1)2846 90 10 2846 90 20 2846 90 30 2846 90 90 Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals, other than those of subheading 2846 10 00 0 %  31.12.2023 (*1)ex 2850 00 20 10 Silane (CAS RN 7803-62-5) 0 %  31.12.2023 (*1)ex 2850 00 20 20 Arsine (CAS RN 7784-42-1) 0 %  31.12.2023 ex 2850 00 20 30 Titanium nitride (CAS RN 25583-20-4) with a particle size of not more than 250 nm 0 %  31.12.2022 ex 2850 00 20 40 Germanium tetrahydride (CAS RN 7782-65-2) 0 %  31.12.2021 ex 2850 00 20 60 Disilane (CAS RN 1590-87-0) 0 %  31.12.2022 (*1)ex 2850 00 20 70 Cubic Boron nitride (CAS RN 10043-11-5) 0 %  31.12.2023 (*1)ex 2850 00 60 10 Sodium azide (CAS RN 26628-22-8) 0 %  31.12.2023 (*1)ex 2853 90 90 20 Phosphine (CAS RN 7803-51-2) 0 %  31.12.2023 ex 2903 39 19 20 5-Bromopent-1-ene (CAS RN 1119-51-3) 0 %  31.12.2022 2903 39 21 Difluoromethane (CAS RN 75-10-5) 0 %  31.12.2020 ex 2903 39 24 10 Pentafluoroethane (CAS RN 354-33-6) 0 %  31.12.2019 ex 2903 39 26 10 1,1,1,2-Tetrafluoroethane feedstock for pharmaceutical grade production conforming to the following specification:  not more than 600 ppm by weight of R134 (1,1,2,2-tetrafluoroethane),  not more than 5 ppm by weight of R143a (1,1,1-trifluoroethane),  not more than 2 ppm by weight of R125 (pentafluoroethane),  not more than 100 ppm by weight of R124 (1-chloro-1,2,2,2-tetrafluoroethane),  not more than 30 ppm by weight of R114 (1,2-dichlorotetrafluoroethane),  not more than 50 ppm by weight of R114a (1,1-Dichlorotetrafluoroethane),  not more than 250 ppm by weight of R133a (1-Chloro-2,2,2-Trifluoroethane),  not more than 2 ppm by weight of R22 (Chlorodifluoromethane),  not more than 2 ppm by weight of R115 (Chloropentafluoroethane),  not more than 2 ppm by weight of R12 (Dichlorodifluoromethane),  not more than 20 ppm by weight of R40 (Methyl chloride),  not more than 20 ppm by weight of R245cb (1,1,1,2,2-pentafluoropropane),  not more than 20 ppm by weight of R12B1 (Chlorodifluorobromomethane),  not more than 20 ppm by weight of R32 (Difluoromethane),  not more than 15 ppm by weight of R31 (Chlorofluoromethane),  not more than 10 ppm by weight of R152a (1,1-Difluoroethane),  not more than 20 ppm by weight of 1131 (1-Chloro-2 Fluoroethylene),  not more than 20 ppm by weight of 1122 (1-Chloro-2,2-Difluoroethylene),  not more than 3 ppm by weight of 1234yf (2,3,3,3-Tetrafluoropropene),  not more than 3 ppm by weight of 1243zf (3,3,3 Trifluoropropene),  not more than 3 ppm by weight of 1122a (1-chloro-1,2-difluoroethylene),  not more than 4,5 ppm by weight of 1234yf+1122a+1243zf (2,3,3,3-tetrafluoropropene, +1-Chloro-1,2-Difluoroethylene+3,3,3-Trifluoropropene),  not more than 3 ppm by weight of any individual unspecified/unknown chemical,  not more than 10 ppm by weight of all unspecified/unknown chemicals combined,  not more than 10 ppm by weight of Water,  with an acidity level of not more than 0,1 ppm by weight,  without Halides,  not more than 0,01 % by volume of High Boilers,  without any odour (no malodour), for further purification to an inhalation grade of HFC 134a produced under GMP (Good Manufacturing Practice) for use in the manufacture of a propellant for medical aerosols whose contents are taken into the oral or nasal cavities, and/or the respiratory tract (CAS RN 811-97-2) (2) 0 %  31.12.2019 (*1)ex 2903 39 27 10 1,1,1,3,3-Pentafluoropropane (CAS RN 460-73-1) 0 %  31.12.2023 (*1)ex 2903 39 28 10 Carbon tetrafluoride (tetrafluoromethane) (CAS RN 75-73-0) 0 %  31.12.2023 (*1)ex 2903 39 28 20 Perfluoroethane (CAS RN 76-16-4) 0 %  31.12.2023 (*1)ex 2903 39 29 10 1H-Perfluorohexane (CAS RN 355-37-3) 0 %  31.12.2023 2903 39 31 2,3,3,3-Tetrafluoroprop-1-ene (2,3,3,3-tetrafluoropropene) (CAS RN 754-12-1) 0 %  31.12.2022 (*1)ex 2903 39 35 20 Trans-1,3,3,3-tetrafluoroprop-1-ene (Trans-1,3,3,3-tetrafluoropropene) (CAS RN 29118-24-9) 0 %  31.12.2023 ex 2903 39 39 10 Perfluoro(4-methyl-2-pentene) (CAS RN 84650-68-0) 0 %  31.12.2021 (*1)ex 2903 39 39 20 (Perfluorobutyl) ethylene (CAS RN 19430-93-4) 0 %  31.12.2023 ex 2903 39 39 30 Hexafluoropropene (CAS RN 116-15-4) 0 %  31.12.2021 ex 2903 39 39 40 1,1,2,3,4,4-hexafluorobuta-1,3-diene (CAS RN 685-63-2) 0 %  31.12.2022 ex 2903 74 00 10 2-Chloro-1,1-difluoroethane (CAS RN 338-65-8) 0 %  31.12.2020 (*1)ex 2903 77 60 10 1,1,1-Trichlorotrifluoroethane (CAS RN 354-58-5) 0 %  31.12.2023 ex 2903 77 90 10 Chlorotrifluoroethylene (CAS RN 79-38-9) 0 %  31.12.2021 (*1)ex 2903 78 00 10 Octafluoro-1,4-diiodobutane (CAS RN 375-50-8) 0 %  31.12.2023 ex 2903 79 30 10 Trans-1-chloro-3,3,3-trifluoropropene (CAS RN 102687-65-0) 0 %  31.12.2019 (*1)ex 2903 89 80 10 1,6,7,8,9,14,15,16,17,17,18,18-Dodecachloropentacyclo [12.2.1.16,9.02,13.05,10]octadeca-7,15-diene (CAS RN 13560-89-9) 0 %  31.12.2023 ex 2903 89 80 40 Hexabromocyclododecane 0 %  31.12.2021 ex 2903 89 80 50 Chlorocyclopentane (CAS RN 930-28-9) 0 %  31.12.2022 ex 2903 89 80 60 Octafluorocyclobutane (CAS RN 115-25-3) 0 %  31.12.2022 ex 2903 99 80 15 4-Bromo-2-chloro-1-fluorobenzene (CAS RN 60811-21-4) 0 %  31.12.2020 (*1)ex 2903 99 80 20 1,2-Bis(pentabromophenyl)ethane (CAS RN 84852-53-9) 0 %  31.12.2023 (*1)ex 2903 99 80 40 2,6-Dichlorotoluene, of a purity by weight of 99 % or more and containing:  0,001 mg/kg or less of tetrachlorodibenzodioxines,  0,001 mg/kg or less of tetrachlorodibenzofurans,  0,2 mg/kg or less of tetrachlorobiphenyls 0 %  31.12.2023 (*1)ex 2903 99 80 50 Fluorobenzene (CAS RN 462-06-6) 0 %  31.12.2023 ex 2903 99 80 60 1,1 ²-methanediylbis(4-fluorobenzene) (CAS RN 457-68-1) 0 %  31.12.2022 ex 2903 99 80 75 3-Chloro-alpha,alpha,alpha-trifluorotoluene (CAS RN 98-15-7) 0 %  31.12.2019 (*1)ex 2903 99 80 80 1-Bromo-3,4,5-trifluorobenzene (CAS RN 138526-69-9) 0 %  31.12.2023 ex 2904 10 00 30 Sodium p-styrenesulphonate (CAS RN 2695-37-6) 0 %  31.12.2019 ex 2904 10 00 50 Sodium 2-methylprop-2-ene-1-sulphonate (CAS RN 1561-92-8) 0 %  31.12.2019 ex 2904 20 00 10 Nitromethane (CAS RN 75-52-5) 0 %  31.12.2020 ex 2904 20 00 20 Nitroethane (CAS RN 79-24-3) 0 %  31.12.2020 ex 2904 20 00 30 1-Nitropropane (CAS RN 108-03-2) 0 %  31.12.2020 ex 2904 20 00 40 2-Nitropropane (CAS RN 79-46-9) 0 %  31.12.2019 ex 2904 91 00 10 Trichloronitromethane (CAS RN 76-06-2), for the manufacture of goods of subheading 3808 92 (2) 0 %  31.12.2019 ex 2904 99 00 20 1-Chloro-2,4-dinitrobenzene (CAS RN 97-00-7) 0 %  31.12.2019 ex 2904 99 00 25 Difluoromethanesulphonyl chloride (CAS RN 1512-30-7) 0 %  31.12.2020 ex 2904 99 00 30 Tosyl chloride (CAS RN 98-59-9) 0 %  31.12.2019 ex 2904 99 00 35 1-Fluoro-4-nitrobenzene (CAS RN 350-46-9) 0 %  31.12.2020 ex 2904 99 00 40 4-Chlorobenzenesulphonyl chloride (CAS RN 98-60-2) 0 %  31.12.2022 (*1)ex 2904 99 00 45 2-Nitrobenzenesulfonyl Chloride (CAS RN 1694-92-4) 0 %  31.12.2023 (*1)ex 2904 99 00 50 Ethanesulphonyl chloride (CAS RN 594-44-5) 0 %  31.12.2023 ex 2904 99 00 60 4,4 ²-Dinitrostilbene-2,2 ²-disulfonic acid (CAS RN 128-42-7) 0 %  31.12.2019 ex 2904 99 00 70 1-Chloro-4-nitrobenzene (CAS RN 100-00-5) 0 %  31.12.2019 ex 2904 99 00 80 1-Chloro-2-nitrobenzene (CAS RN 88-73-3) 0 %  31.12.2019 ex 2905 11 00 10 Methanol (CAS RN 67-56-1) with a purity of 99,85 % by weight or more 0 %  31.12.2023 ex 2905 11 00 ex 2905 19 00 20 35 Methyl methanesulphonate (CAS RN 66-27-3) 0 %  31.12.2021 (*1)ex 2905 19 00 11 Potassium tert-butanolate (CAS RN 865-47-4), whether or not in the form of a solution in tetrahydrofuran according to note 1e) to Chapter 29 of the CN 0 %  31.12.2023 (*1)ex 2905 19 00 20 Butyltitanate monohydrate, homopolymer (CAS RN162303-51-7) 0 %  31.12.2023 (*1)ex 2905 19 00 25 Tetra-(2-ethylhexyl) titanate (CAS RN 1070-10-6) 0 %  31.12.2023 (*1)ex 2905 19 00 30 2,6-Dimethylheptan-4-ol (CAS RN 108-82-7) 0 %  31.12.2023 ex 2905 19 00 40 2,6-Dimethylheptan-2-ol (CAS RN 13254-34-7) 0 %  31.12.2019 ex 2905 19 00 70 Titanium tetrabutanolate (CAS RN 5593-70-4) 0 %  31.12.2022 ex 2905 19 00 80 Titanium tetraisopropoxide (CAS RN 546-68-9) 0 %  31.12.2022 (*1)ex 2905 19 00 85 Titanium tetraethanolate (CAS RN 3087-36-3) 0 %  31.12.2023 ex 2905 22 00 10 Linalool (CAS RN 78-70-6) containing by weight 90,7 % or more of (3R)-(-)-Linalool (CAS RN 126-91-0) 0 %  31.12.2019 ex 2905 22 00 20 3,7-Dimethyloct-6-en-1-ol (CAS RN 106-22-9) 0 %  31.12.2021 ex 2905 29 90 10 Cis-hex-3-en-1-ol (CAS RN 928-96-1) 0 %  31.12.2022 ex 2905 39 95 10 Propane-1,3-diol (CAS RN 504-63-2) 0 %  31.12.2020 ex 2905 39 95 20 Butane-1,2-diol (CAS RN 584-03-2) 0 %  31.12.2022 ex 2905 39 95 30 2,4,7,9-Tetramethyl-4,7-decanediol (CAS RN 17913-76-7) 0 %  31.12.2021 ex 2905 39 95 40 Decane-1,10-diol (CAS RN 112-47-0) 0 %  31.12.2022 (*1)ex 2905 39 95 50 2-Methyl-2-propylpropane-1,3-diol (CAS RN 78-26-2) 0 %  31.12.2023 ex 2905 49 00 10 Ethylidynetrimethanol (CAS RN 77-85-0) 0 %  31.12.2020 ex 2905 59 98 20 2,2,2-Trifluoroethanol (CAS RN 75-89-8) 0 %  31.12.2019 (*1)ex 2906 19 00 10 Cyclohex-1,4-ylenedimethanol (CAS RN 105-08-8) 0 %  31.12.2023 (*1)ex 2906 19 00 20 4,4 ²-Isopropylidenedicyclohexanol (CAS RN 80-04-6) 0 %  31.12.2023 ex 2906 19 00 50 4-tert-Butylcyclohexanol (CAS RN 98-52-2) 0 %  31.12.2019 (*1)ex 2906 29 00 20 1-Hydroxymethyl-4-methyl-2,3,5,6-tetrafluorobenzene (CAS RN 79538-03-7) 0 %  31.12.2023 ex 2906 29 00 30 2-Phenylethanol (CAS RN 60-12-8) 0 %  31.12.2022 ex 2906 29 00 40 2-Bromo-5-iodo-benzenemethanol (CAS RN 946525-30-0) 0 %  31.12.2020 ex 2906 29 00 50 2,2 ²-(m-phenylene)dipropan-2-ol (CAS RN 1999-85-5) 0 %  31.12.2022 ex 2907 12 00 20 Mixture of meta-cresol (CAS RN 108-39-4) and para-cresol (CAS RN 106-44-5) with a purity by weight of 99 % or more 0 %  31.12.2019 ex 2907 12 00 30 p-Cresol (CAS RN 106-44-5) 0 %  31.12.2019 ex 2907 15 90 10 2-Naphthol (CAS RN 135-19-3) 0 %  31.12.2021 ex 2907 19 10 10 2,6-Xylenol (CAS RN 576-26-1) 0 %  31.12.2019 (*1)ex 2907 19 90 20 Biphenyl-4-ol (CAS RN 92-69-3) 0 %  31.12.2023 (*1)ex 2907 21 00 10 Resorcinol (CAS RN 108-46-3) 0 %  31.12.2023 (*1)ex 2907 29 00 15 6,6 ²-Di-tert-butyl-4,4 ²-butylidenedi-m-cresol (CAS RN 85-60-9) 0 %  31.12.2023 (*1)ex 2907 29 00 20 4,4 ²-(3,3,5-Trimethylcyclohexylidene)diphenol (CAS RN 129188-99-4) 0 %  31.12.2023 ex 2907 29 00 25 4-Hydroxybenzyl alcohol (CAS RN 623-05-2) 0 %  31.12.2019 (*1)ex 2907 29 00 30 4,4 ²,4 ³-Ethylidynetriphenol (CAS RN 27955-94-8) 0 %  31.12.2023 ex 2907 29 00 45 2-Methylhydroquinone (CAS RN 95-71-6) 0 %  31.12.2021 (*1)ex 2907 29 00 50 6,6 ²,6 ³-Tricyclohexyl-4,4 ²,4 ³-butane-1,1,3-triyltri(m-cresol) (CAS RN 111850-25-0) 0 %  31.12.2023 ex 2907 29 00 65 2,2 ²-Methylenebis(6-cyclohexyl-p-cresol) (CAS RN 4066-02-8) 0 %  31.12.2019 (*1)ex 2907 29 00 70 2,2 ²,2 ³,6,6 ²,6 ³-Hexa-tert-butyl-Ã ±,Ã ± ²,Ã ± ³-(mesitylene-2,4,6-triyl)tri-p-cresol (CAS RN 1709-70-2) 0 %  31.12.2023 (*1)ex 2907 29 00 75 Biphenyl-4,4 ²-diol (CAS RN 92-88-6) 0 %  31.12.2023 (*1)ex 2907 29 00 85 Phloroglucinol whether or not hydrated 0 %  31.12.2023 (*1)ex 2908 19 00 10 Pentafluorophenol (CAS RN 771-61-9) 0 %  31.12.2023 (*1)ex 2908 19 00 20 4,4 ²-(Perfluoroisopropylidene)diphenol (CAS RN 1478-61-1) 0 %  31.12.2023 ex 2908 19 00 30 4-Chlorophenol (CAS RN 106-48-9) 0 %  31.12.2019 ex 2908 19 00 40 3,4,5-Trifluorophenol (CAS RN 99627-05-1) 0 %  31.12.2020 ex 2908 19 00 50 4-Fluorophenol (CAS RN 371-41-5) 0 %  31.12.2020 (*1)ex 2909 19 90 20 Bis(2-chloroethyl) ether (CAS RN 111-44-4) 0 %  31.12.2023 (*1)ex 2909 19 90 30 Mixture of isomers of nonafluorobutyl methyl ether or nonafluorobutyl ethyl ether, of a purity by weight of 99 % or more 0 %  31.12.2023 ex 2909 19 90 50 3-Ethoxy-perfluoro-2-methylhexane (CAS RN 297730-93-9) 0 %  31.12.2021 ex 2909 20 00 10 8-Methoxycedrane (CAS RN 19870-74-7) 0 %  31.12.2021 (*1)ex 2909 30 38 10 Bis(pentabromophenyl) ether (CAS RN 1163-19-5) 0 %  31.12.2023 ex 2909 30 38 20 1,1 ²-Propane-2,2-diylbis[3,5-dibromo-4-(2,3-dibromopropoxy)benzene] (CAS RN 21850-44-2) 0 %  31.12.2021 ex 2909 30 38 30 1,1 ²-(1-Methylethylidene)bis[3,5-dibromo-4-(2,3-dibromo-2-methylpropoxy)]-benzene (CAS RN 97416-84-7) 0 %  31.12.2020 (*1)ex 2909 30 38 40 4-Benzyloxybromobenzene (CAS RN 6793-92-6) 0 %  31.12.2023 ex 2909 30 90 10 2-(Phenylmethoxy)naphthalene (CAS RN 613-62-7) 0 %  31.12.2019 ex 2909 30 90 15 {[(2,2-dimethylbut-3-yn-1-yl)oxy]methyl}benzene (CAS RN 1092536-54-3) 0 %  31.12.2021 ex 2909 30 90 20 1,2-Bis(3-methyl-phenoxy)ethane (CAS RN 54914-85-1) 0 %  31.12.2019 ex 2909 30 90 25 1,2-Diphenoxyethane (CAS RN 104-66-5) in the form of powder or as an aqueous dispersion containing by weight 30 % or more but not more than 60 % of 1,2-diphenoxyethane 0 %  31.12.2021 ex 2909 30 90 30 3,4,5-Trimethoxytoluene (CAS RN 6443-69-2) 0 %  31.12.2020 ex 2909 30 90 40 1-Chloro-2,5-dimethoxybenzene (CAS RN 2100-42-7) 0 %  31.12.2020 ex 2909 30 90 50 1-Ethoxy-2,3-difluorobenzene (CAS RN 121219-07-6) 0 %  31.12.2020 ex 2909 30 90 60 1-Butoxy-2,3-difluorobenzene (CAS RN 136239-66-2) 0 %  31.12.2020 ex 2909 30 90 70 O,O,O-1,3,5-trimethylresorcinol (CAS RN 621-23-8) 0 %  31.12.2021 ex 2909 30 90 80 Oxyfluorfen (ISO) (CAS RN 42874-03-3) with a purity by weight of 97 % or more 0 %  31.12.2021 ex 2909 49 80 10 1-Propoxypropan-2-ol (CAS RN 1569-01-3) 0 %  31.12.2020 (*1)ex 2909 50 00 10 4-(2-Methoxyethyl)phenol (CAS RN 56718-71-9) 0 %  31.12.2023 ex 2909 50 00 20 Ubiquinol (CAS RN 992-78-9) 0 %  31.12.2020 (*1)ex 2909 60 00 10 Bis(Ã ±,Ã ±-dimethylbenzyl) peroxide (CAS RN 80-43-3) 0 %  31.12.2023 ex 2909 60 00 30 3,6,9-Triethyl-3,6,9-trimethyl-1,4,7-triperoxonane (CAS RN 24748-23-0), dissolved in isoparaffinic hydrocarbons 0 %  31.12.2019 (*1)ex 2910 90 00 15 1,2-Epoxycyclohexane (CAS RN 286-20-4) 0 %  31.12.2023 (*1)ex 2910 90 00 30 2,3-Epoxypropan-1-ol (glycidol) (CAS RN 556-52-5) 0 %  31.12.2023 ex 2910 90 00 50 2,3-Epoxypropyl phenyl ether (CAS RN 122-60-1) 0 %  31.12.2020 ex 2910 90 00 80 Allyl glycidyl ether (CAS RN 106-92-3) 0 %  31.12.2021 ex 2911 00 00 10 Ethoxy-2,2-difluoroethanol (CAS RN 148992-43-2) 0 %  31.12.2020 ex 2912 19 00 10 Undecanal (CAS RN 112-44-7) 0 %  31.12.2021 ex 2912 29 00 15 2,6,6-Trimethylcyclohexenecarbaldehyde (alpha-beta isomers mixture) (CAS RN 52844-21-0) 0 %  31.12.2021 ex 2912 29 00 25 Mixture of isomers consisting of:  85 ( ± 10) % by weight of 4-isobutyl-2-methylbenzaldehyde (CAS RN 73206-60-7)  15 ( ± 10) % by weight of 2-isobutyl-4-methyllbenzaldehyde (CAS RN 68102-28-3) 0 %  31.12.2021 ex 2912 29 00 35 Cinnamaldehyde (CAS RN 104-55-2) 0 %  31.12.2022 ex 2912 29 00 45 p-Phenylbenzaldehyde (CAS RN 3218-36-8) 0 %  31.12.2022 (*1)ex 2912 29 00 50 4-Isobutylbenzaldehyde (CAS RN 40150-98-9) 0 %  31.12.2023 (*1)ex 2912 29 00 70 4-tert-Butylbenzaldehyde (CAS RN 939-97-9) 0 %  31.12.2023 (*1)ex 2912 29 00 80 4-Isopropylbenzaldehyde (CAS RN 122-03-2) 0 %  31.12.2023 (*1)ex 2912 49 00 10 3-Phenoxybenzaldehyde (CAS RN 39515-51-0) 0 %  31.12.2023 ex 2912 49 00 20 4-Hydroxybenzaldehyde (CAS RN 123-08-0) 0 %  31.12.2022 ex 2912 49 00 30 Salicylaldehyde (CAS RN 90-02-8) 0 %  31.12.2020 ex 2912 49 00 40 3-Hydroxy-p-anisaldehyde (CAS RN 621-59-0) 0 %  31.12.2020 ex 2912 49 00 50 2,6-dihydroxybenzaldehyde (CAS RN 387-46-2) 0 %  31.12.2022 ex 2914 19 90 20 Heptan-2-one (CAS RN 110-43-0) 0 %  31.12.2022 ex 2914 19 90 30 3-Methylbutanone (CAS RN 563-80-4) 0 %  31.12.2022 ex 2914 19 90 40 Pentan-2-one (CAS RN 107-87-9) 0 %  31.12.2022 (*1)ex 2914 19 90 60 Zinc acetylacetonate (CAS RN 14024-63-6) 0 %  31.12.2023 (*1)ex 2914 29 00 15 oestr-5(10)-ene-3,17-dione (CAS RN 3962-66-1) 0 %  31.12.2023 (*1)ex 2914 29 00 20 Cyclohexadec-8-enone (CAS RN 3100-36 5) 0 %  31.12.2023 (*1)ex 2914 29 00 25 Cyclohex-2-enone (CAS RN 930-68-7) 0 %  31.12.2023 ex 2914 29 00 30 (R)-p-Mentha-1(6),8-dien-2-one (CAS RN 6485-40-1) 0 %  31.12.2020 (*1)ex 2914 29 00 40 Camphor 0 %  31.12.2023 ex 2914 29 00 50 trans-Ã ²-Damascone (CAS RN 23726-91-2) 0 %  31.12.2021 ex 2914 29 00 70 2-sec-butylcyclohexanone (CAS RN 14765-30-1) 0 %  31.12.2022 ex 2914 29 00 80 1-(cedr-8-en-9-yl)ethanone (CAS RN 32388-55-9) 0 %  31.12.2022 ex 2914 39 00 15 2,6-Dimethyl-1-indanone (CAS RN 66309-83-9) 0 %  31.12.2019 ex 2914 39 00 25 1,3-Diphenylpropane-1,3-dione (CAS RN 120-46-7) 0 %  31.12.2019 ex 2914 39 00 30 Benzophenone (CAS RN 119-61-9) 0 %  31.12.2022 (*1)ex 2914 39 00 50 4-Phenylbenzophenone (CAS RN 2128-93-0) 0 %  31.12.2023 (*1)ex 2914 39 00 60 4-Methylbenzophenone (CAS RN 134-84-9) 0 %  31.12.2023 ex 2914 39 00 70 Benzil (CAS RN 134-81-6) 0 %  31.12.2022 ex 2914 39 00 80 4 ²-Methylacetophenone (CAS RN 122-00-9) 0 %  31.12.2022 ex 2914 50 00 20 3 ²-Hydroxyacetophenone (CAS RN 121-71-1) 0 %  31.12.2020 (*1)ex 2914 50 00 25 4 ²-Methoxyacetophenone (CAS RN 100-06-1) 0 %  31.12.2023 (*1)ex 2914 50 00 36 2,7-Dihydroxy-9-fluorenone (CAS RN 42523-29-5) 0 %  31.12.2023 ex 2914 50 00 40 4-(4-Hydroxyphenyl)butan-2-one (CAS RN 5471-51-2) 0 %  31.12.2021 ex 2914 50 00 45 3,4-Dihydroxybenzophenone (CAS RN 10425-11-3) 0 %  31.12.2022 ex 2914 50 00 60 2,2-Dimethoxy-2-phenylacetophenone (CAS RN 24650-42-8) 0 %  31.12.2022 ex 2914 50 00 65 3-Methoxyacetophenone (CAS RN 586-37-8) 0 %  31.12.2020 ex 2914 50 00 75 7-Hydroxy-3,4-dihydro-1(2H)-naphthalenone (CAS RN 22009-38-7) 0 %  31.12.2020 (*1)ex 2914 50 00 80 2 ²,6 ²-Dihydroxyacetophenone (CAS RN 699-83-2) 0 %  31.12.2023 ex 2914 50 00 85 4,4 ²-Dihydroxybenzophenone (CAS RN 611-99-4) 0 %  31.12.2021 (*1)ex 2914 69 80 10 2-Ethylanthraquinone (CAS RN 84-51-5) 0 %  31.12.2023 ex 2914 69 80 20 2-Pentylanthraquinone (CAS RN 13936-21-5) 0 %  31.12.2019 (*1)ex 2914 69 80 30 1,4-Dihydroxyanthraquinone (CAS RN 81-64-1) 0 %  31.12.2023 ex 2914 69 80 40 p-Benzoquinone (CAS RN 106-51-4) 0 %  31.12.2021 ex 2914 69 80 50 Reaction mass of 2-(1,2-dimethylpropyl)anthraquinone (CAS RN 68892-28-4) and 2-(1,1-dimethylpropyl)anthraquinone (CAS RN 32588-54-8) 0 %  31.12.2019 ex 2914 79 00 15 1-(4-Methylphenyl)-4,4,4-trifluorobutane-1,3-dione (CAS RN 720-94-5) 0 %  31.12.2020 ex 2914 79 00 20 2,4 ²-Difluorobenzophenone (CAS RN 342-25-6) 0 %  31.12.2022 ex 2914 79 00 25 1-(7-Bromo-9,9-difluoro-9H-fluoren-2-yl)-2-chloroethanone (CAS RN 1378387-81-5) 0 %  31.12.2020 (*1)ex 2914 79 00 30 5-Methoxy-1-[4-(trifluoromethyl)phenyl]pentan-1-one (CAS RN 61718-80-7) 0 %  31.12.2023 (*1)ex 2914 79 00 35 1-[4-(benzyloxy)phenyl]-2-bromopropan-1-one (CAS RN 35081-45-9) 0 %  31.12.2023 (*1)ex 2914 79 00 40 Perfluoro(2-methylpentan-3-one) (CAS RN 756-13-8) 0 %  31.12.2023 (*1)ex 2914 79 00 50 3 ²-Chloropropiophenone (CAS RN 34841-35-5) 0 %  31.12.2023 ex 2914 79 00 60 4 ²-tert-Butyl-2 ²,6 ²-dimethyl-3 ²,5 ²-dinitroacetophenone (CAS RN 81-14-1) 0 %  31.12.2020 ex 2914 79 00 65 1,4-bis(4-Fluorobenzoyl) Benzene (CAS RN 68418-51-9) 0 %  31.12.2021 ex 2914 79 00 70 4-Chloro-4 ²-hydroxybenzophenone (CAS RN 42019-78-3) 0 %  31.12.2021 ex 2914 79 00 75 4,4 ²-Difluorobenzophenone (CAS RN 345-92-6) 0 %  31.12.2021 (*1)ex 2914 79 00 80 Tetrachloro-p-benzoquinone (CAS RN 118-75-2) 0 %  31.12.2023 ex 2915 12 00 10 Aqueous solution containing by weight 60 % or more but not more than 84 % of caesium formate (CAS RN 3495-36-1) 0 %  31.12.2021 ex 2915 39 00 10 Cis-3-hexenyl acetate (CAS RN 3681-71-8) 0 %  31.12.2022 (*1)ex 2915 39 00 25 2-Methylcyclohexyl acetate (CAS RN 5726-19-2) 0 %  31.12.2023 ex 2915 39 00 30 4-tert-butylcyclohexyl acetate (CAS RN 32210-23-4) 0 %  31.12.2022 (*1)ex 2915 39 00 40 tert-Butyl acetate (CAS RN 540-88-5) 0 %  31.12.2023 ex 2915 39 00 50 3-Acetylphenyl acetate (CAS RN 2454-35-5) 0 %  31.12.2019 ex 2915 39 00 60 Dodec-8-enyl acetate (CAS RN 28079-04-1) 0 %  31.12.2020 ex 2915 39 00 65 Dodeca-7,9-dienyl acetate (CAS RN 54364-62-4) 0 %  31.12.2020 ex 2915 39 00 70 Dodec-9-enyl acetate (CAS RN 16974-11-1) 0 %  31.12.2020 ex 2915 39 00 75 Isobornyl acetate (CAS RN 125-12-2) 0 %  31.12.2021 ex 2915 39 00 80 1-Phenylethyl acetate (CAS RN 93-92-5) 0 %  31.12.2021 (*1)ex 2915 39 00 85 2-tert-Butylcyclohexyl acetate (CAS RN 88-41-5) 0 %  31.12.2023 ex 2915 60 19 10 Ethyl butyrate (CAS RN 105-54-4) 0 %  31.12.2022 (*1)ex 2915 70 40 10 Methyl palmitate (CAS RN 112-39-0) 0 %  31.12.2023 (*1)ex 2915 90 30 10 Methyl laurate (CAS RN 111-82-0) 0 %  31.12.2020 ex 2915 90 70 20 Methyl (R)-2-fluoropropionate (CAS RN 146805-74-5) 0 %  31.12.2022 (*1)ex 2915 90 70 25 Methyl octanoate (CAS RN 111-11-5), methyl decanoate (CAS RN 110-42-9) or methyl myristate (CAS RN 124-10-7) 0 %  31.12.2023 ex 2915 90 70 30 3,3-Dimethylbutyryl chloride (CAS RN 7065-46-5) 0 %  31.12.2022 (*1)ex 2915 90 70 35 2,2-Dimethylbutanoyl chloride (CAS RN 5856-77-9) 0 %  31.12.2023 ex 2915 90 70 45 Trimethyl orthoformate (CAS RN 149-73-5) 0 %  31.12.2019 ex 2915 90 70 50 Allyl heptanoate (CAS RN 142-19-8) 0 %  31.12.2019 (*1)ex 2915 90 70 55 Triethyl orthoformate (CAS RN 122-51-0) 0 %  31.12.2023 ex 2915 90 70 60 Ethyl-6,8-dichlorooctanoate (CAS RN 1070-64-0) 0 %  31.12.2020 ex 2915 90 70 65 2-Ethyl-2-methyl butanoic acid (CAS RN 19889-37-3) 0 %  31.12.2020 ex 2915 90 70 80 Ethyl difluoroacetate (CAS RN 454-31-9) 0 %  31.12.2021 (*1)ex 2916 12 00 10 2-tert-Butyl-6-(3-tert-butyl-2-hydroxy-5-methylbenzyl)-4-methylphenyl acrylate (CAS RN 61167-58-6) 0 %  31.12.2023 (*1)ex 2916 12 00 40 2,4-Di-tert-pentyl-6-[1-(3,5-di-tert-pentyl-2-hydroxyphenyl)ethyl]phenylacrylate (CAS RN 123968-25-2) 0 %  31.12.2023 ex 2916 12 00 70 2-(2-Vinyloxyethoxy)ethyl acrylate (CAS RN 86273-46-3) 0 %  31.12.2022 (*1)ex 2916 13 00 20 Zinc dimethacrylate, in the form of powder (CAS RN 13189-00-9) 0 %  31.12.2023 ex 2916 13 00 30 Zinc monomethacrylate powder (CAS RN 63451-47-8) whether or not containing not more than 17 % by weight of manufacturing impurities 0 %  31.12.2020 (*1)ex 2916 14 00 10 2,3-Epoxypropyl methacrylate (CAS RN 106-91-2) 0 %  31.12.2023 (*1)ex 2916 14 00 20 Ethyl methacrylate (CAS RN 97-63-2) 0 %  31.12.2023 (*1)ex 2916 19 95 20 Methyl 3,3-dimethylpent-4-enoate (CAS RN 63721-05-1) 0 %  31.12.2023 (*1)ex 2916 19 95 40 Sorbic acid (CAS RN 110-44-1) for use in the manufacture of animal feeds (2) 0 %  31.12.2023 ex 2916 19 95 50 Methyl 2-fluoroacrylate (CAS RN 2343-89-7) 0 %  31.12.2019 ex 2916 20 00 15 Transfluthrin (ISO) (CAS RN 118712-89-3) 0 %  31.12.2021 ex 2916 20 00 20 Mixture of the (1S,2R,6R,7R)-and(1R,2R,6R,7S)-isomers of ethyl tricyclo[5.2.1.0(2,6)]decane-2-carboxylate (CAS RN's 80657-64-3 and 80623-07-0) 0 %  31.12.2022 (*1)ex 2916 20 00 50 Ethyl 2,2-dimethyl-3-(2-methylpropenyl)cyclopropanecarboxylate (CAS RN 97-41-6) 0 %  31.12.2023 ex 2916 20 00 60 3-Cyclohexylpropionic acid (CAS RN 701-97-3) 0 %  31.12.2020 (*1)ex 2916 20 00 70 Cyclopropanecarbonyl chloride (CAS RN 4023-34-1) 0 %  31.12.2023 ex 2916 31 00 10 Benzyl benzoate (CAS RN 120-51-4) 0 %  31.12.2021 ex 2916 39 90 13 3,5-Dinitrobenzoic acid (CAS RN 99-34-3) 0 %  31.12.2019 ex 2916 39 90 15 2-Chloro-5-nitrobenzoic acid (CAS RN 2516-96-3) 0 %  31.12.2021 ex 2916 39 90 18 2,4-Dichlorophenylacetic acid (CAS RN 19719-28-9) 0 %  31.12.2019 (*1)ex 2916 39 90 20 3,5-Dichlorobenzoyl chloride (CAS RN 2905-62-6) 0 %  31.12.2023 ex 2916 39 90 23 (2,4,6-Trimethylphenyl)acetyl chloride (CAS RN 52629-46-6) 0 %  31.12.2019 ex 2916 39 90 25 2-Methyl-3-(4-Fluorophenyl)-propionyl chloride (CAS RN 1017183-70-8) 0 %  31.12.2021 ex 2916 39 90 30 2,4,6-Trimethylbenzoyl chloride (CAS RN 938-18-1) 0 %  31.12.2020 ex 2916 39 90 33 Methyl 4 ²-(bromomethyl)biphenyl-2-carboxylate (CAS RN 114772-38-2) 0 %  31.12.2021 (*1)ex 2916 39 90 35 Methyl 4-tert-butylbenzoate (CAS RN 26537-19-9) 0 %  31.12.2023 ex 2916 39 90 41 4-Bromo-2,6-difluorobenzoyl chloride (CAS RN 497181-19-8) 0 %  31.12.2020 (*1)ex 2916 39 90 48 3-Fluorobenzoyl chloride (CAS RN 1711-07-5) 0 %  31.12.2023 (*1)ex 2916 39 90 50 3,5-Dimethylbenzoyl chloride (CAS RN 6613-44-1) 0 %  31.12.2023 ex 2916 39 90 51 3-Chloro-2-fluorobenzoic acid (CAS RN 161957-55-7) 0 %  31.12.2020 ex 2916 39 90 53 5-Iodo-2-methylbenzoic acid (CAS RN 54811-38-0) 0 %  31.12.2020 ex 2916 39 90 55 4-tert-Butylbenzoic acid (CAS RN 98-73-7) 0 %  31.12.2022 ex 2916 39 90 61 2-Phenylbutyric Acid (CAS RN 90-27-7) 0 %  31.12.2020 (*1)ex 2916 39 90 70 Ibuprofen (INN) (CAS RN 15687-27-1) 0 %  31.12.2023 ex 2916 39 90 73 (2,4-Dichlorophenyl)acetyl chloride (CAS RN 53056-20-5) 0 %  31.12.2021 ex 2916 39 90 75 m-Toluic acid (CAS RN 99-04-7) 0 %  31.12.2022 ex 2916 39 90 85 (2,4,5-Trifluorophenyl)acetic acid (CAS RN 209995-38-0) 0 %  31.12.2022 (*1)ex 2917 11 00 20 Bis(p-methylbenzyl) oxalate (CAS RN 18241-31-1) 0 %  31.12.2023 ex 2917 11 00 30 Cobalt oxalate (CAS RN 814-89-1) 0 %  31.12.2019 (*1)ex 2917 12 00 20 Bis(3,4-epoxycyclohexylmethyl) adipate (CAS RN 3130-19-6) 0 %  31.12.2023 ex 2917 19 10 10 Dimethyl malonate (CAS RN 108-59-8) 0 %  31.12.2019 ex 2917 19 10 20 Diethyl malonate (CAS RN 105-53-3) 0 %  31.12.2022 (*1)ex 2917 19 80 15 Dimethyl but-2-ynedioate (CAS RN 762-42-5) 0 %  31.12.2023 ex 2917 19 80 30 Ethylene brassylate (CAS RN 105-95-3) 0 %  31.12.2019 (*1)ex 2917 19 80 35 Diethyl methylmalonate (CAS RN 609-08-5) 0 %  31.12.2023 ex 2917 19 80 50 Tetradecanedioic acid (CAS RN 821-38-5) 0 %  31.12.2020 (*1)ex 2917 19 80 70 Itaconic acid (CAS RN 97-65-4) 0 %  31.12.2023 (*1)ex 2917 20 00 30 1,4,5,6,7,7-Hexachloro-8,9,10-trinorborn-5-ene-2,3-dicarboxylic anhydride (CAS RN 115-27-5) 0 %  31.12.2023 (*1)ex 2917 20 00 40 3-Methyl-1,2,3,6-tetrahydrophthalic anhydride (CAS RN 5333-84-6) 0 %  31.12.2023 (*1)ex 2917 34 00 10 Diallyl phthalate (CAS RN 131-17-9) 0 %  31.12.2023 ex 2917 39 95 20 Dibutyl-1,4-benzenedicarboxylate (CAS RN 1962-75-0) 0 %  31.12.2020 ex 2917 39 95 25 Naphthalene-1,8-dicarboxylic anhydride (CAS RN 81-84-5) 0 %  31.12.2020 ex 2917 39 95 30 Benzene-1,2:4,5-tetracarboxylic dianhydride (CAS RN 89-32-7) 0 %  31.12.2020 ex 2917 39 95 35 1-Methyl-2-nitroterephthalate (CAS RN 35092-89-8) 0 %  31.12.2020 (*1)ex 2917 39 95 40 Dimethyl 2-nitroterephthalate (CAS RN 5292-45-5) 0 %  31.12.2023 ex 2917 39 95 50 1,4,5,8-Naphthalenetetracarboxylic acid-1,8-monoanhydride (CAS RN 52671-72-4) 0 %  31.12.2019 ex 2917 39 95 60 Perylene-3,4:9,10-tetracarboxylic dianhydride(CAS RN 128-69-8) 0 %  31.12.2019 (*1)ex 2918 16 00 20 Calcium digluconate monohydrate (CAS RN 66905-23-5) for use in the manufacture of calcium gluconate lactate (CAS RN 11116-97-5) (2) 0 %  31.12.2019 ex 2918 19 30 10 Cholic acid (CAS RN 81-25-4) 0 %  31.12.2019 ex 2918 19 30 20 3-Ã ±,12-Ã ±-Dihydroxy-5-Ã ²-cholan-24-oic acid (deoxycholic acid) (CAS RN 83-44-3) 0 %  31.12.2019 (*1)ex 2918 19 98 20 L-Malic acid (CAS RN 97-67-6) 0 %  31.12.2023 (*1)ex 2918 29 00 10 Monohydroxynaphthoic acids 0 %  31.12.2023 ex 2918 29 00 35 Propyl 3,4,5-trihydroxybenzoate (CAS RN 121-79-9) 0 %  31.12.2022 (*1)ex 2918 29 00 50 Hexamethylene bis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate] (CAS RN 35074-77-2) 0 %  31.12.2023 ex 2918 29 00 60 Methyl-, ethyl-, propyl- or butyl esters of 4-hydroxybenzoic acid or their sodium salts (CAS RN 35285-68-8, 99-76-3, 5026-62-0, 94-26-8, 94-13-3, 35285-69-9, 120-47-8, 36457-20-2 or 4247-02-3) 0 %  31.12.2021 ex 2918 29 00 70 3,5-Diiodosalicylic acid (CAS RN 133-91-5) 0 %  31.12.2019 ex 2918 30 00 15 2-fluoro-5-formylbenzoic acid (CAS RN 550363-85-4) 0 %  31.12.2022 (*1)ex 2918 30 00 30 Methyl-2-benzoylbenzoate (CAS RN 606-28-0) 0 %  31.12.2023 ex 2918 30 00 50 Ethyl acetoacetate (CAS RN 141-97-9) 0 %  31.12.2022 ex 2918 30 00 60 4-Oxovaleric acid (CAS RN 123-76-2) 0 %  31.12.2019 ex 2918 30 00 70 2-[4-Chloro-3-(chlorosulphonyl)benzoyl]benzoic acid (CAS RN 68592-12-1) 0 %  31.12.2019 ex 2918 30 00 80 Methyl benzoylformate (CAS RN 15206-55-0) 0 %  31.12.2021 (*1)ex 2918 99 90 10 3,4-Epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate (CAS RN 2386-87-0) 0 %  31.12.2023 ex 2918 99 90 13 3-Methoxy-2-methylbenzoyl chloride (CAS RN 24487-91-0) 0 %  31.12.2020 ex 2918 99 90 15 Ethyl 2,3-epoxy-3-phenylbutyrate (CAS RN 77-83-8) 0 %  31.12.2022 ex 2918 99 90 18 Ethyl 2-hydroxy-2-(4-phenoxyphenyl)propanoate (CAS RN 132584-17-9) 0 %  31.12.2020 ex 2918 99 90 20 Methyl 3-methoxyacrylate (CAS RN 5788-17-0) 0 %  31.12.2019 ex 2918 99 90 23 1,8-Dihydroxyanthraquinone-3-carboxylic acid (CAS RN 478-43-3) 0 %  31.12.2021 (*1)ex 2918 99 90 25 Methyl (E)-3-methoxy-2-(2-chloromethylphenyl)-2-propenoate (CAS RN 117428-51-0) 0 %  31.12.2023 ex 2918 99 90 27 Ethyl 3-ethoxypropionate (CAS RN 763-69-9) 0 %  31.12.2022 (*1)ex 2918 99 90 30 Methyl 2-(4-hydroxyphenoxy)propionate (CAS RN 96562-58-2) 0 %  31.12.2023 ex 2918 99 90 35 p-Anisic acid (CAS RN 100-09-4) 0 %  31.12.2019 ex 2918 99 90 38 Diclofop-methyl (ISO) (CAS RN 51338-27-3) 0 %  31.12.2022 (*1)ex 2918 99 90 40 trans-4-Hydroxy-3-methoxycinnamic acid (CAS RN 1135-24-6) 0 %  31.12.2023 ex 2918 99 90 45 4-Methylcatechol dimethyl acetate (CAS RN 52589-39-6) 0 %  31.12.2019 (*1)ex 2918 99 90 50 Methyl 3,4,5-trimethoxybenzoate (CAS RN 1916-07-0) 0 %  31.12.2023 ex 2918 99 90 55 Stearyl glycyrrhetinate(CAS RN 13832-70-7) 0 %  31.12.2019 (*1)ex 2918 99 90 60 3,4,5-Trimethoxybenzoic acid (CAS RN 118-41-2) 0 %  31.12.2023 ex 2918 99 90 65 Acetic acid, difluoro[1,1,2,2-tetrafluoro-2-(pentafluoroethoxy)ethoxy]-, ammonium salt (CAS RN 908020-52-0) 0 %  31.12.2019 ex 2918 99 90 70 Allyl-(3-methylbutoxy)acetate (CAS RN 67634-00-8) 0 %  31.12.2019 ex 2918 99 90 75 3,4-Dimethoxybenzoic acid (CAS RN 93-07-2) 0 %  31.12.2019 ex 2918 99 90 80 Sodium 5-[2-chloro-4-(trifluoromethyl)phenoxy]-2-nitrobenzoate (CAS RN 62476-59-9) 0 %  31.12.2021 ex 2918 99 90 85 Trinexapac-Ethyl (ISO) (CAS RN 95266-40-3) with a purity by weight of 96 % or more 0 %  31.12.2020 (*1)ex 2919 90 00 10 2,2 ²-Methylenebis(4,6-di-tert-butylphenyl) phosphate, monosodium salt (CAS RN 85209-91-2) 0 %  31.12.2023 (*1)ex 2919 90 00 15 Benzene-1,3-diyl tetraphenyl bis(phosphate) (CAS RN 57583-54-7) 0 %  31.12.2023 (*1)ex 2919 90 00 30 Aluminium hydroxybis[2,2 ²-methylenebis(4,6-di-tert-butylphenyl)phosphate] (CAS RN 151841-65-5) 0 %  31.12.2023 (*1)ex 2919 90 00 40 Tri-n-hexylphosphate (CAS RN 2528-39-4) 0 %  31.12.2023 ex 2919 90 00 50 Triethyl phosphate (CAS RN 78-40-0) 0 %  31.12.2021 (*1)ex 2919 90 00 60 Bisphenol-A bis(diphenyl phosphate) (CAS RN 5945-33-5) 0 %  31.12.2023 ex 2919 90 00 70 Tris(2-butoxyethyl)phosphate (CAS RN 78-51-3) 0 %  31.12.2019 (*1)ex 2920 19 00 10 Fenitrothion (ISO) (CAS RN 122-14-5) 0 %  31.12.2023 (*1)ex 2920 19 00 20 Tolclofos-methyl (ISO) (CAS RN 57018-04-9) 0 %  31.12.2023 ex 2920 19 00 30 2,2 ²-Oxybis(5,5-dimethyl-1,3,2-dioxaphosphorinane)-2,2 ²-disulphide (CAS RN 4090-51-1) 0 %  31.12.2019 (*1)2920 23 00 Trimethyl phosphite (CAS RN 121-45-9) 0 %  31.12.2023 2920 24 00 Triethyl phosphite (CAS RN 122-52-1) 0 %  31.12.2021 (*1)ex 2920 29 00 10 O,O ²-Dioctadecyl pentaerythritol bis(phosphite) (CAS RN 3806-34-6) 0 %  31.12.2023 ex 2920 29 00 15 Phosphorous acid 3,3 ²,5,5 ²-tetrakis(1,1-dimethylethyl)-6,6 ²-dimethyl[1,1 ²-biphenyl]-2,2 ²-diyl tetra-1-naphthalenyl ester (CAS RN 198979-98-5) 0 %  31.12.2022 ex 2920 29 00 20 Tris(methylphenyl)phosphite (CAS RN 25586-42-9) 0 %  31.12.2020 ex 2920 29 00 30 2,2 ²-[[3,3 ²,5,5 ²-Tetrakis(1,1-dimethylethyl)[1,1 ²-biphenyl]-2,2 ²-diyl]bis(oxy)]bis[biphenyl-1,3,2-dioxaphosphepine], (CAS RN 138776-88-2) 0 %  31.12.2020 ex 2920 29 00 40 Bis(2,4-dicumylphenyl)pentaerythritol diphosphite (CAS RN 154862-43-8) 0 %  31.12.2020 (*1)ex 2920 29 00 50 Fosetyl-aluminium (CAS RN 39148-24-8) 0 %  31.12.2023 ex 2920 29 00 60 Fosetyl-sodium (CAS RN 39148-16-8) in form of an aqueous solution with a content by weight of fosetyl-sodium of 35 % or more but not more than 45 % for use in the manufacture of pesticides (2) 0 %  31.12.2021 (*1)ex 2920 90 10 10 Diethyl sulphate (CAS RN 64-67-5) 0 %  31.12.2023 (*1)ex 2920 90 10 15 Ethyl methyl carbonate (CAS RN 623-53-0) 0 %  31.12.2023 (*1)ex 2920 90 10 20 Diallyl 2,2 ²-oxydiethyl dicarbonate (CAS RN 142-22-3) 0 %  31.12.2023 (*1)ex 2920 90 10 25 Diethyl carbonate (CAS RN 105-58-8) 0 %  31.12.2023 (*1)ex 2920 90 10 35 Vinylene carbonate (CAS RN 872-36-6) 0 %  31.12.2023 (*1)ex 2920 90 10 40 Dimethyl carbonate (CAS RN 616-38-6) 0 %  31.12.2023 (*1)ex 2920 90 10 50 Di-tert-butyl dicarbonate (CAS RN 24424-99-5) 0 %  31.12.2023 ex 2920 90 10 60 2,4-Di-tert-butyl-5-nitrophenyl methyl carbonate (CAS RN 873055-55-1) 0 %  31.12.2022 ex 2920 90 10 80 Sodium 2-[2-(2-tridecoxyethoxy)ethoxy]ethyl sulphate (CAS RN 25446-78-0) in the form of a liquid paste with a content by weight in water of 62 % or more but not more than 65 % 0 %  31.12.2021 (*1)ex 2920 90 70 30 2-isopropoxy-4,4,5,5-tetramethyl-1,3,2-dioxaborolane (CAS RN 61676-62-8) 0 %  31.12.2023 (*1)ex 2920 90 70 60 Bis(neopentylglycolato)diboron (CAS RN 201733-56-4) 0 %  31.12.2023 ex 2920 90 70 80 Bis(pinacolato)diboron (CAS RN 73183-34-3) 0 %  31.12.2020 2921 13 00 2-(N,N-Diethylamino)ethyl chloride hydrochloride (CAS RN 869-24-9) 0 %  31.12.2022 ex 2921 19 50 ex 2929 90 00 10 20 Diethylamino-triethoxysilane (CAS RN 35077-00-0) 0 %  31.12.2019 (*1)ex 2921 19 99 20 Ethyl(2-methylallyl)amine (CAS RN 18328-90-0) 0 %  31.12.2023 (*1)ex 2921 19 99 25 Dimethyl(tetradecyl)amine (CAS RN 112-75-4), containing by weight not more than 3 % of other dimethyl(alkyl) amines 0 %  31.12.2023 (*1)ex 2921 19 99 30 Allylamine (CAS RN 107-11-9) 0 %  31.12.2023 ex 2921 19 99 45 2-Chloro-N-(2-chloroethyl)ethanamine hydrochloride (CAS RN 821-48-7) 0 %  31.12.2021 ex 2921 19 99 70 N,N-Dimethyloctylamine  boron trichloride (1:1) (CAS RN 34762-90-8) 0 %  31.12.2022 ex 2921 19 99 80 Taurine (CAS RN 107-35-7), with 0,5 % addition of anti-caking agent silicon dioxide (CAS RN 112926-00-8) 0 %  31.12.2019 (*1)ex 2921 29 00 20 Tris[3-(dimethylamino)propyl]amine (CAS RN 33329-35-0) 0 %  31.12.2023 (*1)ex 2921 29 00 30 Bis[3-(dimethylamino)propyl]methylamine (CAS RN 3855-32-1) 0 %  31.12.2023 ex 2921 29 00 40 Decamethylenediamine (CAS RN 646-25-3) 0 %  31.12.2020 ex 2921 29 00 50 N ²-[3-(Dimethylamino)propyl]-N,N-dimethylpropane-1,3-diamine, (CAS RN 6711-48-4) 0 %  31.12.2021 (*1)ex 2921 30 10 10 2-(4-(cyclopropanecarbonyl)phenyl)-2-methylpropanoic acid cyclohexylamine salt (CAS RN 1690344-90-1) 0 %  31.12.2023 ex 2921 30 99 30 1,3-Cyclohexanedimethanamine (CAS RN 2579-20-6) 0 %  31.12.2020 ex 2921 30 99 40 Cyclopropylamine (CAS RN 765-30-0) 0 %  31.12.2022 (*1)ex 2921 42 00 15 4-Amino-3-nitrobenzenesulphonic acid (CAS RN 616-84-2) 0 %  31.12.2019 (*1)ex 2921 42 00 25 Sodium hydrogen 2-aminobenzene-1,4-disulphonate (CAS RN 24605-36-5) 0 %  31.12.2023 ex 2921 42 00 33 2-Fluoroaniline (CAS RN 348-54-9) 0 %  31.12.2020 (*1)ex 2921 42 00 35 2-Nitroaniline (CAS RN 88-74-4) 0 %  31.12.2023 ex 2921 42 00 40 Sodium sulphanilate (CAS RN 515-74-2), also in form of its mono- or dihydrates (CAS RN 12333-70-0 or 6106-22-5) 0 %  31.12.2019 (*1)ex 2921 42 00 45 2,4,5-Trichloroaniline (CAS RN 636-30-6) 0 %  31.12.2023 (*1)ex 2921 42 00 50 3-Aminobenzenesulfonic acid (CAS RN 121-47-1) 0 %  31.12.2023 ex 2921 42 00 70 2-Aminobenzene-1,4-disulfonic acid (CAS RN 98-44-2) 0 %  31.12.2019 (*1)ex 2921 42 00 80 4-Chloro-2-nitroaniline (CAS RN 89-63-4) 0 %  31.12.2023 (*1)ex 2921 42 00 85 3,5-Dichloroaniline (CAS RN 626-43-7) 0 %  31.12.2023 ex 2921 42 00 86 2,5-Dichloroaniline (CAS RN 95-82-9) 0 %  31.12.2022 ex 2921 42 00 87 N-Methylaniline (CAS RN 100-61-8) 0 %  31.12.2022 ex 2921 42 00 88 3,4-Dichloroaniline-6-sulphonic acid (CAS RN 6331-96-0) 0 %  31.12.2022 (*1)ex 2921 43 00 20 4-Amino-6-chlorotoluene-3-sulphonic acid (CAS RN 88-51-7) 0 %  31.12.2023 (*1)ex 2921 43 00 30 3-Nitro-p-toluidine (CAS RN 119-32-4) 0 %  31.12.2023 (*1)ex 2921 43 00 40 4-Aminotoluene-3-sulphonic acid (CAS RN 88-44-8) 0 %  31.12.2019 ex 2921 43 00 50 4-Aminobenzotrifluoride (CAS RN 455-14-1) 0 %  31.12.2020 ex 2921 43 00 60 3-Aminobenzotrifluoride (CAS RN 98-16-8) 0 %  31.12.2020 (*1)ex 2921 44 00 20 Diphenylamine (CAS RN 122-39-4) 0 %  31.12.2023 (*1)ex 2921 45 00 20 2-Aminonaphthalene-1,5-disulphonic acid (CAS RN 117-62-4) or one of its sodium salts (CAS RN 19532-03-7) or (CAS RN 62203-79-6) 0 %  31.12.2019 (*1)ex 2921 45 00 50 7-Aminonaphthalene-1,3,6-trisulphonic acid (CAS RN 118-03-6) 0 %  31.12.2019 ex 2921 45 00 60 1-Naphthylamine (CAS RN 134-32-7) 0 %  31.12.2022 ex 2921 45 00 70 8-Aminonaphthalene-2-sulphonic acid (CAS RN 119-28-8) 0 %  31.12.2022 (*1)ex 2921 49 00 20 Pendimethalin (ISO) (CAS RN 40487-42-1) 3.5 %  31.12.2023 (*1)ex 2921 49 00 40 N-1-Naphthylaniline (CAS RN 90-30-2) 0 %  31.12.2023 ex 2921 49 00 60 2,6-Diisopropylaniline (CAS RN 24544-04-5) 0 %  31.12.2020 ex 2921 49 00 80 4-Heptafluoroisopropyl-2-methylaniline (CAS RN 238098-26-5) 0 %  31.12.2020 (*1)ex 2921 51 19 30 2-Methyl-p-phenylenediamine sulphate (CAS RN 615-50-9) 0 %  31.12.2023 ex 2921 51 19 40 p-Phenylenediamine (CAS RN 106-50-3) 0 %  31.12.2021 ex 2921 51 19 50 Mono- and dichloroderivatives of p-phenylenediamine and p-diaminotoluene 0 %  31.12.2019 (*1)ex 2921 51 19 60 2,4-Diaminobenzenesulphonic acid (CAS RN 88-63-1) 0 %  31.12.2019 ex 2921 51 19 70 4-Bromo- 1,2-diaminobenzene (CAS RN 1575-37-7) 0 %  31.12.2020 (*1)ex 2921 59 90 10 Mixture of isomers of 3,5-diethyltoluenediamine (CAS RN 68479-98-1, CAS RN 75389-89-8) 0 %  31.12.2023 ex 2921 59 90 30 3,3 ²-Dichlorobenzidine dihydrochloride (CAS RN 612-83-9) 0 %  31.12.2022 (*1)ex 2921 59 90 40 4,4 ²-Diaminostilbene-2,2 ²-disulphonic acid (CAS RN 81-11-8) 0 %  31.12.2023 ex 2921 59 90 60 (2R,5R)-1,6-Diphenylhexane-2,5-diamine dihydrochloride (CAS RN 1247119-31-8) 0 %  31.12.2022 ex 2921 59 90 70 Tris(4-aminophenyl)methane (CAS RN 548-61-8) 0 %  31.12.2020 ex 2922 19 00 20 2-(2-Methoxyphenoxy)ethylamine hydrochloride (CAS RN 64464-07-9) 0 %  31.12.2022 (*1)ex 2922 19 00 30 N,N,N ²,N ²-Tetramethyl-2,2 ²-oxybis(ethylamine) (CAS RN 3033-62-3) 0 %  31.12.2023 ex 2922 19 00 35 2-[2-(Dimethylamino)ethoxy] ethanol (CAS RN 1704-62-7) 0 %  31.12.2020 ex 2922 19 00 40 (R)-1-((4-amino-2-bromo-5-fluorophenyl)amino)-3-(benzyloxy)propan-2-ol 4-methylbenzenesulphonate (CAS RN 1294504-64-5) 0 %  31.12.2021 (*1)ex 2922 19 00 45 2-Methoxymethyl-p-phenylenediamine (CAS RN 337906-36-2) 0 %  31.12.2023 (*1)ex 2922 19 00 50 2-(2-Methoxyphenoxy)ethylamine (CAS RN 1836-62-0) 0 %  31.12.2019 (*1)ex 2922 19 00 60 N,N,N ²-trimethyl-N ²-(2-hydroxy-ethyl) 2,2 ²-oxybis(ethylamine), (CAS RN 83016-70-0) 0 %  31.12.2023 (*1)ex 2922 19 00 65 trans-4-Aminocyclohexanol (CAS RN 27489-62-9) 0 %  31.12.2023 (*1)ex 2922 19 00 75 2-Ethoxyethylamine (CAS RN 110-76-9) 0 %  31.12.2023 ex 2922 19 00 80 N-[2-[2-(Dimethylamino)ethoxy]ethyl]-N-methyl-1,3-propanediamine (CAS RN 189253-72-3) 0 %  31.12.2019 (*1)ex 2922 19 00 85 (1S,4R)-cis-4-Amino-2-cyclopentene-1-methanol-D-tartrate (CAS RN 229177-52-0) 0 %  31.12.2023 (*1)ex 2922 21 00 10 2-Amino-5-hydroxynaphthalene-1,7-disulphonic acid (CAS RN 6535-70-2) 0 %  31.12.2019 ex 2922 21 00 30 6-Amino-4-hydroxynaphthalene-2-sulphonic acid (CAS RN 90-51-7) 0 %  31.12.2019 (*1)ex 2922 21 00 40 7-Amino-4-hydroxynaphthalene-2-sulphonic acid (CAS RN 87-02-5) 0 %  31.12.2023 ex 2922 21 00 50 Sodium hydrogen 4-amino-5-hydroxynaphthalene-2,7-disulphonate (CAS RN 5460-09-3) 0 %  31.12.2019 (*1)ex 2922 21 00 60 4-Amino-5-hydroxynaphthalene-2,7-disulphonic acid with a purity by weight of 80 % or more (CAS RN 90-20-0) 0 %  31.12.2023 (*1)ex 2922 29 00 20 3-Aminophenol (CAS RN 591-27-5) 0 %  31.12.2023 (*1)ex 2922 29 00 25 5-Amino-o-cresol (CAS RN 2835-95-2) 0 %  31.12.2023 ex 2922 29 00 30 1,2-Bis(2-aminophenoxy)ethane (CAS RN 52411-34-4) 0 %  31.12.2020 ex 2922 29 00 40 4-Hydroxy-6-[(3-sulphophenyl)amino]naphthalene-2-sulphonic acid (CAS RN 25251-42-7) 0 %  31.12.2020 (*1)ex 2922 29 00 45 Anisidines 0 %  31.12.2023 ex 2922 29 00 63 Aclonifen (ISO) (CAS RN 74070-46-5) with a purity by weight of 97 % or more 0 %  31.12.2020 ex 2922 29 00 65 4-Trifluoromethoxyaniline (CAS RN 461-82-5) 0 %  31.12.2019 (*1)ex 2922 29 00 67 4-Chloro-2,5-dimethoxyaniline (CAS RN 6358-64-1) 0 %  31.12.2023 (*1)ex 2922 29 00 70 4-Nitro-o-anisidine (CAS RN 97-52-9) 0 %  31.12.2023 ex 2922 29 00 73 Tris(4-aminophenyl) thiophosphate (CAS RN 52664-35-4) 0 %  31.12.2021 ex 2922 29 00 75 4-(2-Aminoethyl)phenol (CAS RN 51-67-2) 0 %  31.12.2020 (*1)ex 2922 29 00 80 3-Diethylaminophenol (CAS RN 91-68-9) 0 %  31.12.2023 (*1)ex 2922 29 00 85 4-Benzyloxyaniline hydrochloride (CAS RN 51388-20-6) 0 %  31.12.2023 (*1)ex 2922 39 00 10 1-Amino-4-bromo-9,10-dioxoanthracene-2-sulphonic acid and its salts 0 %  31.12.2023 ex 2922 39 00 15 2-Amino-3,5-dibromobenzaldehyde (CAS RN 50910-55-9) 0 %  31.12.2022 ex 2922 39 00 20 2-Amino-5-chlorobenzophenone (CAS RN 719-59-5) 0 %  31.12.2020 ex 2922 39 00 25 3-(Dimethylamino)-1-(1-naphthalenyl)-1-propanone)hydrochloride (CAS RN 5409-58-5) 0 %  31.12.2020 ex 2922 39 00 35 5-Chloro-2-(methylamino)benzophenone (CAS RN 1022-13-5) 0 %  31.12.2020 (*1)ex 2922 43 00 10 Anthranilic acid (CAS RN 118-92-3) 0 %  31.12.2023 (*1)ex 2922 49 85 10 Ornithine aspartate (INNM) (CAS RN 3230-94-2) 0 %  31.12.2023 ex 2922 49 85 20 3-Amino-4-chlorobenzoic acid (CAS RN 2840-28-0) 0 %  31.12.2022 ex 2922 49 85 25 Dimethyl 2-aminobenzene-1,4-dicarboxylate (CAS RN 5372-81-6) 0 %  31.12.2019 ex 2922 49 85 30 Aqueous solution containing 40 % by weight or more of sodium methylaminoacetate (CAS RN 4316-73-8) 0 %  31.12.2020 ex 2922 49 85 35 2-(3-Amino-4-chloro-benzoyl) benzoic acid (CAS RN 118-04-7) 0 %  31.12.2021 (*1)ex 2922 49 85 40 Norvaline 0 %  31.12.2023 ex 2922 49 85 45 Glycine (CAS RN 56-40-6) 0 %  31.12.2020 ex 2922 49 85 50 D-(-)-Dihydrophenylglycine (CAS RN 26774-88-9) 0 %  31.12.2019 ex 2922 49 85 55 (E)-Ethyl 4-(dimethylamino)but-2-enoate maleate (CUS 0138070-7) (5) 0 %  31.12.2019 ex 2922 49 85 60 Ethyl-4-dimethylaminobenzoate (CAS RN 10287-53-3) 0 %  31.12.2022 ex 2922 49 85 65 Diethyl aminomalonate hydrochloride (CAS RN 13433-00-6) 0 %  31.12.2020 (*1)ex 2922 49 85 70 2-Ethylhexyl-4-dimethylaminobenzoate (CAS RN 21245-02-3) 0 %  31.12.2023 ex 2922 49 85 75 L-alanine isopropyl ester hydrochloride (CAS RN 62062-65-1) 0 %  31.12.2022 (*1)ex 2922 49 85 80 12-Aminododecanoic acid (CAS RN 693-57-2) 0 %  31.12.2023 ex 2922 50 00 10 2-(2-(2-Aminoethoxy)ethoxy)acetic acid hydrochloride (CAS RN 134979-01-4) 0 %  31.12.2021 ex 2922 50 00 15 3,5-Diiodothyronine (CAS RN 1041-01-6) 0 %  31.12.2022 ex 2922 50 00 20 1-[2-Amino-1-(4-methoxyphenyl)-ethyl]-cyclohexanol hydrochloride (CAS RN 130198-05-9) 0 %  31.12.2019 (*1)ex 2922 50 00 35 (2S)-2-Amino-3-(3,4-dimethoxyphenyl)-2-methylpropanoic acid hydrochloride (CAS RN 5486-79-3) 0 %  31.12.2023 (*1)ex 2922 50 00 70 2-(1-Hydroxycyclohexyl)-2-(4-methoxyphenyl)ethylammonium acetate 0 %  31.12.2023 ex 2923 10 00 10 Calcium phosphoryl choline chloride tetrahydrate (CAS RN 72556-74-2) 0 %  31.12.2019 (*1)ex 2923 90 00 10 Tetramethylammonium hydroxide, in the form of an aqueous solution containing 25 % ( ± 0,5 %) by weight of tetramethylammonium hydroxide 0 %  31.12.2023 ex 2923 90 00 20 Tetramethylammonium hydrogen phthalate (CAS RN 79723-02-7) 0 %  31.12.2019 (*1)ex 2923 90 00 25 Tetrakis(dimethylditetradecylammonium) molybdate, (CAS RN 117342-25-3) 0 %  31.12.2023 ex 2923 90 00 55 Tetrabutylammonium bromide (CAS RN 1643-19-2) 0 %  31.12.2021 (*1)ex 2923 90 00 70 Tetrapropylammonium hydroxide, in the form of an aqueous solution containing:  40 % ( ± 2 %) by weight of tetrapropylammonium hydroxide,  0,3 % by weight or less of carbonate,  0,1 % by weight or less of tripropylamine,  500 mg/kg or less of bromide, and  25 mg/kg or less of potassium and sodium taken together 0 %  31.12.2023 ex 2923 90 00 75 Tetraethylammonium hydroxide, in the form of an aqueous solution containing:  35 % ( ± 0,5 %) by weight of tetraethylammonium hydroxide,  not more than 1 000 mg/kg of chloride,  not more than 2 mg/kg of iron, and  not more than 10 mg/kg of potassium 0 %  31.12.2020 (*1)ex 2923 90 00 80 Diallyldimethylammonium chloride (CAS RN 7398-69-8), in the form of an aqueous solution containing by weight 63 % or more but not more than 67 % of diallyldimethylammonium chloride 0 %  31.12.2023 ex 2923 90 00 85 N,N,N-Trimethylanilinium chloride (CAS RN 138-24-9) 0 %  31.12.2019 (*1)ex 2924 19 00 10 2-Acrylamido-2-methylpropanesulphonic acid (CAS RN 15214-89-8) or its sodium salt (CAS RN 5165-97-9), or its ammonium salt (CAS RN 58374-69-9) 0 %  31.12.2023 ex 2924 19 00 15 N-Ethyl N-methylcarbamoyl chloride (CAS RN 42252-34-6) 0 %  31.12.2019 ex 2924 19 00 20 (R)-(-)-3-(carbamoylmethyl)-5-methylhexanoic acid (CAS RN 181289-33-8) 0 %  31.12.2020 ex 2924 19 00 25 Isobutylidenediurea (CAS RN 6104-30-9) 0 %  31.12.2022 (*1)ex 2924 19 00 30 Methyl 2-acetamido-3-chloropropionate (CAS RN 87333-22-0) 0 %  31.12.2023 ex 2924 19 00 35 Acetamide (CAS RN 60-35-5) 0 %  31.12.2019 ex 2924 19 00 45 3-Chloro-N-methoxy-N-methylpropanamide (CAS RN 1062512-53-1) 0 %  31.12.2021 (*1)ex 2924 19 00 50 Acrylamide (CAS RN 79-06-1) 0 %  31.12.2023 ex 2924 19 00 55 2-Propynyl butylcarbamate (CAS RN 76114-73-3) 0 %  31.12.2021 ex 2924 19 00 60 N,N-Dimethylacrylamide (CAS RN 2680-03-7) 0 %  31.12.2021 (*1)ex 2924 19 00 65 2,2,2-trifluoroacetamide (CAS RN 354-38-1) 0 %  31.12.2023 (*1)ex 2924 19 00 70 Methylcarbamate (CAS RN 598-55-0) 0 %  31.12.2023 ex 2924 19 00 80 Tetrabutylurea (CAS RN 4559-86-8) 0 %  31.12.2022 (*1)ex 2924 21 00 10 4,4 ²-Dihydroxy-7,7 ²-ureylenedi(naphthalene-2-sulfonic acid) and its sodium salts 0 %  31.12.2023 (*1)ex 2924 21 00 20 (3-Aminophenyl)urea hydrochloride (CAS RN 59690-88-9) 0 %  31.12.2019 (*1)2924 25 00 Alachlor (ISO), (CAS RN 15972-60-8) 0 %  31.12.2023 (*1)ex 2924 29 70 12 4-(Acetylamino)-2-aminobenzenesulphonic acid (CAS RN 88-64-2) 0 %  31.12.2019 (*1)ex 2924 29 70 15 Acetochlor (ISO), (CAS RN 34256-82-1) 0 %  31.12.2023 ex 2924 29 70 17 2-(Trifluoromethyl)benzamide (CAS RN 360-64-5) 0 %  31.12.2019 ex 2924 29 70 19 2-[[2-(Benzyloxycarbonylamino)acetyl]amino]propionic acid (CAS RN 3079-63-8) 0 %  31.12.2019 ex 2924 29 70 20 2-Chloro-N-(2-ethyl-6-methylphenyl)-N-(propan-2-yloxymethyl)acetamide (CAS RN 86763-47-5) 0 %  31.12.2019 ex 2924 29 70 23 Benalaxyl-M (ISO) (CAS RN 98243-83-5) 0 %  31.12.2019 ex 2924 29 70 27 2-Bromo-4-fluoroacetanilide (CAS RN 1009-22-9) 0 %  31.12.2021 ex 2924 29 70 30 Sodium 4-(4-methyl-3-nitrobenzoylamino)benzenesulphonate (CAS RN 84029-45-8) 0 %  31.12.2021 ex 2924 29 70 33 N-(4-Amino-2-ethoxyphenyl)acetamide (CAS RN 848655-78-7) 0 %  31.12.2019 (*1)ex 2924 29 70 37 Beflubutamid (ISO) (CAS RN 113614-08-7) 0 %  31.12.2023 ex 2924 29 70 40 N,N ²-1,4-Phenylenebis[3-oxobutyramide], (CAS RN 24731-73-5) 0 %  31.12.2020 ex 2924 29 70 45 Propoxur (ISO) (CAS RN 114-26-1) 0 %  31.12.2020 ex 2924 29 70 50 N-Benzyloxycarbonyl-L-tert-leucine isopropylamine salt (CAS RN 1621085-33-3) 0 %  31.12.2021 ex 2924 29 70 53 4-Amino-N-[4-(aminocarbonyl)phenyl]benzamide (CAS RN 74441-06-8) 0 %  31.12.2022 ex 2924 29 70 55 N,N ²-(2,5-Dimethyl-1,4-phenylene)bis[3-oxobutyramide] (CAS RN 24304-50-5) 0 %  31.12.2020 ex 2924 29 70 60 N,N ²-(2-Chloro-5-methyl-1,4-phenylene)bis[3-oxobutyramide], (CAS RN 41131-65-1) 0 %  31.12.2020 ex 2924 29 70 61 (S)-1-Phenylethanamine (S)-2-(((1R,2R)-2-allylcyclopropoxy)carbonylamino)-3,3-dimethylbutanoate (CUS 0143288-8) (5) 0 %  31.12.2020 ex 2924 29 70 62 2-Chlorobenzamide (CAS RN 609-66-5) 0 %  31.12.2020 ex 2924 29 70 63 N-Ethyl-2-(isopropyl)-5-methylcyclohexanecarboxamide (CAS RN 39711-79-0) 0 %  31.12.2021 ex 2924 29 70 64 N-(3 ²,4 ²-dichloro-5-fluoro[1,1 ²-biphenyl]-2-yl)acetamide (CAS RN 877179-03-8) 0 %  31.12.2020 ex 2924 29 70 73 Napropamide (ISO) (CAS RN 15299-99-7) 0 %  31.12.2019 (*1)ex 2924 29 70 75 3-Amino-p-anisanilide (CAS RN 120-35-4) 0 %  31.12.2023 (*1)ex 2924 29 70 85 p-Aminobenzamide (CAS RN 2835-68-9) 0 %  31.12.2023 ex 2924 29 70 86 Anthranilamide (CAS RN 88-68-6) of a purity by weight of 99,5 % or more 0 %  31.12.2022 (*1)ex 2924 29 70 88 5 ²-Chloro-3-hydroxy-2 ²-methyl-2-naphthanilide (CAS RN 135-63-7) 0 %  31.12.2023 (*1)ex 2924 29 70 89 Flutolanil (ISO) (CAS RN 66332-96-5) 0 %  31.12.2023 (*1)ex 2924 29 70 91 3-Hydroxy-2 ²-methoxy-2-naphthanilide (CAS RN 135-62-6) 0 %  31.12.2023 ex 2924 29 70 92 3-Hydroxy-2-naphthanilide (CAS RN 92-77-3) 0 %  31.12.2019 (*1)ex 2924 29 70 93 3-Hydroxy-2 ²-methyl-2-naphthanilide (CAS RN 135-61-5) 0 %  31.12.2023 (*1)ex 2924 29 70 94 2 ²-Ethoxy-3-hydroxy-2-naphthanilide (CAS RN 92-74-0) 0 %  31.12.2023 (*1)ex 2924 29 70 97 1,1-Cyclohexanediacetic acid monoamide (CAS RN 99189-60-3) 0 %  31.12.2023 (*1)ex 2925 11 00 20 Saccharin and its sodium salt 0 %  31.12.2023 (*1)ex 2925 19 95 10 N-Phenylmaleimide (CAS RN 941-69-5) 0 %  31.12.2023 ex 2925 19 95 20 4,5,6,7-Tetrahydroisoindole-1,3-dione (CAS RN 4720-86-9) 0 %  31.12.2022 ex 2925 19 95 30 N,N ²-(m-Phenylene)dimaleimide (CAS RN 3006-93-7) 0 %  31.12.2022 (*1)ex 2925 29 00 10 Dicyclohexylcarbodiimide (CAS RN 538-75-0) 0 %  31.12.2023 (*1)ex 2925 29 00 20 N-[3-(Dimethylamino)propyl]-N ²-ethylcarbodiimide hydrochloride (CAS RN 25952-53-8) 0 %  31.12.2023 ex 2925 29 00 30 Guanidine sulphamate (CAS RN 50979-18-5) 0 %  31.12.2020 ex 2926 90 70 12 Cyfluthrin (ISO) (CAS RN 68359-37-5) with a purity by weight of 95 % or more 0 %  31.12.2019 (*1)ex 2926 90 70 13 alpha-Bromo-o-toluonitrile (CAS RN 22115-41-9) 0 %  31.12.2019 ex 2926 90 70 14 Cyanoacetic acid (CAS RN 372-09-8) 0 %  31.12.2020 ex 2926 90 70 15 2-Cyclohexylidene-2-phenylacetonitrile (CAS RN 10461-98-0) 0 %  31.12.2022 ex 2926 90 70 16 4-Cyano-2-nitrobenzoic acid methyl ester (CAS RN 52449-76-0) 0 %  31.12.2019 ex 2926 90 70 17 Cypermethrin (ISO) with its stereoisomers (CAS RN 52315-07-8) with a purity by weight of 90 % or more 0 %  31.12.2020 ex 2926 90 70 18 Flumethrin (ISO) (CAS RN 69770-45-2) 0 %  31.12.2022 (*1)ex 2926 90 70 19 2-(4-amino-2-chloro-5-methylphenyl)-2-(4-chlorophenyl) acetonitrile (CAS RN 61437-85-2) 0 %  31.12.2023 ex 2926 90 70 20 2-(m-Benzoylphenyl)propiononitrile (CAS RN 42872-30-0) 0 %  31.12.2019 (*1)ex 2926 90 70 21 4-Bromo-2-chlorobenzonitrile (CAS RN 154607-01-9) 0 %  31.12.2023 (*1)ex 2926 90 70 22 Acetonitrile (CAS RN 75-05-8) 0 %  31.12.2023 (*1)ex 2926 90 70 23 Acrinathrin (ISO) (CAS RN 101007-06-1) 0 %  31.12.2023 ex 2926 90 70 25 2,2-Dibromo-3-nitrilopropionamide (CAS RN 10222-01-2) 0 %  31.12.2021 (*1)ex 2926 90 70 27 Cyhalofop-butyl (ISO) (CAS RN 122008-85-9) 0 %  31.12.2023 ex 2926 90 70 30 4,5-Dichloro-3,6-dioxocyclohexa-1,4-diene-1,2-dicarbonitrile (CAS RN 84-58-2) 0 %  31.12.2021 ex 2926 90 70 33 Deltamethrin (ISO) (CAS RN 52918-63-5) 0 %  31.12.2022 ex 2926 90 70 35 4-Cyano-2-methoxybenzaldehyde (CAS RN 21962-45-8) 0 %  31.12.2021 ex 2926 90 70 40 2-(4-Cyanophenylamino)acetic acid (CAS RN 42288-26-6) 0 %  31.12.2021 (*1)ex 2926 90 70 50 Alkyl or alkoxyalkyl esters of cyanoacetic acid 0 %  31.12.2023 ex 2926 90 70 61 m-(1-Cyanoethyl)benzoic acid (CAS RN 5537-71-3) 0 %  31.12.2021 ex 2926 90 70 64 Esfenvalerate (CAS RN 66230-04-4) of a purity by weight of 83 % or more in a mixture of its own isomers 0 %  31.12.2019 ex 2926 90 70 70 Methacrylonitrile (CAS RN 126-98-7) 0 %  31.12.2019 ex 2926 90 70 74 Chlorothalonil (ISO) (CAS RN 1897-45-6) 0 %  31.12.2019 ex 2926 90 70 75 Ethyl 2-cyano-2-ethyl-3-methylhexanoate (CAS RN 100453-11-0) 0 %  31.12.2019 (*1)ex 2926 90 70 80 Ethyl 2-cyano-2-phenylbutyrate (CAS RN 718-71-8) 0 %  31.12.2023 (*1)ex 2926 90 70 86 Ethylenediaminetetraacetonitrile (CAS RN 5766-67-6) 0 %  31.12.2023 (*1)ex 2926 90 70 89 Butyronitrile (CAS RN 109-74-0) 0 %  31.12.2023 (*1)ex 2927 00 00 10 2,2 ²-Dimethyl-2,2 ²-azodipropionamidine dihydrochloride 0 %  31.12.2023 (*1)ex 2927 00 00 20 4-Anilino-2-methoxybenzenediazonium hydrogen sulphate (CAS RN 36305-05-2) 0 %  31.12.2023 ex 2927 00 00 25 2,2 ²-azobis(4-methoxy-2,4-dimethylvaleronitrile) (CAS RN 15545-97-8) 0 %  31.12.2022 (*1)ex 2927 00 00 30 4 ²-Aminoazobenzene-4-sulphonic acid (CAS RN 104-23-4) 0 %  31.12.2023 ex 2927 00 00 35 C.C ²-Azodi(formamide) (CAS RN 123-77-3) in the form of yellow powder with a decomposition temperature of 180 °C or more but not more than 220 °C used as a foaming agent in the manufacture of thermoplastic resins, elastomer and cross-linked polythene foam 0 %  31.12.2019 (*1)ex 2927 00 00 60 4,4 ²-Dicyano-4,4 ²-azodivaleric acid (CAS RN 2638-94-0) 0 %  31.12.2023 ex 2927 00 00 80 4-[(2,5-Dichlorophenyl)azo]-3-hydroxy-2-naphthoic acid (CAS RN 51867-77-7) 0 %  31.12.2022 (*1)ex 2928 00 90 10 3,3 ²-Bis(3,5-di-tert-butyl-4-hydroxyphenyl)-N,N ²-bipropionamide (CAS RN 32687-78-8) 0 %  31.12.2023 ex 2928 00 90 13 Cymoxanil (ISO) (CAS RN 57966-95-7) 0 %  31.12.2019 ex 2928 00 90 18 Acetone oxime (CAS RN 127-06-0) of a purity by weight of 99 % or more 0 %  31.12.2019 ex 2928 00 90 23 Metobromuron (ISO) (CAS RN 3060-89-7) with a purity by weight of 98 % or more 0 %  31.12.2020 ex 2928 00 90 25 Acetaldehyde oxime (CAS RN 107-29-9) in an aqueous solution 0 %  31.12.2020 ex 2928 00 90 28 Pentan-2-one oxime (CAS RN 623-40-5) 0 %  31.12.2021 ex 2928 00 90 30 N-Isopropylhydroxylamine (CAS RN 5080-22-8) 0 %  31.12.2021 (*1)ex 2928 00 90 33 4-Chlorophenylhydrazine Hydrochloride (CAS RN 1073-70-7) 0 %  31.12.2023 (*1)ex 2928 00 90 40 O-Ethylhydroxylamine, in the form of an aqueous solution (CAS RN 624-86-2) 0 %  31.12.2023 (*1)ex 2928 00 90 45 Tebufenozide (ISO) (CAS RN 112410-23-8) 0 %  31.12.2023 ex 2928 00 90 50 Aqueous solution of 2,2 ²-(hydroxyimino) bisethanesulphonic acid disodium salt (CAS RN 133986-51-3) with a content by weight of more than 33,5 % but not more than 36,5 % 0 %  31.12.2020 (*1)ex 2928 00 90 55 Aminoguanidinium hydrogen carbonate (CAS RN 2582-30-1) 0 %  31.12.2023 ex 2928 00 90 65 2-Amino-3-(4-hydroxyphenyl) propanal semicarbazone hydrochloride 0 %  31.12.2019 (*1)ex 2928 00 90 70 Butanone oxime (CAS RN 96-29-7) 0 %  31.12.2023 ex 2928 00 90 75 Metaflumizone (ISO) (CAS RN 139968-49-3) 0 %  31.12.2021 (*1)ex 2928 00 90 80 Cyflufenamid (ISO) (CAS RN 180409-60-3) 0 %  31.12.2023 ex 2928 00 90 85 Daminozide (ISO) with a purity by weight of 99 % or more (CAS RN 1596-84-5) 0 %  31.12.2021 ex 2929 10 00 15 3,3 ²-Dimethylbiphenyl-4,4 ²-diyl diisocyanate (CAS RN 91-97-4) 0 %  31.12.2019 ex 2929 10 00 20 Butyl isocyanate (CAS RN 111-36-4) 0 %  31.12.2022 (*1)ex 2929 10 00 40 m-Isopropenyl-Ã ±,Ã ±-dimethylbenzyl isocyanate (CAS RN 2094-99-7) 0 %  31.12.2023 (*1)ex 2929 10 00 50 m-Phenylenediisopropylidene diisocyanate (CAS RN 2778-42-9) 0 %  31.12.2023 ex 2929 10 00 55 2,5 (and 2,6)-Bis(isocyanatomethyl)bicyclo[2.2.1]heptane (CAS RN 74091-64-8) 0 %  31.12.2022 (*1)ex 2929 10 00 60 Trimethylhexamethylene diisocyanate, mixed isomers 0 %  31.12.2023 ex 2929 10 00 80 1,3-Bis(isocyanatomethyl)benzene (CAS RN 3634-83-1) 0 %  31.12.2022 ex 2930 20 00 10 Prosulfocarb (ISO) (CAS RN 52888-80-9) 0 %  31.12.2022 ex 2930 20 00 20 2-Isopropylethylthiocarbamate (CAS RN 141-98-0) 0 %  31.12.2021 ex 2930 90 98 10 2,3-Bis((2-mercaptoethyl)thio)-1-propanethiol (CAS RN 131538-00-6) 0 %  31.12.2020 (*1)ex 2930 90 98 12 4,4 ²-Sulfonyldiphenol (CAS RN 80-09-1) used in the manufacture of polyarylsulfones or polyarylethersulfones (2) 0 %  31.12.2023 ex 2930 90 98 13 Mercaptamine hydrochloride (CAS RN 156-57-0) 0 %  31.12.2021 (*1)ex 2930 90 98 15 Ethoprophos (ISO) (CAS RN 13194-48-4) 0 %  31.12.2023 ex 2930 90 98 16 3-(Dimethoxymethylsilyl)-1-propanethiol (CAS RN 31001-77-1) 0 %  31.12.2019 (*1)ex 2930 90 98 17 2-(3-Aminophenylsulphonyl)ethyl hydrogen sulphate (CAS RN 2494-88-4) 0 %  31.12.2019 ex 2930 90 98 19 N-(2-Methylsulfinyl-1,1-dimethyl-ethyl)-N ²-{2-methyl-4-[1,2,2,2-tetrafluoro-1-(trifluoromethyl)ethyl]phenyl}phthalamide (CAS RN 371771-07-2) 0 %  31.12.2020 ex 2930 90 98 21 [2,2 ²-Thio-bis(4-tert-octylphenolato)]-n-butylamine nickel (CAS RN 14516-71-3) 0 %  31.12.2021 ex 2930 90 98 22 Tembotrione (ISO) (CAS RN 335104-84-2) with a purity by weight of 94,5 % or more 0 %  31.12.2020 (*1)ex 2930 90 98 23 Dimethyl [(methylsulphanyl)methylylidene]biscarbamate (CAS RN 34840-23-8) 0 %  31.12.2023 (*1)ex 2930 90 98 25 Thiophanate-methyl (ISO), (CAS RN 23564-05-8) 0 %  31.12.2023 ex 2930 90 98 26 Folpet (ISO)(CAS RN 133-07-3) with a purity by weight of 97,5 % or more 0 %  31.12.2020 ex 2930 90 98 27 2-[(4-Amino-3-methoxyphenyl)sulphonyl]ethyl hydrogen sulphate (CAS RN 26672-22-0) 0 %  31.12.2019 (*1)ex 2930 90 98 30 4-(4-Isopropoxyphenylsulphonyl)phenol (CAS RN 95235-30-6) 0 %  31.12.2023 ex 2930 90 98 33 2-Amino-5-{[2-(sulfooxy)ethyl]sulfonyl}benzenesulfonIc acid (CAS RN 42986-22-1) 0 %  31.12.2019 ex 2930 90 98 35 Glutathione (CAS RN 70-18-8) 0 %  31.12.2021 (*1)ex 2930 90 98 40 3,3 ²-Thiodi(propionic acid) (CAS RN 111-17-1) 0 %  31.12.2023 (*1)ex 2930 90 98 43 Trimethylsulfoxonium iodide (CAS RN 1774-47-6) 0 %  31.12.2023 (*1)ex 2930 90 98 45 2-[(p-Aminophenyl)sulphonyl]ethyl hydrogen sulphate (CAS RN 2494-89-5) 0 %  31.12.2019 ex 2930 90 98 53 Bis(4-chlorophenyl) sulphone (CAS RN 80-07-9) 0 %  31.12.2020 ex 2930 90 98 55 Thiourea (CAS RN 62-56-6) 0 %  31.12.2020 ex 2930 90 98 57 Methyl (methylthio)acetate (CAS RN 16630-66-3) 0 %  31.12.2020 (*1)ex 2930 90 98 60 Methyl phenyl sulphide (CAS RN 100-68-5) 0 %  31.12.2023 ex 2930 90 98 64 3-Chloro-2-methylphenyl methyl sulphide (CAS RN 82961-52-2) 0 %  31.12.2019 ex 2930 90 98 65 Pentaerythritol tetrakis(3-mercaptopropionate) (CAS RN 7575-23-7) 0 %  31.12.2022 ex 2930 90 98 68 Clethodim (ISO) (CAS RN 99129-21-2) 0 %  31.12.2022 (*1)ex 2930 90 98 77 4-[4-(2-Propenyloxy)phenylsulphonyl]phenol (CAS RN 97042-18-7) 0 %  31.12.2023 ex 2930 90 98 78 4-Mercaptomethyl-3,6-dithia-1,8-octanedithiol (CAS RN 131538-00-6) 0 %  31.12.2021 (*1)ex 2930 90 98 80 Captan (ISO) (CAS RN 133-06-2) 0 %  31.12.2023 ex 2930 90 98 81 Disodium hexamethylene-1,6-bisthiosulfate dihydrate (CAS RN 5719-73-3) 3 %  31.12.2019 ex 2930 90 98 85 2-Methyl-1-(methylthio)-2-propanamine (CAS RN 36567-04-1) 0 %  31.12.2021 ex 2930 90 98 89 Potassium- or sodium-salt of O-ethyl-, O-isopropyl-, O-butyl-, O-isobutyl- or O-pentyl-dithiocarbonates 0 %  31.12.2021 ex 2930 90 98 93 1-Hydrazino-3-(methylthio)propan-2-ol (CAS RN 14359-97-8) 0 %  31.12.2021 ex 2930 90 98 95 N-(cyclohexylthio)phthalimide (CAS RN 17796-82-6) 0 %  31.12.2021 ex 2930 90 98 97 Diphenyl sulphone (CAS RN 127-63-9) 0 %  31.12.2021 ex 2931 39 90 08 Sodium diisobutyldithiophosphinate (CAS RN 13360-78-6) in an aqueous solution 0 %  31.12.2022 ex 2931 39 90 13 Trioctylphosphine oxide (CAS RN 78-50-2) 0 %  31.12.2021 (*1)ex 2931 39 90 23 Di-tert-butylphosphane (CAS RN 819-19-2) 0 %  31.12.2023 ex 2931 39 90 25 (Z)-Prop-1-en-1-ylphosphonic acid (CAS RN 25383-06-6) 0 %  31.12.2022 ex 2931 39 90 28 N-(Phosphonomethyl)iminodiacetic acid (CAS RN 5994-61-6) 0 %  31.12.2019 (*1)ex 2931 39 90 30 Bis(2,4,4-trimethylpentyl)phosphinic acid (CAS RN 83411-71-6) 0 %  31.12.2023 (*1)ex 2931 39 90 35 Ethyl phenyl(2,4,6-trimethylbenzoyl)phosphinate (CAS RN 84434-11-7) 0 %  31.12.2023 ex 2931 39 90 40 Tetrakis(hydroxymethyl)phosphonium chloride (CAS RN 124-64-1) 0 %  31.12.2021 (*1)ex 2931 39 90 45 Diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide (CAS RN 75980-60-8) 0 %  31.12.2023 ex 2931 39 90 48 Tetrabutylphosphonium acetate in the form of an aqueous solution (CAS RN 30345-49-4) 0 %  31.12.2019 (*1)ex 2931 39 90 55 3-(Hydroxyphenylphosphinoyl)propionic acid (CAS RN 14657-64-8) 0 %  31.12.2023 ex 2931 39 90 57 Trimethyl phosphonoacetate (CAS RN 5927-18-4) 0 %  31.12.2020 (*1)ex 2931 90 00 03 Butylethylmagnesium (CAS RN 62202-86-2), in the form of a solution in heptane 0 %  31.12.2023 ex 2931 90 00 05 Diethylmethoxyborane (CAS RN 7397-46-8), whether or not in the form of a solution in tetrahydrofuran according to note 1e to Chapter 29 of the CN 0 %  31.12.2020 ex 2931 90 00 10 (3-fluoro-5-isobutoxyphenyl)boronic acid (CAS RN 850589-57-0) 0 %  31.12.2022 ex 2931 90 00 15 Methylcyclopentadienyl manganese tricarbonyl (CAS RN 12108-13-3) containing not more than 4,9 % by weight of cyclopentadienyl manganese tricarbonyl 0 %  31.12.2019 ex 2931 90 00 18 Methyl tris (2-pentanoneoxime) silane (CAS RN 37859-55-5) 0 %  31.12.2019 ex 2931 90 00 20 Ferrocene (CAS RN 102-54-5) 0 %  31.12.2022 ex 2931 90 00 33 Dimethyl[dimethylsilyldiindenyl]hafnium (CAS RN 220492-55-7) 0 %  31.12.2019 ex 2931 90 00 35 N,N-Dimethylanilinium tetrakis(pentafluorophenyl)borate (CAS RN 118612-00-3) 0 %  31.12.2019 ex 2931 90 00 50 Trimethylsilane (CAS RN 993-07-7) 0 %  31.12.2021 ex 2931 90 00 53 Trimethylborane (CAS RN 593-90-8) 0 %  31.12.2019 ex 2931 90 00 60 4-Chloro-2-fluoro-3-methoxyphenylboronic acid (CAS RN 944129-07-1) 0 %  31.12.2020 ex 2931 90 00 63 Chloroethenyldimethylsilane (CAS RN 1719-58-0) 0 %  31.12.2020 ex 2931 90 00 65 Bis(4-tert-butylphenyl)iodonium hexafluorophosphate (CAS RN 61358-25-6) 0 %  31.12.2020 ex 2931 90 00 67 Dimethyltin dioleate (CAS RN 3865-34-7) 0 %  31.12.2020 ex 2931 90 00 70 (4-Propylphenyl)boronic acid (CAS RN 134150-01-9) 0 %  31.12.2020 (*1)ex 2932 13 00 10 Tetrahydrofurfuryl alcohol (CAS RN 97-99-4) 0 %  31.12.2023 ex 2932 14 00 10 1,6-Dichloro-1,6-dideoxy-Ã ²-D-fructofuranosyl-4-chloro-4 deoxy-Ã ±-D-galactopyranoside (CAS RN 56038-13-2) 0 %  31.12.2019 ex 2932 19 00 20 Tetrahydrofuran-borane (CAS RN 14044-65-6) 0 %  31.12.2020 ex 2932 19 00 40 Furan (CAS RN 110-00-9) of a purity by weight of 99 % or more 0 %  31.12.2019 ex 2932 19 00 41 2,2 Di(tetrahydrofuryl)propane (CAS RN 89686-69-1) 0 %  31.12.2019 ex 2932 19 00 70 Furfurylamine (CAS RN 617-89-0) 0 %  31.12.2019 (*1)ex 2932 19 00 75 Tetrahydro-2-methylfuran (CAS RN 96-47-9) 0 %  31.12.2023 ex 2932 19 00 80 5-Nitrofurfurylidene di(acetate) (CAS RN 92-55-7) 0 %  31.12.2021 (*1)ex 2932 20 90 10 2 ²-Anilino-6 ²-[ethyl(isopentyl)amino]-3 ²-methylspiro[isobenzofuran-1(3H),9 ²-xanthen]-3-one (CAS RN 70516-41-5) 0 %  31.12.2023 ex 2932 20 90 15 Coumarin (CAS RN 91-64-5) 0 %  31.12.2021 ex 2932 20 90 40 (S)-( )-Ã ±-Amino-Ã ³-butyrolactone hydrobromide (CAS RN 15295-77-9) 0 %  31.12.2022 (*1)ex 2932 20 90 45 2,2-Dimethyl-1,3-dioxane-4,6-dione (CAS RN 2033-24-1) 0 %  31.12.2023 ex 2932 20 90 50 L-Lactide (CAS RN 4511-42-6) or D-Lactide (CAS RN 13076-17-0) or dilactide (CAS RN 95-96-5) 0 %  31.12.2022 (*1)ex 2932 20 90 55 6-Dimethylamino-3,3-bis(4-dimethylaminophenyl)phthalide (CAS RN 1552-42-7) 0 %  31.12.2023 ex 2932 20 90 60 6 ²-(Diethylamino)-3 ²-methyl-2 ²-(phenylamino)-spiro[isobenzofuran-1(3H),9 ²-[9H]xanthen]-3-one (CAS RN 29512-49-0) 0 %  31.12.2021 ex 2932 20 90 65 Sodium 4-(methoxycarbonyl)-5-oxo-2,5-dihydrofuran-3-olate (CAS RN 1134960-41-0) 0 %  31.12.2020 ex 2932 20 90 71 6 ²-(Dibutylamino)-3 ²-methyl-2 ²-(phenylamino)-spiro[isobenzofuran-1(3H),9 ²-[9H]xanthen]-3-one (CAS RN 89331-94-2) 0 %  31.12.2021 (*1)ex 2932 20 90 80 Gibberellic acid with a minimum purity by weight of 88 % (CAS RN 77-06-5) 0 %  31.12.2023 (*1)ex 2932 20 90 84 Decahydro-3a,6,6,9a-tetramethylnaphth [2,1-b] furan-2 (1H)-one (CAS RN 564-20-5) 0 %  31.12.2023 (*1)ex 2932 99 00 10 Bendiocarb (ISO) (CAS RN 22781-23-3) 0 %  31.12.2023 ex 2932 99 00 13 (4-Chloro-3-(4-ethoxybenzyl)phenyl)((3aS,5R,6S,6aS)-6-hydroxy 2,2-dimethyltetrahydrofuro[2,3-d][1,3]dioxol-5-yl)methanone (CAS RN 1103738-30-2) 0 %  31.12.2021 ex 2932 99 00 15 1,3,4,6,7,8-Hexahydro-4,6,6,7,8,8-hexamethylindeno[5,6-c]pyran (CAS RN 1222-05-5) 0 %  31.12.2021 ex 2932 99 00 18 4-(4-Bromo-3-((tetrahydro-2H-pyran-2-yloxy)methyl)phenoxy)benzonitrile (CAS RN 943311-78-2) 0 %  31.12.2021 ex 2932 99 00 20 Ethyl-2-methyl-1,3-dioxolane-2-acetate (CAS RN 6413-10-1) 0 %  31.12.2021 ex 2932 99 00 23 2-ethyl-3-hydroxy-4-pyrone (CAS RN 4940-11-8) 0 %  31.12.2022 ex 2932 99 00 25 1-(2,2-Difluorobenzo[d][1,3]dioxol-5-yl)cyclopropanecarboxylic acid (CAS RN 862574-88-7) 0 %  31.12.2022 (*1)ex 2932 99 00 33 3-hydroxy-2-methyl-4-pyrone (CAS RN 118-71-8) 0 %  31.12.2023 ex 2932 99 00 43 Ethofumesate (ISO) (CAS RN 26225-79-6) with a purity by weight of 97 % or more 0 %  31.12.2019 (*1)ex 2932 99 00 45 2-Butylbenzofuran (CAS RN 4265-27-4) 0 %  31.12.2019 ex 2932 99 00 50 7-Methyl-3,4-dihydro-2H-1,5-benzodioxepin-3-one (CAS RN 28940-11-6) 0 %  31.12.2020 (*1)ex 2932 99 00 53 1,3-Dihydro-1,3-dimethoxyisobenzofurane (CAS RN 24388-70-3) 0 %  31.12.2023 (*1)ex 2932 99 00 55 6-Fluoro-3,4-dihydro-2H-1-benzopyran-2-carboxylic acid (CAS RN 99199-60-7) 0 %  31.12.2019 ex 2932 99 00 65 4,4-Dimethyl-3,5,8-trioxabicyclo[5,1,0]octane (CAS RN 57280-22-5) 0 %  31.12.2020 ex 2932 99 00 70 1,3:2,4-bis-O-Benzylidene-D-glucitol (CAS RN 32647-67-9) 0 %  31.12.2021 ex 2932 99 00 75 3-(3,4-Methylenedioxyphenyl)-2-methylpropanal (CAS RN 1205-17-0) 0 %  31.12.2021 (*1)ex 2932 99 00 80 1,3:2,4-bis-O-(4-Methylbenzylidene)-D-glucitol (CAS RN 81541-12-0) 0 %  31.12.2023 (*1)ex 2932 99 00 85 1,3:2,4-bis-O-(3,4-dimethylbenzylidene)-D-glucitol (CAS RN 135861-56-2) 0 %  31.12.2023 ex 2933 19 90 15 Pyrasulfotole (ISO) (CAS RN 365400-11-9) with a purity by weight of 96 % or more 0 %  31.12.2019 ex 2933 19 90 25 3-Difluoromethyl-1-methyl-1H-pyrazole-4-carboxylic acid (CAS RN 176969-34-9) 0 %  31.12.2019 (*1)ex 2933 19 90 30 3-Methyl-1-p-tolyl-5-pyrazolone (CAS RN 86-92-0) 0 %  31.12.2023 ex 2933 19 90 35 1,3-Dimethyl-5-fluoro-1H-pyrazole-4-carbonyl fluoride (CAS RN 191614-02-5) 0 %  31.12.2020 (*1)ex 2933 19 90 40 Edaravone (INN) (CAS RN 89-25-8) 0 %  31.12.2023 ex 2933 19 90 45 5-Amino-1-[2,6-dichloro-4-(trifluoromethyl)phenyl]-1H-pyrazole-3-carbonitrile (CAS RN 120068-79-3) 0 %  31.12.2021 ex 2933 19 90 50 Fenpyroximate (ISO) (CAS RN 134098-61-6) 0 %  31.12.2019 ex 2933 19 90 55 5-Methyl-1-(naphthalen-2-yl)-1,2-dihydro-3H-pyrazol-3-one (CAS RN 1192140-15-0) 0 %  31.12.2021 ex 2933 19 90 60 Pyraflufen-ethyl (ISO) (CAS RN 129630-19-9) 0 %  31.12.2019 (*1)ex 2933 19 90 70 4,5-Diamino-1-(2-hydroxyethyl)-pyrazolsulphate (CAS RN 155601-30-2) 0 %  31.12.2023 ex 2933 19 90 80 3-(4,5-Dihydro-3-methyl-5-oxo-1H-pyrazol-1-yl)benzenesulphonic acid (CAS RN 119-17-5) 0 %  31.12.2022 ex 2933 21 00 35 Iprodione (ISO) (CAS RN 36734-19-7) with a purity by weight of 97 % or more 0 %  31.12.2020 ex 2933 21 00 50 1-Bromo-3-chloro-5,5-dimethylhydantoin (CAS RN 16079-88-2) / (CAS RN 32718-18-6) 0 %  31.12.2021 ex 2933 21 00 55 1-Aminohydantoin hydrochloride (CAS RN 2827-56-7) 0 %  31.12.2020 ex 2933 21 00 60 DL-p-Hydroxyphenylhydantoin (CAS RN 2420-17-9) 0 %  31.12.2021 ex 2933 21 00 80 5,5-Dimethylhydantoin (CAS RN 77-71-4) 0 %  31.12.2020 (*1)ex 2933 29 90 15 Ethyl 4-(1-hydroxy-1-methylethyl)-2-propylimidazole-5-carboxylate (CAS RN 144689-93-0) 0 %  31.12.2023 (*1)ex 2933 29 90 18 2-(2-chlorophenyl)-1-[2-(2-chlorophenyl)-4,5-diphenyl-2H-imidazol-2-yl]-4,5-diphenyl-1H-imidazole (CAS RN 7189-82-4) 0 %  31.12.2023 (*1)ex 2933 29 90 25 Prochloraz (ISO) (CAS RN 67747-09-5) 0 %  31.12.2023 ex 2933 29 90 40 Triflumizole (ISO) (CAS RN 68694-11-1) 0 %  31.12.2019 (*1)ex 2933 29 90 45 Prochloraz copper chloride (ISO) (CAS RN 156065-03-1) 0 %  31.12.2023 (*1)ex 2933 29 90 50 1,3-Dimethylimidazolidin-2-one (CAS RN 80-73-9) 0 %  31.12.2023 ex 2933 29 90 55 Fenamidone (ISO) (CAS RN 161326-34-7) with a purity by weight of 97 % or more 0 %  31.12.2019 ex 2933 29 90 60 1-Cyano-2-methyl-1-[2-(5-methylimidazol-4-ylmethylthio)ethyl]isothiourea (CAS RN 52378-40-2) 0 %  31.12.2021 ex 2933 29 90 65 (S)-tert-Butyl 2-(5-bromo-1H-imidazol-2-yl)pyrrolidine-1-carboxylate (CAS RN 1007882-59-8) 0 %  31.12.2020 ex 2933 29 90 70 Cyazofamid (ISO) (CAS RN 120116-88-3) 0 %  31.12.2021 ex 2933 29 90 75 2,2 ²-Azobis[2-(2-imidazolin-2-yl)propane] dihydrochloride (CAS RN 27776-21-2) 0 %  31.12.2021 ex 2933 29 90 80 Imazalil (ISO) (CAS RN 35554-44-0) 0 %  31.12.2022 2933 39 50 Fluroxypyr (ISO) methyl ester (CAS RN 69184-17-4) 0 %  31.12.2019 ex 2933 39 99 10 2-Aminopyridin-4-ol hydrochloride (CAS RN 1187932-09-7) 0 %  31.12.2021 ex 2933 39 99 11 2-(Chloromethyl)-4-(3-methoxypropoxy)-3-methylpyridine hydrochloride(CAS RN 153259-31-5) 0 %  31.12.2019 ex 2933 39 99 12 2,3-Dichloropyridine (CAS RN 2402-77-9) 0 %  31.12.2022 ex 2933 39 99 13 Methyl (1S,3S,4R)-2-[(1R)-1-phenylethyl]-2-azabicyclo[2.2.1]hept-5-ene-3-carboxylate (CAS RN 130194-96-6) 0 %  31.12.2020 ex 2933 39 99 14 N,4-Dimethyl-1-(phenylmethyl)- 3-piperidinamine hydrochloride (1:2) (CAS RN 1228879-37-5) 0 %  31.12.2020 ex 2933 39 99 16 Methyl (2S,5R)-5-[(benzyloxy)amino]piperidine-2-carboxylate dihydrochloride (CAS RN 1501976-34-6) 0 %  31.12.2020 ex 2933 39 99 17 3,5-Dimethylpyridine (CAS RN 591-22-0) 0 %  31.12.2020 ex 2933 39 99 19 Methyl nicotinate (INNM) (CAS RN 93-60-7) 0 %  31.12.2020 ex 2933 39 99 20 Copper pyrithione powder (CAS RN 14915-37-8) 0 %  31.12.2020 ex 2933 39 99 21 Boscalid (ISO) (CAS RN 188425-85-6) 0 %  31.12.2019 ex 2933 39 99 22 Isonicotinic acid (CAS RN 55-22-1) 0 %  31.12.2019 ex 2933 39 99 23 2-Chloro-3-cyanopyridine (CAS RN 6602-54-6) 0 %  31.12.2020 ex 2933 39 99 24 2-Chloromethyl-4-methoxy-3,5-dimethylpyridine hydrochloride (CAS RN 86604-75-3) 0 %  31.12.2019 (*1)ex 2933 39 99 25 Imazethapyr (ISO) (CAS RN 81335-77-5) 0 %  31.12.2023 ex 2933 39 99 26 2-[4-(Hydrazinylmethyl)phenyl]-pyridine dihydrochloride (CAS RN 1802485-62-6) 0 %  31.12.2020 ex 2933 39 99 27 Pyridine-2,6-dicarboxylic acid (CAS RN 499-83-2) 0 %  31.12.2021 ex 2933 39 99 28 Ethyl-3-[(3-amino-4-methylamino-benzoyl)-pyridin-2-yl-amino]-propionate (CAS RN 212322-56-0) 0 %  31.12.2019 ex 2933 39 99 29 3,5-Dichloro-2-cyanopyridine (CAS RN 85331-33-5) 0 %  31.12.2021 ex 2933 39 99 31 2-(Chloromethyl)-3-methyl-4-(2,2,2-trifluoroethoxy)pyridine hydrochloride(CAS RN 127337-60-4) 0 %  31.12.2019 ex 2933 39 99 32 2-(Chloromethyl)-3,4-dimethoxypyridine hydrochloride (CAS RN 72830-09-2) 0 %  31.12.2021 ex 2933 39 99 33 5-(3-chlorophenyl)-3-methoxypyridine-2-carbonitrile (CAS RN 1415226-39-9) 0 %  31.12.2021 ex 2933 39 99 34 3-Chloro-(5-trifluoromethyl)-2-pyridineacetonitrile (CAS RN 157764-10-8) 0 %  31.12.2019 (*1)ex 2933 39 99 35 Aminopyralid (ISO) (CAS RN 150114-71-9) 0 %  31.12.2023 ex 2933 39 99 36 1-[2-[5-Methyl-3-(trifluoromethyl)-1H-pyrazol-1-yl]acetyl]piperidine-4-carbothioamide (CAS RN 1003319-95-6) 0 %  31.12.2022 ex 2933 39 99 37 Aqueous solution of pyridine-2-thiol-1-oxide, sodium salt (CAS RN 3811-73-2) 0 %  31.12.2021 ex 2933 39 99 38 (2-chloropyridin-3-yl) methanol (CAS RN 42330-59-6) 0 %  31.12.2022 ex 2933 39 99 39 2,6-dichloropyridine-3-carboxamide (CAS RN 62068-78-4) 0 %  31.12.2022 ex 2933 39 99 41 2-chloro-6-(3-fluoro-5-isobutoxyphenyl)nicotinic acid (CAS RN 1897387-01-7) 0 %  31.12.2021 ex 2933 39 99 45 5-Difluoromethoxy-2-[[(3,4-dimethoxy-2-pyridyl)methyl]thio]-1H-benzimidazole (CAS RN 102625-64-9) 0 %  31.12.2019 (*1)ex 2933 39 99 46 Fluopicolide (ISO) (CAS RN 239110-15-7) with a content by weight of 97 % or more 0 %  31.12.2021 ex 2933 39 99 47 (-)-trans-4-(4 ²-Fluorophenyl)-3-hydroxymethyl-N-methylpiperidine (CAS RN 105812-81-5) 0 %  31.12.2021 ex 2933 39 99 48 Flonicamid (ISO) (CAS RN 158062-67-0) 0 %  31.12.2019 ex 2933 39 99 51 2,5-Dichloro-4,6-dimethylnicotinonitrile (CAS RN 91591-63-8) 0 %  31.12.2022 (*1)ex 2933 39 99 52 6-Chloro-3-nitropyridin-2-ylamine (CAS RN 27048-04-0) 0 %  31.12.2023 (*1)ex 2933 39 99 53 3-Bromopyridine (CAS RN 626-55-1) 0 %  31.12.2019 (*1)ex 2933 39 99 54 4-methyl-2-pyridylamine (CAS RN 695-34-1) 0 %  31.12.2023 ex 2933 39 99 55 Pyriproxyfen (ISO) (CAS RN 95737-68-1) of a purity by weight of 97 % or more 0 %  31.12.2019 ex 2933 39 99 57 Tert-butyl 3-(6-amino-3-methylpyridin-2-yl)benzoate (CAS RN 1083057-14-0) 0 %  31.12.2022 (*1)ex 2933 39 99 60 2-Fluoro-6-(trifluoromethyl)pyridine (CAS RN 94239-04-0) 0 %  31.12.2023 (*1)ex 2933 39 99 65 Acetamiprid (ISO) (CAS RN 135410-20-7) 0 %  31.12.2023 (*1)ex 2933 39 99 67 (1R,3S,4S)-tert-Butyl 3-(6-bromo-1H-benzo[d]imidazol-2-yl)-2-azabicyclo[2.2.1]heptane-2-carboxylate (CAS RN 1256387-74-2) 0 %  31.12.2023 ex 2933 39 99 70 2,3-Dichloro-5-trifluoromethylpyridine (CAS RN 69045-84-7) 0 %  31.12.2021 ex 2933 39 99 72 5,6-Dimethoxy-2-[(4-piperidinyl)methyl]indan-1-one (CAS RN 120014-30-4) 0 %  31.12.2021 (*1)ex 2933 39 99 77 Imazamox (ISO) (CAS RN 114311-32-9) 0 %  31.12.2023 ex 2933 39 99 85 2-Chloro-5-chloromethylpyridine (CAS RN 70258-18-3) 0 %  31.12.2020 (*1)ex 2933 49 10 10 Quinmerac (ISO) (CAS RN 90717-03-6) 0 %  31.12.2023 (*1)ex 2933 49 10 20 3-Hydroxy-2-methylquinoline-4-carboxylic acid (CAS RN 117-57-7) 0 %  31.12.2023 ex 2933 49 10 30 Ethyl 4-oxo-1,4-dihydroquinoline-3-carboxylate (CAS RN 52980-28-6) 0 %  31.12.2022 ex 2933 49 10 40 4,7-Dichloroquinoline (CAS RN 86-98-6) 0 %  31.12.2019 ex 2933 49 10 50 1-Cyclopropyl-6,7,8-trifluoro-1,4-dihydro-4-oxo-3-quinolinecarboxylic acid (CAS RN 94695-52-0) 0 %  31.12.2020 (*1)ex 2933 49 10 ex 2933 49 90 60 65 Roxadustat (INN) (CAS RN 808118-40-3) 0 %  31.12.2023 ex 2933 49 90 25 Cloquintocet-mexyl (ISO) (CAS RN 99607-70-2) 0 %  31.12.2021 ex 2933 49 90 30 Quinoline (CAS RN 91-22-5) 0 %  31.12.2020 ex 2933 49 90 35 [1-(4-Benzyloxy-benzyl)-2-cyclobutylmethyl-octahydro-isoquinoline-4a,8a-diol] (CUS 0141126-3) (5) 0 %  31.12.2020 ex 2933 49 90 40 Isoquinoline (CAS RN 119-65-3) 0 %  31.12.2020 (*1)ex 2933 49 90 45 6,7-Dimethoxy-3,4- dihydroisoquinoline hydrochloride (CAS RN 20232-39-7) 0 %  31.12.2023 (*1)ex 2933 49 90 70 Quinolin-8-ol (CAS RN 148-24-3) 0 %  31.12.2023 ex 2933 52 00 10 Malonylurea (barbituric acid) (CAS RN 67-52-7) 0 %  31.12.2021 ex 2933 59 95 10 6-Amino-1,3-dimethyluracil (CAS RN 6642-31-5) 0 %  31.12.2019 (*1)ex 2933 59 95 13 2-Diethylamino-6-hydroxy-4-methylpyrimidine (CAS RN 42487-72-9) 0 %  31.12.2023 (*1)ex 2933 59 95 15 Sitagliptin phosphate monohydrate (CAS RN 654671-77-9) 0 %  31.12.2023 (*1)ex 2933 59 95 17 N,N ²-(4,6-Dichloropyrimidine-2,5-diyl)diformamide (CAS RN 116477-30-6) 0 %  31.12.2019 ex 2933 59 95 18 1-Methyl-3-phenylpiperazine (CAS RN 5271-27-2) 0 %  31.12.2020 (*1)ex 2933 59 95 20 2,4-Diamino-6-chloropyrimidine (CAS RN 156-83-2) 0 %  31.12.2023 ex 2933 59 95 21 N-(2-oxo-1,2-dihydropyrimidin-4-yl)benzamide (CAS RN 26661-13-2) 0 %  31.12.2020 ex 2933 59 95 22 6-chloro-1,3-dimethyluracil (CAS RN 6972-27-6) 0 %  31.12.2022 (*1)ex 2933 59 95 23 6-Chloro-3-methyluracil (CAS RN 4318-56-3) 0 %  31.12.2019 ex 2933 59 95 24 1-(Cyclopropylcarbonyl)piperazine hydrochloride (CAS RN 1021298-67-8) 0 %  31.12.2022 ex 2933 59 95 26 5-Fluoro-4-hydrazino-2-methoxypyrimidine (CAS RN 166524-64-7) 0 %  31.12.2022 (*1)ex 2933 59 95 27 2-[(2-Amino-6-oxo-1,6-dihydro-9H-purin-9-yl)methoxy]-3-hydroxypropylacetate (CAS RN 88110-89-8) 0 %  31.12.2023 (*1)ex 2933 59 95 30 Mepanipyrim (ISO) (CAS RN 110235-47-7) 0 %  31.12.2023 ex 2933 59 95 33 4,6-Dichloro-5-fluoropyrimidine (CAS RN 213265-83-9) 0 %  31.12.2019 ex 2933 59 95 37 6-Iodo-3-propyl-2-thioxo-2,3-dihydroquinazolin-4(1H)-one (CAS RN 200938-58-5) 0 %  31.12.2019 ex 2933 59 95 43 2-(4-(2-Hydroxyethyl)piperazin-1-yl)ethanesulfonic acid (CAS RN 7365-45-9) 0 %  31.12.2019 ex 2933 59 95 45 1-[3-(Hydroxymethyl)pyridin-2-yl]-4-methyl-2-phenylpiperazine (CAS RN 61337-89-1) 0 %  31.12.2019 ex 2933 59 95 47 6-Methyl-2-oxoperhydropyrimidin-4-ylurea (CAS RN 1129-42-6) with a purity of 94 % or more 0 %  31.12.2020 ex 2933 59 95 50 2-(2-Piperazin-1-ylethoxy)ethanol (CAS RN 13349-82-1) 0 %  31.12.2019 ex 2933 59 95 53 5-Fluoro-2-methoxypyrimidin-4(3H)-one (CAS RN 1480-96-2) 0 %  31.12.2020 ex 2933 59 95 57 5,7-Dimethoxy(1,2,4)triazolo(1,5-a)pyrimidin-2-amine (CAS RN 13223-43-3) 0 %  31.12.2020 (*1)ex 2933 59 95 60 2,6-Dichloro-4,8-dipiperidinopyrimido[5,4-d]pyrimidine (CAS RN 7139-02-8) 0 %  31.12.2023 ex 2933 59 95 65 1-Chloromethyl-4-fluoro-1,4-diazoniabicyclo[2.2.2]octane bis(tetrafluoroborate) (CAS RN 140681-55-6) 0 %  31.12.2019 (*1)ex 2933 59 95 70 N-(4-Ethyl-2,3-dioxopiperazin-1-ylcarbonyl)-D-2-phenylglycine (CAS RN 63422-71-9) 0 %  31.12.2023 ex 2933 59 95 75 (2R,3S/2S,3R)-3-(6-Chloro-5-fluoro pyrimidin-4-yl)-2-(2,4-difluorophenyl)-1-(1H-1,2,4-triazol-1-yl)butan-2-ol hydrochloride, (CAS RN 188416-20-8) 0 %  31.12.2019 ex 2933 59 95 77 3-(Trifluoromethyl)-5,6,7,8-tetrahydro[1,2,4]triazolo[4,3-a]pyrazine hydrochloride (1:1) (CAS RN 762240-92-6) 0 %  31.12.2022 ex 2933 59 95 87 5-Bromo-2,4-dichloropyrimidine (CAS RN 36082-50-5) 0 %  31.12.2021 ex 2933 59 95 89 6-Benzyladenine (CAS RN 1214-39-7) 0 %  31.12.2021 ex 2933 69 80 13 Metribuzin (ISO) (CAS RN 21087-64-9) with a purity by weight of 93 % or more 0 %  31.12.2020 ex 2933 69 80 15 2-Chloro-4,6-dimethoxy-1,3,5-triazine (CAS RN 3140-73-6) 0 %  31.12.2020 ex 2933 69 80 17 Benzoguanamine (CAS RN 91-76-9) 0 %  31.12.2020 ex 2933 69 80 40 Troclosene sodium (INNM) (CAS RN 2893-78-9) 0 %  31.12.2021 (*1)ex 2933 69 80 45 2-(4,6-Bis-(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)-5-(octyloxy)-phenol (CAS RN 2725-22-6) 0 %  31.12.2023 ex 2933 69 80 55 Terbutryn (ISO) (CAS RN 886-50-0) 0 %  31.12.2020 ex 2933 69 80 60 Cyanuric acid (CAS RN 108-80-5) 0 %  31.12.2020 (*1)ex 2933 69 80 65 1,3,5-Triazine-2,4,6(1H,3H,5H)-trithione, trisodium salt (CAS RN 17766-26-6) 0 %  31.12.2023 ex 2933 69 80 75 Metamitron (ISO) (CAS RN 41394-05-2) 0 %  31.12.2019 (*1)ex 2933 69 80 80 Tris(2-hydroxyethyl)-1,3,5-triazinetrione (CAS RN 839-90-7) 0 %  31.12.2023 ex 2933 79 00 15 Ethyl N-(tert-Butoxycarbonyl)-L-pyroglutamate (CAS RN 144978-12-1) 0 %  31.12.2021 ex 2933 79 00 25 Methyl 2-oxo-2,3-dihydro-1H-indole-6-carboxylate (CAS RN 14192-26-8) 0 %  31.12.2022 ex 2933 79 00 30 5-Vinyl-2-pyrrolidone (CAS RN 7529-16-0) 0 %  31.12.2022 (*1)ex 2933 79 00 35 1-tert-butyl 2-methyl(2S)-5-oxopyrrolidine-1,2-dicarboxylate (CAS RN 108963-96-8) 0 %  31.12.2023 (*1)ex 2933 79 00 50 6-Bromo-3-methyl-3H-dibenz(f,ij)isoquinoline-2,7-dione (CAS RN 81-85-6) 0 %  31.12.2023 ex 2933 79 00 60 3,3-Pentamethylene-4-butyrolactam (CAS RN 64744-50-9) 0 %  31.12.2019 ex 2933 79 00 70 (S)-N-[(Diethylamino)methyl]-alpha-ethyl-2-oxo-1-pyrrolidineacetamide L-(+)-tartrate, (CAS RN 754186-36-2) 0 %  31.12.2020 ex 2933 99 80 11 Fenbuconazole (ISO) (CAS RN 114369-43-6) 0 %  31.12.2019 ex 2933 99 80 12 Myclobutanil (ISO) (CAS RN 88671-89-0) 0 %  31.12.2019 ex 2933 99 80 13 5-Difluoromethoxy-2-mercapto-1-H-benzimidazole (CAS RN 97963-62-7) 0 %  31.12.2021 (*1)ex 2933 99 80 14 2-(2H-benzotriazol-2-yl)-4-methyl-6-(2-methylprop-2-en-1-yl)phenol(CAS RN 98809-58-6) 0 %  31.12.2023 (*1)ex 2933 99 80 15 2-(2H-Benzotriazol-2-yl)-4,6-di-tert-pentylphenol (CAS RN 25973-55-1) 0 %  31.12.2023 ex 2933 99 80 16 Pyridate (ISO)(CAS RN 55512-33-9) with a purity by weight of 90 % or more 0 %  31.12.2020 ex 2933 99 80 17 Carfentrazone-ethyl (ISO) (CAS RN 128639-02-1) with a purity by weight of 93 % or more 0 %  31.12.2020 ex 2933 99 80 19 2-(2,4-Dichlorophenyl)-3-(1H-1,2,4-triazol-1-yl)propan-1-ol (CAS RN 112281-82-0) 0 %  31.12.2019 (*1)ex 2933 99 80 20 2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol (CAS RN 70321-86-7) 0 %  31.12.2023 ex 2933 99 80 21 1-(Bis(dimethylamino)methylene)-1H-[1,2,3]triazolo[4,5-b]pyridinium 3-oxide hexafluorophosphate(V) (CAS RN 148893-10-1) 0 %  31.12.2020 ex 2933 99 80 23 Tebuconazole (ISO) (CAS RN 107534-96-3) with a purity by weight of 95 % or more 0 %  31.12.2019 ex 2933 99 80 24 1,3-Dihydro-5,6-diamino-2H-benzimidazol-2-one (CAS RN 55621-49-3) 0 %  31.12.2022 ex 2933 99 80 26 (2S,3S,4R)-Methyl 4-(3-(1,1-difluorobut-3-enyl)-7-methoxyquinoxalin-2-yloxy)-3-ethylpyrrolidine-2-carboxylate 4-methylbenzenesulfonate (CUS 0143289-9) (5) 0 %  31.12.2020 ex 2933 99 80 27 5,6-Dimethylbenzimidazole (CAS RN 582-60-5) 0 %  31.12.2019 ex 2933 99 80 29 3-[3-(4-Fluorophenyl)-1-(1-methylethyl)-1H-indol-2-yl]-(E)-2-propenal (CAS RN 93957-50-7) 0 %  31.12.2020 (*1)ex 2933 99 80 30 Quizalofop-P-ethyl (ISO) (CAS RN 100646-51-3) 0 %  31.12.2023 ex 2933 99 80 31 Triadimenol (ISO) (CAS RN 55219-65-3) with a purity by weight of 97 % or more 0 %  31.12.2020 ex 2933 99 80 33 Penconazole (ISO) (CAS RN 66246-88-6) 0 %  31.12.2019 ex 2933 99 80 34 2,4-Dihydro-5-methoxy-4-methyl-3H-1,2,4-triazol-3-on (CAS RN 135302-13-5) 0 %  31.12.2021 ex 2933 99 80 36 3-Chloro-2-(1,1-difluoro-3-buten-1-yl)-6-methoxyquinoxaline (CAS RN 1799733-46-2) 0 %  31.12.2021 ex 2933 99 80 37 8-Chloro-5,10-dihydro-11H-dibenzo [b,e] [1,4]diazepin-11-one (CAS RN 50892-62-1) 0 %  31.12.2019 ex 2933 99 80 38 (4aS,7aS)-Octahydro-1H-pyrrolo[3,4-b]pyridine (CAS RN 151213-40-0) 0 %  31.12.2021 ex 2933 99 80 39 O-(benzotriazol-1-yl)-N,N,N ²,N ²-tetramethyluronium tetrafluoroborate (CAS RN 125700-67-6) 0 %  31.12.2021 (*1)ex 2933 99 80 40 trans-4-Hydroxy-L-proline (CAS RN 51-35-4) 0 %  31.12.2023 ex 2933 99 80 41 5-[4 ²-(bromomethyl)biphenyl-2-yl]-1-trityl-1H-tetrazole (CAS RN 124750-51-2) 0 %  31.12.2022 ex 2933 99 80 42 (S)-2,2,4-Trimethylpyrrolidine hydrochloride (CAS RN 1897428-40-8) 0 %  31.12.2021 ex 2933 99 80 44 (2S,3S,4R)-Methyl 3-ethyl-4-hydroxypyrrolidine-2-carboxylate 4-methylbenzenesulphonate (CAS RN 1799733-43-9) 0 %  31.12.2021 (*1)ex 2933 99 80 45 Maleic hydrazide (ISO) (CAS RN 123-33-1) 0 %  31.12.2023 ex 2933 99 80 46 (S)-indoline-2-carboxylic acid (CAS RN 79815-20-6) 0 %  31.12.2022 ex 2933 99 80 47 Paclobutrazol (ISO) (CAS RN 76738-62-0) 0 %  31.12.2022 ex 2933 99 80 48 5-Amino-6-methyl-2-benzimidazolone (CAS RN 67014-36-2) 0 %  31.12.2022 (*1)ex 2933 99 80 50 Metconazole (ISO) (CAS RN 125116-23-6) 3.2 %  31.12.2023 ex 2933 99 80 51 Diquat dibromide (ISO) (CAS RN 85-00-7) in aqueous solution for use in the manufacture of herbicides (2) 0 %  31.12.2021 ex 2933 99 80 52 N-Boc-trans-4-Hydroxy-L-proline methyl ester (CAS RN 74844-91-0) 0 %  31.12.2020 (*1)ex 2933 99 80 53 Potassium (S)-5-(tert-butoxycarbonyl)-5-azaspiro[2.4]heptane-6-carboxylate (CUS 0133723-1) (5) 0 %  31.12.2023 ex 2933 99 80 54 3-(Salicyloylamino)-1,2,4-triazole (CAS RN 36411-52-6) 0 %  31.12.2020 ex 2933 99 80 55 Pyridaben (ISO) (CAS RN 96489-71-3) 0 %  31.12.2019 (*1)ex 2933 99 80 56 Methyl 3,5-diamino-6-chloropyrazine-2-carboxylate (CAS RN 1458-01-1) 0 %  31.12.2023 (*1)ex 2933 99 80 57 2-(5-Methoxyindol-3-yl)ethylamine (CAS RN 608-07-1) 0 %  31.12.2023 ex 2933 99 80 67 Candesartan ethyl ester (INNM) (CAS RN 139481-58-6) 0 %  31.12.2021 (*1)ex 2933 99 80 71 10-Methoxyiminostilbene (CAS RN 4698-11-7) 0 %  31.12.2023 (*1)ex 2933 99 80 72 1,4,7-Trimethyl-1,4,7-triazacyclononane (CAS RN 96556-05-7) 0 %  31.12.2023 (*1)ex 2933 99 80 74 Imidazo[1,2-b] pyridazine-hydrochloride (CAS RN 18087-70-2) 0 %  31.12.2019 (*1)ex 2933 99 80 78 3-Amino-3-azabicyclo (3.3.0) octane hydrochloride (CAS RN 58108-05-7) 0 %  31.12.2023 ex 2933 99 80 81 1,2,3-Benzotriazole (CAS RN 95-14-7) 0 %  31.12.2021 (*1)ex 2933 99 80 82 Tolytriazole (CAS RN 29385-43-1) 0 %  31.12.2023 (*1)ex 2933 99 80 89 Carbendazim (ISO) (CAS RN 10605-21-7) 0 %  31.12.2023 (*1)ex 2934 10 00 10 Hexythiazox (ISO) (CAS RN 78587-05-0) 0 %  31.12.2023 ex 2934 10 00 15 4-Nitrophenyl thiazol-5-ylmethyl carbonate (CAS RN 144163-97-3) 0 %  31.12.2022 (*1)ex 2934 10 00 20 2-(4-Methylthiazol-5-yl)ethanol (CAS RN 137-00-8) 0 %  31.12.2023 ex 2934 10 00 25 (S)-Ethyl-2-(3-((2-isopropylthiazol-4-yl)methyl)-3-methylureido)-4-morpholinobutanoate oxalate (CAS RN 1247119-36-3) 0 %  31.12.2022 ex 2934 10 00 35 (2-Isopropylthiazol-4-yl)-N-methylmethanamine dihydrochloride (CAS RN 1185167-55-8) 0 %  31.12.2022 ex 2934 10 00 45 2-Cyanimino-1,3-thiazolidine (CAS RN 26364-65-8) 0 %  31.12.2019 ex 2934 10 00 60 Fosthiazate (ISO) (CAS RN 98886-44-3) 0 %  31.12.2019 ex 2934 10 00 80 3,4-Dichloro-5-carboxyisothiazole (CAS RN 18480-53-0) 0 %  31.12.2021 ex 2934 20 80 15 Benthiavalicarb-isopropyl (ISO) (CAS RN 177406-68-7) 0 %  31.12.2022 ex 2934 20 80 30 2-[[(Z)-[1-(2-Amino-4-thiazolyl)-2-(2-benzothiazolylthio)-2-oxoethylidene]amino]oxy]-acetic acid, methyl ester (CAS RN 246035-38-1) 0 %  31.12.2021 ex 2934 20 80 40 1,2-Benzisothiazol-3(2H)-one (Benzisothiazolinone (BIT)) (CAS RN 2634-33-5) 0 %  31.12.2022 (*1)ex 2934 20 80 50 S-(1,3-Benzothiazol-2-yl)-(Z)-2-(2-aminothiazol-4-yl)-2-(acetyloxyimino)thioacetate, (CAS RN 104797-47-9) 0 %  31.12.2019 ex 2934 20 80 60 Benzothiazol-2-yl-(Z)-2-trityloxyimino-2-(2-aminothiazole-4-yl)-thioacetate (CAS RN 143183-03-3) 0 %  31.12.2020 ex 2934 20 80 70 N,N-Bis(1,3-benzothiazol-2-ylsulphanyl)-2-methylpropan-2-amine (CAS RN 3741-80-8) 0 %  31.12.2020 ex 2934 30 90 10 2-Methylthiophenothiazine (CAS RN 7643-08-5) 0 %  31.12.2022 ex 2934 99 90 10 Fluralaner (INN) (CAS RN 864731-61-3) 0 %  31.12.2019 (*1)ex 2934 99 90 12 Dimethomorph (ISO) (CAS RN 110488-70-5) 0 %  31.12.2023 (*1)ex 2934 99 90 15 Carboxin (ISO) (CAS RN 5234-68-4) 0 %  31.12.2023 ex 2934 99 90 16 Difenoconazole (ISO) (CAS RN 119446-68-3) 0 %  31.12.2019 ex 2934 99 90 19 2-[4-(Dibenzo[b,f][1,4]thiazepin-11-yl)piperazin-1-yl] ethanol (CAS RN 329216-67-3) 0 %  31.12.2019 ex 2934 99 90 20 Thiophene (CAS RN 110-02-1) 0 %  31.12.2019 ex 2934 99 90 23 Bromuconazole (ISO) with a purity by weight of 96 % or more (CAS RN 116255-48-2) 0 %  31.12.2021 ex 2934 99 90 24 Flufenacet (ISO) (CAS RN 142459-58-3) with a purity by weight of 95 % or more 0 %  31.12.2019 ex 2934 99 90 25 2,4-Diethyl-9H-thioxanthen-9-one (CAS RN 82799-44-8) 0 %  31.12.2020 ex 2934 99 90 26 4-Methylmorpholine 4-oxide in an aqueous solution (CAS RN 7529-22-8) 0 %  31.12.2019 ex 2934 99 90 27 2-(4-Hydroxyphenyl)-1-benzothiophene-6-ol (CAS RN 63676-22-2) 0 %  31.12.2019 ex 2934 99 90 28 11-(Piperazin-1-yl)dibenzo[b,f][1,4]thiazepine dihydrochloride (CAS RN 111974-74-4) 0 %  31.12.2021 ex 2934 99 90 30 Dibenzo[b,f][1,4]thiazepin-11(10H)-one (CAS RN 3159-07-7) 0 %  31.12.2019 ex 2934 99 90 31 Uridine 5 ²-diphospho-N-acetylgalactosamine disodium salt (CAS RN 91183-98-1) 0 %  31.12.2020 ex 2934 99 90 32 Uridine 5 ²-diphosphoglucuronic acid trisodium salt (CAS RN 63700-19-6) 0 %  31.12.2020 ex 2934 99 90 34 7-[4-(Diethylamino)-2-ethoxyphenyl]-7-(1-ethyl-2-methyl-1H-indol-3-yl)furo[3,4-b]pyridin-5(7H)-one (CAS RN 69898-40-4) 0 %  31.12.2020 ex 2934 99 90 36 Oxadiazon (ISO) (CAS RN 19666-30-9) with a purity by weight of 95 % or more 0 %  31.12.2020 ex 2934 99 90 37 4-Propan-2-ylmorpholine (CAS RN 1004-14-4) 0 %  31.12.2022 ex 2934 99 90 39 4-(Oxiran-2-ylmethoxy)-9H-carbazole (CAS RN 51997-51-4) 0 %  31.12.2020 ex 2934 99 90 41 11-[4-(2-Chloro-ethyl)-1-piperazinyl]dibenzo(b,f)(1,4)thiazepine (CAS RN 352232-17-8) 0 %  31.12.2020 ex 2934 99 90 42 1-(Morpholin-4-yl)prop-2-en-1-one (CAS RN 5117-12-4) 0 %  31.12.2019 ex 2934 99 90 44 Propiconazole (ISO) (CAS RN 60207-90-1) with a purity by weight of 92 % or more 0 %  31.12.2020 ex 2934 99 90 46 4-Methoxy-5-(3-morpholin-4-yl-propoxy)-2-nitro-benzonitrile (CAS RN 675126-26-8) 0 %  31.12.2021 (*1)ex 2934 99 90 47 Thidiazuron (ISO) (CAS RN 51707-55-2) with a content by weight of 98 % or more 0 %  31.12.2021 ex 2934 99 90 48 Propan-2-ol -- 2-methyl-4-(4-methylpiperazin-1-yl)-10H-thieno[2,3-b][1,5]benzodiazepine (1:2) dihydrate (CAS RN 864743-41-9) 0 %  31.12.2021 ex 2934 99 90 49 Cytidine 5 ²-(disodium phosphate) (CAS RN 6757-06-8) 0 %  31.12.2021 ex 2934 99 90 50 10-[1,1 ²-Biphenyl]-4-yl-2-(1-methylethyl)-9-oxo-9H-thioxanthenium hexafluorophosphate, (CAS RN 591773-92-1) 0 %  31.12.2020 ex 2934 99 90 52 Epoxiconazole (ISO) (CAS RN 133855-98-8) 0 %  31.12.2022 ex 2934 99 90 53 4-Methoxy-3-(3-morpholin-4-yl-propoxy)-benzonitrile (CAS RN 675126-28-0) 0 %  31.12.2021 ex 2934 99 90 54 2-benzyl-2-dimethylamino-4 ²-morpholinobutyrophenone (CAS RN 119313-12-1) 0 %  31.12.2022 ex 2934 99 90 56 1-[5-(2,6-Difluorophenyl)-4,5-dihydro-1,2-oxazol-3-yl]ethanone (CAS RN 1173693-36-1) 0 %  31.12.2022 ex 2934 99 90 57 (6R,7R)-7-Amino-8-oxo-3-(1-propenyl)-5-thia-1 -azabicyclo[4.2.0]oct-2-ene-2-carboxylic acid (CAS RN 120709-09-3) 0 %  31.12.2022 (*1)ex 2934 99 90 58 Dimethenamide-P (ISO) (CAS RN 163515-14-8) 0 %  31.12.2023 ex 2934 99 90 59 Dolutegravir (INN) (CAS RN 1051375-16-6) or dolutegravir sodium (CAS RN 1051375-19-9) 0 %  31.12.2022 (*1)ex 2934 99 90 60 DL-Homocysteine thiolactone hydrochloride (CAS RN 6038-19-3) 0 %  31.12.2023 (*1)ex 2934 99 90 61 5-(1,2-dithiolan-3-yl)valeric acid (CAS RN 1077-28-7) 0 %  31.12.2023 (*1)ex 2934 99 90 62 (2b,3a,5a,16b,17b)-2-(morpholin-4-yl)-16-(pyrrolidin-1-yl)androstane-3,17-diol 17-acetate (CAS RN 119302-24-8) 0 %  31.12.2023 (*1)ex 2934 99 90 63 (2b,3a,5a,16b,17b)-2-(morpholin-4-yl)-16-(pyrrolidin-1-yl)androstane-3,17-diol (CAS RN 119302-20-4) 0 %  31.12.2023 (*1)ex 2934 99 90 64 2-Bromo-5-benzoylthiophene (CAS RN 31161-46-3) 0 %  31.12.2023 (*1)ex 2934 99 90 66 Tetrahydrothiophene-1,1-dioxide (CAS RN 126-33-0) 0 %  31.12.2023 ex 2934 99 90 74 2-Isopropylthioxanthone (CAS RN 5495-84-1) 0 %  31.12.2022 ex 2934 99 90 75 (4R-cis)-1,1-Dimethylethyl-6-[2[2-(4-fluorophenyl)-5-(1-isopropyl)-3-phenyl-4-[(phenylamino)carbonyl]-1H-pyrrol-1-yl]ethyl]-2,2-dimethyl-1,3-dioxane-4-acetate (CAS RN 125971-95-1) 0 %  31.12.2021 ex 2934 99 90 ex 3204 20 00 76 10 2,5-Thiophenediylbis(5-tert-butyl-1,3-benzoxazole) (CAS RN 7128-64-5) 0 %  31.12.2021 (*1)ex 2934 99 90 79 Thiophen-2-ethanol (CAS RN 5402-55-1) 0 %  31.12.2023 ex 2934 99 90 83 Flumioxazin (ISO) (CAS RN 103361-09-7) of a purity by weight of 96 % or more 0 %  31.12.2019 ex 2934 99 90 84 Etoxazole (ISO) (CAS RN 153233-91-1) of a purity by weight of 94,8 % or more 0 %  31.12.2019 ex 2934 99 90 86 Dithianon (ISO) (CAS RN 3347-22-6) 0 %  31.12.2020 ex 2934 99 90 87 2,2 ²-(1,4-Phenylene)bis(4H-3,1-benzoxazin-4-one) (CAS RN 18600-59-4) 0 %  31.12.2020 ex 2935 90 90 10 Florasulam (ISO) (CAS RN 145701-23-1) 0 %  31.12.2019 (*1)ex 2935 90 90 15 Flupyrsulfuron-methyl-sodium (ISO) (CAS RN 144740-54-5) 0 %  31.12.2023 (*1)ex 2935 90 90 20 Toluenesulphonamides 0 %  31.12.2023 ex 2935 90 90 23 N-[4-(2-Chloroacetyl)phenyl]methanesulphonamide (CAS RN 64488-52-4) 0 %  31.12.2021 (*1)ex 2935 90 90 25 Triflusulfuron-methyl (ISO) (CAS RN 126535-15-7) 0 %  31.12.2023 ex 2935 90 90 27 Methyl (3R,5S,6E)-7-{4-(4-fluorophenyl)-6-isopropyl-2-[methyl(methylsulfonyl)amino]pyrimidin-5-yl}-3,5-dihydroxyhept-6-enoate (CAS RN 147118-40-9) 0 %  31.12.2021 (*1)ex 2935 90 90 28 N-Fluorobenzenesulphonimide (CAS RN 133745-75-2) 0 %  31.12.2023 ex 2935 90 90 30 6-Aminopyridine-2-sulfonamide (CAS RN 75903-58-1) 0 %  31.12.2021 (*1)ex 2935 90 90 35 Chlorsulfuron (ISO) (CAS RN 64902-72-3) 0 %  31.12.2023 ex 2935 90 90 40 Venetoclax (INN) (CAS 1257044-40-8) 0 %  31.12.2022 ex 2935 90 90 42 Penoxsulam (ISO) (CAS RN 219714-96-2) 0 %  31.12.2020 ex 2935 90 90 43 Oryzalin (ISO) (CAS RN 19044-88-3) 0 %  31.12.2019 (*1)ex 2935 90 90 45 Rimsulfuron (ISO) (CAS RN 122931-48-0) 0 %  31.12.2023 ex 2935 90 90 47 Halosulfuron-methyl (ISO) (CAS RN 100784-20-1) with a purity by weight of 98 % or more 0 %  31.12.2019 ex 2935 90 90 48 (3R,5S,6E)-7-[4-(4-Fluorophenyl)-2-[methyl(methylsulfonyl)amino]-6-(propan-2-yl)pyrimidin-5-yl]-3,5-dihydroxyhept-6-enoic acid -- 1-[(R)-(4-chlorophenyl)(phenyl)methyl]piperazine (1:1) (CAS RN 1235588-99-4) 0 %  31.12.2021 (*1)ex 2935 90 90 50 4,4 ²-Oxydi(benzenesulphonohydrazide) (CAS RN 80-51-3) 0 %  31.12.2023 ex 2935 90 90 52 (1R,2R)-1-Amino-2-(difluoromethyl)-N-(1-methylcyclopropylsulphonyl) cyclopropanecarboxamide hydrochloride (CUS 0143290-2) (5) 0 %  31.12.2020 ex 2935 90 90 53 2,4-Dichloro-5-sulphamoylbenzoic acid (CAS RN 2736-23-4) 0 %  31.12.2019 ex 2935 90 90 54 Propoxycarbazone-sodium (ISO) (CAS RN 181274-15-7) with a purity by weight of 95 % or more 0 %  31.12.2020 (*1)ex 2935 90 90 55 Thifensulfuron-methyl (ISO) (CAS RN 79277-27-3) 0 %  31.12.2023 ex 2935 90 90 56 N-(p-Toluenesulphonyl)-N ²-(3-(p-toluenesulphonyloxy)phenyl)urea (CAS RN 232938-43-1) 0 %  31.12.2020 ex 2935 90 90 57 N-{2-[(phenylcarbamoyl)amino]phenyl}benzenesulphonamide (CAS RN 215917-77-4) 0 %  31.12.2020 ex 2935 90 90 58 1-Methylcyclopropane-1-sulphonamide (CAS RN 669008-26-8) 0 %  31.12.2020 ex 2935 90 90 59 Flazasulfuron (ISO) (CAS RN 104040-78-0) with a purity of 94 % by weight or more 0 %  31.12.2020 ex 2935 90 90 63 Nicosulphuron (ISO), (CAS RN 111991-09-4) of a purity by weight of 91 % or more 0 %  31.12.2019 (*1)ex 2935 90 90 65 Tribenuron-methyl (ISO) (CAS RN 101200-48-0) 0 %  31.12.2023 ex 2935 90 90 67 N-(2-phenoxyphenyl)methanesulphonamide (CAS RN 51765-51-6) 0 %  31.12.2021 ex 2935 90 90 73 (2S)-2-Benzyl-N,N-dimethylaziridine-1-sulfonamide (CAS RN 902146-43-4) 0 %  31.12.2022 (*1)ex 2935 90 90 75 Metsulfuron-methyl (ISO) (CAS RN 74223-64-6) 0 %  31.12.2023 ex 2935 90 90 77 [[4-[2-[[(3-Ethyl-2,5-dihydro-4-methyl-2-oxo-1H-pyrrol-1-yl)carbonyl]amino] ethyl]phenyl]sulfonyl]-carbamic acid ethyl ester, (CAS RN 318515-70-7) 0 %  31.12.2019 (*1)ex 2935 90 90 85 N-[4-(Isopropylaminoacetyl)phenyl]methanesulphonamide hydrochloride 0 %  31.12.2019 (*1)ex 2935 90 90 88 N-(2-(4-Amino-N-ethyl-m-toluidino)ethyl)methanesulphonamide sesquisulphate monohydrate (CAS RN 25646-71-3) 0 %  31.12.2023 ex 2935 90 90 89 3-(3-Bromo-6-fluoro-2-methylindol-1-ylsulphonyl)-N,N-dimethyl-1,2,4-triazol-1-sulphonamide (CAS RN 348635-87-0) 0 %  31.12.2021 ex 2938 90 30 10 Ammonium glycyrrhizate (CAS RN 53956-04-0) 0 %  31.12.2020 (*1)ex 2938 90 90 10 Hesperidin (CAS RN 520-26-3) 0 %  31.12.2023 (*1)ex 2938 90 90 20 Ethylvanillin beta-D-glucopyranoside (CAS RN 122397-96-0) 0 %  31.12.2023 ex 2938 90 90 30 Rebaudioside A (CAS RN 58543-16-1) 0 %  31.12.2022 ex 2938 90 90 40 Purified steviol glycoside with a rebaudioside M (CAS RN 1220616-44-3) content of 80 % or more but not more than 90 % by weight for use in the manufacture of non-alcoholic beverages (2) 0 %  31.12.2022 ex 2940 00 00 30 D(+)- Trehalose dihydrate (CAS RN 6138-23-4) 0 %  31.12.2021 ex 2941 20 30 10 Dihydrostreptomycin sulphate (CAS RN 5490-27-7) 0 %  31.12.2021 ex 2942 00 00 10 Sodium triacetoxyborohydride (CAS RN 56553-60-7) 0 %  31.12.2021 (*1)3201 20 00 Wattle extract 0 %  31.12.2023 (*1)ex 3201 90 90 20 Tanning extracts derived from gambier and myrobalan fruits 0 %  31.12.2023 ex 3201 90 90 ex 3202 90 00 40 10 Reaction product of Acacia mearnsii extract, ammonium chloride and formaldehyde (CAS RN 85029-52-3) 0 %  31.12.2020 (*1)ex 3204 11 00 15 Colourant C.I. Disperse Blue 360 (CAS RN 70693-64-0) and preparations based thereon with a colourant C.I. Disperse Blue 360 content of 99 % or more by weight 0 %  31.12.2023 ex 3204 11 00 20 Colourant C.I. Disperse Yellow 241 (CAS RN 83249-52-9) and preparations based thereon with a colourant C.I. Disperse Yellow 241 content of 97 % or more by weight 0 %  31.12.2020 ex 3204 11 00 25 N-(2-Chloroethyl)-4-[(2,6-dichloro-4-nitrophenyl)azo]-N-ethyl-m-toluidine (CAS RN 63741-10-6) 0 %  31.12.2019 ex 3204 11 00 35 Colourant C.I Disperse Yellow 232 (CAS RN 35773-43-4) and preparations based thereon with a colourant C.I Disperse Yellow 232 of 50 % or more by weight 0 %  31.12.2022 ex 3204 11 00 40 Colourant C.I. Disperse Red 60 (CAS RN 17418-58-5) and preparations based thereon with a colourant C.I. Disperse Red 60 content of 50 % or more by weight 0 %  31.12.2021 ex 3204 11 00 45 Preparation of dispersion dyes, containing:  C.I. Disperse Orange 61 or Disperse Orange 288,  C.I. Disperse Blue 291:1,  C.I. Disperse Violet 93:1,  whether or not containing C.I. Disperse Red 54 0 %  31.12.2020 ex 3204 11 00 50 Colourant C.I. Disperse Blue 72 (CAS RN 81-48-1) and preparations based thereon with a colourant C.I. Disperse Blue 72 content of 95 % or more by weight 0 %  31.12.2021 ex 3204 11 00 60 Colourant C.I. Disperse Blue 359 (CAS RN 62570-50-7) and preparations based thereon with a colourant C.I. Disperse Blue 359 content of 50 % or more by weight 0 %  31.12.2021 ex 3204 12 00 10 Colourant C.I. Acid Blue 9 (CAS RN 2650-18-2) and preparations based thereon with a colourant C.I. Acid Blue 9 content of 50 % or more by weight 0 %  31.12.2021 ex 3204 12 00 15 Colourant C.I. Acid Brown 75 (CAS RN 8011-86-7) and preparations based thereon with a colourant C.I. Acid Brown 75 content of 75 % or more by weight 0 %  31.12.2021 ex 3204 12 00 17 Colourant C.I. Acid Brown 355 (CAS RN 84989-26-4 or 60181-77-3) and preparations based thereon with a colourant C.I. Acid Brown 355 content of 75 % or more by weight 0 %  31.12.2021 ex 3204 12 00 25 Colourant C.I. Acid Black 210 (CAS RN 85223-29-6 or 99576-15-5) and preparations based thereon with a colourant C.I. Acid Black 210 content of 50 % or more by weight 0 %  31.12.2021 ex 3204 12 00 27 Colourant C.I. Acid Brown 425 (CAS RN 75234-41-2 or 119509-49-8) and preparations based thereon with a colourant C.I. Acid Brown 425 content of 75 % or more by weight 0 %  31.12.2021 ex 3204 12 00 35 Colourant C.I. Acid Black 234 (CAS RN 157577-99-6) and preparations based thereon with a colourant C.I. Acid Black 234 content of 75 % or more by weight 0 %  31.12.2021 ex 3204 12 00 37 Colourant C.I. Acid Black 210 sodium salt (CAS RN 201792-73-6) and preparations based thereon with a colourant C.I. Acid Black 210 sodium salt content of 50 % or more by weight 0 %  31.12.2021 (*1)ex 3204 12 00 40 Liquid dye preparation containing anionic acid dye C.I. Acid Blue 182 (CAS RN 12219-26-0) 0 %  31.12.2023 ex 3204 12 00 45 Colourant C.I. Acid Blue 161/193 (CAS RN 12392-64-2) and preparations based thereon with a colourant C.I. Acid Blue 161/193 content of 75 % or more by weight 0 %  31.12.2021 ex 3204 12 00 47 Colourant C.I. Acid Brown 58 (CAS RN 70210-34-3 or 12269-87-3) and preparations based thereon with a colourant C.I. Acid Brown 58 content of 75 % or more by weight 0 %  31.12.2021 ex 3204 12 00 55 Colourant C.I. Acid Brown 165 (CAS RN 61724-14-9) and preparations based thereon with a colourant C.I. Acid Brown 165 content of 75 % or more by weight 0 %  31.12.2021 ex 3204 12 00 57 Colourant C.I. Acid Brown 282 (CAS RN 70236-60-1 or 12219-65-7) and preparations based thereon with a colourant C.I. Acid Brown 282 content of 75 % or more by weight 0 %  31.12.2021 ex 3204 12 00 60 Colourant C.I. Acid Red 52 (CAS RN 3520-42-1) and preparations based thereon with a colourant C.I. Acid Red 52 content of 97 % or more by weight 0 %  31.12.2019 ex 3204 12 00 65 Colourant C.I. Acid Brown 432 (CAS RN 119509-50-1) and preparations based thereon with a colourant C.I. Acid Brown 432 content of 75 % or more by weight 0 %  31.12.2021 ex 3204 12 00 70 Colourant C.I. Acid blue 25 (CAS RN 6408-78-2) and preparations based thereon with a colourant C.I. Acid blue 25 content of 80 % or more by weight 0 %  31.12.2020 ex 3204 13 00 10 Colourant C.I. Basic Red 1 (CAS RN 989-38-8) and preparations based thereon with a colourant C.I. Basic Red 1 content of 50 % or more by weight 0 %  31.12.2021 ex 3204 13 00 15 Colourant C.I. Basic Blue 41 (CAS RN 12270-13-2) and preparations based thereon with a colourant C.I. Basic Blue 41 content of 50 % or more by weight 0 %  31.12.2022 ex 3204 13 00 25 Colourant C.I. Basic Red 46 (CAS RN 12221-69-1) and preparations based thereon with a colourant C.I. Basic Red 46 content of 20 % or more by weight 0 %  31.12.2022 (*1)ex 3204 13 00 30 Colourant C.I. Basic Blue 7 (CAS RN 2390-60-5) and preparations based thereon with a colourant C.I. Basic Blue 7 content of 50 % or more by weight 0 %  31.12.2023 ex 3204 13 00 35 Colourant C.I. Basic Yellow 28 (CAS RN 54060-92-3) and preparations based thereon with a colourant C.I. Basic Yellow 28 content of 75 % or more by weight 0 %  31.12.2022 ex 3204 13 00 40 Colourant C.I. Basic Violet 1 (CAS RN 603-47-4 or CAS RN 8004-87-3) and preparations based thereon with a colourant C.I. Basic Violet 1 content of 90 % or more by weight 0 %  31.12.2022 ex 3204 13 00 45 Mixture of colourant C.I. Basic Blue 3 (CAS RN 33203-82-6) and colourant C.I. Basic Blue 159 (CAS RN 105953-73-9) with a colourant Basic Blue content of 60 % or more by weight 0 %  31.12.2022 ex 3204 13 00 50 Colourant C.I Basic Violet 11 (CAS RN 2390-63-8) and preparations based thereon with a colourant C.I Basic Violet 11 content of 90 % or more by weight 0 %  31.12.2019 ex 3204 13 00 60 Colourant C.I Basic Red 1:1 (CAS RN 3068-39-1) and preparations based thereon with a colourant C.I Basic Red 1:1 content of 90 % or more by weight 0 %  31.12.2019 ex 3204 14 00 10 Colourant C.I. Direct Black 80 (CAS RN 8003-69-8) and preparations based thereon with a colourant C.I. Direct Black 80 content of 90 % or more by weight 0 %  31.12.2019 ex 3204 14 00 20 Colourant C.I. Direct Blue 80 (CAS RN 12222-00-3) and preparations based thereon with a colourant C.I. Direct Blue 80 content of 90 % or more by weight 0 %  31.12.2019 ex 3204 14 00 30 C.I. Colourant Direct Red 23 (CAS RN 3441-14-3 ) and preparations based thereon with a colourant C.I. Direct Red 23 content of 90 % or more by weight 0 %  31.12.2019 ex 3204 14 00 40 Colourant C.I Direct Black 168, in powder form for leather dyeing (CAS RN 85631-88-5) and preparations based thereon with a colourant C.I. Direct Black 168 content by weight of 75 % or more, in powder form for leather dyeing (2) 0 %  31.12.2021 (*1)ex 3204 15 00 60 Colourant C.I. Vat Blue 4 (CAS RN 81-77-6) and preparations based thereon with a colourant C.I. Vat Blue 4 content of 50 % or more by weight 0 %  31.12.2023 (*1)ex 3204 15 00 70 Colourant C.I. Vat Red 1 (CAS RN 2379-74-0) 0 %  31.12.2023 ex 3204 16 00 30 Preparations based on Colourant Reactive Black 5 (CAS RN 17095-24-8) with a content thereof of 60 % or more but not more than 75 % by weight, and including one or more of the following:  Colourant Reactive Yellow 201 (CAS RN 27624-67-5),  1-Naphthalenesulphonicacid,4-amino-3-[[4-[[2-(sulphooxy)ethyl]sulphonyl]phenyl]azo]-, disodium salt (CAS RN 250688-43-8), or  3,5-diamino-4-[[4-[[2-(sulphooxy)ethyl]sulphonyl]fenyl]azo]-2-[[2-sulfo-4-[[2-(sulphooxy)ethyl]sulfonyl]phenyl]azobenzoic acid sodium salt (CAS RN 906532-68-1) 0 %  31.12.2019 ex 3204 16 00 40 Aqueous solution of Colourant C.I. Reactive Red 141 (CAS RN 61931-52-0)  with a colourant C.I. Reactive Red 141 content of 13 % or more by weight, and  containing a preservative 0 %  31.12.2022 (*1)ex 3204 17 00 10 Colourant C.I. Pigment Yellow 81 (CAS RN 22094-93-5) and preparations based thereon with a colourant C.I. Pigment Yellow 81 content of 50 % or more by weight 0 %  31.12.2023 ex 3204 17 00 15 Colourant C.I. Pigment Green 7 (CAS RN 1328-53-6) and preparations based thereon with a colourant C.I. Pigment Green 7 content of 40 % or more by weight 0 %  31.12.2021 ex 3204 17 00 16 Colourant C.I. Pigment Red 49:2 (CAS RN 1103-39-5) and preparations based thereon with a colourant C.I. Pigment Red 49:2 content of 60 % or more by weight 0 %  31.12.2020 ex 3204 17 00 17 Colourant C.I. Pigment Red 12 (CAS RN 6410-32-8) and preparations based thereon with a colourant C.I. Pigment Red 12 content of 35 % or more by weight 0 %  31.12.2019 ex 3204 17 00 18 Colourant C.I. Pigment Orange 16 (CAS RN 6505-28-8) and preparations based thereon with a colourant C.I. Pigment Orange 16 content of 90 % or more by weight 0 %  31.12.2021 (*1)ex 3204 17 00 19 Colourant C.I. Pigment Red 48:2 (CAS RN 7023-61-2) and preparations based thereon with a colourant C.I. Pigment Red 48:2 content of 85 % or more by weight 0 %  31.12.2023 ex 3204 17 00 20 Colourant C.I. Pigment Blue 15:3 (CAS RN 147-14-8) and preparations based thereon with a colourant C.I. Pigment Blue 15:3 content of 35 % or more by weight 0 %  31.12.2021 ex 3204 17 00 21 Colourant C.I. Pigment Blue 15:4 (CAS RN 147-14-8) and preparations based thereon with a colourant C.I. Pigment Blue 15:4 content of 35 % or more by weight 0 %  31.12.2019 ex 3204 17 00 22 Colourant C.I. Pigment Red 169 (CAS RN 12237-63-7) and preparations based thereon with a colourant C.I. Pigment Red 169 content of 50 % or more by weight 0 %  31.12.2021 ex 3204 17 00 23 Colourant C.I. Pigment Brown 41 (CAS RN 211502-16-8 or CAS RN 68516-75-6) 0 %  31.12.2019 (*1)ex 3204 17 00 24 Colourant C.I. Pigment Red 57:1 (CAS RN 5281-04-9) and preparations based thereon with a Colourant C.I. Pigment Red 57:1 content of 20 % or more by weight 0 %  31.12.2023 ex 3204 17 00 25 Colourant C.I. Pigment Yellow 14 (CAS RN 5468-75-7) and preparations based thereon with a colourant C.I. Pigment Yellow 14 content of 25 % or more by weight 0 %  31.12.2021 ex 3204 17 00 26 Colourant C.I. Pigment Orange 13 (CAS RN 3520-72-7) and preparations based thereon with a colourant C.I. Pigment Orange 13 content of 80 % or more by weight 0 %  31.12.2022 ex 3204 17 00 29 Colourant C.I. Pigment Red 268 (CAS RN 16403-84-2) and preparations based thereon with a Colourant C.I. Pigment Red 268 content of 80 % or more by weight 0 %  31.12.2022 ex 3204 17 00 33 Colourant C.I. Pigment Blue 15:1 (CAS RN 147-14-8) and preparations based thereon with a colourant C.I. Pigment Blue 15:1 content of 35 % or more by weight 0 %  31.12.2020 ex 3204 17 00 35 Colourant C.I. Pigment Red 202 (CAS RN 3089-17-6) and preparations based thereon with a colourant C.I. Pigment Red 202 content of 70 % or more by weight 0 %  31.12.2021 (*1)ex 3204 17 00 37 Colourant C.I. Pigment Red 81:2 (CAS RN 75627-12-2) and preparations based thereon with a colourant C.I. Pigment Red 81:2 content of 30 % or more by weight 0 %  31.12.2023 ex 3204 17 00 40 Colourant C.I. Pigment Yellow 120 (CAS RN 29920-31-8) and preparations based thereon with a colourant C.I. Pigment Yellow 120 content of 50 % or more by weight 0 %  31.12.2019 (*1)ex 3204 17 00 45 Colourant C.I. Pigment Yellow 174 (CAS RN 78952-72-4), highly resinated pigment (approx. 35 % disproportionate resin), with a purity of 98 % by weight or more, in the form of extruded beads with a moisture content of not more than 1 % by weight 0 %  31.12.2023 ex 3204 17 00 65 Colourant C.I. Pigment Red 53 (CAS RN 2092-56-0) and preparations based thereon with a colourant C.I. Pigment Red 53 content of 50 % or more by weight 0 %  31.12.2021 ex 3204 17 00 75 Colourant C.I. Pigment Orange 5 (CAS RN 3468-63-1) and preparations based thereon with a colourant C.I. Pigment Orange 5 content of 80 % or more by weight 0 %  31.12.2022 ex 3204 17 00 80 Colourant C.I. Pigment Red 207 (CAS RN 71819-77-7) and preparations based thereon with a colourant C.I. Pigment Red 207 content of 50 % or more by weight 0 %  31.12.2022 ex 3204 17 00 85 Colourant C.I. Pigment Blue 61 (CAS RN 1324-76-1) and preparations based thereon with a colourant C.I. Pigment Blue 61 content of 35 % or more by weight 0 %  31.12.2022 ex 3204 17 00 88 Colourant C.I. Pigment Violet 3 (CAS RN 1325-82-2 or CAS RN 101357-19-1) and preparations based thereon with a colourant C.I. Pigment Violet 3 content of 90 % or more by weight 0 %  31.12.2022 ex 3204 19 00 12 Colourant C.I. Solvent Violet 49 (CAS RN 205057-15-4) 0 %  31.12.2019 ex 3204 19 00 13 Colourant C.I. Sulphur Black 1 (CAS RN 1326-82-5) and preparations based thereon with a colourant C.I. Sulphur Black 1 content of 75 % or more by weight 0 %  31.12.2021 ex 3204 19 00 14 Red colourant preparation, in a form of wet paste, containing by weight:  35 % or more but not more than 40 % of 1-[[4-(phenylazo)phenyl]azo]naphthalen-2-ol methyl derivatives (CAS RN 70879-65-1)  not more than 3 % of 1-(phenylazo)naphthalen-2-ol (CAS RN 842-07-9)  not more than 3 % of 1-[(2-methylphenyl)azo]naphthalen-2-ol (CAS RN 2646-17-5)  55 % or more but not more than 65 % of water 0 %  31.12.2019 ex 3204 19 00 16 Colourant C.I Solvent Yellow 133 (CAS RN 51202-86-9) and preparations based thereon with a colourant C.I. Solvent Yellow 133 content of 97 % or more by weight 0 %  31.12.2022 ex 3204 19 00 21 Photochromic dye, 4-(3-(4-butoxyphenyl)-6-methoxy-3-(4-methoxyphenyl)-13,13-dimethyl-11-(trifluoromethyl)-3,13-dihydrobenzo[h]indeno[2,1-f]chromen-7-yl)morpholine (CAS RN 1021540-64-6) 0 %  31.12.2019 (*1)ex 3204 19 00 70 Colourant C.I. Solvent Red 49:2 (CAS RN 1103-39-5) and preparations based thereon with a colourant C.I. Solvent Red 49:2 content of 90 % or more by weight 0 %  31.12.2019 ex 3204 19 00 71 Colourant C.I. Solvent Brown 53 (CAS RN 64696-98-6) and preparations based thereon with a colourant C.I. Solvent Brown 53 content of 95 % or more by weight 0 %  31.12.2020 ex 3204 19 00 73 Colourant C.I. Solvent Blue 104 (CAS RN 116-75-6) and preparations based thereon with a colourant C.I. Solvent Blue 104 content of 97 % or more by weight 0 %  31.12.2020 ex 3204 19 00 77 Colourant C.I. Solvent Yellow 98 (CAS RN 27870-92-4 or CAS RN 12671-74-8) and preparations based thereon with a colourant C.I. Solvent Yellow 98 content of 95 % or more by weight 0 %  31.12.2021 ex 3204 19 00 84 Colourant C.I. Solvent Blue 67 (CAS RN 12226-78-7) and preparations based thereon with a colourant C.I. Solvent Blue 67 content of 98 % or more by weight 0 %  31.12.2022 ex 3204 20 00 30 Colourant C.I. Fluorescent Brightener 351 (CAS RN 27344-41-8) and preparations based thereon with a colourant C.I. Fluorescent Brightener 351 content of 90 % or more by weight 0 %  31.12.2021 ex 3204 90 00 10 Colourant C.I Solvent Yellow 172 (also known as C.I. Solvent Yellow 135) (CAS RN 68427-35-0) and preparations based thereon with a colourant C.I Solvent Yellow 172 (also known as C.I. Solvent Yellow 135) content of 90 % or more by weight 0 %  31.12.2019 ex 3204 90 00 20 Preparations of colourant C.I. Solvent Red 175 (CAS RN 68411-78-6) in petroleum distillates, hydrotreated light naphthenic (CAS RN 64742-53-6), containing by weight 40 % or more but not more than 60 % of a colourant C.I. Solvent Red 175 0 %  31.12.2022 (*1)ex 3205 00 00 10 Aluminium lakes prepared from dyes for use in the manufacture of pigments for the pharmaceutical industry (2) 0 %  31.12.2023 (*1)ex 3206 11 00 10 Titanium dioxide coated with isopropoxytitanium triisostearate, containing by weight 1,5 % or more but not more than 2,5 % of isopropoxytitanium triisostearate 0 %  31.12.2023 ex 3206 19 00 10 Preparation containing by weight:  72 % ( ± 2 %) of mica (CAS RN 12001-26-2), and  28 % ( ± 2 %) of titanium dioxide (CAS RN 13463-67-7) 0 %  31.12.2021 (*1)ex 3206 42 00 10 Lithopone (CAS RN 1345-05-7) 0 %  31.12.2023 ex 3206 49 70 20 Colourant C.I. Pigment Blue 27 (CAS RN 14038-43-8) 0 %  31.12.2019 ex 3206 49 70 30 Colourant C.I. Pigment Black 12 (CAS RN 68187-02-0) and preparations based thereon with a C.I. Pigment Black 12 content of 50 % or more by weight 0 %  31.12.2022 ex 3206 49 70 40 Colourant C.I. Pigment Blue 27 (CAS RN 25869-00-5) and preparations thereon with a colourant C.I. Pigment Blue 27 content of 85 % or more by weight 0 %  31.12.2022 (*1)3206 50 00 Inorganic products of a kind used as luminophores 0 %  31.12.2023 ex 3207 30 00 20 Printing paste containing  30 % by weight or more, but not more than 50 % of silver, and  8 % by weight or more, but not more than 17 % of palladium 0 %  31.12.2019 ex 3207 40 85 40 Glass flakes (CAS RN 65997-17-3):  of a thickness of 0,3 Ã ¼m or more but not more than 10 Ã ¼m, and  coated with titanium dioxide (CAS RN 13463-67-7) or iron oxide (CAS RN 18282-10-5) 0 %  31.12.2022 ex 3208 10 10 10 Thermoplastic polyester copolymer resin with a solid content of 30 % or more but not more than 50 %, in organic solvents 0 %  31.12.2020 (*1)ex 3208 20 10 10 Copolymer of N-vinylcaprolactam, N-vinyl-2-pyrrolidone and dimethylaminoethyl methacrylate, in the form of a solution in ethanol containing by weight 34 % or more but not more than 40 % of copolymer 0 %  31.12.2023 (*1)ex 3208 20 10 20 Immersion topcoat solution containing by weight 0,5 % or more but not more than 15 % of acrylate-methacrylate-alkenesulphonate copolymers with fluorinated side chains, in a solution of n-butanol and/or 4-methyl-2-pentanol and/or diisoamylether 0 %  31.12.2023 (*1)ex 3208 90 19 15 Chlorinated polyolefins, in a solution 0 %  31.12.2023 ex 3208 90 19 20 Preparation of 5 % or more but not more than 20 % by weight of propylene maleic anhydride copolymer or a blend of polypropylene and propylene maleic anhydride copolymer in an organic solvent 0 %  31.12.2020 ex 3208 90 19 ex 3904 69 80 25 89 Tetrafluoroethylene copolymer in butylacetate solution with a content of solvent of 50 % ( ± 2 %) by weight 0 %  31.12.2022 (*1)ex 3208 90 19 40 Polymer of methylsiloxane, in the form of a solution in a mixture of acetone, butanol, ethanol and isopropanol, containing by weight 5 % or more but not more than 11 % of polymer of methylsiloxane 0 %  31.12.2023 (*1)ex 3208 90 19 ex 3824 99 92 45 63 Polymer consisting of a polycondensate of formaldehyde and naphthalenediol, chemically modified by reaction with an alkyne halide, dissolved in propylene glycol methyl ether acetate 0 %  31.12.2023 ex 3208 90 19 47 Solution containing by weight:  0,1 % or more but not more than 20 % of alkoxygroups containing siloxane polymer with alkyl or aryl substituents  75 % or more of an organic solvent containing one or more of propyleneglycolethylether (CAS RN 1569-02-4), propylene glycol mono methylether acetate (CAS RN 108-65-6) or propyleneglycol propylether (CAS RN 1569-01-3) 0 %  31.12.2021 (*1)ex 3208 90 19 50 Solution containing by weight:  (65 ± 10) % of Ã ³-butyrolactone,  (30 ± 10) % of polyamide resin,  (3,5 ± 1,5) % of naphthoquinone ester derivative, and  (1,5 ± 0,5) % of arylsilicic acid 0 %  31.12.2023 ex 3208 90 19 60 Copolymer of hydroxystyrene with one or more of the following:  styrene  alkoxystyrene  alkylacrylates dissolved in ethyl lactate 0 %  31.12.2021 (*1)ex 3208 90 19 65 Silicones containing 50 % by weight or more of xylene and not more than 25 % by weight of silica, of a kind used for the manufacture of long term surgical implants 0 %  31.12.2019 ex 3208 90 19 75 Acenaphthalene copolymer in ethyl lactate solution 0 %  31.12.2022 (*1)ex 3215 11 00 ex 3215 19 00 10 10 Printing ink, liquid, consisting of a dispersion of a vinyl acrylate copolymer and colour pigments in isoparaffins, containing by weight not more than 13 % of vinyl acrylate copolymer and colour pigments 0 %  31.12.2023 ex 3215 19 00 20 Ink:  consisting of a polyester polymer and a dispersion of silver (CAS RN 7440-22-4) and silver chloride (CAS RN 7783-90-6) in methyl propyl ketone (CAS RN 107-87-9),  with a total solid content by weight of 55 % or more, but not more than 57 %, and  with a specific density of 1,40 g/cm3 or more, but not more than 1,60 g/cm3, for use in the manufacture of electrodes (2) 0 % l 31.12.2022 (*1)ex 3215 90 70 10 Ink formulation, for use in the manufacture of ink-jet cartridges (2) 0 %  31.12.2023 (*1)ex 3215 90 70 20 Heat sensitive ink fixed on a plastic film 0 %  31.12.2023 (*1)ex 3215 90 70 30 Disposable cartridge ink, containing by weight:  1 % or more, but not more than 10 % of amorphous silicon dioxide, or  3,8 % or more of dye C.I. Solvent Black 7 in organic solvents, for use in the marking of integrated circuits (2) 0 %  31.12.2023 ex 3215 90 70 40 Dry ink powder with a base of hybrid resin (made from polystyrene acrylic resin and polyester resin) mixed with:  wax,  a vinyl-based polymer, and  a colouring agent, for use in the manufacture of toner bottles for photocopiers, fax machines, printers and multifunction devices (2) 0 %  31.12.2020 (*1)3301 12 10 Essential oil of orange, not deterpenated 0 %  31.12.2023 ex 3402 11 90 10 Sodium lauroyl methyl isethionate 0 %  31.12.2020 (*1)ex 3402 13 00 10 Vinyl copolymer surface active agent based on polypropylene glycol 0 %  31.12.2023 ex 3402 13 00 20 Surfactant containing 1,4-dimethyl-1,4-bis(2-methylpropyl)-2-butyne-1,4-diyl ether, polymerised with oxirane, methyl terminated 0 %  31.12.2022 ex 3402 90 10 10 Surface-active mixture of methyltri-C8-C10-alkylammonium chlorides 0 %  31.12.2019 (*1)ex 3402 90 10 20 Mixture of docusate sodium (INN) and sodium benzoate 0 %  31.12.2023 ex 3402 90 10 30 Surface-active preparation, consisting of a mixture of sodium docusate and ethoxylated 2,4,7,9-tetramethyldec-5-yne-4,7-diol (CAS RN 577-11-7 and 9014-85-1) 0 %  31.12.2020 ex 3402 90 10 50 Surface-active preparation, consisting of a mixture of polysiloxane and poly(ethylene glycol) 0 %  31.12.2020 ex 3402 90 10 60 Surface-active preparation, containing 2-ethylhexyloxymethyl oxirane 0 %  31.12.2020 ex 3402 90 10 70 Surface-active preparation, containing ethoxylated 2,4,7,9-tetramethyl-5-decyne-4,7-diol (CAS RN 9014-85-1) 0 %  31.12.2019 (*1)ex 3501 90 90 10 Non edible sodium caseinate (CAS RN 9005-46-3) in the form of powder with a protein content of more than 88 % by weight for use in the production of thermoplastic granules 0 %  31.12.2023 (*1)ex 3506 91 10 ex 3506 91 90 10 10 Adhesive based on an aqueous dispersion of a mixture of dimerised rosin and a copolymer of ethylene and vinyl acetate (EVA) 0 %  31.12.2023 (*1)ex 3506 91 10 ex 3506 91 90 30 30 Two component microencapsulated epoxy adhesive dispersed in a solvent 0 %  31.12.2023 ex 3506 91 10 ex 3506 91 90 40 40 Acrylic pressure sensitive adhesive with a thickness of 0,076 mm or more but not more than 0,127 mm, put up in rolls of a width of 45,7 cm or more but not more than 132 cm supplied on a release liner with an initial peel adhesion release value of not less than 15 N/25 mm (measured according to ASTM D3330) 0 %  31.12.2019 ex 3506 91 10 ex 3506 91 90 50 50 Preparation containing by weight:  15 % or more but not more than 60 % of styrene butadiene copolymers or styrene isoprene copolymers, and  10 % or more but not more than 30 % of pinene polymers or pentadiene copolymers, dissolved in:  Methyl ethyl ketone (CAS RN 78-93-3),  Heptane (CAS RN 142-82-5), and  Toluene (CAS RN 108-88-3) or light aliphatic solvent naphta (CAS RN 64742-89-8) 0 %  31.12.2020 ex 3506 91 90 60 Temporary wafer-bonding adhesive material in the form of a suspension of a solid polymer in D-limonene (CAS RN 5989-27-5) with a polymeric content by weight of 65 % or more but not more than 75 % 0 % l 31.12.2022 ex 3506 91 90 70 Temporary wafer-bonding release in the form of a suspension of a solid polymer in cyclopentanone (CAS RN 120-92-3) with a polymeric content of not more than 10 % by weight 0 % l 31.12.2022 ex 3507 90 90 10 Preparation of Achromobacter lyticus protease (CAS RN 123175-82-6) for use in the manufacture of human and analogue insulin products (2) 0 %  31.12.2019 ex 3507 90 90 20 Creatine amidinohydrolase (CAS RN 37340-58-2) 0 %  31.12.2020 ex 3507 90 90 30 Salicylate 1-monooxygenase (CAS RN 9059-28-3) in aqueous solution with  an enzyme concentration of 6,0 U/ml or more, but not more than 7,4 U/ml,  a concentration by weight of sodium azide (CAS RN 26628-22-8) of not more than 0,09 %, and  a pH value of 6,5 or more, but not more than 8,5 0 %  31.12.2021 ex 3601 00 00 10 Pyrotechnical powder in the form of granulate of cylindrical shape, composed of strontium nitrate or copper nitrate in the solution of nitroguanidine, binder and additives, used as a component of airbag inflators (2) 0 %  31.12.2021 ex 3603 00 60 10 Igniters for gas generators with an overall maximum length of 20,34 mm or more but not more than 25,25 mm and a pin length of 6,68 mm ( ± 0,3 mm) or more but not more than 6,9 mm ( ± 0,3 mm) 0 %  31.12.2022 ex 3701 30 00 20 Photosensitive plate consisting of a photopolymer layer on a polyester foil of a total thickness of more than 0,43 mm but not more than 3,18 mm 0 %  31.12.2019 (*1)ex 3701 30 00 30 Relief printing plate, of a kind used for printing on newsprint, consisting of a metal substrate coated with a photopolymer layer of a thickness of 0,15 mm or more but not more than 0,8 mm, not covered with a release film, of a total thickness of not more than 1 mm 0 %  31.12.2023 (*1)ex 3701 99 00 10 Plate of quartz or of glass, covered with a film of chromium and coated with a photosensitive or electron-sensitive resin, of a kind used for goods of heading 8541 or 8542 0 %  31.12.2023 (*1)ex 3707 10 00 10 Photosensitive emulsion for the sensitization of silicon discs (2) 0 %  31.12.2023 (*1)ex 3707 10 00 15 Sensitising emulsion consisting of:  by weight not more than 12 % of diazooxonaphthalenesulphonic acid ester  phenolic resins in a solution containing at least 2-methoxy-1-methylethyl acetate or ethyl lactate or methyl 3-methoxypropionate or 2-heptanone 0 %  31.12.2023 (*1)ex 3707 10 00 25 Sensitising emulsion containing:  phenolic or acrylic resins,  a maximum 2 % by weight of light sensitive acid precursor, in a solution containing 2-methoxy-1-methylethyl acetate or ethyl lactate 0 %  31.12.2023 (*1)ex 3707 10 00 30 Preparation based on photosensitive acrylic containing polymer, containing colour pigments, 2-methoxy-1-methylethylacetate and cyclohexanone and whether or not containing ethyl-3-ethoxypropionate 0 %  31.12.2023 ex 3707 10 00 35 Sensitising emulsion or preparation containing one or more of:  acrylate polymers,  methacrylate polymers,  derivatives of styrene polymers, containing by weight not more than 7 % of photosensitive acid precursors, dissolved in an organic solvent containing at least 2-methoxy-1-methylethyl acetate 0 %  31.12.2021 ex 3707 10 00 40 Sensitising emulsion, containing:  not more than 10 % by weight of naphthoquinonediazide esters,  2 % or more but not more than 35 % by weight of copolymers of hydroxystyrene,  not more than 7 % by weight of epoxy-containing derivatives, dissolved in 1-ethoxy-2-propyl acetate and/or ethyl lactate 0 %  31.12.2021 ex 3707 10 00 45 Photosensitive emulsion consisting of cyclized polyisoprene containing:  55 % or more but not more than 75 % by weight of xylene, and  12 % or more but not more than 18 % by weight of ethylbenzene 0 %  31.12.2019 ex 3707 10 00 50 Photosensitive emulsion containing by weight:  20 % or more but not more than 45 % of copolymers of acrylates and/or methacrylates and hydroxystyrene derivatives,  25 % or more but not more than 50 % of organic solvent containing at least ethyl lactate and/or propylene glycolmethylether acetate,  5 % or more but not more than 30 % of acrylates,  not more than 12 % of a photoinitiator 0 %  31.12.2019 (*1)ex 3707 10 00 55 Dielectric coating, buffering mechanical stress, consisting of a radically photopatternable polyamide-precursor with unsaturated carbon in the side-chains which is convertible into a polyimide, in form of a solution from N-methyl-2-pyrrolidone or N-ethyl-2-pyrrolidone with a polymer content by weight 10 % or more 0 %  31.12.2023 ex 3707 10 00 60 Sensitising emulsion, containing by weight:  not more than 5 % of photoacid generator,  2 % or more but not more than 50 % of phenolic resins, and  not more than 7 % of epoxy-containing derivatives, dissolved in heptan-2-one and/or ethyllactate 0 %  31.12.2022 (*1)ex 3707 90 29 10 Dry ink powder or toner blend, consisting of a copolymer of styrene and butyl acrylate and either magnetite or carbon black, for use as a developer in the manufacture of cartridges for facsimile machines, computer printers or copiers (2) 0 %  31.12.2023 (*1)ex 3707 90 29 40 Dry ink powder or toner blend, based on a polyester resin, manufactured by a polymerisation process, for use as a developer in the manufacture of cartridges for facsimile machines, computer printers or copiers (2) 0 %  31.12.2023 ex 3707 90 29 50 Dry ink powder or toner blend, consisting of:  styrene acrylate/butadiene copolymer  either carbon black or an organic pigment  whether or not containing polyolefin or amorphous silica for use as a developer in the manufacturing of ink/toner filled bottles or cartridges for facsimile machines, computer printers and copiers (2) 0 %  31.12.2022 (*1)ex 3801 10 00 10 Artificial graphite in powder form, with:  an average particle size of 2,5 Ã ¼m or more but not more than 26,5 Ã ¼m,  an iron content of less than 40 ppm,  a copper content of less than 5 ppm,  a nickel content of less than 5 ppm,  an average surface area (N2-atmosphere) of 1,2 m2/g or more but not more than 20,4 m2/g, and  a magnetic metal impurity of less than 3 ppm 0 %  31.12.2022 ex 3801 90 00 10 Expandable graphite (CAS RN 90387-90-9 and CAS RN 12777-87-6) 0 %  31.12.2021 (*1)ex 3801 90 00 30 Natural or artificial graphite based powder, pitch coated, with:  an average particle size of 2,5 Ã ¼m or more but not more than 26,5 Ã ¼m,  an iron content of less than 40 ppm,  a copper content of less than 5 ppm,  a nickel content of less than 5 ppm,  an average surface area (N2-atmosphere) of 1,2 m2/g or more but not more than 20,4 m2/g, and  a magnetic metal impurity of less than 3 ppm 0 %  31.12.2023 ex 3802 10 00 10 Mixture of activated carbon and polyethylene, in form of powder 0 %  31.12.2020 ex 3802 10 00 20 Chemically activated carbon in granular form with a Butane Working Capacity of 11 g butane/100 ml or more (as determined by the ASTM D 5228 method) used for vapour absorption and desorption in emission control canisters of motor vehicles (2) 0 %  31.12.2022 ex 3802 10 00 30 Chemically activated carbon in pellet (cylindrical) form, with:  a diameter of 2 mm or more but not more than 3 mm, and  a Butane Working Capacity of 5 g butane/100 ml or more (as determined by the ASTM D 5228 method), used for vapour absorption and desorption in emission control canisters of motor vehicles (2) 0 %  31.12.2021 (*1)3805 90 10 Pine oil 1.7 %  31.12.2023 ex 3806 90 00 ex 3909 40 00 10 60 Phenolic modified derivative of rosin resin,  containing by weight 50 % or more but not more than 75 % of rosin esters,  with an acid value of not more than 25, of a kind used in offset printing 0 %  31.12.2021 (*1)ex 3808 91 90 10 Indoxacarb (ISO) and its (R) isomer, fixed on a support of silicon dioxide 0 %  31.12.2023 ex 3808 91 90 30 Preparation containing endospores or spores and protein crystals derived from either:  Bacillus thuringiensis Berliner subsp. aizawai and kurstaki, or  Bacillus thuringiensis subsp. kurstaki, or  Bacillus thuringiensis subsp. israelensis, or  Bacillus thuringiensis subsp. aizawai, or  Bacillus thuringiensis subsp. tenebrionis 0 %  31.12.2019 (*1)ex 3808 91 90 40 Spinosad (ISO) 0 %  31.12.2023 ex 3808 91 90 60 Spinetoram (ISO) (CAS RN 935545-74-7), preparation of two spinosyn components (3 ²-ethoxy-5,6-dihydro spinosyn J) and (3 ²-ethoxy- spinosyn L) 0 %  31.12.2022 ex 3808 92 30 10 Mancozeb (ISO) (CAS RN 8018-01-7) imported in immediate packings of a content of 500 kg or more (1) 0 %  31.12.2020 (*1)ex 3808 92 90 10 Fungicide in the form of a powder, containing by weight 65 % or more but not more than 75 % of hymexazole (ISO), not put up for retail sale 0 %  31.12.2023 (*1)ex 3808 92 90 30 Preparation consisting of a suspension of pyrithione zinc (INN) in water, containing by weight:  24 % or more but not more than 26 % of pyrithione zinc (INN), or  39 % or more but not more than 41 % of pyrithione zinc (INN) 0 %  31.12.2023 ex 3808 92 90 50 Preparations based on copper pyrithione (CAS RN 14915-37-8) 0 %  31.12.2019 ex 3808 93 23 10 Herbicide containing flazasulfuron (ISO) as an active ingredient 0 %  31.12.2019 ex 3808 93 27 40 Preparation, consisting of a suspension of tepraloxydim (ISO), containing by weight:  30 % or more of tepraloxydim (ISO), and  not more than 70 % of a petroleum fraction consisting of aromatic hydrocarbons 0 %  31.12.2021 ex 3808 93 90 10 Preparation, in the form of granules, containing by weight:  38,8 % or more but not more than 41,2 % of Gibberellin A3, or  9,5 % or more but not more than 10,5 % of Gibberellin A4 and A7 0 %  31.12.2019 ex 3808 93 90 20 Preparation consisting of benzyl(purin-6-yl)amine in a glycol solution, containing by weight:  1,88 % or more but not more than 2,00 % of benzyl(purin-6-yl)amine of a kind used in plant growth regulators 0 %  31.12.2020 ex 3808 93 90 30 Aqueous solution containing by weight:  1,8 % of sodium para-nitrophenolate,  1,2 % of sodium ortho-nitrophenolate,  0,6 % of sodium 5-nitroguaiacolate, for use in the manufacture of a plant growth regulator (2) 0 %  31.12.2020 ex 3808 93 90 40 Mixed white powder containing by weight:  3 % or more but not more than 3,6 % of 1-methylcyclopropene with a purity more than 96 %, and  containing less than 0,05 % of each impurity of 1-chloro-2-methylpropene and 3-chloro-2-methylpropene, for use in the manufacture of a growth regulator of post-harvest fruits, vegetables and ornamentals with a specific generator (2) 0 %  31.12.2020 ex 3808 93 90 50 Preparation in the form of powder, containing by weight:  55 % or more of Gibberellin A4,  1 % or more but not more than 35 % of Gibberellin A7,  90 % or more of Gibberellin A4 and Gibberellin A7 combined,  not more than 10 % of a combination of water and other naturally occurring Gibberellins, of a kind used in plant growth regulators 0 %  31.12.2020 ex 3808 93 90 60 Preparation in the form of tablets containing by weight:  0,55 % or more but not more than 2,50 % of 1-methylcyclopropene (1-MCP) (CAS RN 3100-04-7) with a minimum purity of 96 % or more, and  less than 0,05 % of each of the two impurities, 1-chloro-2-methylpropene (CAS RN 513-37-1) and 3-chloro-2-methylpropene (CAS RN 563-47-3), for coating (2) 0 %  31.12.2022 ex 3808 94 20 30 Bromochloro-5,5-dimethylimidazolidine-2,4-dione (CAS RN 32718-18-6) containing:  1,3-Dichloro-5,5-dimethylimidazolidine-2,4-dione (CAS RN 118-52-5),  1,3-Dibromo-5,5-dimethylimidazolidine-2,4-dione (CAS RN 77-48-5),  1-Bromo,3-chloro-5,5-dimethylimidazolidine-2,4-dione (CAS RN 16079-88-2), and  1-Chloro,3-bromo-5,5-dimethylimidazolidine-2,4-dione (CAS RN 126-06-7) 0 %  31.12.2019 ex 3808 99 90 10 Oxamyl (ISO) (CAS RN 23135-22-0) in a solution of cyclohexanone and water 0 %  31.12.2020 (*1)ex 3808 99 90 20 Abamectin (ISO) (CAS RN 71751-41-2) 0 %  31.12.2023 (*1)ex 3809 91 00 10 Mixture of 5-ethyl-2-methyl-2-oxo-1,3,2Ã » 5-dioxaphosphoran-5-ylmethyl methyl methylphosphonate and bis(5-ethyl-2-methyl-2-oxo-1,3,2Ã » 5-dioxaphosphoran-5-ylmethyl) methylphosphonate 0 %  31.12.2023 ex 3809 92 00 20 Defoamer, consisting of a mixture of oxydipropanol and 2,5,8,11-tetramethyldodec-6-yn-5,8-diol 0 %  31.12.2019 (*1)ex 3810 10 00 10 Soldering or welding paste, consisting of a mixture of metals and resin containing by weight:  70 % or more, but not more than 90 % of tin  not more than 10 % of one or more metals of silver, copper, bismuth, zinc, or indium for use in the electro technical industry (2) 0 %  31.12.2023 ex 3811 19 00 10 Solution of more than 61 % but not more than 63 % by weight of methylcyclopentadienyl manganese tricarbonyl in an aromatic hydrocarbon solvent, containing by weight not more than:  4,9 % of 1,2,4-trimethyl-benzene,  4,9 % of naphthalene, and  0,5 % of 1,3,5-trimethyl-benzene 0 %  31.12.2019 (*1)ex 3811 21 00 10 Salts of dinonylnaphthalenesulphonic acid, in the form of a solution in mineral oils 0 %  31.12.2023 ex 3811 21 00 11 Dispersing agent and oxidation inhibitor containing:  o-amino polyisobutylenephenol (CAS RN 78330-13-9),  more than 30 % by weight but not more than 50 % by weight of mineral oils, used in the manufacture of blends of additives for lubricating oils (2) 0 %  31.12.2021 ex 3811 21 00 12 Dispersing agent containing:  esters of polyisobutenyl succinic acid and pentaerythritol (CAS RN 103650-95-9),  35 % or more but not more than 55 % by weight of mineral oils, and  with a chlorine content of not more than 0,05 % by weight, used in the manufacture of blends of additives for lubricating oils (2) 0 %  31.12.2020 (*1)ex 3811 21 00 13 Additives containing:  borated magnesium (C16-C24) alkylbenzene sulphonates, and  mineral oils, having a total base number (TBN) of more than 250, but not more than 350, for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 ex 3811 21 00 14 Dispersing agent:  containing polyisobutene succinimide derived from reaction products of polyethylenepolyamines with polyisobutenyl succinic anhydride (CAS RN 147880-09-9),  containing 35 % or more but not more than 55 % by weight of mineral oils,  with a chlorine content by weight of not more than 0,05 %,  having a total base number of less than 15, used in the manufacture of blends of additives for lubricating oils (2) 0 %  31.12.2020 ex 3811 21 00 16 Detergent containing:  Calcium salt of beta-aminocarbonyl alkylphenol (reaction product Mannich base of alkylphenol),  40 % or more but not more than 60 % by weight of mineral oils, and  having a total base number more than 120, used in the manufacture of blends of additives for lubricating oils (2) 0 %  31.12.2020 ex 3811 21 00 18 Detergent containing:  long chain alkyltoluene calcium sulphonates,  more than 30 % but not more than 50 % by weight of mineral oils, and  having a total base number of more than 310 but not more than 340, used in the manufacture of blends of additives for lubricating oils (2) 0 %  31.12.2020 ex 3811 21 00 19 Additives containing:  a polyisobutylene succinimide based mixture, and  more than 30 % but not more than 50 % by weight of mineral oils, having a total base number of more than 40, for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 (*1)ex 3811 21 00 20 Additives for lubricating oils, based on complex organic molybdenum compounds, in the form of a solution in mineral oil 0 %  31.12.2023 (*1)ex 3811 21 00 25 Additives containing:  a (C8-18) alkyl polymethacrylate copolymer with N-[3-(dimethylamino)propyl]methacrylamide, of an average molecular weight (Mw) of more than 10 000 but not more than 20 000 , and  more than 15 %, but not more than 30 % by weight of mineral oils, for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 (*1)ex 3811 21 00 27 Additives containing:  20 % or more by weight of an ethylene-propylene copolymer chemically modified by succinic anhydride groups reacted with 4-(4-nitrophenylazo)aniline and 3-nitroaniline, and  mineral oils, for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 ex 3811 21 00 30 Additives for lubricating oils, containing mineral oils, consisting of calcium salts of reaction products of polyisobutylene substituted phenol with salicylic acid and formaldehyde, used as a concentrated additive for the manufacture of engine oils through a blending process 0 %  31.12.2022 (*1)ex 3811 21 00 33 Additives containing:  calcium salts of heptylphenol reaction products with formaldehyde (CAS RN 84605-23-2), and  mineral oils, having a total base number (TBN) of more than 40 but not more than 100, for use in the manufacture of lubricating oils or overbased detergents for use in lubricating oils (2) 0 %  31.12.2019 (*1)ex 3811 21 00 37 Additives containing:  a styrene-maleic anhydride copolymer esterified with C4-C20 alcohols, modified by aminopropylmorpholine, and  more than 50 % but not more than 75 % by weight of mineral oils, for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 (*1)ex 3811 21 00 48 Additives containing:  overbased magnesium (C20-C24) alkylbenzenesulphonates (CAS RN 231297-75-9), and  by weight more than 25 % but not more than 50 % of mineral oils, having a total base number of more than 350, but not more than 450, for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 ex 3811 21 00 50 Additives for lubricating oils:  based on calcium C16-24 alkylbenzenesulphonates (CAS RN 70024-69-0),  containing mineral oils, used as a concentrated additive for the manufacture of engine oils through a blending process 0 %  31.12.2022 ex 3811 21 00 53 Additives containing:  overbased calcium petroleum sulphonates (CAS 68783-96-0) with a sulphonate content by weight of 15 % or more, but not more than 30 %, and  by weight more than 40 % but not more than 60 % of mineral oils, having a total base number of 280 or more but not more than 420, for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 ex 3811 21 00 55 Additives containing:  low base number calcium polypropylbenzenesulphonate (CAS RN 75975-85-8), and  by weight more than 40 % but not more than 60 % of mineral oils, having a total base number of more than 10 but not more than 25, for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 ex 3811 21 00 60 Additives for lubricating oils, containing mineral oils;  based on calcium polypropylenyl substituted benzenesulphonate (CAS RN 75975-85-8) with a content by weight of 25 % or more but not more than 35 %,  with a total base number (TBN) of 280 or more but not more than 320, used as a concentrated additive for the manufacture of engine oils through a blending process 0 %  31.12.2022 ex 3811 21 00 63 Additives containing:  an overbased mixture of calcium petroleum sulphonates (CAS RN 61789-86-4) and synthetic calcium alkylbenzenesulphonates (CAS RN 68584-23-6 and CAS RN 70024-69-0) with a total sulphonate content by weight of 15 % or more, but not more than 25 %, and  by weight more than 40 % but not more than 60 % of mineral oils, having a total base number of 280 or more but not more than 320, for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 ex 3811 21 00 65 Additives containing:  a polyisobutylene succinimide based mixture (CAS RN 160610-76-4), and  more than 35 % but not more than 50 % by weight of mineral oils, having a sulphur content of more than 0,7 % but not more than 1,3 % by weight, having a total base number of more than 8, for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 ex 3811 21 00 70 Additives for lubricating oils,  containing polyisobutylene succinimide derived from reaction products of polyethylenepolyamines with polyisobutenyl succinic anhydride (CAS RN 84605-20-9),  containing mineral oils,  with a chlorine content by weight of 0,05 % or more but not more than 0,25 %,  with a total base number (TBN) of more than 20, used as a concentrated additive for the manufacture of engine oils through a blending process 0 %  31.12.2022 (*1)ex 3811 21 00 73 Additives containing:  borated succinimide compounds (CAS RN 134758-95-5),  mineral oils, and  having a total base number (TBN) greater than 40, for use in the manufacture of additive mixtures for lubricating oils (2) 0 %  31.12.2023 ex 3811 21 00 75 Additives containing:  Calcium (C10-C14) dialkylbenzenesulfonates,  more than 40 %, but not more than 60 % by weight of mineral oils, with a total base number of not more than 10, for use in the manufacture of blends of additives for lubricating oils (2) 0 %  31.12.2020 ex 3811 21 00 77 Antifoam additives consisting of:  a copolymer of 2-ethylhexyl acrylate and ethyl acrylate, and  more than 50 % but not more than 80 % by weight of mineral oils, for use in the manufacture of additive blends for lubricating oils (2) 0 %  31.12.2020 ex 3811 21 00 80 Additives containing:  polyisobutylene aromatic polyamine succinimide,  more than 40 % but not more than 60 % by weight of mineral oils, with a nitrogen content of more than 0,6 % but not more than 0,9 % by weight, for use in the manufacture of additive blends for lubricating oils (2) 0 %  31.12.2020 ex 3811 21 00 83 Additives containing:  polyisobutene succinimide derived from reaction of polyethylenepolyamines with polyisobutenyl succinic anhydride (CAS RN 84605-20-9),  containing more than 31,9 % but not more than 43,3 % by weight of mineral oils,  not more than 0,05 % by weight chlorine, and  having a total base number (TBN) greater than 20, for use in the manufacture of additives blends for lubricating oils (2) 0 %  31.12.2019 ex 3811 21 00 85 Additives:  containing more than 20 % or more but not more than 45 % by weight of mineral oils,  based on a mixture of branched dodecylphenol sulfide calcium salts, whether or not carbonated, of a kind used in the manufacture of blends of additives for lubricating oils 0 %  31.12.2022 ex 3811 29 00 15 Additives containing:  products from the reaction of branched heptyl phenol with formaldehyde, carbon disulphide and hydrazine (CAS RN 93925-00-9), and  more than15 % but not more than 28 % by weight of light aromatic petroleum naphtha solvent, for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 (*1)ex 3811 29 00 18 Additive consisting of dihydroxy butanedioic acid - (mixed C12-16-alkyl and C13-rich C11-14-isoalkyl) diester, of a kind used in the manufacture of automotive engine oils (2) 0 %  31.12.2023 ex 3811 29 00 20 Additives for lubricating oils, consisting of reaction products of bis(2-methylpentan-2-yl)dithiophosphoric acid with propylene oxide, phosphorus oxide, and amines with C12-14 alkyl chains, used as a concentrated additive for the manufacture of lubricating oils 0 %  31.12.2022 ex 3811 29 00 25 Additives containing at least salts of primary amines and mono- and di-alkylphosphoric acids, for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 ex 3811 29 00 30 Additives for lubricating oils, consisting of reaction products of butyl-cyclohex-3-enecarboxylate, sulphur and triphenyl phosphite (CAS RN 93925-37-2), used as a concentrated additive for the manufacture of engine oils through a blending process 0 %  31.12.2022 ex 3811 29 00 35 Additives consisting of an imidazoline based mixture (CAS RN 68784-17-8), for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 ex 3811 29 00 40 Additives for lubricating oils, consisting of reaction products of 2-methyl-prop-1-ene with sulphur monochloride and sodium sulphide (CAS RN 68511-50-2), with a chlorine content by weight of 0,01 % or more but not more than 0,5 %, used as a concentrated additive for the manufacture of lubricating oils 0 %  31.12.2022 ex 3811 29 00 45 Additives consisting of a mixture of (C7-C9) dialkyl adipates, in which diisooctyl adipate (CAS RN 1330-86-5) is more than 85 % by weight of the mixture, for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 ex 3811 29 00 50 Additives for lubricating oils, consisting of a mixture of N,N-dialkyl -2-hydroxyacetamides with alkyl chain lengths between 12 and 18 carbon atoms (CAS RN 866259-61-2), used as a concentrated additive for the manufacture of engine oils through a blending process 0 %  31.12.2022 ex 3811 29 00 65 Additives consisting of a sulphurised mixture of vegetable oil, long chain Ã ±-olefins and tall oil fatty acids, with a sulphur content of 8 % or more but not more than 12 % by weight, for use in the manufacture of blends of additives for lubricating oils (2) 0 %  31.12.2020 (*1)ex 3811 29 00 70 Additives consisting of dialkylphosphites (in which the alkyl groups contain more than 80 % by weight of oleyl, palmityl and stearyl groups), for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 ex 3811 29 00 75 Oxidation inhibitor mainly containing a mixture of isomers of 1-(tert-dodecylthio)propan-2-ol (CAS RN 67124-09-8), used in the manufacture of blends of additives for lubricating oils (2) 0 % (2)  31.12.2021 (*1)ex 3811 29 00 80 Additives containing:  more than 70 % by weight of 2,5-bis(tert-nonyldithio)-[1,3,4]-thiadiazole (CAS RN 89347-09-1), and  more than 15 % by weight of 5-(tert-nonyldithio)- 1,3,4-thiadiazole-2(3H)-thione (CAS RN 97503-12-3), for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 (*1)ex 3811 29 00 85 Additives consisting of a mixture of 3-((C9-11)-isoalkyloxy)tetrahydrothiophene 1,1-dioxide, C10-rich (CAS RN 398141-87-2), for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 (*1)ex 3811 90 00 10 Dinonylnaphthylsulphonic acid salt, in a mineral oil solution 0 %  31.12.2023 (*1)ex 3811 90 00 40 Solution of a quaternary ammonium salt based on polyisobutenyl succinimide, containing by weight 10 % or more but not more than 29,9 % of 2-ethylhexanol 0 %  31.12.2022 ex 3811 90 00 50 Corrosion inhibitor containing:  polyisobutenyl succinic acid, and  more than 5 % and not more than 20 % by weight of mineral oils, for use in the manufacture of blends of additives for fuels (2) 0 %  31.12.2021 ex 3812 10 00 10 Rubber accelerator based on diphenyl guanidine granules (CAS RN 102-06-7) 0 %  31.12.2021 (*1)ex 3812 20 90 10 Plasticiser, containing:  bis(2-ethylhexyl)-1,4-benzene dicarboxylate (CAS RN 6422-86-2)  more than 10 % but not more than 60 % by weight of dibutylterephthalate (CAS RN 1962-75-0) 0 %  31.12.2023 ex 3812 39 10 10 4,4 ²-Isopropylidenediphenol C12-15 alcohol phosphite containing by weight 1 % or more but not more than 3 % of bisphenol A (CAS RN 96152-48-6) 0 %  31.12.2019 (*1)ex 3812 39 90 20 Mixture containing predominantly bis(2,2,6,6-tetramethyl-1-octyloxy-4-piperidyl) sebacate 0 %  31.12.2023 (*1)ex 3812 39 90 25 UV photo stabiliser containing:  Ã ±-[3-[3-(2H-Benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropyl]-Ã -hydroxypoly(oxy-1,2-ethanediyl) (CAS RN 104810-48-2),  Ã ±-[3-[3-(2H-Benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropyl]-Ã -[3-[3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropoxy]poly (oxy-1,2-ethanediyl) (CAS RN 104810-47-1),  polyethylene glycol of a weight average molecular weight (Mw) of 300 (CAS RN 25322-68-3),  bis (1,2,2,6,6-pentamethyl-4-piperidyl)sebacate (CAS RN 41556-26-7), and  methyl-1,2,2,6,6-pentamethyl-4- piperidyl sebacate (CAS RN 82919-37-7) 0 %  31.12.2023 ex 3812 39 90 30 Compound stabilisers containing by weight 15 % or more but not more than 40 % of sodium perchlorate and not more than 70 % of 2-(2-methoxyethoxy)ethanol 0 %  31.12.2019 (*1)ex 3812 39 90 35 Mixture containing by weight:  25 % or more but not more than 50 % of a mixture of C15-18 tetramethylpiperidinyl esters (CAS RN 86403-32-9)  not more than 20 % of other organic compounds  on a carrier of polypropylene (CAS RN 9003-07-0) 0 %  31.12.2023 (*1)ex 3812 39 90 40 Mixture of:  80 % ( ± 10 %) by weight of 2-ethylhexyl 10-ethyl-4,4-dimethyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate, and  20 % ( ± 10 %) by weight of 2-ethylhexyl 10-ethyl-4-[[2-[(2-ethylhexyl)oxy]-2-oxoethyl]thio]-4-methyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate 0 %  31.12.2023 ex 3812 39 90 55 UV-stabilizer, containing:  2-(4,6-bis(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)-5-(octyloxy)-phenol (CAS RN 2725-22-6), and  either N,N ²-bis(1,2,2,6,6-pentamethyl-4-piperidinyl)-1,6-hexanediamine, polymer with 2,4- dichloro-6-(4-morpholinyl)-1,3,5-triazine (CAS RN 193098-40-7), or  N,N ²-bis(2,2,6,6-tetramethyl-4-piperidinyl)-1,6-hexanediamine, polymer with 2,4- dichloro-6-(4-morpholinyl)-1,3,5-triazine (CAS RN 82451-48-7) 0 %  31.12.2021 ex 3812 39 90 65 Stabiliser for plastic material containing:  2-ethylhexyl 10-ethyl-4,4-dimethyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate (CAS RN 57583-35-4),  2-ethylhexyl 10-ethyl-4-[[2-[(2-ethylhexyl)oxy]-2-oxoethyl]thio]-4-methyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate (CAS RN 57583-34-3), and  2-ethylhexyl mercaptoacetate (CAS RN 7659-86-1) 0 %  31.12.2021 ex 3812 39 90 70 Light stabiliser containing:  branched and linear alkyl esters of 3-(2H-benzotriazolyl)-5-(1,1-dimethylethyl)-4-hydroxybenzenepropanoic acid (CAS RN 127519-17-9), and  1-methoxy-2-propyl acetate (CAS RN 108-65-6) 0 %  31.12.2021 ex 3812 39 90 80 UV-stabilizer, consisting of:  a hindered amine: N,N ²-bis(1,2,2,6,6-pentamethyl-4-piperidinyl)-1,6-hexanediamine, polymer with 2,4-dichloro-6-(4-morpholinyl)-1,3,5-triazine (CAS RN 193098-40-7), and  either an o-hydroxyphenyl triazine UV light absorber, or  a chemically modified phenolic compound 0 %  31.12.2022 (*1)ex 3814 00 90 20 Mixture containing by weight:  69 % or more but not more than 71 % of 1-methoxypropan-2-ol,  29 % or more but not more than 31 % of 2-methoxy-1-methylethyl acetate 0 %  31.12.2023 (*1)ex 3814 00 90 40 Azeotrope mixtures containing isomers of nonafluorobutyl methyl ether and/or nonafluorobutyl ethyl ether 0 %  31.12.2023 (*1)ex 3815 12 00 10 Catalyst, in the form of granules or rings of a diameter of 3 mm or more but not more than 10 mm, consisting of silver on an aluminium oxide support and containing by weight 8 % or more but not more than 40 % of silver 0 %  31.12.2023 ex 3815 19 90 10 Catalysts consisting of chromium trioxide, dichromium trioxide or organometallic compounds of chromium, fixed on a silicon dioxide support with a pore volume of 2 cm3/g or more (as determined by the nitrogen absorption method) 0 %  31.12.2021 ex 3815 19 90 13 Catalyst consisting of:  chromium trioxide (CAS RN 1333-82-0),  dichromium trioxide (CAS RN 1308-38-9), on a support of aluminium oxide (CAS RN 1344-28-1) 0 %  31.12.2021 (*1)ex 3815 19 90 15 Catalyst, in the form of a powder, consisting of a mixture of metal oxides fixed on a support of silicon dioxide, containing by weight 20 % or more but not more than 40 % of molybdenum, bismuth and iron evaluated together, for use in the manufacture of acrylonitrile (2) 0 %  31.12.2023 (*1)ex 3815 19 90 20 Catalyst,  in the form of solid spheres,  of a diameter of 4 mm or more but not more than 12 mm, and  consisting of a mixture of molybdenum oxide and other metal oxides, supported on silicon dioxide and/or aluminium oxide, for use in the manufacture of acrylic acid (2) 0 %  31.12.2023 (*1)ex 3815 19 90 25 Catalyst in the form of spheres of a diameter of 4,2 mm or more but not more than 9 mm, consisting of a mixture of metal oxides containing predominantly oxides of molybdenum, nickel, cobalt and iron, on a support of aluminium oxide, for use in the manufacture of acrylic aldehyde (2) 0 %  31.12.2023 (*1)ex 3815 19 90 30 Catalyst containing titanium tetrachloride supported on magnesium dichloride, for use in the manufacture of polypropylene (2) 0 %  31.12.2023 (*1)ex 3815 19 90 35 Catalyst consisting of tungstosilicic acid hydrate (CAS RN 12027-43-9) impregnated on a support of silicon dioxide in the form of a powder 0 %  31.12.2023 (*1)ex 3815 19 90 65 Catalyst consisting of phosphoric acid chemically bonded to a support of silicon dioxide 0 %  31.12.2023 (*1)ex 3815 19 90 70 Catalyst consisting of organo-metallic compounds of aluminium and zirconium, fixed on a support of silicon dioxide 0 %  31.12.2023 (*1)ex 3815 19 90 75 Catalyst consisting of organo-metallic compounds of aluminium and chromium, fixed on a support of silicon dioxide 0 %  31.12.2023 (*1)ex 3815 19 90 80 Catalyst consisting of organo-metallic compounds of magnesium and titanium, fixed on a support of silicon dioxide, in the form of a suspension in mineral oil 0 %  31.12.2023 (*1)ex 3815 19 90 85 Catalyst consisting of organo-metallic compounds of aluminium, magnesium and titanium, fixed on a support of silicon dioxide, in the form of powder 0 %  31.12.2023 (*1)ex 3815 19 90 86 Catalyst containing titanium tetrachloride supported on magnesium dichloride, for use in the manufacture of polyolefins (2) 0 %  31.12.2023 (*1)ex 3815 19 90 ex 8506 90 00 87 10 Cathode, in rolls, for air zinc button cell batteries (hearing aid batteries) (2) 0 %  31.12.2023 ex 3815 90 90 16 Initiator based on dimethylaminopropyl urea 0 %  31.12.2022 ex 3815 90 90 18 Oxidation catalyst with an active ingredient of di[manganese (1+)], 1,2-bis(octahydro-4,7-dimethyl-1H-1,4,7-triazonine-1-yl-kN1, kN4, kN7)ethane-di-Ã ¼-oxo-Ã ¼-(ethanoato-kO, kO ²)-, di[chloride(1-)] (CAS RN 1217890-37-3), used to accelerate chemical oxidation or bleaching 0 %  31.12.2022 ex 3815 90 90 22 Catalyst in powder form consisting by weight of 95 % ( ± 1 %) titanium dioxide and 5 % ( ± 1 %) silicon dioxide 0 %  31.12.2022 (*1)ex 3815 90 90 25 Catalyst consisting by weight of:  30 % or more but not more than 33 % of bis(4-(diphenylsulphonio)phenyl)sulphide bis(hexafluorophosphate) (CAS RN 74227-35-3), and  24 % or more but not more than 27 % of diphenyl(4-phenylthio)phenylsuphonium hexafluorophosphate (CAS RN 68156-13-8), in propylene carbonate (CAS RN 108-32-7) 0 %  31.12.2023 ex 3815 90 90 30 Catalyst, consisting of a suspension in mineral oil of:  tetrahydrofuran complexes of magnesium chloride and titanium(III) chloride, and  silicon dioxide,  containing 6,6 % ( ± 0,6 %) by weight of magnesium, and  containing 2,3 % ( ± 0,2 %) by weight of titanium 0 %  31.12.2020 (*1)ex 3815 90 90 35 Catalyst containing by weight:  25 % or more but not more than 27,5 % of bis[4-(diphenylsuphonio)phenyl]sulphide bis(hexafluoroantimonate) (CAS RN 89452-37-9), and  20 % or more but not more than 22,5 % of diphenyl(4-phenylthio)phenylsufonium hexafluoroantimonate (CAS RN 71449-78-0), in propylene carbonate (CAS RN 108-32-7) 0 %  31.12.2023 (*1)ex 3815 90 90 40 Catalyst:  containing molybdenum oxide and other metal oxides in a silicon dioxide matrix,  in the form of hollow cylindrical solids of a length of 4 mm or more but not more than 12 mm, for use in the manufacture of acrylic acid (2) 0 %  31.12.2023 (*1)ex 3815 90 90 50 Catalyst containing titanium trichloride, in the form of a suspension in hexane or heptane containing by weight, in the hexane- or heptane-free material, 9 % or more but not more than 30 % of titanium 0 %  31.12.2023 ex 3815 90 90 70 Catalyst, consisting of a mixture of (2-hydroxypropyl)trimethylammonium formate and dipropylene glycols 0 %  31.12.2019 ex 3815 90 90 80 Catalyst consisting predominantly of dinonylnaphthalenedisulphonic acid in the form of a solution in isobutanol 0 %  31.12.2020 (*1)ex 3815 90 90 81 Catalyst, containing by weight 69 % or more but not more than 79 % of (2-hydroxy-1-methylethyl)trimethylammonium 2-ethylhexanoate 0 %  31.12.2023 ex 3815 90 90 85 Catalyst based on aluminosilicate (zeolite), for the alkylation of aromatic hydrocarbons, for the transalkylation of alkylaromatic hydrocarbons or for the oligomerization of olefins (2) 0 %  31.12.2022 (*1)ex 3815 90 90 86 Catalyst, in the form of rodlets, consisting of an aluminosilicate (zeolite), containing by weight 2 % or more but not more than 3 % of rare-earth metal oxides and less than 1 % of disodium oxide 0 %  31.12.2023 (*1)ex 3815 90 90 88 Catalyst, consisting of titanium tetrachloride and magnesium chloride, containing by weight on an oil- and hexane-free basis:  4 % or more but not more than 10 % of titanium, and  10 % or more but not more than 20 % magnesium 0 %  31.12.2023 ex 3815 90 90 89 Rhodococcus rhodocrous J1 bacteria, containing enzymes, suspended in a polyacrylamide gel or in water, for use as a catalyst in the production of acrylamide by the hydration of acrylonitrile (2) 0 %  31.12.2021 (*1)ex 3817 00 50 10 Mixture of alkylbenzenes (C14-26) containing by weight:  35 % or more but not more than 60 % of eicosylbenzene,  25 % or more but not more than 50 % of docosylbenzene,  5 % or more but not more than 25 % of tetracosylbenzene 0 %  31.12.2023 (*1)ex 3817 00 80 10 Mixture of alkylnaphthalenes, containing by weight:  88 % or more but not more than 98 % of hexadecylnaphthalene  2 % or more but not more than 12 % of dihexadecylnaphthalene 0 %  31.12.2023 (*1)ex 3817 00 80 20 Mixture of branched alkyl benzenes mainly containing dodecyl benzenes 0 %  31.12.2023 ex 3817 00 80 30 Mixed alkylnaphthalenes, modified with aliphatic chains, of a chain-length varying from 12 to 56 carbon atoms 0 %  31.12.2021 (*1)ex 3819 00 00 20 Fire resistant hydraulic fluid based on phosphate ester 0 %  31.12.2023 (*1)ex 3823 19 30 ex 3823 19 30 20 30 Palm fatty acid distillate, whether or not hydrogenated, with free fatty acid content 80 % or more for use in the manufacture of:  industrial monocarboxylic fatty acids of heading 3823 ,  stearic acid of heading 3823 ,  stearic acid of heading 2915 ,  palmitic acid of heading 2915 , or  animal feed preparations of heading 2309 (2) 0 %  31.12.2023 (*1)ex 3823 19 90 ex 3823 19 90 20 30 Palm acid oils from refining for use in the manufacture of:  industrial monocarboxylic fatty acids of heading 3823 ,  stearic acid of heading 3823 ,  stearic acid of heading 2915 ,  palmitic acid of heading 2915 , or  animal feed preparations of heading 2309 (2) 0 %  31.12.2023 (*1)ex 3824 99 15 10 Acid aluminosilicate (artificial zeolite of the Y type) in the sodium form, containing by weight not more than 11 % of sodium evaluated as sodium oxide, in the form of rodlets 0 %  31.12.2023 ex 3824 99 92 23 Butylphosphato complexes of titanium(IV) (CAS RN 109037-78-7), dissolved in ethanol and propan-2-ol 0 %  31.12.2020 ex 3824 99 92 25 Preparation containing by weight:  25 % or more but not more than 50 % of diethyl carbonate (CAS RN 105-58-8)  25 % or more but not more than 50 % of ethylene carbonate (CAS RN 96-49-1)  10 % or more but not more than 20 % of lithium hexafluorophosphate (CAS RN 21324-40-3)  5 % or more but not more than 10 % of ethyl methyl carbonate (CAS RN 623-53-0)  1 % or more but not more than 2 % of vinylene carbonate (CAS RN 872-36-6)  1 % or more but not more than 2 % of 4-fluoro-1,3-dioxolane-2-one (CAS RN 114435-02-8)  Not more than 1 % of 1,5,2,4-Dioxadithiane 2,2,4,4-tetraoxide (CAS RN 99591-74-9) 0 %  31.12.2021 ex 3824 99 92 26 Preparation containing by weight:  60 % or more but not more than 75 % of Solvent naphtha (petroleum), heavy aromatic (CAS RN 64742-94-5),  15 % or more but not more than 25 % of 4-(4-nitrophenylazo)-2,6-di-sec-butyl-phenol (CAS RN 111850-24-9), and  10 % or more but not more than 15 % of 2-sec-butylphenol (CAS RN 89-72-5) 0 %  31.12.2022 ex 3824 99 92 27 4-Methoxy-3-(3-morpholin-4-yl-propoxy)-benzonitrile (CAS RN 675126-28-0) in an organic solvent 0 %  31.12.2021 ex 3824 99 92 28 Aqueous solution containing by weight  10 % or more but not more than 42 % of 2-(3-chloro-5-(trifluoromethyl)pyridin-2-yl)ethanamine (CAS RN 658066-44-5),  10 % or more but not more than 25 % of sulphuric acid (CAS RN 7664-93-9), and  0,5 % or more but not more than 2,9 % of methanol (CAS RN 67-56-1) 0 %  31.12.2020 ex 3824 99 92 29 Preparation containing by weight:  85 % or more but not more than 99 % of polyethylene glycol ether of butyl 2-cyano 3-(4-hydroxy-3-methoxyphenyl) acrylate, and  1 % or more but not more than 15 % of polyoxyethylene (20) sorbitan trioleate 0 %  31.12.2020 ex 3824 99 92 30 Aqueous solution of caesium formate and potassium formate containing by weight:  1 % or more but not more than 84 % of caesium formate (CAS RN 3495-36-1),  1 % or more but not more than 76 % of potassium formate (CAS RN 590-24-1), and  whether or not containing not more than 9 % of additives 0 %  31.12.2021 ex 3824 99 92 32 Mixture of divinylbenzene-isomers and ethylvinylbenzene-isomers, containing by weight 56 % or more but not more than 85 % of divinylbenzene (CAS RN 1321-74-0) 0 %  31.12.2019 (*1)ex 3824 99 92 ex 3824 99 93 ex 3824 99 96 33 40 40 Anti-corrosion preparations consisting of salts of dinonylnaphthalenesulphonic acid, either:  on a support of mineral wax, whether or not modified chemically, or  in the form of a solution in an organic solvent 0 %  31.12.2023 (*1)ex 3824 99 92 35 Preparations containing not less than 92 % or more but not more than 96,5 % by weight of 1,3:2,4-bis-O-(4-methylbenzylidene)-D-glucitol and also containing carboxylic acid derivatives and an alkyl sulphate 0 %  31.12.2023 ex 3824 99 92 36 Calcium phosphonate phenate, dissolved in mineral oil 0 %  31.12.2021 (*1)ex 3824 99 92 37 Mixture of acetates of 3-butylene-1,2-diol with a content by weight of 65 % or more but not more than 90 % 0 %  31.12.2023 (*1)ex 3824 99 92 39 Preparation containing not less than 47 % by weight of 1,3:2,4-bis-O-benzylidene-D-glucitol 0 %  31.12.2023 ex 3824 99 92 40 Solution of 2-chloro-5-(chloromethyl)-pyridine (CAS RN 70258-18-3) in organic diluent 0 %  31.12.2020 (*1)ex 3824 99 92 42 Preparation of tetrahydro-Ã ±-(1-naphthylmethyl)furan-2-propionic acid (CAS RN 25379-26-4) in toluene 0 %  31.12.2023 (*1)ex 3824 99 92 45 Preparation consisting predominantly of Ã ³-butyrolactone and quaternary ammonium salts, for the manufacture of electrolytic capacitors (2) 0 %  31.12.2023 ex 3824 99 92 46 Diethylmethoxyborane (CAS RN 7397-46-8) in the form of a solution in tetrahydrofuran 0 %  31.12.2020 ex 3824 99 92 47 Preparation, containing:  trioctylphosphine oxide (CAS RN 78-50-2),  dioctylhexylphosphine oxide (CAS RN 31160-66-4),  octyldihexylphosphine oxide (CAS RN 31160-64-2), and  trihexylphosphine oxide (CAS RN 3084-48-8) 0 %  31.12.2022 ex 3824 99 92 49 Preparation based on 2,5,8,11-tetramethyl-6-dodecyn-5,8-diol ethoxylate (CAS RN 169117-72-0) 0 %  31.12.2022 ex 3824 99 92 50 Alkyl carbonate-based preparation, also containing a UV absorber, for use in the manufacture of spectacle lenses (2) 0 %  31.12.2022 (*1)ex 3824 99 92 51 Mixture containing by weight 40 % or more but not more than 50 % of 2-hydroxyethyl methacrylate and 40 % or more but not more than 50 % of glycerol ester of boric acid 0 %  31.12.2023 (*1)ex 3824 99 92 53 Preparations consisting predominantly of ethylene glycol and:  either diethylene glycol, dodecandioic acid and ammonia water,  or N,N-dimethylformamide,  or Ã ³-butyrolactone,  or silicon oxide,  or ammonium hydrogen azelate,  or ammonium hydrogen azelate and silicon oxide,  or dodecandioic acid, ammonia water and silicon oxide, for the manufacture of electrolytic capacitors (2) 0 %  31.12.2023 ex 3824 99 92 54 Poly(tetramethylene glycol) bis[(9-oxo-9H-thioxanthen-1-yloxy)acetate] with an average polymer chain length of less than 5 monomer units (CAS RN 813452-37-8) 0 %  31.12.2021 (*1)ex 3824 99 92 55 Additives for paints and coatings, containing:  a mixture of esters of phosphoric acid obtained from the reaction of phosphoric anhydride with 4-(1,1-dimethylpropyl) phenol and copolymers of styrene-allyl alcohol (CAS RN 84605-27-6), and  30 % or more but not more than 35 % by weight of isobutyl alcohol 0 %  31.12.2023 ex 3824 99 92 56 Poly(tetramethylene glycol) bis[(2-benzoyl-phenoxy)acetate] with an average polymer chain length of less than 5 monomer units 0 %  31.12.2019 ex 3824 99 92 57 Poly(ethylene glycol) bis(p-dimethyl)aminobenzoate with an average polymer chain length of less than 5 monomer units 0 %  31.12.2019 (*1)ex 3824 99 92 59 Potassium tert-butanolate (CAS RN 865-47-4) in the form of a solution in tetrahydrofuran 0 %  31.12.2023 ex 3824 99 92 60 N2-[1-(S)-Ethoxycarbonyl-3-phenylpropyl]-N6-trifluoroacetyl-L-lysyl-N2-carboxy anhydride in a solution of dichloromethane at 37 % 0 %  31.12.2020 ex 3824 99 92 61 3 ²,4 ²,5 ²-Trifluorobiphenyl-2-amine, in the form of a solution in toluene containing by weight 80 % or more but not more than 90 % of 3 ²,4 ²,5 ²-trifluorobiphenyl-2-amine 0 %  31.12.2020 ex 3824 99 92 64 Preparation containing by weight:  89 % or more but not more than 98,9 % of 1,2,3-trideoxy-4,6:5,7-bis-O-[(4-propylphenyl)methylene]-nonitol  0,1 % or more but not more than 1 % of colourants  1 % or more but not more than 10 % of fluoropolymers 0 %  31.12.2021 ex 3824 99 92 65 Mixture of primary tert-alkylamines 0 %  31.12.2019 ex 3824 99 92 68 Preparation containing by weight:  20 % ( ± 1 %) ((3-(sec-butyl)-4-(decyloxy)phenyl)methanetriyl) Tribenzene (CAS RN 1404190-37-9), Dissolved in:  10 % ( ± 5 %) 2-sec-Butylphenol (CAS RN 89-72-5),  64 % ( ± 7 %) Solvent naphtha (petroleum), heavy aromatic (CAS RN 64742-94-5), and  6 % ( ± 1,0 %) Naphthalene (CAS RN 91-20-3) 0 %  31.12.2020 ex 3824 99 92 69 Preparation containing by weight:  80 % or more but not more than 92 % of Bisphenol-A bis(diphenyl phosphate) (CAS RN 5945-33-5),  7 % or more but not more than 20 % oligomers of Bisphenol-A bis(diphenyl phosphate), and  not more than 1 % triphenyl phosphate (CAS RN 115-86-6) 0 %  31.12.2020 ex 3824 99 92 70 Mixture of 80 % ( ± 10 %) of 1-[2-(2-aminobutoxy)ethoxy]but-2-ylamine and 20 % ( ± 10 %) of 1-({[2-(2-aminobutoxy)ethoxy]methyl} propoxy)but-2-ylamine 0 %  31.12.2019 (*1)ex 3824 99 92 72 N-(2-Phenylethyl)-1,3-benzenedimethanamine derivatives (CAS RN 404362-22-7) 0 %  31.12.2023 (*1)ex 3824 99 92 76 Preparation containing:  74 % or more but not more than 90 % by weight of (S)-Ã ±-hydroxy-3-phenoxy-benzeneacetonitrile (CAS RN 61826-76-4), and  10 % or more but not more than 26 % by weight of toluene (CAS RN 108-88-3) 0 %  31.12.2023 (*1)ex 3824 99 92 78 Preparation containing by weight either 10 % or more but not more than 20 % of lithiumfluorophosphate or 5 % or more but not more than 10 % of lithium perchlorate in mixtures of organic solvents 0 %  31.12.2023 ex 3824 99 92 80 Diethylene glycol propylene glycol triethanolamine titanate complexes (CAS RN 68784-48-5) dissolved in diethylene glycol (CAS RN 111-46-6) 0 %  31.12.2022 ex 3824 99 92 82 T-butylchloride dimethylsilane (CAS RN 18162-48-6) solution in toluene 0 %  31.12.2019 (*1)ex 3824 99 92 84 Preparation consisting by weight of 83 % or more of 3a,4,7,7a-tetrahydro-4,7-methanoindene (dicyclopentadiene), a synthetic rubber, whether or not containing by weight 7 % or more of tricyclopentadiene, and:  either an aluminium-alkyl compound, or  an organic complex of tungsten, or  an organic complex of molybdenum 0 %  31.12.2023 ex 3824 99 92 88 2,4,7,9-Tetramethyldec-5-yne-4,7-diol, hydroxyethylated 0 %  31.12.2020 (*1)ex 3824 99 93 30 Powder Mixture containing by weight:  85 % or more of zinc diacrylate (CAS RN 14643-87-9),  not more than 5 % of 2,6-di-tert-butyl-alpha-dimethylamino-p-cresol (CAS RN 88-27-7), and  not more than 10 % of zinc stearate (CAS RN 557-05-1) 0 %  31.12.2019 ex 3824 99 93 35 Paraffin with a level of chlorination of 70 % or more 0 %  31.12.2019 ex 3824 99 93 38 Mixture of 4,4 ²-(perfluoroisopropylidene)diphenol (CAS RN 1478-61-1) and 4,4 ²-(perfluoroisopropylidene)diphenol benzyl triphenyl phosphonium salt (CAS RN 75768-65-9) 0 %  31.12.2022 (*1)ex 3824 99 93 42 Mixture of bis{4-(3-(3-phenoxycarbonylamino)tolyl)ureido}phenylsulphone, diphenyltoluene-2,4-dicarbamate and 1-[4-(4-aminobenzenesulphonyl)-phenyl]-3-(3-phenoxycarbonylamino-tolyl)-urea 0 %  31.12.2023 ex 3824 99 93 45 Sodium hydrogen 3-aminonaphthalene-1,5-disulphonate (CAS RN 4681-22-5) containing by weight:  not more than 20 % of disodium sulphate, and  not more than 10 % of sodium chloride 0 %  31.12.2021 ex 3824 99 93 50 Preparation, consisting of acesulfame potassium (CAS RN 55589-62-3) and potassium hydroxide (CAS RN 1310-58-3) 0 %  31.12.2021 (*1)ex 3824 99 93 53 Zinc dimethacrylate (CAS RN 13189-00-9), containing not more than 2,5 % by weight of 2,6-di-tert-butyl-alpha-dimethyl amino-p-cresol (CAS RN 88-27-7), in the form of powder 0 %  31.12.2023 ex 3824 99 93 55 Mixture containing by weight  70 % or more, but not more than 90 % of (S)-indoline-2-carboxylic acid (CAS RN 79815-20-6), and  10 % or more, but not more than 30 % of o-chlorocinnamic acid (CAS RN 3752-25-8) 0 %  31.12.2021 (*1)ex 3824 99 93 60 Mixture of phytosterols (CAS RN 949109-75-5) in powder form containing by weight:  40 % or more but not more than 88 % of sitosterols,  20 % or more but not more than 63 % of campesterols,  14 % or more but not more than 38 % of stigmasterols,  not more than 13 % brassicasterols, and  not more than 5 % sitostanols 0 %  31.12.2023 ex 3824 99 93 63 Mixture of phytosterols, not in the form of powder, containing by weight:  75 % or more of sterols,  not more than 25 % of stanols, for use in the manufacture of stanols/sterols or stanol/sterol esters (2) 0 %  31.12.2022 (*1)ex 3824 99 93 65 Reaction mass of 1,1 ²-(isopropylidene)bis[3,5-dibromo-4-(2,3-dibromo-2-methylpropoxy)benzene] (CAS RN 97416-84-7) and 1,3-dibromo-2-(2,3-dibromo-2-methylpropoxy)-5-{2-[3,5-dibromo-4-(2,3,3-tribromo-2-methylpropoxy)phenyl]propan-2-yl}benzene 0 %  31.12.2023 ex 3824 99 93 70 Oligomeric reaction product, consisting of bis(4-hydroxyphenyl) sulfone and 1,1 ²-oxybis(2-chloroethane) 0 %  31.12.2019 ex 3824 99 93 75 Mixture of phytosterols, in the form of flakes and balls, containing by weight 80 % or more of sterols and not more than 4 % of stanols 0 %  31.12.2019 ex 3824 99 93 ex 3824 99 96 80 67 Film containing oxides of barium or calcium combined with either oxides of titanium or zirconium, in an acrylic binding material 0 %  31.12.2019 (*1)ex 3824 99 93 ex 3824 99 96 83 85 Preparation containing:  C,C ²-azodi(formamide) (CAS RN 123-77-3),  magnesium oxide (CAS RN 1309-48-4), and  zinc bis(p-toluene sulphinate) (CAS RN 24345-02-6), in which the gas formation from C,C ²-azodi(formamide) occurs at 135 °C 0 %  31.12.2023 (*1)ex 3824 99 93 ex 3824 99 96 85 57 Particles of silicon dioxide on which are covalently bonded organic compounds, for use in the manufacture of high performance liquid chromatography columns (HPLC) and sample preparation cartridges (2) 0 %  31.12.2023 (*1)ex 3824 99 93 88 Mixture of phytosterols containing by weight:  60 % or more, but not more than 80 % of sitosterols,  less than 15 % of campesterols,  less than 5 % of stigmasterols, and  less than 15 % of betasitostanols 0 %  31.12.2022 ex 3824 99 96 30 Rare-earth concentrate containing by weight:  20 % or more but not more than 30 % of cerium oxide (CAS RN 1306-38-3),  2 % or more but not more than 10 % of lanthanum oxide (CAS RN 1312-81-8),  10 % or more but not more than 15 % of yttrium oxide (CAS RN 1314-36-9), and  not more than 65 % of zirconium oxide (CAS RN 1314-23-4) including natural occurring hafnium oxide 0 %  31.12.2022 (*1)ex 3824 99 96 35 Calcined bauxite (refractory grade) 0 %  31.12.2023 ex 3824 99 96 37 Structured silica alumina phosphate 0 %  31.12.2019 ex 3824 99 96 45 Lithium nickel cobalt aluminum oxide powder (CAS RN 177997-13-6) with:  a particle size of less than 10 Ã ¼m,  a purity by weight of more than 98 % 0 %  31.12.2022 ex 3824 99 96 46 Manganese zinc ferrite granulate, containing by weight:  52 % or more but not more than 76 % of iron(III)oxide,  13 % or more but not more than 42 % of manganese oxide, and  2 % or more but not more than 22 % of zinc oxide 0 %  31.12.2020 (*1)ex 3824 99 96 47 Mixed metals oxides, in the form of powder, containing by weight:  either 5 % or more of barium, neodymium or magnesium and 15 % or more of titanium,  or 30 % or more of lead and 5 % or more of niobium, for use in the manufacture of dielectric films or for use as dielectric materials in the manufacture of multilayer ceramic capacitors (2) 0 %  31.12.2023 ex 3824 99 96 48 Zirconium oxide (ZrO2), calcium oxide stabilised (CAS RN 68937-53-1) with a zirconium oxide content by weight of 92 % or more but not more than 97 % 0 %  31.12.2020 ex 3824 99 96 50 Nickel hydroxide, doped with 12 % or more but not more than 18 % by weight of zinc hydroxide and cobalt hydroxide, of a kind used to produce positive electrodes for accumulators 0 %  31.12.2022 (*1)ex 3824 99 96 55 Carrier in powder form, consisting of:  ferrite (Iron oxide) (CAS RN 1309-37-1)  manganese oxide (CAS RN 1344-43-0)  magnesium oxide (CAS RN 1309-48-4)  styrene acrylate copolymer to be mixed with the toner powder, in the manufacturing of ink/toner filled bottles or cartridges for facsimile machines, computer printers and copiers (2) 0 %  31.12.2023 ex 3824 99 96 60 Fused magnesia containing by weight 15 % or more of dichromium trioxide 0 %  31.12.2021 (*1)ex 3824 99 96 65 Aluminium sodium silicate, in the form of spheres of a diameter of:  either 1,6mm or more but not more than 3,4 mm,  or 4mm or more but not more than 6 mm 0 %  31.12.2023 ex 3824 99 96 70 Powder containing by weight:  28 % or more but not more than 51 % of talc (CAS RN 14807-96-6)  30,5 % or more but not more than 48 % of silicon dioxide (quartz) (CAS RN 14808-60-7)  17 % or more but not more than 26 % of aluminium oxide (CAS RN 1344-28-1) 0 %  31.12.2021 ex 3824 99 96 73 Reaction product, containing by weight:  1 % or more but not more than 40 % of molybdenum oxide,  10 % or more but not more than 50 % of nickel oxide,  30 % or more but not more than 70 % of tungsten oxide 0 %  31.12.2019 ex 3824 99 96 74 Mixture with a non-stoichiometric composition:  with a crystalline structure,  with a content of fused magnesia-alumina spinel and with admixtures of silicate phases and aluminates, at least 75 % by weight of which consists of fractions with a grain size of 1-3 mm and at most 25 % consists of fractions with a grain size of 0-1 mm 0 %  31.12.2021 ex 3824 99 96 77 Preparation, consisting of 2,4,7,9-tetramethyldec-5-yne-4,7-diol and silicon dioxide 0 %  31.12.2019 ex 3824 99 96 80 Mixture consisting of:  64 % or more, but not more than 74 % by weight of amorphous silica (CAS RN 7631-86-9),  25 % or more, but not more than 35 % by weight of butanone (CAS RN 78-93-3), and  not more than 1 % by weight of 3-(2,3-epoxypropoxy)propyltrimethoxysilane (CAS RN 2530-83-8) 0 %  31.12.2021 (*1)ex 3824 99 96 83 Cubic Boron nitride (CAS RN 10043-11-5) coated with nickel and/or nickelphosphide (CAS RN 12035-64-2) 0 %  31.12.2023 ex 3824 99 96 87 Platinum oxide (CAS RN 12035-82-4) fixed on a porous support of aluminium oxide (CAS RN 1344-28-1), containing by weight:  0,1 % or more but not more than 1 % of platinum, and  0,5 % or more but not more than 5 % of ethylaluminium dichloride (CAS RN 563-43-9) 0 %  31.12.2022 (*1)ex 3826 00 10 ex 3826 00 10 20 29 Mixture of fatty acid methyl esters containing by weight at least:  65 % or more but not more than 75 % of C12 FAME,  21 % or more but not more than 28 % of C14 FAME,  4 % or more but not more than 8 % of C16 FAME, for use in the manufacture of detergents and home and personal care products (2) 0 %  31.12.2023 (*1)ex 3826 00 10 ex 3826 00 10 50 59 Mixture of fatty acid methyl esters containing by weight at least:  50 % or more but not more than 58 % of C8-FAME  35 % or more but not more than 50 % of C10-FAME for the manufacturing of high purity C8 or C10 fatty acid or fatty acid mixtures thereof or of high purity methylester of C8 or C10 fatty acid (2) 0 %  31.12.2023 (*1)ex 3901 10 10 ex 3901 40 00 20 10 High flow linear low density polyethylene-1-butene / LLDPE (CAS RN 25087-34-7) in form of powder, with  a melt flow rate (MFR 190 °C/2,16 kg) of 16 g/10 min or more, but not more than 24 g/10 min, and  a density (ASTM D 1505) of 0,922 g/cm3 or more, but not more than 0,926 g/cm3, and  a vicat softening temperature of min. 94 °C 0 % m3 31.12.2019 ex 3901 10 90 30 Polyethylene granules, containing by weight 10 % or more but not more than 25 % of copper 0 %  31.12.2021 (*1)ex 3901 40 00 20 Octene linear low-density polyethylene (LLDPE) in the form of pellets of a kind used in the co-extrusion processing of films for flexible food packaging with:  10 % or more but not more than 20 % by weight of octene,  a melt flow ratio of 9,0 or more, but not more than 10,0 (using ASTM D1238 10,0/2,16),  a melt index (190 °C/2,16 kg) of 0,4 g / 10 min or more but not more than 0,6 g/10 min,  a density of 0,909 g/cm3 or more, but not more than 0,913 g/cm3 using ASTM D4703,  a gel area per 24,6 cm3 of not more than 20 mm2, and  an anti-oxidant level of not more than 240 ppm 0 % m3 31.12.2020 (*1)ex 3901 40 00 30 Octene linear low-density polyethylene (LLDPE) produced by a Ziegler-Natta catalyst method in the form of pellets with:  more than 10 % but not more than 20 % by weight of copolymer,  a melt flow rate (MFR 190 °C/2,16 kg) of 0,7 g/10 min or more but not more than 0,9 g/10 min, and  a density (ASTM D4703) of 0,911 g/cm3 or more, but not more than 0,913 g/cm3, for use in the co-extrusion processing of films for flexible food packaging (2) 0 % m3 31.12.2020 (*1)ex 3901 40 00 40 Block copolymer of ethylene with octene in the form of pellets:  with a specific gravity of 0,862 or more, but not more than 0,865,  able to stretch to at least 200 % its original length,  with a hysteresis of 50 % ( ± 10 %),  with permanent deformation of not more than 20 %, for use in the manufacture of napkin liners for babies (2) 0 %  31.12.2020 ex 3901 90 80 53 Copolymer of ethylene and acrylic acid (CAS RN 9010-77-9) with  an acrylic acid content of 18,5 % or more but not more than 49,5 % by weight (ASTM D4094), and  a melt flow rate of 14g/10 min (MFR 125 °C/2,16 kg, ASTM D1238) or more 0 % m3 31.12.2020 ex 3901 90 80 55 Zinc or sodium salt of an ethylene and acrylic acid copolymer, with:  an acrylic acid content of 6 % or more but not more than 50 % by weight, and  a melt flow rate of 1g/10 min or more at 190 °C/2,16 kg (measured using ASTM D1238) 0 %  31.12.2020 ex 3901 90 80 67 Copolymer made exclusively from ethylene and methacrylic acid monomers in which the methacrylic acid content is 11 % by weight or more 0 %  31.12.2020 ex 3901 90 80 70 Ethylene maleic anhydride copolymer, whether or not containing another olefin comonomer, with a melt flow rate of 1,3 g/10 min or more at 190 °C/2,16 kg (measured using ASTM D1238) 0 %  31.12.2020 ex 3901 90 80 73 Mixture containing by weight:  80 % or more, but not more than 94 % of chlorinated polyethylene (CAS RN 64754-90-1), and  6 % or more, but not more than 20 % of styrene-acrylic copolymer (CAS RN 27136-15-8) 0 %  31.12.2021 (*1)ex 3901 90 80 91 Ionomer resin consisting of a salt of a copolymer of ethylene with methacrylic acid 0 %  31.12.2023 (*1)ex 3901 90 80 92 Chlorosulphonated polyethylene 0 %  31.12.2023 (*1)ex 3901 90 80 93 Copolymer of ethylene, vinyl acetate and carbon monoxide, for use as a plasticiser in the manufacture of roof sheets (2) 0 %  31.12.2023 (*1)ex 3901 90 80 94 Mixtures of A-B block copolymer of polystyrene and ethylene-butylene copolymer and A-B-A block copolymer of polystyrene, ethylene-butylene copolymer and polystyrene, containing by weight not more than 35 % of styrene 0 %  31.12.2023 (*1)ex 3901 90 80 97 Chlorinated polyethylene, in the form of powder 0 %  31.12.2023 (*1)ex 3902 10 00 20 Polypropylene, containing no plasticiser:  of a melting point of more than 150 °C (as determined by the ASTM D 3417 method),  of a heat of fusion of 15 J/g or more but not more than 70 J/g,  of an elongation at break of 1 000 % or more (as determined by the ASTM D 638 method),  of a tensile modulus of 69 MPa or more but not more than 379 MPa (as determined by the ASTM D 638 method) 0 %  31.12.2023 ex 3902 10 00 40 Polypropylene, containing no plasticiser:  of a tensile strength: of 32-60 MPa (as determined by the ASTM D638 method),  of a flexural strength of 50-90 MPa (as determined by the ASTM D790 method),  of a Melt Flow Rate (MFR) at 230 °C/ 2,16 kg of 5-15 g/10 min (as determined by the ASTM D1238 method),  with 40 % or more but not more than 80 % by weight of polypropylene,  with 10 % or more but not more than 30 % by weight of glass fibre,  with 10 % or more but not more than 30 % by weight of mica 0 %  31.12.2019 (*1)ex 3902 20 00 10 Polyisobutylene, of a number average molecular weight (Mn) of 700 or more but not more than 800 0 %  31.12.2023 (*1)ex 3902 20 00 20 Hydrogenated polyisobutene, in liquid form 0 %  31.12.2023 (*1)ex 3902 30 00 91 A-B Block copolymer of polystyrene and an ethylene-propylene copolymer, containing by weight 40 % or less of styrene, in one of the forms mentioned in note 6 (b) to Chapter 39 0 %  31.12.2023 ex 3902 30 00 95 A-B-A block copolymer, consisting of:  a copolymer of propylene and ethylene, and  21 % ( ± 3 %) by weight of polystyrene 0 %  31.12.2021 ex 3902 30 00 97 Liquid ethylene-propylene-copolymer with:  a flashpoint of 250 °C or more,  a viscosity index of 150 or more,  of a number average molecular weight (Mn) of 650 or more 0 %  31.12.2021 (*1)ex 3902 90 90 52 Amorphous poly-alpha-olefin copolymer blend of poly(propylene-co-1-butene) and petroleum hydrocarbon resin 0 %  31.12.2023 (*1)ex 3902 90 90 55 Thermoplastic elastomer, with an A-B-A block copolymer structure of polystyrene, polyisobutylene and polystyrene containing by weight 10 % or more but not more than 35 % of polystyrene 0 %  31.12.2023 ex 3902 90 90 60 Non-hydrogenated 100 % aliphatic resin (polymer), with the following characteristics:  liquid at room temperature  obtained by cationic polymerisation of C-5 alkenes monomers  with a number average molecular weight (Mn) of 370 ( ± 50)  with a weight average molecular weight (Mw) of 500 ( ± 100) 0 %  31.12.2019 (*1)ex 3902 90 90 92 Polymers of 4-methylpent-1-ene 0 %  31.12.2023 (*1)ex 3902 90 90 94 Chlorinated polyolefins, whether or not in a solution or dispersion 0 %  31.12.2023 ex 3902 90 90 98 Synthetic poly-alpha-olefin with a viscosity at 100 °Celsius (measured according to method ASTM D 445) ranging from 3 centistokes to 9 centistokes and obtained by polymerization of a mixture of dodecene and tetradecene, containing a maximum of 40 % of tetradecene 0 %  31.12.2021 ex 3903 19 00 40 Crystalline polystyrene with:  a melting point of 268 °C or more but not more than 272 °C,  a setting point of 232 °C or more but not more than 247 °C,  whether or not containing additives and filling material 0 %  31.12.2021 (*1)ex 3903 90 90 15 Copolymer in the form of granules containing by weight:  78 ( ± 4 %) of styrene,  9 ( ± 2 %) of n-butyl acrylate,  11 ( ± 3 %) of n-butyl methacrylate,  1,5 ( ± 0,7 %) of methacrylic acid, and  0,01 % or more but not more than 2,5 % of polyolefinic wax 0 %  31.12.2023 ex 3903 90 90 20 Copolymer in the form of granules containing by weight:  83 ± 3 % styrene,  7 ± 2 % n-butyl acrylate,  9 ± 2 % n-butyl methacrylate, and  0,01 % or more but not more than 1 % of polyolefinic wax 0 %  31.12.2021 ex 3903 90 90 25 Copolymer in the form of granules containing by weight:  82 ± 6 % styrene,  13,5 ± 3 % n-butyl acrylate,  1 ± 0,5 % methacrylic acid, and  0,01 % or more but not more than 8,5 % of polyolefinic wax 0 %  31.12.2021 (*1)ex 3903 90 90 ex 3911 90 99 35 43 Copolymer of Ã ±-methylstyrene and styrene, having a softening point of more than 113 °C 0 %  31.12.2023 ex 3903 90 90 ex 3904 69 80 38 88 Polytetrafluoroethylene (CAS RN 9002-84-0) encapsulated with an acrylonitrile-styrene copolymer (CAS RN 9003-54-7), with a content by weight of each polymer of 50 % ( ± 1 %) 0 %  31.12.2022 ex 3903 90 90 45 Preparation, in form of powder, containing by weight:  86 % or more but not more than 90 % of styrene-acrylic-copolymer, and  9 % or more but not more than 11 % of fatty acid ethoxylate (CAS RN 9004-81-3) 0 % m3 31.12.2019 ex 3903 90 90 46 Copolymer in the form of granules containing by weight:  74 % ( ± 4 %) styrene,  24 % ( ± 2 %) n-butylacrylate, and  0,01 % or more but not more than 2 % methacrylic acid 0 % m3 31.12.2020 ex 3903 90 90 55 Preparation, in form of an aqueous suspension, containing by weight:  25 % or more but not more than 26 % of styrene-acrylic-copolymer, and  5 % or more but not more than 6 % of glycol 0 %  31.12.2019 ex 3903 90 90 ex 3911 90 99 60 60 Copolymer of styrene with maleic anhydride, either partially esterified or completely chemically modified, of an average molecular weight (Mn) of not more than 4 500 , in flake or powder form 0 %  31.12.2021 ex 3903 90 90 65 Copolymer of styrene with 2, 5-furandione and (1-methylethyl)benzene in the form of flakes or powder (CAS RN 26762-29-8) 0 %  31.12.2020 ex 3903 90 90 70 Copolymer in the form of granules containing by weight:  75 % ( ± 7 %) styrene, and  25 % ( ± 7 %) methylmethacrylate 0 % m3 31.12.2020 (*1)ex 3903 90 90 80 Granules of copolymer of styrene and divinylbenzene of a minimum diameter of 150 Ã ¼m and a maximum diameter of 800 Ã ¼m and containing by weight:  minimum 65 % styrene,  maximum 25 % divinylbenzene, for use in the manufacture of ion exchange resins (2) 0 %  31.12.2023 (*1)ex 3903 90 90 86 Mixture containing by weight:  45 % or more but not more than 65 % of polymers of styrene  35 % or more but not more than 45 % of poly(phenylene ether)  not more than 10 % of other additives and with one or more of the following special colour effects:  metallic or pearlescent with a visual angular metamerism caused by at least 0,3 % flake-based pigment  fluorescent, as characterized by emitting light during absorption of ultraviolet radiation  bright white, as characterized by L* not less than 92 and b* not more than 2 and a* between  5 and 7 on the CIELab colour scale 0 %  31.12.2023 ex 3904 10 00 20 Poly(vinyl chloride) powder, not mixed with any other substances or containing any vinyl acetate monomers, with:  a degree of polymerisation of 1 000 ( ± 300) monomer units,  a coefficient of heat transmission (K-value) of 60 or more, but not more than 70,  a volatile material content of less than 2,00 % by weight,  a sieve non-passing fraction at a mesh width of 120 Ã ¼m of not more than 1 % by weight, for use in the manufacture of battery separators (2) 0 %  31.12.2019 (*1)ex 3904 30 00 ex 3904 40 00 30 91 Copolymer of vinyl chloride with vinyl acetate and vinyl alcohol, containing by weight:  87 % or more but not more than 92 % of vinyl chloride,  2 % or more but not more than 9 % of vinyl acetate, and  1 % or more but not more than 8 % of vinyl alcohol, in one of the forms mentioned in note 6 (a) or (b) to Chapter 39, for the manufacture of goods of headings 3215 or 8523 or for use in the manufacture of coatings for containers and closures of a kind used for preserving food and drink (2) 0 %  31.12.2023 ex 3904 50 90 92 Vinylidene-chloride methacrylate co-polymer for use in the manufacture of monofilaments (2) 0 %  31.12.2019 (*1)ex 3904 61 00 20 Copolymer of tetrafluoroethylene and trifluoro(heptafluoropropoxy)ethylene, containing 3,2 % or more but not more than 4,6 % by weight of trifluoro(heptafluoropropoxy)ethylene and less than 1 mg/kg of extractable fluoride ions 0 %  31.12.2023 ex 3904 69 80 81 Poly(vinylidene fluoride) (CAS RN 24937-79-9) 0 %  31.12.2020 ex 3904 69 80 85 Copolymer of ethylene with chlorotrifluoroethylene, whether or not modified with hexafluoroisobutylene, in powder form, whether or not with fillers 0 %  31.12.2022 (*1)ex 3904 69 80 94 Copolymer of ethylene and tetrafluoroethylene 0 %  31.12.2023 (*1)ex 3904 69 80 96 Polychlorotrifluoroethylene, in one of the forms mentioned in note 6 (a) and (b) to Chapter 39 0 %  31.12.2023 (*1)ex 3904 69 80 97 Copolymer of chlorotrifluoroethylene and vinylidene difluoride 0 %  31.12.2019 ex 3905 30 00 10 Viscous preparation, essentially consisting of poly(vinyl alcohol) (CAS RN 9002-89-5), an organic solvent and water for use as protective coating of wafers during the manufacturing of semiconductors (2) 0 %  31.12.2022 ex 3905 91 00 40 Water soluble copolymer of ethylene and vinyl alcohol (CAS RN 26221-27-2), containing by weight not more than 38 % of the monomer unit ethylene 0 %  31.12.2022 (*1)ex 3905 99 90 95 Hexadecylated or eicosylated polyvinylpyrrolidone 0 %  31.12.2023 (*1)ex 3905 99 90 96 Polymer of vinyl formal, in one of the forms mentioned in note 6 (b) to Chapter 39, of a weight average molecular weight (Mw) of 25 000 or more but not more than 150 000 and containing by weight:  9,5 % or more but not more than 13 % of acetyl groups evaluated as vinyl acetate, and  5 % or more but not more than 6,5 % of hydroxy groups evaluated as vinyl alcohol 0 %  31.12.2023 (*1)ex 3905 99 90 97 Povidone (INN)-iodine (CAS RN 25655-41-8) 0 %  31.12.2023 (*1)ex 3905 99 90 98 Poly(vinyl pyrrolidone) partially substituted by triacontyl groups, containing by weight 78 % or more but not more than 82 % of triacontyl groups 0 %  31.12.2023 (*1)3906 90 60 Copolymer of methyl acrylate with ethylene and a monomer containing a non-terminal carboxy group as a substituent, containing by weight 50 % or more of methyl acrylate, whether or not mixed with silicon dioxide 0 %  31.12.2023 (*1)ex 3906 90 90 10 Polymerization product of acrylic acid with small quantities of a polyunsaturated monomer, for the manufacture of medicaments of heading 3003 or 3004 (2) 0 %  31.12.2023 ex 3906 90 90 23 Copolymer of methylmethacrylate, butylacrylate, glycidylmethacrylate and styrene (CAS RN 37953-21-2), with an epoxy equivalent weight of not more than 500, in form of ground flakes with a particle size of not more than 1 cm 0 %  31.12.2022 ex 3906 90 90 27 Copolymer of stearyl methacrylate, isooctyl acrylate and acrylic acid, dissolved in isopropyl palmitate 0 %  31.12.2022 ex 3906 90 90 33 Core shell copolymer of butyl acrylate and alkyl methacrylate, with a particle size of 5 Ã ¼m or more but not more than 10 Ã ¼m 0 %  31.12.2020 ex 3906 90 90 37 Copolymer of trimethylolpropane trimethacrylate and methyl methacrylate (CAS RN 28931-67-1), in microsphere form with an average diameter of 3 Ã ¼m 0 %  31.12.2020 ex 3906 90 90 40 Transparent acrylic polymer in packages of not more than 1 kg, and not for retail sale with:  a viscosity of not more than 50 000 Pa Ã  s at 120 °C as determined by the test method ASTM D 3835,  a weight average molecular weight (Mw) of more than 500 000 but not more than 1 200 000 according to the Gel Permeation Chromatography (GPC) test,  a residual monomer content of less than 1 % 0 %  31.12.2020 ex 3906 90 90 41 Poly(alkyl acrylate) with an ester alkyl chain of C10 to C30 0 %  31.12.2019 ex 3906 90 90 43 Copolymer of methacrylic esters, butylacrylate and cyclic dimethylsiloxanes (CAS RN 143106-82-5) 0 %  31.12.2021 (*1)ex 3906 90 90 50 Polymers of esters of acrylic acid with one or more of the following monomers in the chain:  chloromethyl vinyl ether,  chloroethyl vinyl ether,  chloromethylstyrene,  vinyl chloroacetate,  methacrylic acid,  butenedioic acid monobutyl ester, containing by weight not more than 5 % of each of the monomeric units, in one of the forms mentioned in note 6 (b) to Chapter 39 0 %  31.12.2023 ex 3906 90 90 53 Polyacrylamide powder having an average particle size of less than 2 microns and a melting point of more than 260 °C, containing by weight:  75 % or more but not more than 85 % of polyacrylamide, and  15 % or more but not more than 25 % of polyethylene glycol 0 %  31.12.2021 (*1)ex 3906 90 90 60 Aqueous dispersion containing by weight:  more than 10 % but not more than 15 % of ethanol, and  more than 7 % but not more than 11 % of a reaction product of poly(epoxyalkylmethacrylate-co-divinylbenzene) with a glycerol derivative 0 %  31.12.2023 ex 3906 90 90 73 Preparation containing by weight:  33 % or more but not more than 37 % of butyl methacrylate - methacrylic acid copolymer,  24 % or more but not more than 28 % of propylene glycol, and  37 % or more but not more than 41 % of water 0 %  31.12.2019 ex 3907 10 00 10 Mixture of a trioxan-oxirane-copolymer and polytetrafluoroethylene 0 %  31.12.2020 ex 3907 10 00 20 Polyoxymethylene with acetyl endcaps, containing polydimethylsiloxane and fibers of a copolymer of terephthalic acid and 1,4-phenyldiamine 0 %  31.12.2020 (*1)ex 3907 20 11 10 Poly(ethylene oxide) of a number average molecular weight (Mn) of 100 000 or more 0 %  31.12.2023 (*1)ex 3907 20 11 20 Bis[Methoxypoly[ethyleneglycol)]-maleimidopropionamide, chemically modified with lysine, of a number average molecular weight (Mn) of 40 000 0 %  31.12.2023 ex 3907 20 11 60 Preparation containing:  Ã ±-[3-[3-(2H-Benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropyl]-Ã -hydroxypoly(oxy-1,2-ethanediyl) (CAS RN 104810-48-2), and  Ã ±-[3-[3-(2H-Benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropyl]-Ã -[3-[3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropoxy]poly(oxy-1,2-ethanediyl) (CAS RN 104810-47-1) 0 %  31.12.2021 ex 3907 20 20 20 Polytetramethylene ether glycol with a weight average molecular weight (Mw) of 2 700 or more but not more than 3 100 (CAS RN 25190-06-1) 0 %  31.12.2022 ex 3907 20 20 25 Copolymer of propylene oxide and butylene oxide, monododecylether, containing by weight:  48 % or more but not more than 52 % of propylene oxide, and  48 % or more but not more than 52 % of butylene oxide 0 %  31.12.2021 (*1)ex 3907 20 20 30 Mixture, containing by weight 70 % or more but not more than 80 % of a polymer of glycerol and 1,2-epoxypropane and 20 % or more but not more than 30 % of a copolymer of dibutyl maleate and N-vinyl-2-pyrrolidone 0 %  31.12.2023 (*1)ex 3907 20 20 35 Mixture containing by weight:  5 % or more but not more than 15 % of a copolymer of glycerol, propylene oxide and ethylene oxide (CAS RN 9082-00-2), and  85 % or more but not more than 95 % of a copolymer of sucrose, propylene oxide and ethylene oxide (CAS RN 26301-10-0) 0 %  31.12.2023 (*1)ex 3907 20 20 40 Copolymer of tetrahydrofuran and tetrahydro-3-methylfuran with a number average molecular weight (Mn) of 3 500 ( ± 100) 0 %  31.12.2023 ex 3907 20 20 ex 3907 20 99 50 75 Poly(p-phenylene oxide) in the form of powder  with a glasstransitiontemperature of 210 °C,  with a weight average molecular weight (Mw) of 35 000 or more but not more than 80 000 ,  with an inherent viscosity of 0,2 or more but not more than 0,6 dl/gram 0 %  31.12.2019 ex 3907 20 20 60 Polypropylene glycol monobutyl ether (CAS RN 9003-13-8) of an alkalinity of not more than 1 ppm of sodium 0 %  31.12.2022 (*1)ex 3907 20 99 15 Poly(oxypropylene) having alkoxysilyl end-groups 0 %  31.12.2023 (*1)ex 3907 20 99 20 2,3-Bis(methylpolyoxyethylene-oxy)-1-[(3-maleimido-1-oxopropyl)amino]propyloxy propane (CAS RN 697278-30-1) with a number average molecular weight (Mn) of at least 20 kDa whether or not modified with a chemical entity enabling a linkage between the PEG and a protein or a peptide 0 %  31.12.2023 (*1)ex 3907 20 99 30 Homopolymer of 1-chloro-2,3-epoxypropane (epichlorohydrin) 0 %  31.12.2023 (*1)ex 3907 20 99 40 N-(methoxypoly (ethylene glycol) -N-(1-acetyl- (2-methoxypoly (ethylene glycol)) -glycine (CAS RN 600169-00-4) with a number average molecular weight (Mn) for polyethylene glycol of 40 kDa 0 %  31.12.2023 (*1)ex 3907 20 99 45 Copolymer of ethylene oxide and propylene oxide, having aminopropyl and methoxy end-groups 0 %  31.12.2023 (*1)ex 3907 20 99 50 Vinyl-silyl terminated perfluoropolyether polymer or an assortment of two components consisting of the same type of vinyl-silyl terminated perfluoropolyether polymer as the main ingredient 0 %  31.12.2023 (*1)ex 3907 20 99 55 Succinimidyl ester of methoxy poly(ethylene glycol)propionic acid, of a number average molecular weight (Mn) of 5 000 0 %  31.12.2023 ex 3907 20 99 60 Polytetramethylene oxide di-p-aminobenzoate 0 %  31.12.2021 ex 3907 20 99 70 Ã ±-[3-(3-Maleimido-1-oxopropyl)amino]propyl-Ã -methoxy, polyoxyethylene (CAS RN 883993-35-9) 0 %  31.12.2019 ex 3907 30 00 15 Epoxide resin, halogen-free,  containing by weight more than 2 % phosphoros calculated on the solid content, chemically bound in the epoxide resin,  not containing any hydrolysable chloride or containing less than 300 ppm hydrolysable chloride, and  containing solvents, for use in the manufacture of prepreg sheets or rolls of a kind used for the production of printed circuits (2) 0 %  31.12.2020 ex 3907 30 00 25 Epoxide resin  containing by weight 21 % or more of brome,  not containing any hydrolysable chloride or containing less than 500 ppm hydrolysable chloride, and  containing solvents 0 %  31.12.2020 (*1)ex 3907 30 00 ex 3926 90 97 40 70 Epoxide resin, containing by weight 70 % or more of silicon dioxide, for the encapsulation of goods of headings 8533 , 8535 , 8536 , 8541 , 8542 or 8548 (2) 0 %  31.12.2023 ex 3907 30 00 60 Polyglycerol polyglycidyl ether resin (CAS RN 118549-88-5) 0 %  31.12.2022 ex 3907 30 00 70 Preparation of epoxy resin (CAS RN 29690-82-2) and phenolic resin (CAS RN 9003-35-4) containing by weight:  65 % or more but not more than 75 % of silicon dioxide (CAS RN 60676-86-0), and  none or not more than 0,5 % of carbon black (CAS RN 1333-86-4) 0 %  31.12.2022 (*1)ex 3907 40 00 35 Ã ±-Phenoxycarbonyl-Ã -phenoxypoly[oxy(2,6-dibromo-1,4-phenylene) isopropylidene(3,5-dibromo-1,4-phenylene)oxycarbonyl] (CAS RN 94334-64-2) 0 %  31.12.2023 (*1)ex 3907 40 00 45 Ã ±-(2,4,6-Tribromophenyl)-Ã -(2,4,6-tribromophenoxy)poly[oxy(2,6-dibromo-1,4-phenylene)isopropylidene(3,5-dibromo-1,4-phenylene)oxycarbonyl] (CAS RN 71342-77-3) 0 %  31.12.2023 ex 3907 40 00 70 Polycarbonate of phosgene and bisphenol A:  containing by weight 12 % or more but not more than 26 % of a copolymer of isophthaloyl chloride, terephthaloyl chloride and resorcinol,  with p-cumylphenol endcaps, and  with a weight average molecular weight (Mw) of 29 900 or more but not more than 31 900 0 %  31.12.2019 ex 3907 40 00 80 Polycarbonate of carbonic dichloride, 4,4 ²-(1-methylethylidene)bis[2,6-dibromophenol] and 4,4 ²-(1-methylethylidene)bis[phenol] with 4-(1-methyl-1-phenylethyl)phenol endcaps 0 %  31.12.2019 (*1)ex 3907 69 00 10 Copolymer of terephthalic acid and isophthalic acid with ethylene glycol, butane-1,4-diol and hexane-1,6-diol 0 %  31.12.2023 ex 3907 69 00 40 Poly(ethylene terephthalate) pellets or granules:  with a specific gravity of 1,23 or more but not more than 1,27 at 23 °C, and  containing not more than 10 % by weight of other modifiers or additives 0 % m3 31.12.2021 (*1)3907 70 00 Poly(lactic acid) 0 %  31.12.2023 ex 3907 91 90 10 Diallyl phthalate prepolymer, in powder form 0 %  31.12.2019 (*1)ex 3907 99 05 20 Liquid crystal copolyester with a melting point of not less than 270 °C, whether or not containing fillers 0 %  31.12.2023 (*1)ex 3907 99 80 10 Poly(oxy-1,4-phenylenecarbonyl) (CAS RN 26099-71-8), in the form of powder 0 %  31.12.2023 ex 3907 99 80 25 Copolymer, containing 72 % by weight or more of terephthalic acid and/or isomers thereof and cyclohexanedimethanol 0 %  31.12.2022 ex 3907 99 80 ex 3913 90 00 30 20 Poly(hydroxyalkanoate), predominantly consisting of poly(3-hydroxybutyrate) 0 %  31.12.2020 (*1)ex 3907 99 80 35 Copolymer in form of a clear, pale yellow liquid, consisting of:  phthalic acid isomers and/or aliphatic dicarboxylic acids,  aliphatic diols, and  fatty acid end-caps, with:  a hydroxyl number of 120 mg KOH or more but not more than 350 mg KOH,  a viscosity at 25 °C of 2 000 cPs or more but not more than 8 000 cPs, and  an acid value less than 10 mg KOH/g 0 %  31.12.2023 ex 3907 99 80 40 Polycarbonate of phosgene, bisphenol A, resorcinol, isophthaloyl chloride, terephthaloyl chloride andpolysiloxane, with p-cumylphenolendcaps, and a weight average molecular weight (Mw) of 24 100 or more but not more than 25 900 0 %  31.12.2019 ex 3907 99 80 70 Copolymer of poly(ethylene terephthalate) and cyclohexane dimethanol, containing more than 10 % by weight of cyclohexane dimethanol 3.5 %  31.12.2019 ex 3907 99 80 80 Copolymer, consisting of 72 % by weight or more of terephthalic acid and/ or derivatives thereof and cyclohexanedimethanol, completed with linear and/ or cyclic dioles 0 %  31.12.2020 (*1)ex 3908 90 00 10 Poly(iminomethylene-1,3-phenylenemethyleneiminoadipoyl), in one of the forms mentioned in note 6 (b) to Chapter 39 0 %  31.12.2023 (*1)ex 3908 90 00 30 Reaction product of mixtures of octadecanecarboxylic acids polymerised with an aliphatic polyetherdiamine 0 %  31.12.2023 ex 3908 90 00 55 1,4-Benzenedicarboxylic acid polymer with 2-methyl-1,8-octanediamine and 1,9-nonanediamine (CAS RN 169284-22-4) 0 %  31.12.2020 ex 3908 90 00 70 Copolymer containing:  1,3-benzenedimethanamine (CAS RN 1477-55-0), and  adipic acid (CAS RN 124-04-9), whether or not containing isophthalic acid (CAS RN 121-91-5) 0 %  31.12.2019 ex 3909 20 00 10 Polymer mixture, containing by weight:  60 % or more but not more than 75 % of melamine resin (CAS RN 9003-08-1),  15 % or more but not more than 25 % of silicon dioxide (CAS RN 14808-60-7 or 60676-86-0),  5 % or more but not more than 15 % of cellulose (CAS RN 9004-34-6), and  1 % or more but not more than 15 % of phenolic resin (CAS RN 25917-04-8) 0 %  31.12.2022 ex 3909 40 00 20 Powder of thermosetting resin in which magnetic particles have been evenly distributed, for use in the manufacture of ink for photocopiers, fax machines, printers and multifunction devices (2) 0 %  31.12.2020 ex 3909 50 90 10 UV curable water soluble liquid photopolymer consisting of a mixture by weight of  60 % or more of two-functional acrylated polyurethane oligomers, and  30 % ( ± 8 %) of mono-functional and tri-functional (metha) acrylates, and  10 % ( ± 3 %) of hydroxyl functionalized mono-functional (metha) acrylates 0 %  31.12.2019 ex 3909 50 90 20 Preparation containing by weight:  14 % or more but not more than 18 % of ethoxylated polyurethane modified with hydrophobic groups,  3 % or more but not more than 5 % of enzymatically modified starch, and  77 % or more but not more than 83 % of water 0 %  31.12.2019 ex 3909 50 90 30 Preparation containing by weight:  16 % or more but not more than 20 % of ethoxylated polyurethane modified with hydrophobic groups,  19 % or more but not more than 23 % of diethylene glycol butyl ether, and  60 % or more but not more than 64 % of water 0 %  31.12.2019 ex 3909 50 90 40 Preparation containing by weight:  34 % or more but not more than 36 % of ethoxylated polyurethane modified with hydrophobic groups,  37 % or more but not more than 39 % of propylene glycol, and  26 % or more but not more than 28 % of water 0 %  31.12.2019 ex 3910 00 00 15 Dimethyl, methyl(propyl(polypropylene oxide)) siloxane (CAS RN 68957-00-6), trimethylsiloxy-terminated 0 %  31.12.2020 (*1)ex 3910 00 00 20 Block copolymer of poly(methyl-3,3,3-trifluoropropylsiloxane) and poly[methyl(vinyl)siloxane] 0 %  31.12.2023 ex 3910 00 00 25 Preparations containing by weight:  10 % or more, 2-hydroxy-3-[3-[1,3,3,3-tetramethyl-1-[(trimethylsilyl)oxy] disiloxanyl] propoxy] propyl-2-methyl-2-propenoate (CAS RN 69861-02-5)and  10 % or more, Ã ±-Butyldimethylsilyl- Ã  -3-[(2-methyl-1-oxo-2-propen-1-yl)oxy]propyl-terminated silicone polymer (CAS RN 146632-07-7) 0 %  31.12.2021 ex 3910 00 00 35 Preparations containing by weight:  30 % or more, Ã ± -Butyldimethylsilyl- Ã  -(3-methacryloxy-2-hydroxypropyloxy)propyldimethylsilyl-polydimethylsiloxane (CAS RN 662148-59-6), and  10 % or more, N,N  Dimethylacrylamide (CAS RN 2680-03-7) 0 %  31.12.2021 ex 3910 00 00 40 Silicones of a kind used in the manufacture of long term surgical implants 0 %  31.12.2021 ex 3910 00 00 45 Dimethyl Siloxane, hydroxy-terminated polymer with a viscosity of 38-45 MPa Ã  s (CAS RN 70131-67-8) 0 %  31.12.2021 ex 3910 00 00 50 Silicone based pressure sensitive adhesive in solvent containing copoly(dimethylsiloxane/diphenylsiloxane) gum 0 %  31.12.2022 ex 3910 00 00 55 Preparation containing by weight:  55 % or more but not more than 65 % of vinyl terminated polydimethylsiloxane (CAS RN 68083-19-2),  30 % or more but not more than 40 % of dimethylvinylated and trimethylated silica (CAS RN 68988-89-6), and  1 % or more but not more than 5 % of silicic acid, sodium salt, reaction products with chlorotrimethylsilane and isopropyl alcohol (CAS RN 68988-56-7) 0 %  31.12.2021 ex 3910 00 00 60 Polydimethylsiloxane, whether or not polyethylene glycol and trifluoropropyl substituted, with methacrylate end groups 0 %  31.12.2019 (*1)ex 3910 00 00 70 Passivating silicon coating in primary form, to protect edges and prevent short circuits in semiconductor devices 0 %  31.12.2023 ex 3910 00 00 80 Monomethacryloxypropylterminated poly(dimethylsiloxane) 0 %  31.12.2019 (*1)ex 3911 10 00 81 Non-hydrogenated hydrocarbon resin, obtained by polymerization of more than 75 % by weight C-5 to C-12 cycloaliphatic alkenes and more than 10 % but not more than 25 % by weight aromatic alkenes yielding a hydrocarbon resin with:  an iodine value of more than 120, and  a Gardner Colour of more than 10 for the pure product, or  a Gardner Colour of more than 8 for a 50 % solution by weight in toluene (as determined by the ASTM method D6166) 0 %  31.12.2023 (*1)ex 3911 90 19 20 Set of two components, in a volume ratio of 1:1, intended to produce a thermosetting polydicyclopentadiene after mixing, both components containing:  83 % or more by weight of 3a,4,7,7a-tetrahydro-4,7-methanoindene (dicyclopentadiene),  a synthetic rubber,  whether or not containing by weight 7 % or more of tricyclopentadiene and each separate component containing:  either an aluminium-alkyl compound, or  an organic complex of tungsten, or  an organic complex of molybdenum 0 %  31.12.2023 ex 3911 90 19 30 Copolymer of ethyleneimine and ethyleneimine dithiocarbamate, in an aqueous solution of sodium hydroxide 0 %  31.12.2022 ex 3911 90 19 40 m-Xylene formaldehyde resin 0 %  31.12.2021 ex 3911 90 19 50 Polycarboxylate sodium salt of 2,5-furandione and 2,4,4-trimethylpentene in powder form 0 %  31.12.2019 ex 3911 90 19 60 Formaldehyde, polymer with 1,3-dimethylbenzene and tert-butyl-phenol (CAS RN 60806-48-6) 0 %  31.12.2019 ex 3911 90 19 70 Preparation, containing:  Cyanic acid, C,C ²-((1-methylethylidene)di-4,1-phenylene) ester, homopolymer (CAS RN 25722-66-1),  1,3-Bis(4-cyanophenyl)propane (CAS RN 1156-51-0),  in a solution of butanone (CAS RN 78-93-3) with a content of less than 50 % by weight 0 %  31.12.2019 (*1)ex 3911 90 99 25 Copolymer of vinyltoluene and Ã ±-methylstyrene 0 %  31.12.2023 ex 3911 90 99 30 1,4:5,8- Dimethanonaphthalene, 2-ethylidene-1,2,3,4,4a,5,8,8a-octahydro-, polymer with 3a,4,7,7a- tetrahydro- 4,7-methano-1H-indene, hydrogenated 0 %  31.12.2020 ex 3911 90 99 35 Alternated copolymer of ethylene and maleic anhydride (EMA) 0 %  31.12.2020 (*1)ex 3911 90 99 40 Mixed calcium and sodium salt of a copolymer of maleic acid and methyl vinyl ether, having a calcium content of 9 % or more but not more than 16 % by weight 0 %  31.12.2023 (*1)ex 3911 90 99 45 Copolymer of maleic acid and methyl vinyl ether 0 %  31.12.2023 ex 3911 90 99 53 Hydrogenated polymer of 1,2,3,4,4a,5,8,8a-octahydro-1,4:5,8-dimethanonaphthalene with 3a,4,7,7a-tetrahydro-4,7-methano-1H-indene and 4,4a,9,9a-tetrahydro-1,4-methano-1H-fluorene (CAS RN 503442-46-4) 0 %  31.12.2022 ex 3911 90 99 57 Hydrogenated polymer of 1,2,3,4,4a,5,8,8a-octahydro-1,4:5,8-dimethanonaphthalene with 4,4a,9,9a-tetrahydro-1,4-methano-1H-fluorene (CAS RN 503298-02-0) 0 %  31.12.2022 (*1)ex 3911 90 99 65 Calcium zinc salt of a copolymer of maleic acid and methyl vinyl ether 0 %  31.12.2023 ex 3911 90 99 86 Copolymer of methyl vinyl ether and maleic acid anhydride (CAS RN 9011-16-9) 0 %  31.12.2021 ex 3912 11 00 30 Cellulose triacetate (CAS RN 9012-09-3) 0 %  31.12.2021 ex 3912 11 00 40 Cellulose diacetate powder 0 %  31.12.2020 (*1)ex 3912 39 85 10 Ethylcellulose, not plasticized 0 %  31.12.2023 (*1)ex 3912 39 85 20 Ethylcellulose, in the form of an aqueous dispersion containing hexadecan-1-ol and sodium dodecyl sulphate, containing by weight 27 ( ± 3) % of ethylcellulose 0 %  31.12.2023 (*1)ex 3912 39 85 30 Cellulose, both hydroxyethylated and alkylated with alkyl chain-lengths of 3 or more carbon atoms 0 %  31.12.2023 ex 3912 39 85 40 Hypromellose (INN) (CAS RN 9004-65-3) 0 %  31.12.2021 ex 3912 39 85 50 Polyquaternium 10 (CAS RN 68610-92-4) 0 %  31.12.2020 (*1)ex 3912 90 10 20 Hydroxypropyl methylcellulose phthalate 0 %  31.12.2023 (*1)ex 3913 90 00 30 Protein, chemically or enzymatically modified by carboxylation and/or phthalic acid addition, whether or not hydrolysed, having a weight average molecular weight (Mw) of less than 350 000 0 %  31.12.2023 (*1)ex 3913 90 00 85 Sterile sodium hyaluronate (CAS RN 9067-32-7) 0 %  31.12.2023 (*1)ex 3913 90 00 95 Chondroitinsulphuric acid, sodium salt (CAS RN 9082-07-9) 0 %  31.12.2023 ex 3916 20 00 91 Profiles of poly(vinyl chloride) of a kind used in the manufacture of sheet pilings and facings, containing the following additives:  titanium dioxide  poly(methyl methacrylate)  calcium carbonate  binding agents 0 %  31.12.2019 (*1)ex 3916 90 10 10 Rods with cellular structure, containing by weight:  polyamide-6 or poly(epoxy anhydride)  7 % or more but not more than 9 % of polytetrafluorethylene if present  10 % or more but not more than 25 % of inorganic fillers 0 %  31.12.2023 ex 3917 40 00 91 Plastic connectors containing O-rings, a retainer clip and a release system for insertion into car fuel hoses 0 %  31.12.2019 (*1)ex 3919 10 19 ex 3919 10 80 ex 3919 90 80 10 25 31 Reflecting film, consisting of a layer of polyurethane, with, on one side, security imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use, and embedded glass beads and, on the other side, an adhesive layer, covered on one side or on both sides with a release film 0 %  31.12.2023 ex 3919 10 80 ex 3919 90 80 27 20 Polyester film:  coated on one side with an acrylic thermal release adhesive that debonds at temperatures of 90 °C or more but not more than 200 °C, and a polyester liner, and  on the other side not coated or coated with an acrylic pressure sensitive adhesive or with an acrylic thermal release adhesive that debonds at temperatures of 90 °C or more but not more than 200 °C, and a polyester liner 0 %  31.12.2019 (*1)ex 3919 10 80 35 Reflecting film, consisting of a layer of poly(vinyl chloride), a layer of alkyd polyester, with, on one side, security imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use, only visible by means of a retroreflecting lighting, and embedded glass beads and, on the other side, an adhesive layer, covered on one side or on both sides with a release film 0 %  31.12.2023 ex 3919 10 80 37 Polytetrafluoroethylene film:  with a thickness of 100 Ã ¼m or more,  an elongation at break of not more than 100 %,  coated on one side with a pressure sensitive silicon adhesive 0 %  31.12.2020 ex 3919 10 80 ex 3919 90 80 40 43 Black poly(vinyl chloride) film:  with a gloss of more than 30 degrees according to ASTM D2457,  whether or not covered on one side with a protective poly(ethyleneterephthalate) film, and on the other side with a pressure sensitive adhesive with channels and a release liner 0 %  31.12.2022 ex 3919 10 80 ex 3919 90 80 43 26 Ethylene vinyl acetate film:  of a thickness of 100 Ã ¼m or more,  coated on one side with an acrylic pressure sensitive or UV-sensitive adhesive and a polyester or polypropylene liner 0 %  31.12.2020 ex 3919 10 80 ex 3919 90 80 45 45 Reinforced polyethylene foam tape, coated on both sides with an acrylic micro channelled pressure sensitive adhesive and on one side a liner, with an application thickness of 0,38 mm or more but not more than 1,53 mm 0 %  31.12.2022 (*1)ex 3919 10 80 ex 3919 90 80 ex 3920 10 89 50 41 25 Adhesive film consisting of a base of a copolymer of ethylene and vinyl acetate (EVA) of a thickness of 70 Ã ¼m or more and an adhesive part of acrylic type of a thickness of 5 Ã ¼m or more, for use in the grinding and/or dicing process of silicon discs (2) 0 %  31.12.2023 ex 3919 10 80 ex 3919 90 80 55 53 Acrylic foam tape, covered on one side with a heat activatable adhesive or an acrylic pressure sensitive adhesive and on the other side with an acrylic pressure sensitive adhesive and a release sheet, of a peel adhesion at an angle of 90 ° of more than 25 N/cm (as determined by the ASTM D 3330 method) 0 %  31.12.2022 (*1)ex 3919 10 80 ex 3919 90 80 ex 3920 61 00 57 30 30 Reflecting sheet:  of a polycarbonate or acrylic polymer film embossed on one side in a regular shaped pattern,  covered on one or both sides with one or more layers of plastic or metallisation, and  whether or not covered on one side with a self-adhesive layer and a release sheet 0 %  31.12.2023 ex 3919 10 80 63 Reflecting film consisting of  a layer of an acrylic resin with imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use,  a layer of an acrylic resin having embedded glass beads,  a layer of an acrylic resin hardened by a melamine cross-linking agent,  a metal layer,  an acrylic adhesive, and  a release film 0 %  31.12.2020 ex 3919 10 80 ex 3919 90 80 70 75 Rolls of polyethylene foil:  self-adhesive on one side,  of a total thickness of 0,025 mm or more, but not more than 0,09 mm,  of a total width of 60 mm or more, but not more than 1 110 mm, of a kind used for the protection of the surface of products of headings 8521 or 8528 0 %  31.12.2021 (*1)ex 3919 10 80 ex 3919 90 80 73 50 Self-adhesive reflecting sheet whether or not in segmented pieces:  whether or not containing a watermark,  with or without an application tape coated on one side with an adhesive, the reflective sheet consists of:  a layer of acrylic or vinyl polymer,  a layer of poly(methyl methacrylate) or polycarbonate containing microprisms,  a layer of metallisation,  an adhesive layer, and  a release sheet,  whether or not containing an additional layer of polyester 0 %  31.12.2023 ex 3919 10 80 ex 3919 90 80 75 80 Self-adhesive reflecting film, consisting of several layers including:  a copolymer of acrylic resin,  polyurethane,  a metallised layer with, on one side, laser imprints against counterfeiting, alteration or substitution of data or duplications, or an official mark for an intended use,  glass microspheres, and  an adhesive layer, with a release liner on one or both sides 0 %  31.12.2021 ex 3919 10 80 ex 3919 90 80 85 28 Poly(vinyl chloride), poly(ethyleneterephthalate), polyethylene or any other polyolefin film:  coated on one side with an acrylic UV-sensitive adhesive and a liner  of a total thickness of 65 Ã ¼m or more without release liner 0 %  31.12.2019 (*1)ex 3919 90 80 19 Transparent poly(ethylene terephthalate) self-adhesive film:  free from impurities or faults,  coated on one side with an acrylic pressure sensitive adhesive and a protective liner, and on the other side with an antistatic layer of ionic organic choline compound,  whether or not with a printable dust-proof layer of modified long chain alkyl organic compound,  with a total thickness without the liner of 54 Ã ¼m or more but not more than 64 Ã ¼m, and  a width of more than 1 295 mm but not more than 1 305 mm 0 %  31.12.2023 ex 3919 90 80 21 Polytetrafluoroethylene film,  with a thickness of 50 Ã ¼m or more but not more than 155 Ã ¼m,  with a width of 6,30 mm or more but not more than 585 mm,  an elongation at break of not more than 200 %, and  coated on one side with a pressure sensitive silicone adhesive with a thickness of not more than 40 Ã ¼m 0 %  31.12.2022 ex 3919 90 80 22 Polyester, polyethylene or polypropylene film coated on one or both sides with an acrylic and/or rubber pressure sensitive adhesive, whether or not supplied with a release liner, put up in rolls of a width of 45,7 cm or more but not more than 160 cm 0 %  31.12.2019 (*1)ex 3919 90 80 23 Film consisting of 1 to 3 laminated layers of poly(ethylene terephthalate) and a copolymer of terephthalic acid, sebacic acid and ethylene glycol, coated on one side with an acrylic abrasion resistant coating and on the other side with an acrylic pressure sensitive adhesive, a water soluble methylcellulose coating and a poly(ethylene terephthalate) protective liner 0 %  31.12.2023 ex 3919 90 80 24 Reflecting laminated sheet:  consisting of an epoxy acrylate layer embossed on one side in a regular shaped pattern,  covered on both sides with one or more layers of plastic material, and  covered on one side with an adhesive layer and a release sheet 0 %  31.12.2019 (*1)ex 3919 90 80 27 Poly(ethylene terephthalate) film, with an adhesive strength of not more than 0,147 N/25 mm and an electrostatic discharge of not more than 500 V 0 %  31.12.2019 (*1)ex 3919 90 80 33 Transparent poly(ethylene) self-adhesive film, free from impurities or faults, coated on one side with an acrylic pressure sensitive adhesive, with a thickness of 60 Ã ¼m or more, but not more than 70 Ã ¼m, and with a width of more than 1 245 mm but not more than 1 255 mm 0 %  31.12.2023 (*1)ex 3919 90 80 35 Reflecting layered sheet on rolls, with a width of more than 20 cm, showing an embossed regular pattern, consisting of poly(vinyl chloride) film coated on one side with:  a layer of polyurethane containing glass micro beads,  a layer of poly(ethylene vinyl acetate),  an adhesive layer, and  a release sheet 0 %  31.12.2023 (*1)ex 3919 90 80 37 Polyethylene or polycarbonate film, cut into ready to use forms,  one side partly printed whereby part of the printing either gives information about the meaning of LED ²s visible at the unprinted areas, or marks those points which must be touched to operate the system,  the other side partly covered with an adhesive layer,  both sides covered with a release liner, and  with dimensions of not more than 14 cm Ã  2,5 cm, for use in the manufacture of push-button switches for mechatronic system adjustable furniture (2) 0 %  31.12.2023 (*1)ex 3919 90 80 49 Reflecting laminated sheet consisting of a film of poly(methyl methacrylate) embossed on one side in a regular shaped pattern, a film of a polymer containing glass microspheres, an adhesive layer and a release sheet 0 %  31.12.2023 (*1)ex 3919 90 80 51 Biaxially-oriented film of poly(methyl methacrylate), of a thickness of 50 Ã ¼m or more but not exceeding 90 Ã ¼m, covered on one side with an adhesive layer and a release sheet 0 %  31.12.2023 ex 3919 90 80 52 White polyolefin tape consisting of:  an adhesive layer based on synthetic rubber with a thickness of 8 Ã ¼m or more but not more than 17 Ã ¼m,  a polyolefin layer with a thickness of 28 Ã ¼m or more but not more than 40 Ã ¼m, and  a non-silicone release layer with a thickness below 1 Ã ¼m 0 %  31.12.2020 ex 3919 90 80 54 Poly(vinyl chloride) film, on one side covered with  a polymer layer  an adhesive layer  a release liner, on one side embossed, containing oblate spheres, whether or not on the other side covered with an adhesive layer and a metallised polymer layer 0 %  31.12.2019 ex 3919 90 80 63 Co-extruded trilayer film:  each layer containing a mixture of polypropylene and polyethylene,  containing not more than 3 % by weight of other polymers,  whether or not containing titanium dioxide in the core layer,  coated with an acrylic pressure sensitive adhesive, and  with a release liner,  of an overall thickness of not more than 110 Ã ¼m 0 %  31.12.2020 ex 3919 90 80 65 Self-adhesive film with a thickness of 40 Ã ¼m or more, but not more than 400 Ã ¼m, consisting of one or more layers of transparent, metallised or dyed poly(ethylene terephthalate), covered on one side with a scratch resistant coating and on the other side with a pressure sensitive adhesive and a release liner 0 %  31.12.2020 ex 3919 90 80 70 Self-adhesive polishing discs of microporous polyurethane, whether or not coated with a pad 0 %  31.12.2020 ex 3919 90 80 82 Reflecting film consisting of:  a polyurethane layer,  a glass microspheres layer,  a metallised aluminium layer, and  an adhesive, covered on one or both sides with a release liner,  whether or not a poly(vinyl chloride) layer,  a layer whether or not incorporating security imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use 0 %  31.12.2020 ex 3919 90 80 ex 9001 90 00 83 33 Reflector or diffuser sheets, in rolls:  for protection against ultraviolet or infra-red heat radiation, to be affixed to windows, or  for equal transmission and distribution of light, intended for LCD modules 0 %  31.12.2022 (*1)ex 3920 10 25 20 Film of polyethylene, of a kind used for typewriter ribbon 0 %  31.12.2023 ex 3920 10 28 30 Printed embossed film:  of polymers of ethylene  having a gravity of 0,94 g/cm3 or more  of a thickness of 0,019 mm ± 0,003 mm  with permanent graphics consisting of two different alternating designs whose individual length is 525 mm or more 0 %  31.12.2019 (*1)ex 3920 10 28 91 Poly(ethylene) film printed with a graphic design, which is achieved by using four base colours in ink plus specialist colours, to achieve multiple colours in ink on one side of the film, and one colour on the opposite side, the graphic design also has the following characteristics:  is repetitive and equally spaced along the length of the film  is equally and visibly aligned when viewed from the back or front of the film 0 %  31.12.2023 ex 3920 10 40 40 Tubular layered film predominately of polyethylene:  consisting of a tri-layer barrier with a core layer of ethylene vinyl alcohol covered on either side with a layer of polyamide, covered on either side with at least one layer of polyethylene,  having a total thickness of 55 Ã ¼m or more,  having a diameter of 500 mm or more but not more than 600 mm 0 %  31.12.2020 ex 3920 10 89 30 Ethylene vinyl acetate (EVA) film with:  a raised relief surface with embossed undulations, and  a thickness of more than 0,125 mm 0 %  31.12.2021 ex 3920 10 89 40 Composite sheet containing an acrylic coating and laminated to a high-density polyethylene layer, of a total thickness of 0,8 mm or more but not more than 1,2 mm 0 %  31.12.2021 ex 3920 20 21 40 Sheets of biaxially - oriented polypropylene film:  with the thickness of not more than 0,1 mm,  printed on both sides with specialised coatings to allow banknote security printing 0 %  31.12.2021 (*1)ex 3920 20 29 60 Mono-axial oriented film, of a total thickness of not more than 75Ã ¼m, consisting of three or four layers, each layer containing a mixture of polypropylene and polyethylene, with a core layer whether or not containing titanium dioxide, having:  a tensile strength in the machine direction of 120 MPa or more but not more than 270 MPa, and  a tensile strength in the transverse direction of 10 MPa or more but not more than 40 MPa, as determined by test method ASTM D882/ISO 527-3 0 %  31.12.2023 ex 3920 20 29 70 Mono-axial oriented film, consisting of three layers, each layer consisting of a mixture of polypropylene and a copolymer of ethylene and vinyl acetate, with a core layer whether or not containing titanium dioxide, having:  a thickness of 55 Ã ¼m or more but not more than 97 Ã ¼m,  a tensile modulus in the machine direction of 0,30 GPa or more but not more than 1,45 GPa, and  a tensile modulus in the transverse direction of 0,20 GPa or more but not more than 0,70 GPa 0 %  31.12.2019 ex 3920 20 29 94 Co-extruded trilayer film,  each layer containing a mixture of polypropylene and polyethylene,  containing not more than 3 % by weight of other polymers,  whether or not containing titanium dioxide in the core layer,  of an overall thickness of not more than 70 Ã ¼m 0 %  31.12.2022 (*1)ex 3920 43 10 92 Sheeting of poly(vinyl chloride), stabilized against ultraviolet rays, without any holes, even microscopic, of a thickness of 60 Ã ¼m or more but not more than 80 Ã ¼m, containing 30 or more but not more than 40 parts of plasticiser to 100 parts of poly(vinyl chloride) 0 %  31.12.2023 (*1)ex 3920 43 10 ex 3920 49 10 94 93 Film of a specular gloss of 70 or more, measured at an angle of 60 ° using a glossmeter (as determined by the ISO 2813:2000 method), consisting of one or two layers of poly(vinyl chloride) coated on both sides with a layer of plastic, of a thickness of 0,26 mm or more but not more than 1,0 mm, covered on the gloss surface with a protective film of polyethylene, in rolls of a width of 1 000 mm or more but not more than 1 450 mm, for use in the manufacture of goods of heading 9403 (2) 0 %  31.12.2023 (*1)ex 3920 43 10 95 Reflecting laminated sheet, consisting of a film of poly(vinyl chloride) and a film of an other plastic totally embossed in a regular pyramidal pattern, covered on one side with a release sheet 0 %  31.12.2023 (*1)ex 3920 49 10 30 Film of a (polyvinyl)chloride-copolymer:  containing by weight 45 % or more of fillers  on a support 0 %  31.12.2023 (*1)ex 3920 51 00 20 Plate of poly(methyl methacrylate) containing aluminium trihydroxide, of a thickness of 3,5 mm or more but not more than 19 mm 0 %  31.12.2023 (*1)ex 3920 51 00 30 Biaxially-oriented film of poly(methyl methacrylate), of a thickness of 50 Ã ¼m or more but not exceeding 90 Ã ¼m 0 %  31.12.2023 (*1)ex 3920 51 00 40 Sheets of polymethylmethacrylate conforming to standard EN 4366 (MIL-PRF-25690) 0 %  31.12.2023 ex 3920 62 19 ex 3920 62 90 05 10 Poly(ethylene terephthalate) film in rolls:  with a thickness of 0,335 mm or more but not more than 0,365 mm, and  coated with a gold layer with a thickness of 0,03 Ã ¼m or more but not more than 0,06 Ã ¼m 0 %  31.12.2022 (*1)ex 3920 62 19 08 Poly(ethylene terephthalate) film, not coated with an adhesive, of a thickness of not more than 25 Ã ¼m, either:  only dyed in the mass, or  dyed in the mass and metallised on one side 0 %  31.12.2023 (*1)ex 3920 62 19 12 Film of poly(ethylene terephthalate) only, of a total thickness of not more than 120 Ã ¼m, consisting of one or two layers each containing a colouring and/or UV-absorbing material throughout the mass, uncoated with an adhesive or any other material 0 %  31.12.2023 (*1)ex 3920 62 19 18 Laminated film of poly(ethylene terephthalate) only, of a total thickness of not more than 120 Ã ¼m, consisting of one layer which is metallised only and one or two layers each containing a colouring and/or UV-absorbing material throughout the mass, uncoated with an adhesive or any other material 0 %  31.12.2023 (*1)ex 3920 62 19 20 Reflecting polyester sheeting embossed in a pyramidal pattern, for the manufacture of safety stickers and badges, safety clothing and accessories thereof, or of school satchels, bags or similar containers (2) 0 %  31.12.2023 (*1)ex 3920 62 19 38 Poly(ethylene terephthalate) film, of a thickness of not more than 12 Ã ¼m, coated on one side with a layer of aluminium oxide of a thickness of not more than 35 nm 0 %  31.12.2023 ex 3920 62 19 48 Sheets or rolls of poly(ethylene terephthalate):  coated on both sides with a layer of epoxy acrylic resin,  of a total thickness of 37 Ã ¼m ( ± 3 Ã ¼m) 0 %  31.12.2020 (*1)ex 3920 62 19 52 Film of poly(ethylene terephthalate), poly(ethylene naphthalate) or similar polyester, coated on one side with metal and/or metal oxides, containing by weight less than 0,1 % of aluminium, of a thickness of not more than 300 Ã ¼m and having a surface resistivity of not more than 10 000 ohms (per square) (as determined by the ASTM D 257-99 method) 0 %  31.12.2023 ex 3920 62 19 60 Poly(ethylene terephthalate) film:  of a thickness of not more than 20 Ã ¼m,  coated on at least one side with a gas barrier layer consisting of a polymeric matrix in which silica or aluminium oxide has been dispersed and of a thickness of not more than 2Ã ¼m 0 %  31.12.2022 (*1)ex 3920 62 19 76 Transparent poly(ethylene terephthalate) film:  coated on both sides with layers of organic substances on the basis of acryl of a thickness of 7 nm or more but not more than 80 nm,  with a surface tension of 36 Dyne/cm or more but not more than 39 Dyne/cm,  with a light transmission of more than 93 %,  with a haze value of not more than 1,3 %,  with a total thickness of 10 Ã ¼m or more but not more than 350 Ã ¼m,  with a width of 800 mm or more but not more than 1 600 mm 0 %  31.12.2023 (*1)ex 3920 69 00 20 Film of poly(ethylene naphthalene-2,6-dicarboxylate) 0 %  31.12.2023 ex 3920 69 00 50 Monolayer, biaxially oriented film:  composed of more than 85 % by weight of poly(lactic acid) and not more than 10,50 % by weight of modified poly(lactic acid) based polymer, poly-glycol ester and talc,  having a thickness of 20 Ã ¼m or more but not more than 120 Ã ¼m,  biodegradable and compostable (as determined by the method EN 13432) 0 %  31.12.2019 ex 3920 69 00 60 Monolayer, transverse oriented, shrink film:  composed of more than 80 % by weight of poly(lactic acid) and not more than 15,75 % by weight of additives of modified poly(lactic acid),  having a thickness of 45 Ã ¼m or more but not more than 50 Ã ¼m,  biodegradable and compostable (as determined by the method EN 13432) 0 %  31.12.2019 ex 3920 79 10 10 Sheets of painted vulcanised fibre-board with a thickness of not more than 1,5 mm 0 % p/st 31.12.2019 ex 3920 91 00 51 Poly(vinyl butyral) film containing by weight 25 % or more but not more than 28 % of tri-isobutyl phosphate as a plasticiser 0 %  31.12.2019 ex 3920 91 00 52 Poly(vinyl butyral) film:  containing by weight 26 % or more but not more than 30 % of triethyleneglycol bis(2-ethyl hexanoate) as a plasticiser,  with a thickness of 0,73 mm or more but not more than 1,50 mm 0 %  31.12.2019 (*1)ex 3920 91 00 91 Poly(vinyl butyral) film having a graduated coloured band 3 %  31.12.2023 ex 3920 91 00 93 Film of poly(ethylene terephthalate), whether or not metallised on one or both sides, or laminated film of poly(ethylene terephthalate) films, metallised on the external sides only, and having the following characteristics:  a visible light transmission of 50 % or more,  coated on one or both sides with a layer of poly(vinyl butyral) but not coated with an adhesive or any other material except poly(vinyl butyral),  a total thickness of not more than 0,2 mm without taking the presence of poly(vinyl butyral) into account and a thickness of poly(vinyl butyral) of more than 0,2 mm 0 %  31.12.2019 (*1)ex 3920 91 00 95 Co-extruded trilayer poly(vinyl butyral) film with a graduated colour band containing by weight 29 % or more but not more than 31 % of 2,2 ²-ethylenedioxydiethyl bis(2-ethylhexanoate) as a plasticiser 0 %  31.12.2023 (*1)ex 3920 99 28 40 Polymer film containing the following monomers:  poly (tetramethylene ether glycol),  bis (4-isocyanotocyclohexyl) methane,  1,4-butanediol or 1,3-butanediol,  with a thickness of 0,25 mm or more but not more than 5,0 mm,  embossed with a regular pattern on one surface, and  covered with a release sheet 0 %  31.12.2023 (*1)ex 3920 99 28 45 Transparent polyurethane film metallised on one side:  with a gloss of more than 90 degrees according to ASTM D2457  covered on the metallised side with a heat bonding adhesive layer consisting of polyethylene/polypropylene copolymer  covered on the other side with a protective poly(ethylene terephthalate) film  with a total thickness of more than 204 Ã ¼m but not more than 244 Ã ¼m 0 %  31.12.2019 ex 3920 99 28 50 Thermoplastic polyurethane film, of a thickness of 250 Ã ¼m or more but not more than 350 Ã ¼m, covered on one side with a removable protective film 0 %  31.12.2021 ex 3920 99 28 65 Matt, thermoplastic polyurethane foil in rolls with:  a width of 1 640 mm ( ± 10 mm),  a gloss of 3,3 degrees or more but not more than 3,8 (as determined by the method ASTM D2457),  a surface roughness of 1,9 Ra or more but not more than 2,8 Ra (as determined by the method ISO 4287),  a thickness of more than 365 Ã ¼m but not more than 760 Ã ¼m,  a hardness of 90 ( ± 4) (as determined by the method: Shore A (ASTM D2240)),  an elongation to break of 470 % (as determined by the method: EN ISO 527) 0 % m2 31.12.2019 ex 3920 99 28 70 Sheets on rolls, consisting of epoxy resin, with conducting properties, containing:  microspheres with a coating of metal, whether or not alloyed with gold,  an adhesive layer,  with a protective layer of silicone or poly(ethylene terephthalate) on one side,  with a protective layer of poly(ethylene terephthalate) on the other side, and  with a width of 5 cm or more but not more than 100 cm,  with a length of not more than 2 000 m 0 %  31.12.2021 ex 3920 99 28 75 Thermoplastic polyurethane foil in rolls with:  a width of more than 900 mm but not more than 1 016 mm,  a matt finish,  a thickness of 0,43 mm ( ± 0,03 mm),  an elongation to break of 420 % or more but not more than 520 %,  a tensile strength of 55 N/mm2 ( ± 3) (as determined by the method EN ISO 527)  a hardness of 90 ( ± 4) (as determined by the method: Shore A [ASTM D2240]),  wrinkle inside (waves) of 6,35 mm,  a flatness of 0,025 mm 0 % m2 31.12.2019 (*1)ex 3920 99 59 25 Poly(1-chlorotrifluoroethylene) film 0 %  31.12.2023 (*1)ex 3920 99 59 55 Ion-exchange membranes of fluorinated plastic material 0 %  31.12.2023 (*1)ex 3920 99 59 65 Film of a vinyl alcohol copolymer, soluble in cold water, of a thickness of 34 Ã ¼m or more but not more than 90 Ã ¼m, a tensile strength at break of 20 MPa or more but not more than 55 MPa and an elongation at break of 250 % or more but not more than 900 % 0 %  31.12.2023 ex 3920 99 59 70 Tetrafluoroethylene film, put up in rolls, with:  a thickness of 50 Ã ¼m,  a melting point of 260 °C, and  a specific gravity of 1,75 (ASTM D792), for use in the manufacture of semiconductor devices (2) 0 %  31.12.2021 (*1)ex 3920 99 59 75 Film of fluorinated ethylene propylene resin (CAS RN 25067-11-2) with:  a thickness of 0,010 mm or more but not more than 0,80 mm,  a width of 1 219 mm or more but not more than 1 575 mm, and  a melting point of 252 °C (measured according ASTM D-3418) 0 %  31.12.2023 (*1)ex 3920 99 90 20 Anisotropic conductive film, in rolls, of a width of 1,2 mm or more but not more than 3,15 mm and a maximum length of 300 m, used for joining electronic components in the production of LCD or plasma displays 0 %  31.12.2023 (*1)ex 3921 13 10 10 Sheet of polyurethane foam, of a thickness of 3 mm ( ± 15 %) and of a specific gravity of 0,09435 or more but not more than 0,10092 0 % m3 31.12.2019 ex 3921 13 10 20 Rolls of open-cell polyurethane foam:  with a thickness of 2,29 mm ( ± 0,25 mm),  surface-treated with a foraminous adhesion promoter, and  laminated to a polyester film and a layer of textile material 0 %  31.12.2022 (*1)ex 3921 19 00 30 Blocks with cellular structure, containing by weight:  polyamide-6 or poly(epoxy anhydride)  7 % or more but not more than 9 % of polytetrafluorethylene if present  10 % or more but not more than 25 % of inorganic fillers 0 %  31.12.2023 ex 3921 19 00 35 Multilayer film consisting of:  30 % or more but not more than 60 % of a microporous polypropylene layer (CAS RN 9003 07-0),  20 % or more but not more than 40 % of a microporous polyethylene layer (CAS RN 9002-88-4), and  20 % or more but not more than 40 % of a boehmite layer/coating (CAS RN 1318-23-6), for use in the manufacture of lithium-ion batteries (2) 0 %  31.12.2022 ex 3921 19 00 40 Transparent, microporous, acrylic acid grafted polyethylene film, in the form of rolls, with:  a width of 98 mm or more but not more than 170 mm,  a thickness of 15 Ã ¼m or more but not more than 36 Ã ¼m, of a kind used for the manufacture of alkaline battery separators 0 %  31.12.2020 ex 3921 19 00 50 Porous membrane of polytetrafluorethylene (PTFE) laminated to a polyester spunbonded non-woven cloth with:  a total thickness of more than 0,05 mm but not more than 0,20 mm,  a water entry pressure between 5 and 200 kPa according to ISO 811, and  an air permeability of 0,08 cm3/cm2/s or more according to ISO 5636-5 0 %  31.12.2021 ex 3921 19 00 60 Multi-porous multilayer separator foil with:  one microporous polyethylene layer between two microporous polypropylene layers and whether or not containing a coating of aluminium oxide on both sides,  a width of 65 mm or more but not more than 170 mm,  a total thickness of 0,01 mm or more but not more than 0,03 mm,  a porosity of 0,25 or more but not more than 0,65 0 % m2 31.12.2022 ex 3921 19 00 70 Microporous membranes of expanded Polytetrafluoroethylene (ePTFE) in rolls, having:  a width of 1 600 mm or more but not more than 1 730 mm, and  a membrane thickness of 15 Ã ¼m or more, but not more than 50 Ã ¼m, for use in the manufacture of a bi-component ePTFE membrane (2) 0 %  31.12.2022 ex 3921 19 00 80 Microporous monolayer film of polypropylene or a microporous trilayer film of polypropylene, polyethylene and polypropylene, each film with:  zero transversal production direction (TD) shrinkage,  a total thickness of 10 Ã ¼m or more but not more than 50 Ã ¼m,  a width of 15 mm or more but not more than 900 mm,  a length of more than 200 m but not more than 3 000 m, and  an average pore size between 0,02 Ã ¼m and 0,1 Ã ¼m 0 %  31.12.2022 (*1)ex 3921 19 00 93 Strip of microporous polytetrafluoroethylene on a support of a non-woven, for use in the manufacture of filters for kidney dialysis equipment (2) 0 %  31.12.2023 (*1)ex 3921 19 00 95 Film of polyethersulfone, of a thickness of not more than 200 Ã ¼m 0 %  31.12.2023 (*1)ex 3921 90 10 10 Composite plate of poly(ethylene terephthalate) or of poly(butylene terephthalate), reinforced with glass fibres 0 %  31.12.2023 (*1)ex 3921 90 10 20 Poly(ethylene terephthalate) film, laminated on one side or on both sides with a layer of unidirectional nonwoven poly(ethylene terephthalate) and impregnated with polyurethane or epoxide resin 0 %  31.12.2023 (*1)ex 3921 90 10 30 Multilayer film consisting of:  a poly(ethylene terephthalate) film with a thickness of more than 100 Ã ¼m but not more than 150 Ã ¼m,  a primer of phenolic material with a thickness of more than 8 Ã ¼m but not more than 15 Ã ¼m,  an adhesive layer of a synthetic rubber with a thickness of more than 20 Ã ¼m but not more than 30 Ã ¼m,  and a transparent poly(ethylene terephthalate) liner with a thickness of more than 35 Ã ¼m but not more than 40 Ã ¼m 0 % m2 31.12.2023 ex 3921 90 55 ex 7019 40 00 ex 7019 40 00 25 21 29 Prepreg sheets or rolls containing polyimide resin 0 %  31.12.2019 (*1)ex 3921 90 55 35 Glass fiber impregnated with epoxy resin for use in the manufacture of smart cards (2) 0 % m2 31.12.2023 ex 3921 90 55 40 Three layered fabric sheet, in rolls:  comprising a core layer of 100 % Nylon Taffeta or Nylon/Polyester blended Taffeta,  coated on both sides with polyamide,  of a total thickness not more than 135 Ã ¼m,  of a total weight not more than 80 g/m2 0 %  31.12.2020 ex 3921 90 55 50 Glass fiber-reinforced sheets of reactive, halogen-free epoxid resin with hardener, additives and inorganic fillers for use in encapsulating semiconductor systems (2) 0 % m2 31.12.2020 ex 3921 90 60 30 Heat-, infra- and UV insulating poly(vinyl butyral) film:  laminated with a metal layer with a thickness of 0,05 mm ( ± 0,01 mm),  containing by weight 29,75 % or more but not more than 40,25 % of triethyleneglycol di (2-ethyl hexanoate) as plasticiser,  with a light transmission of 70 % or more (as determined by the ISO 9050 standard),  with an UV transmission of 1 % or less (as determined by the ISO 9050 standard),  with a total thickness of 0,43 mm ( ± 0,043 mm) 0 % m2 31.12.2019 (*1)ex 3921 90 60 ex 5407 71 00 ex 5903 90 99 35 30 30 Ion-exchange membranes based on a fabric coated on both sides with fluorinated plastic material, for use in chlor-alkali electrolytic cells (2) 0 %  31.12.2023 ex 3923 10 90 10 Photomask or wafer compacts:  consisting of antistatic materials or blended thermoplastics proving special electrostatic discharge (ESD) and outgassing properties,  having non porous, abrasion resistant or impact resistant surface properties,  fitted with a specially designed retainer system that protects the photomask or wafers from surface or cosmetic damage, and  with or without a gasket seal, of a kind used in the photolithography or other semiconductor production to house photomasks or wafers 0 %  31.12.2021 ex 3926 30 00 20 Plastic logo of the automobile manufacturer with mounting brackets on the back side, whether or not chromed, for use in the manufacture of goods of Chapter 87 (2) 0 %  31.12.2021 ex 3926 30 00 ex 3926 90 97 30 34 Electroplated interior or exterior decorative parts consisting of:  a copolymer of acrylonitrile-butadiene-styrene (ABS), whether or not mixed with polycarbonate,  layers of copper, nickel and chromium, for use in the manufacturing of parts for motor vehicles of heading 8701 to 8705 (2) 0 % p/st 31.12.2022 (*1)ex 3926 90 92 20 Reflecting sheeting or tape, consisting of a facing-strip of poly(vinyl chloride) embossed in a regular pyramidal pattern, heat-sealed in parallel lines or in a grid-pattern to a backing-strip of plastic material, or of knitted or woven fabric covered on one side with plastic material 0 %  31.12.2023 ex 3926 90 92 30 Silicone shell for breast implant 0 %  31.12.2021 (*1)ex 3926 90 97 10 Microspheres of a polymer of divinylbenzene, of a diameter of 4,5 Ã ¼m or more but not more than 80 Ã ¼m 0 %  31.12.2023 (*1)ex 3926 90 97 15 Glass fibre reinforced plastic traverse leaf spring for use in the manufacture of motor vehicle suspension systems (2) 0 %  31.12.2023 (*1)ex 3926 90 97 23 Plastic cover with clips for the exterior rear-view mirror of motor vehicles 0 % p/st 31.12.2020 (*1)ex 3926 90 97 25 Unexpansible microspheres of a copolymer of acrylonitrile, methacrylonitrile and isobornyl methacrylate, of a diameter of 3 Ã ¼m or more but not more than 4,6 Ã ¼m 0 %  31.12.2023 (*1)ex 3926 90 97 27 Gasket of polyethylene foam, intended to fill-up the space between the body of a motor vehicle and the base of a rear-view mirror 0 %  31.12.2023 ex 3926 90 97 30 Parts of car radio and car air-conditioner front panels:  of acrylonitrile-butadiene-styrene with or without polycarbonate,  coated with a copper, a nickel and a chrome layers,  with a total thickness of coating of 5,54 Ã ¼m or more but not more than 49,6 Ã ¼m 0 %  31.12.2021 ex 3926 90 97 33 Housings, housing parts, drums, setting wheels, frames, covers and other parts of acrylonitrile-butadiene-styrene or polycarbonate, of a kind used for the manufacture of remote controls 0 % p/st 31.12.2019 (*1)ex 3926 90 97 50 Knob of car radio front panel, made of Bisphenol A-based polycarbonate, in immediate packings of not less than 300 pieces 0 % p/st 31.12.2023 (*1)ex 3926 90 97 77 Silicone decoupling ring with an inner diameter of 14,7 mm or more but no more than 16,0 mm, in immediate packings of 2 500 pieces or more, of a kind used in car parking aid sensor systems 0 % p/st 31.12.2021 (*1)ex 4007 00 00 10 Siliconated vulcanised rubber thread and cord 0 %  31.12.2023 ex 4009 42 00 20 Rubber brake hose with:  textile strings,  a wall thickness of 3,2 mm,  a metal hollow terminal pressed on both ends, and  one or more mounting brackets, of kind used in the manufacture of goods of Chapter 87 0 %  31.12.2020 ex 4010 31 00 ex 4010 33 00 ex 4010 39 00 10 10 10 Vulcanized rubber endless transmission belt of trapezoidal cross-section (V-belts) with longitudinal V-ribbed pattern on the inner side for use in the manufacture of goods of Chapter 87 (2) 0 %  31.12.2021 ex 4016 93 00 20 Gasket made of vulcanised rubber (ethylene-propylene-diene monomers), with permissible outflow of the material in the place of mold split of not more than 0,25 mm, in the shape of a rectangle:  with a length of 72 mm or more but not more than 825 mm;  with a width of 18 mm or more but not more than 155 mm 0 %  31.12.2020 ex 4016 99 57 10 Air intake hose for air supply to the combustion part of the engine comprising at least:  one flexible rubber hose,  one plastic hose, and  metal clips,  whether or not a resonator, for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 ex 4016 99 57 20 Rubber bumper strip with a silicone coating of a length not more than 1 200 mm and with at least five plastic clips for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 ex 4016 99 57 30 Pin boot of a brake calliper made of vulcanized rubber with:  an inner diameter of not less than 5 mm and an outer diameter of not more than 35 mm,  a height of 15 mm or more, but not more than 40 mm, and  a ribbed design, for use in the manufacture of goods of Chapter 87 (2) 0 %  31.12.2022 ex 4016 99 97 30 Tyre moulding bladder 0 %  31.12.2021 ex 4104 41 19 10 Buffalo leather, split, chrome tanned synthetic retanned (crust), dry 0 %  31.12.2022 (*1)4105 10 00 4105 30 90 Sheep or lamb skin leather, without wool on, tanned or retanned but not further prepared, whether or not split, other than leather of heading 4114 0 %  31.12.2023 (*1)4106 21 00 4106 22 90 Goat or kid skin leather, without hair on, tanned or retanned but not further prepared, whether or not split, other than leather of heading 4114 0 %  31.12.2023 (*1)4106 31 00 4106 32 00 4106 40 90 4106 92 00 Leather of other animals, without hair on, not further prepared than tanned, other than leather of heading 4114 0 %  31.12.2023 (*1)ex 4408 39 30 10 Okoume veneer sheets:  of a length of 1 270 mm or more, but not more than 3 200 mm,  of a width of 150 mm or more, but not more than 2 000 mm,  of a thickness of 0,5 mm or more, but not more than 4 mm,  not sanded, and  not planed 0 %  31.12.2023 ex 4412 99 40 ex 4412 99 50 ex 4412 99 85 10 10 20 Laminated wood consisting of two layers of sheets for veneering:  a width of 210 mm or more but not more than 320 mm,  a length of 297 mm or more but not more than 450 mm,  a thickness or 0,45 mm or more but not more than 0,8 mm, for use in the manufacture of products falling within heading 4420 , 4421 , 4820 , 4909 or 4911 (2) 0 %  31.12.2021 ex 5004 00 10 10 Silk yarn (other than yarn spun from silk waste) not put up for retail sale, unbleached, scoured or bleached, entirely of silk 0 %  31.12.2021 (*1)ex 5005 00 10 ex 5005 00 90 10 10 Yarn spun entirely from silk waste (noil), not put up for retail sale 0 %  31.12.2023 (*1)5208 11 10 Fabrics for the manufacture of bandages, dressings and medical gauzes 5.2 %  31.12.2023 ex 5311 00 90 10 Plain-woven fabric of paper yarns glued on a tissue paper layer:  with a weight of 230 g/m2 or more but not more than 280 g/m2, and  cut into rectangles with a side length of 40 cm or more but not more than 140 cm 0 %  31.12.2022 (*1)ex 5311 00 90 20 Sisal cloth in rolls with:  a length of 20 metres or more but not more than 30 metres, and  a maximum width of 2,5 metres, for use in the production of Stainless Steel Kitchenware (2) 0 %  31.12.2023 ex 5402 47 00 20 Bicomponent monofilament yarn of not more than 30 dtex, consisting of:  a poly(ethylene terephthalate) core, and  an outer layer of a copolymer of poly(ethyleneterephthalate) and poly(ethyleneisophthalate), for use in the manufacture of filtration fabrics (2) 0 %  31.12.2020 (*1)ex 5402 49 00 30 Yarn of a copolymer of glycollic acid with lactic acid, for the manufacture of surgical sutures (2) 0 %  31.12.2023 (*1)ex 5402 49 00 50 Non-textured filament yarn of poly(vinyl alcohol) 0 %  31.12.2023 (*1)ex 5402 49 00 70 Synthetic filament yarn, single, containing by weight 85 % or more of acrylonitrile, in the form of a wick containing 1 000 continuous filaments or more but not more than 25 000 continuous filaments, of a weight per metre of 0,12 g or more but not more than 3,75 g and of a length of 100 m or more, for the manufacture of carbon-fibre yarn (2) 0 % m 31.12.2023 ex 5403 39 00 10 Biodegradable (norm EN 14995) monofilament of not more than 33 dtex, containing at least 98 % by weight polylactide (PLA), for use in the manufacture of filtration fabrics for the food industry (2) 0 %  31.12.2020 (*1)ex 5404 19 00 50 Monofilaments of polyester or poly(butylene terephthalate), with cross-sectional dimension of 0,5 mm or more but not more than 1 mm, for use in the manufacture of zippers (2) 0 %  31.12.2023 (*1)ex 5404 90 90 20 Strip of polyimide 0 %  31.12.2023 ex 5407 10 00 10 Textile fabric, consisting of warp filament yarns of polyamide-6,6 and weft filament yarns of polyamide-6,6, polyurethane and a copolymer of terephthalic acid, p-phenylenediamine and 3,4 ² oxybis (phenyleneamine) 0 %  31.12.2022 (*1)ex 5503 11 00 ex 5601 30 00 10 40 Synthetic staple fibres of a copolymer of terephthalic acid, p-phenylenediamine and 3,4 ²-oxybis(phenyleneamine), of a length of not more than 7 mm 0 %  31.12.2023 (*1)ex 5503 90 00 ex 5506 90 00 ex 5601 30 00 20 10 10 Poly(vinyl alcohol) fibres, whether or not acetalized 0 %  31.12.2023 ex 5503 90 00 30 Trilobal poly(thio-1,4-phenylene) fibres 0 %  31.12.2019 (*1)ex 5603 11 10 ex 5603 11 90 ex 5603 12 10 ex 5603 12 90 ex 5603 91 10 ex 5603 91 90 ex 5603 92 10 ex 5603 92 90 10 10 10 10 10 10 10 10 Poly(vinyl alcohol) non-wovens, in the piece or cut into rectangles:  of a thickness of 200 Ã ¼m or more but not more than 280 Ã ¼m, and  of a weight of 20 g/m2 or more but not more than 50 g/m2 0 % m2 31.12.2023 (*1)ex 5603 12 90 ex 5603 13 90 ex 5603 14 90 ex 5603 92 90 ex 5603 93 90 ex 5603 94 90 30 30 10 60 40 30 Non-wovens of aromatic polyamide fibres obtained by polycondensation of m-phenylenediamine and isophthalic acid, in the piece or cut into rectangles 0 %  31.12.2023 ex 5603 12 90 50 Non-woven:  weighing 30 g/m2 or more, but not more than 60 g/m2,  containing fibres of polypropylene or of polypropylene and polyethylene,  whether or not printed, with:  on one side, 65 % of the total surface area having circular bobbles of 4mm in diameter, consisting of anchored, elevated un-bonded curly fibres, suitable for the engagement of extruded hook materials, and the remaining 35 % of the surface area being bonded, and  on other side a smooth untextured surface, for use in the manufacture of napkins and napkin liners for babies and similar sanitary articles (2) 0 % m2 31.12.2022 (*1)ex 5603 12 90 ex 5603 13 90 60 60 Non-woven of spunbonded polyethylene, of a weight of more than 60 g/m2 but not more than 80 g/m2 and an air resistance (Gurley) of 8 seconds or more but not more than 36 seconds (as determined by the ISO 5636/5 method) 0 % m2 31.12.2023 (*1)ex 5603 12 90 ex 5603 13 90 ex 5603 92 90 ex 5603 93 90 70 70 40 10 Non-wovens of polypropylene:  with a melt blown layer, laminated on each side with spunbonded filaments of polypropylene,  with a weight of not more than 150 g/m2,  in the piece or simply cut into squares or rectangles, and  not impregnated 0 % m2 31.12.2023 ex 5603 13 10 20 Non-woven of spunbonded polyethylene, with a coating,  of a weight of more than 80 g/m2 but not more than 105 g/m2, and  an air resistance (Gurley) of 8 seconds or more but not more than 75 seconds (as determined by the ISO 5636/5 method) 0 % m2 31.12.2020 (*1)ex 5603 14 90 40 Non-wovens, consisting of poly(ethylene terephthlate) spun bonded media:  of weight of 160 g/m2 or more but not more than 300 g/m2,  whether or not laminated on one side with a membrane or a membrane and aluminium, of a kind used for the manufacture of industrial filters 0 % m2 31.12.2023 (*1)ex 5603 92 90 ex 5603 93 90 20 20 Non-wovens consisting of a meltblown central layer of a thermoplastic elastomer laminated on each side with spunbonded filaments of polypropylene 0 %  31.12.2023 (*1)ex 5603 92 90 ex 5603 94 90 70 40 Non-wovens, consisting of multiple layers of a mixture of meltblown fibres and staple fibres of polypropylene and polyester, whether or not laminated on one side or on both sides with spunbonded filaments of polypropylene 0 %  31.12.2023 ex 5603 92 90 ex 5603 93 90 80 50 Non-woven polyolefin fabric, consisting of an elastomeric layer, laminated on each side with polyolefin filaments:  a weight of 25 g/m2 or more but not more than 150 g/m2,  in the piece or simply cut into squares or rectangles,  not impregnated,  with cross-directional or machine-directional stretch properties, for use in the manufacture of infant/child care products (2) 0 % m2 31.12.2021 (*1)ex 5603 93 90 60 Nonwovens made of polyester fibres:  with a weight of 85 g/m2,  with a constant thickness of 95 Ã ¼m ( ± 5 Ã ¼m),  neither coated nor covered,  in 1 m wide rolls of 2 000 m to 5 000 m length, suitable for the coating of membranes in the manufacture of osmosis and reverse osmosis filters (2) 0 % m2 31.12.2023 (*1)ex 5603 94 90 20 Acrylic fibre rods, having a length of not more than 50 cm, for the manufacture of pen tips (2) 0 %  31.12.2023 ex 5607 50 90 10 Unsterilised twine of poly(glycolic acid) or of poly(glycolic acid) and its copolymers with lactic acid, plaited or braided, with an inner core, for the manufacture of surgical sutures (2) 0 %  31.12.2019 (*1)ex 5803 00 10 91 Gauze of cotton, of a width of less than 1 500 mm 0 %  31.12.2023 ex 5903 20 90 20 Two layers ² plastic-laminated textile fabric with:  one layer consisting of knitted or crocheted polyester textile fabric,  other layer consisting of polyurethane foam,  a weight of 150 g/m2 or more, but not more than 500 g/m2,  a thickness of 1 mm or more, but not more than 5 mm, for use in the manufacture of the retractable roof of motor vehicles (2) 0 %  31.12.2021 (*1)ex 5906 99 90 10 Rubberised textile fabric, consisting of warp yarns of polyamide-6,6 and weft yarns of polyamide-6,6, polyurethane and a copolymer of terephthalic acid, p-phenylenediamine and 3,4 ²-oxybis(phenyleneamine) 0 %  31.12.2023 ex 5907 00 00 10 Textile fabrics, coated with adhesive in which are embedded spheres of a diameter of not more than 150 Ã ¼m 0 %  31.12.2021 (*1)ex 5911 90 99 ex 8421 99 90 30 92 Parts of equipment for the purification of water by reverse osmosis, consisting essentially of plastic-based membranes, supported internally by woven or non-woven textile materials which are wound round a perforated tube, and enclosed in a cylindrical plastic casing of a wall-thickness of not more than 4 mm, whether or not housed in a cylinder of a wall-thickness of 5 mm or more 0 %  31.12.2023 ex 5911 90 99 40 Multi-layered non-woven polyester polishing pads, impregnated with polyurethane 0 %  31.12.2019 ex 5911 90 99 50 Loudspeaker vibration damper, made from round, corrugated, flexible and cut-to-size tissue of textile fibres of polyester, cotton or aramid or a combination hereof, of a kind used in car loudspeakers 0 %  31.12.2022 ex 6804 21 00 20 Discs:  of synthetic diamonds which are agglomerated with a metal alloy, ceramic alloy or plastic alloy,  having a self-sharpening effect by constant release of the diamonds,  suitable for abrasive cutting of wafers,  whether or not containing a hole in the centre,  whether or not on a support,  with a weight of not more than 377 g per piece, and  with an external diameter of not more than 206 mm 0 % p/st 31.12.2019 ex 6805 30 00 10 Probe tips cleaning material consisting of a polymer matrix containing abrasive particles mounted on a substrate for use in the manufacture of semiconductors (2) 0 %  31.12.2021 (*1)ex 6813 89 00 20 Friction material, of a thickness of less than 20 mm, not mounted, for use in the manufacture of friction components (2) 0 %  31.12.2023 (*1)ex 6814 10 00 10 Agglomerated mica with a thickness of not more than 0,15 mm, on rolls, whether or not calcined, whether or not reinforced with aramid fibres 0 %  31.12.2023 (*1)ex 6903 90 90 20 Silicon carbide reactor tubes and holders, of a kind used for insertion into diffusion and oxidation furnaces for production of semiconductor materials 0 %  31.12.2023 ex 6909 19 00 20 Silicon nitride (Si3N4) rollers or balls 0 %  31.12.2020 (*1)ex 6909 19 00 25 Ceramic proppants, containing aluminium oxide, silicon oxide and iron oxide 0 %  31.12.2023 (*1)ex 6909 19 00 30 Supports for catalysts, consisting of porous cordierite or mullite ceramic pieces, of an overall volume of not more than 65 l, having, per cm2 of the cross-section, not less than one continuous channel which may be open at both ends or stopped at one end 0 %  31.12.2023 (*1)ex 6909 19 00 ex 6914 90 00 50 20 Ceramic articles made of continuous filaments of ceramic oxides, containing by weight:  2 % or more of diboron trioxide,  28 % or less of silicon dioxide, and  60 % or more of dialuminium trioxide 0 %  31.12.2023 (*1)ex 6909 19 00 60 Supports for catalysts, consisting of porous ceramic pieces, of a blend of silicon carbide and silicon, with a hardness of less than 9 on the Mohs scale, with a total volume of not more than 65 litres, having, per cm2 of the surface of the cross section one or more closed channels at the tail end 0 %  31.12.2023 (*1)ex 6909 19 00 70 Supports for catalysts or filters, consisting of porous ceramics made primarily from oxides of aluminium and titanium; with a total volume of not more than 65 litres and at least one duct (open on one or both ends) per cm2 of cross section 0 %  31.12.2023 (*1)ex 6914 90 00 30 Ceramic microspheres, transparent, obtained from silicon dioxide and zirconium dioxide, of a diameter of more than 125 Ã ¼m 0 %  31.12.2019 ex 7004 90 80 10 Alkali-aluminosilicate drawn flat glass sheet with:  a scratch proof coating of a thickness of 45 Ã ¼m (+/  5 Ã ¼m),  a total thickness of 0,45 mm or more but not more than 1,1 mm,  a width of 300 mm or more but not more than 3 210 mm,  a length of 300 mm or more but not more than 2 000 mm,  a visible light transmission of 90 % or more,  an optical distortion of 55 ° or more 0 %  31.12.2020 ex 7006 00 90 25 Glass wafer made of borosilicate float glass  with a total thickness variation of 1 Ã ¼m or less, and  laser-engraved 0 % p/st 31.12.2019 ex 7009 10 00 30 Layered glass with mechanical dimming ability by different angles of incident light comprising:  whether or not a layer of chrome,  a break-resistance adhesive tape or hot-melt adhesive, and  a release film on the front side and protective paper at the back side, of a kind used for interior rear-view mirrors of vehicles 0 % p/st 31.12.2019 ex 7009 10 00 40 Electrochromic self-dimming inside rear-view mirror, consisting of:  a mirror support  a plastic casing, and  an integrated circuit, for use in the manufacture of motor vehicles of Chapter 87 (2) 0 %  31.12.2020 ex 7009 10 00 50 Unfinished electro-chromic auto-dimming mirror for motor vehicle rear-view mirrors:  whether or not equipped with plastic backing plate,  whether or not equipped with a heating element,  whether or not equipped with Blind Spot Module (BSM) display 0 %  31.12.2022 ex 7009 91 00 10 Unframed glass mirrors with:  a length of 1 516 mm ( ± 1 mm);  a width of 553 mm ( ± 1 mm);  a thickness of 3 mm ( ± 0,1 mm);  the back of the mirror covered with protective polyethylene (PE) film, with a thickness of 0,11 mm or more but not more than 0,13 mm;  a lead content of not more than 90 mg/kg; and  a corrosion resistance of 72 hours or more according to ISO 9227 salt spray test 0 % p/st 31.12.2020 (*1)ex 7014 00 00 10 Optical elements of glass (other than those of heading 7015 ), not optically worked, other than signalling glassware 0 %  31.12.2023 (*1)ex 7019 12 00 ex 7019 12 00 02 22 Rovings, measuring 650 tex or more but not more than 2 500 tex, coated with a layer of polyurethane whether or not mixed with other materials 0 %  31.12.2023 ex 7019 12 00 ex 7019 12 00 05 25 Rovings ranging from 1 980 to 2 033 tex, composed of continuous glass filaments of 9 Ã ¼m ( ± 0,5 Ã ¼m) 0 %  31.12.2022 (*1)ex 7019 19 10 10 Yarn of 33 tex or a multiple thereof ( ± 7,5 %), obtained from continuous spun-glass filaments of a nominal diameter of 3,5 Ã ¼m or of 4,5 Ã ¼m, in which filaments of a diameter of 3 Ã ¼m or more but not more than 5,2 Ã ¼m predominate, other than those treated so as to improve their adhesion to elastomers 0 %  31.12.2023 ex 7019 19 10 15 S-glass yarn of 33 tex or a multiple of 33 tex ( ± 13 %) made from continuous spun-glass filaments with fibres of a diameter of 9 Ã ¼m (  1 Ã ¼m / + 1,5 Ã ¼m) 0 %  31.12.2022 ex 7019 19 10 20 Yarn of 10,3 tex or more but not more than 11,9 tex, obtained from continuous spun-glass filaments, in which filaments of a diameter of 4,83 Ã ¼m or more but not more than 5,83 Ã ¼m predominate 0 %  31.12.2020 ex 7019 19 10 25 Yarn of 5,1 tex or more but not more than 6,0 tex, obtained from continuous spun-glass filaments, in which filaments of a diameter of 4,83 Ã ¼m or more but not more than 5,83 Ã ¼m predominate 0 %  31.12.2020 ex 7019 19 10 30 Yarn of E-glass of 22 tex ( ± 1,6 tex), obtained from continuous spun-glass filaments of a nominal diameter of 7 Ã ¼m, in which filaments of a diameter of 6,35 Ã ¼m or more but not more than 7,61 Ã ¼m predominate 0 %  31.12.2019 ex 7019 19 10 50 Yarn of 11 tex or a multiple thereof ( ± 7,5 %), obtained from continuous spun-glass filaments, containing 93 % by weight or more of silicon dioxide, of a nominal diameter of 6 Ã ¼m or 9 Ã ¼m, other than those treated 0 %  31.12.2022 ex 7019 19 10 55 Glass cord impregnated with rubber or plastic, obtained from K- or U-glass filaments, made up of:  9 % or more but not more than 16 % of magnesium oxide,  19 % or more but not more than 25 % of aluminium oxide,  0 % or more but not more than 2 % of boron oxide,  without calcium oxide, coated with a latex comprising at least a resorcinol- formaldehyde resin and chlorosulphonated polyethylene 0 %  31.12.2019 (*1)ex 7019 19 10 ex 7019 90 00 60 30 High modulus glass cord (K) impregnated with rubber, obtained from twisted high modulus glass filament yarns, coated with a latex comprising a resorcinol-formaldehyde resin with or without vinylpyridine and/or hydrogenated acrylonitrile-butadiene rubber (HNBR) 0 %  31.12.2023 (*1)ex 7019 19 10 ex 7019 90 00 70 20 Glass cord impregnated with rubber or plastic, obtained from twisted glass filament yarns, coated with a latex comprising at least a resorcinol-formaldehyde-vinylpyridine resin and an acrylonitrile-butadiene rubber (NBR) 0 %  31.12.2023 (*1)ex 7019 19 10 ex 7019 90 00 80 40 Glass cord impregnated with rubber or plastic, obtained from twisted glass filament yarns, coated with a latex comprising at least a resorcinol-formaldehyde resin and chlorosulphonated polyethylene 0 %  31.12.2019 ex 7019 39 00 50 Non-woven product of non-textile glass fibre, for the manufacture of air filters or catalysts (2) 0 %  31.12.2021 (*1)ex 7019 40 00 ex 7019 40 00 11 19 Woven fabrics of rovings, impregnated with epoxy resin, with a coefficient of thermal expansion between 30 °C and 120 °C (measured according to IPC-TM-650) of:  10 ppm per °C or more but not more than 12 ppm per °C in the length and width, and  20 ppm per °C or more but not more than 30 ppm per °C in the thickness, with a glass transition temperature of 152 °C or more but not more than 153 °C (measured according IPC-TM-650) 0 %  31.12.2023 (*1)ex 7019 90 00 10 Non-textile glass fibres in which fibres of a diameter of less than 4,6 Ã ¼m predominate 0 %  31.12.2023 ex 7020 00 10 ex 7616 99 90 10 77 Television pedestal stands with or without bracket for fixation to and stabilization of television cabinet case/body 0 % p/st 31.12.2021 ex 7020 00 10 20 Raw material for optical elements of fused silicon dioxide with:  a thickness of 10 cm or more but not more than 40 cm, and  a weight of 100 kg or more 0 % p/st 31.12.2022 ex 7201 10 11 10 Pig iron ingots with a length of not more than 350 mm, a width of not more than 150 mm, a height of not more than 150 mm 0 %  31.12.2021 ex 7201 10 30 10 Pig iron ingots with a length of not more than 350 mm, a width of not more than 150 mm, a height of not more than 150 mm, containing by weight not more than 1 % of silicon 0 %  31.12.2021 (*1)7202 50 00 Ferro-silico-chromium 0 %  31.12.2023 ex 7202 99 80 10 Ferro-dysprosium, containing by weight:  78 % or more of dysprosium, and  18 % or more but not more than 22 % of iron 0 %  31.12.2020 ex 7315 11 90 10 Roller type steel timing chain with a fatigue limit of 2 kN at 7 000 rpm or more for use in the manufacture of engines of motor vehicles (2) 0 %  31.12.2022 ex 7318 19 00 30 Connecting rod for the master brake cylinder with screw threads on both ends for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 (*1)ex 7318 24 00 30 Restraint joint elements:  of martensitic stainless steel according to specification 17-4PH,  injection moulded,  with a rockwell hardness of 38 ( ± 1) or 53 (+ 2/  1),  measuring 9 mm Ã  5,5 mm Ã  6,5 mm or more, but not more than 35 mm Ã  17 mm Ã  8 mm, of a kind used for restraint joints for tubes and pipes 0 %  31.12.2023 (*1)ex 7320 90 10 91 Flat spiral spring of tempered steel, with:  a thickness of 2,67 mm or more, but not more than 4,11 mm,  a width of 12,57 mm or more, but not more than 16,01 mm,  a torque of 18,05 Nm or more, but not more than 73,5 Nm,  an angle between the free position and the nominal position in exercise of 76 ° or more, but not more than 218 °, for use in the manufacture of tensioners for power transmission belts, for internal combustion engines (2) 0 % p/st 31.12.2023 ex 7325 99 10 20 Anchor head of hot dipped galvanized ductile cast iron of the kind used in the production of earth anchors 0 % p/st 31.12.2019 ex 7326 20 00 20 Metal fleece, consisting of a mass of stainless steel wires of diameters of 0,001 mm or more but not more than 0,070 mm, compacted by sintering and rolling 0 %  31.12.2021 ex 7326 90 92 40 Steel nozzle shell with integral flange in one piece open-die forged from 4 castings, worked and machined, with:  a diameter of 5 752 mm or more but not more than 5 758 mm,  a height of 3 452 mm or more but not more than 3 454 mm,  a total weight 167 875 kg or more but not more than 168 125 kg, of a kind used for the fabrication of a nuclear reactor vessel 0 % p/st 31.12.2022 ex 7326 90 98 40 Iron and steel weights  whether or not with parts of other material  whether or not with parts of other metals  whether or not surface treated  whether or not printed of a kind used for the production of remote controls 0 %  31.12.2020 ex 7326 90 98 50 Surface-hardened, steel piston rod for a hydraulic or hydropneumatic shock absorber of motor vehicles:  with a chrome coating,  of a diameter of 11 mm or more, but not more than 28 mm,  of a length of 80 mm or more, but not more than 600 mm, with a threaded end or a mandrel for resistance welding 0 %  31.12.2022 ex 7409 19 00 ex 7410 21 00 10 70 Plates or sheets:  with at least one layer of woven glass fibre, impregnated with a fire- retardant artificial or synthetic resin with a glass transition temperature (Tg) of more than 130 °C as measured according to IPC-TM-650, method 2.4.25,  coated on one or both sides with a copper film with a thickness of not more than 3,2 mm, and containing at least one of the following:  poly(tetrafluoroethylene) (CAS RN 9002-84-0),  poly(oxy-(2,6-dimethyl)-1,4-phenylene) (CAS RN 25134-01-4),  epoxy resin having a thermal expansion of not more than 10 ppm in length and width and not more than 25 ppm in height, for use in the manufacture of circuit boards (2) 0 %  31.12.2022 ex 7410 11 00 ex 8507 90 80 ex 8545 90 90 10 60 30 Roll of laminate foil of graphite and copper, with:  a width of 610 mm or more but not more than 620 mm, and  a diameter of 690 mm or more but not more than 710 mm, for use in the manufacture of lithium-ion electric rechargeable batteries (2) 0 %  31.12.2021 (*1)ex 7410 21 00 10 Sheet or plate of polytetrafluoroethylene, containing aluminium oxide or titanium dioxide as filler or reinforced with glass-fibre fabric, covered on both sides with copper foil 0 %  31.12.2023 (*1)ex 7410 21 00 20 Foils, rolls composed of one layer of glass epoxy of 100 Ã ¼m colaminated with refined copper foil on one or two sides of 35 Ã ¼m with a tolerance of 10 % for use in the production of smart cards (2) 0 % m2 31.12.2023 (*1)ex 7410 21 00 30 Film of polyimide, whether or not containing epoxide resin and/or glass fibre, covered on one side or on both sides with a copper foil 0 %  31.12.2023 (*1)ex 7410 21 00 40 Sheet or plates:  consisting of at least a central layer of paper or one central sheet of any type of nonwoven fibre, laminated on each side with glass-fibre fabric and impregnated with epoxide resin, or  consisting of multiple layers of paper, impregnated with phenolic resin, coated on one or both sides with a copper film with a maximum thickness of 0,15 mm 0 %  31.12.2023 (*1)ex 7410 21 00 50 Plates:  consisting of at least one layer of fibreglass fabric impregnated with epoxide resin,  covered on one or both sides with copper foilwith a thickness of not more than 0,15mm, and  with a dielectric constant (DK) of less than 3,9 and a loss factor (Df) of less than 0,015 at a measuring frequency of 10GHz, as measured according to IPC-TM-650 0 %  31.12.2023 ex 7413 00 00 ex 8518 90 00 20 45 Loudspeaker centering ring, consisting of one or more vibration dampers and minimum 2 non-insulated copper cables, therein woven or pressed of the kind used in car loudspeakers 0 %  31.12.2022 (*1)ex 7419 99 90 ex 7616 99 90 91 60 Disc (target) with deposition material, consisting of molybdenum silicide:  containing 1 mg/kg or less of sodium, and  mounted on a copper or aluminium support 0 %  31.12.2023 (*1)7601 20 20 Slabs and billets of unwrought aluminium alloys 4 %  31.12.2023 ex 7601 20 20 10 Slabs and billets of aluminium alloy containing lithium 0 %  31.12.2022 ex 7604 29 10 ex 7606 12 99 10 20 Sheets and bars of aluminium-lithium alloys 0 %  31.12.2020 ex 7604 29 10 40 Bars and rods of aluminium alloys containing by weight:  0,25 % or more but not more than 7 % of zinc, and  1 % or more but not more than 3 % of magnesium, and  1 % or more but not more than 5 % of copper, and  not more than 1 % of manganese, consistent with the material specifications AMS QQ-A-225, of a kind used in aerospace industry (inter alia conforming NADCAP and AS9100) and obtained by rolling mill process 0 %  31.12.2019 (*1)ex 7605 19 00 10 Not alloyed aluminium wire, of a diameter of 2 mm or more but not more than 6 mm, covered with a layer of copper of a thickness of 0,032 mm or more but not more than 0,117 mm 0 %  31.12.2023 ex 7605 29 00 10 Wire of aluminium alloys containing by weight:  0,10 % or more but not more than 5 % of copper, and  0,2 % or more but not more than 6 % of magnesium, and  0,10 % or more but not more than 7 % of zinc, and  not more than 1 % of manganese, consistent with the material specifications AMS QQ-A-430, of a kind used in aerospace industry (inter alia conforming NADCAP and AS9100) and obtained by rolling mill process 0 % m 31.12.2019 ex 7607 11 90 ex 7607 11 90 47 57 Aluminium foil in rolls:  having a purity of 99,99 % by weight,  of a thickness of 0,021 mm or more but not more than 0,2 mm,  with a width of 500 mm,  with a surface oxide layer by 3 to 4 nm thick,  and with a cubic texture of more than 95 % 0 %  31.12.2021 ex 7607 11 90 60 Plain aluminium foil with the following parameters:  an aluminium content of 99,98 % or more  a thickness of 0,070 mm or more but not more than 0,125 mm  with a cubic texture of a kind used for high voltage etching 0 %  31.12.2021 ex 7607 19 90 ex 8507 90 80 10 80 Sheet in the form of a roll consisting of a laminate of lithium and manganese bonded to aluminium, with:  a width of 595 mm or more but not more than 605 mm, and  a diameter of 690 mm or more but not more than 710 mm, for use in the manufacture of cathodes for lithium-ion electric rechargeable batteries (2) 0 %  31.12.2021 (*1)ex 7608 20 89 30 Seamless aluminium alloyed extruded tubes with:  an outer diameter of 60 mm or more but not more than 420 mm, and  a wall thickness of 10 mm or more but not more than 80 mm 0 %  31.12.2023 (*1)ex 7613 00 00 20 Aluminium container, seamless, for compressed natural gas or compressed hydrogen, wholly embedded in an overwrap of epoxy-carbon fibres composite, of a storage capacity of 172 l ( ± 10 %) and an unfilled weight of not more than 64 kg 0 % p/st 31.12.2023 ex 7616 99 10 ex 8708 99 10 ex 8708 99 97 30 60 50 Aluminium engine bracket, with dimensions of:  height of more than 10 mm but not more than 200 mm,  width of more than 10 mm but not more than 200 mm,  length of more than 10 mm but not more than 200 mm, equipped with at least two fixing holes, made of aluminium alloys ENAC-46100 or ENAC-42100 (based on the norm EN:1706) with following characteristics:  internal porosity not more than 1 mm,  outer porosity not more than 2 mm,  Rockwell hardness HRB 10 or more, of a kind used in the production of suspensions systems for engines in motor vehicles 0 % p/st 31.12.2019 (*1)ex 7616 99 90 15 Honeycomb aluminium blocks of the type used in the manufacture of aircraft parts 0 % p/st 31.12.2023 ex 7616 99 90 25 Metallised film:  consisting of eight or more layers of aluminium (CAS RN 7429-90-5) of a purity of 99,8 % or more,  with an optical density of each aluminium layer of not more than 3,0,  with each aluminium layer separated by a resin layer,  on a carrier film of PET, and  on rolls of up to 50 000 metres in length 0 %  31.12.2019 ex 7616 99 90 ex 8482 80 00 ex 8803 30 00 70 10 40 Connecting components for use in the production of helicopter tail rotor shafts (2) 0 % p/st 31.12.2021 ex 8101 96 00 10 Tungsten wire containing by weight 99 % or more of tungsten with:  a maximum cross-sectional dimension of not more than 50 Ã ¼m  a resistance of 40 Ohm or more but not more than 300 Ohm at length of 1 metre of a kind used in the production of heated car front windows 0 %  31.12.2020 ex 8101 96 00 20 Tungsten wire  containing by weight 99,95 % or more of tungsten, and  with a maximum cross-sectional dimension of not more than 1,02 mm 0 %  31.12.2022 ex 8102 10 00 10 Molybdenum powder with:  a purity by weight of 99 % or more, and  a particle size of 1,0 Ã ¼m or more, but not more than 5,0 Ã ¼m 0 %  31.12.2022 ex 8103 90 90 10 Tantalum sputtering target with:  a copper-chromium alloy backing plate,  a diameter of 312 mm, and  a thickness of 6,3 mm 0 % p/st 31.12.2019 ex 8104 30 00 35 Magnesium powder  of purity by weight of more than 99,5 %  with a particle size of 0,2 mm or more but not more than 0,8 mm 0 %  31.12.2020 (*1)ex 8104 90 00 10 Ground and polished magnesium sheets, of dimensions not more than 1 500 mm Ã  2 000 mm, coated on one side with an epoxy resin insensitive to light 0 %  31.12.2023 (*1)ex 8105 90 00 10 Bars or wires made of cobalt alloy containing, by weight:  35 % ( ± 2 %) cobalt,  25 % ( ± 1 %) nickel,  19 % ( ± 1 %) chromium, and  7 % ( ± 2 %) iron, conforming to the material specifications AMS 5842, of a kind used in the aerospace industry 0 %  31.12.2023 (*1)ex 8108 20 00 10 Titanium sponge 0 %  31.12.2023 (*1)ex 8108 20 00 30 Titanium powder of which 90 % by weight or more passes through a sieve with an aperture of 0,224 mm 0 %  31.12.2023 ex 8108 20 00 40 Titanium alloy ingot,  with a height of 17,8 cm or more, a length of 180 cm or more and a width of 48,3cm or more,  a weight of 680 kg or more, containing alloy elements by weight of:  3 % or more but not more than 6 % of aluminium,  2,5 % or more but not more than 5 % of tin,  2,5 % or more but not more than 4,5 % of zirconium,  0,2 % or more but not more than 1 % of niobium,  0,1 % or more but not more than 1 % of molybdenum,  0,1 % or more but not more than 0,5 % of silicon 0 %  31.12.2020 ex 8108 20 00 55 Titanium alloy ingot:  with a height of 17,8 cm or more, a length of 180 cm or more, a width of 48,3 cm or more,  a weight of 680 kg or more, containing alloy elements by weight of:  3 % or more but not more than 7 % of aluminium,  1 % or more but not more than 5 % of tin,  3 % or more but not more than 5 % of zirconium,  4 % or more but not more than 8 % of molybdenum 0 % p/st 31.12.2020 ex 8108 20 00 60 Titanium alloy ingot:  with a diameter of 63,5 cm or more and a length of 450 cm or more,  a weight of 6 350 kg or more, containing alloy elements by weight of:  5,5 % or more but not more than 6,7 % of aluminium,  3,7 % of more but not more than 4,9 % of vanadium 0 %  31.12.2020 ex 8108 20 00 70 Titanium alloy slab, with:  a height of 20,3 cm or more, but not more than 23,3 cm,  a length of 246,1 cm or more, but not more than 289,6 cm,  a width of 40,6 cm or more, but not more than 46,7 cm,  a weight of 820 kg or more but not more than 965 kg, containing alloy elements by weight of:  5,2 % or more but not more than 6,2 % of aluminium,  2,5 % or more but not more than 4,8 % of vanadium 0 % p/st 31.12.2022 (*1)ex 8108 30 00 10 Waste and scrap of titanium and titanium alloys, except those containing by weight 1 % or more but not more than 2 % of aluminium 0 %  31.12.2023 ex 8108 90 30 10 Titanium alloy rods complying with standard EN 2002-1, EN 4267 or DIN 65040 0 %  31.12.2019 ex 8108 90 30 15 Rods and wire of an alloy of titanium with:  a uniform solid cross-section in the form of a cylinder,  with a diameter of 0,8 mm or more, but not more than 5 mm,  an aluminium content by weight of 0,3 % or more, but not more than 0,7 %,  a silicon content by weight of 0,3 % or more, but not more than 0,6 %,  a niobium content by weight of 0,1 or more, but not more than 0,3 %, and  an iron content by weight of not more than 0,2 % 0 %  31.12.2022 ex 8108 90 30 25 Titanium-aluminium-vanadium alloy (TiAl6V4) bars, rods and wire, complying with AMS standards 4928, 4965 or 4967 0 %  31.12.2020 ex 8108 90 30 60 Forged cylindrical bars of titanium with:  a purity of 99,995 % by weight or more,  a diameter of 140 mm or more but not more than 200 mm,  a weight of 5 kg or more but not more than 300 kg 0 %  31.12.2021 ex 8108 90 30 70 Wire of an titanium alloy containing by weight:  22 % ( ± 1 %) of vanadium, and  4 % ( ± 0,5 %) of aluminium, or  15 % ( ± 1 %) of vanadium,  3 % ( ± 0,5 %) of chromium,  3 % ( ± 0,5 % of tin, and  3 % ( ± 0,5 %) of aluminium 0 %  31.12.2021 ex 8108 90 50 45 Cold or hot rolled plates, sheets and strips of non-alloyed titanium with:  a thickness of 0,4 mm or more, but not more than 100 mm,  a length of not more than 14 m, and  a width of not more than 4 m 0 %  31.12.2022 ex 8108 90 50 55 Plates, sheets, strip and foil of an alloy of titanium 0 %  31.12.2021 ex 8108 90 50 80 Plates, sheets, strips and foil of non-alloyed titanium  of a width of more than 750 mm  of a thickness of not more than 3 mm 0 %  31.12.2019 ex 8108 90 50 85 Strip or foil of non-alloyed titanium:  containing more than 0,07 % by weight of oxygen (O2),  of a thickness of 0,4 mm or more but not more than 2,5 mm,  conforming to the Vickers hardness HV1 standard of not more than 170, of a kind used in the manufacture of welded tubes for nuclear power plant condensers 0 %  31.12.2019 ex 8108 90 60 30 Seamless tubes and pipes of titanium or an alloy of titanium with:  a diameter of 19 mm or more but not more than 159 mm,  a wall thickness of 0,4 mm or more but not more than 8 mm, and  a maximum length of 18 m 0 %  31.12.2022 ex 8108 90 90 ex 9003 90 00 30 20 Parts of spectacle frames and mountings, including:  temples,  blanks of a kind used for the manufacture of spectacle parts, and  bolts of the kind used for spectacle frames and mountings, of a titanium alloy 0 % p/st 31.12.2021 (*1)ex 8109 20 00 10 Non-alloy zirconium sponges or ingots, containing by weight more than 0,01 % of hafnium for use in the manufacture of tubes, bars or ingots enlarged by remelting for the chemical industry (2) 0 %  31.12.2023 (*1)ex 8110 10 00 10 Antimony in the form of ingots 0 %  31.12.2023 (*1)ex 8112 99 30 10 Alloy of niobium (columbium) and titanium, in the form of bars and rods 0 %  31.12.2023 (*1)ex 8113 00 20 10 Cermet blocks containing by weight 60 % or more of aluminium and 5 % or more of boron carbide 0 %  31.12.2023 ex 8113 00 90 10 Carrier plate of aluminium silicon carbide (AlSiC-9) for electronic circuits 0 %  31.12.2022 ex 8113 00 90 20 Cuboid spacer made of aluminium silicon carbide (AlSiC) composite used for packaging in IGBT-modules 0 %  31.12.2020 ex 8207 19 10 10 Inserts for drilling tools with working parts of agglomerated diamonds 0 % p/st 31.12.2019 ex 8207 30 10 10 Set of transfer and/or tandem press tools for cold-forming, pressing, drawing, cutting, punching, bending, calibrating, bordering and throating of metal sheets, for use in the manufacture of frame parts of motor vehicles (2) 0 % p/st 31.12.2022 ex 8301 60 00 ex 8413 91 00 ex 8419 90 85 ex 8438 90 00 ex 8468 90 00 ex 8476 90 90 ex 8479 90 70 ex 8481 90 00 ex 8503 00 99 ex 8515 90 80 ex 8536 90 95 ex 8537 10 98 ex 8708 91 20 ex 8708 91 99 ex 8708 99 10 ex 8708 99 97 20 40 30 20 20 20 83 30 70 30 95 70 10 20 50 40 Keypads of silicone or plastic,  whether or not with parts of metal, plastic, glass fibre reinforced epoxide resin or wood,  whether or not printed or surface treated,  whether or not with electrical conducting elements,  whether or not with keypads foil glued on the keyboard,  whether or not with protective foil,  single or multilayer 0 % p/st 31.12.2020 ex 8302 20 00 20 Castors, with  an external diameter of 21 mm or more but not more than 23 mm,  a width with screw of 19 mm or more but not more than 23 mm,  a U-shaped plastic outer ring,  an assembly screw fitted to the internal diameter and used as an inner ring 0 % p/st 31.12.2020 (*1)ex 8309 90 90 10 Aluminium can ends:  with a diameter of 99,00 mm or more but not more than 136,5 mm ( ±1mm),  whether or not with a ring-pull aperture 0 % p/st 31.12.2023 (*1)ex 8401 30 00 20 Non-irradiated hexagonal fuel modules (elements) for use in nuclear reactors (2) 0 %  31.12.2023 ex 8401 40 00 10 Stainless steel absorber control rods, filled with neutron absorbing chemical elements 0 % p/st 31.12.2019 ex 8405 90 00 ex 8708 21 10 ex 8708 21 90 10 10 10 Metal casing for automobile safety belt pre-tension gas generators 0 % p/st 31.12.2019 ex 8407 33 20 ex 8407 33 80 ex 8407 90 80 ex 8407 90 90 10 10 10 10 Spark-ignition reciprocating or rotary internal combustion piston engines, having a cylinder capacity of not less than 300 cm3 and a power of not less than 6 kW but not exceeding 20,0 kW, for the manufacture of:  self-propelled lawn mowers, with a seat of subheading 8433 11 51 , and hand-operated lawn mowers of subheading 8433 11 90 ,  tractors of subheading 8701 91 90 , whose main function is that of a lawn mower,  four stroke mowers with motor of a cylinder capacity of not less than 300 cc of subheading 8433 20 10 , or  snowploughs and snow blowers of subheading 8430 20 (2) 0 %  31.12.2022 ex 8407 90 10 10 Four-stroke petrol engines of a cylinder capacity of not more than 250 cm3 for use in the manufacture of garden equipment of heading 8432 , 8433 , 8436 or 8508 (2) 0 %  31.12.2021 ex 8407 90 90 20 Compact Liquid Petroleum Gas (LPG) Engine System, with:  6 cylinders,  an output of 75 kW or more, but not more than 80 kW,  inlet and exhaust valves modified to operate continuously in heavy duty applications, for use in the manufacture of vehicles of heading 8427 (2) 0 %  31.12.2020 (*1)ex 8408 90 41 20 Diesel engines of a power of not more than 15 kW, with 2 or 3 cylinders, for use in the manufacture of vehicle mounted temperature control systems (2) 0 %  31.12.2023 (*1)ex 8408 90 43 20 Diesel engines of a power of not more than 30 kW, with 4 cylinders, for use in the manufacture of vehicle mounted temperature control systems (2) 0 %  31.12.2023 ex 8408 90 43 ex 8408 90 45 ex 8408 90 47 40 30 50 4 Cylinder, 4 cycle, liquid cooled, compression-ignition engine having:  a capacity of not more than 3 850 cm3, and  a rated output of 15 kW or more but not more than 85 kW, for use in the manufacture of vehicles of heading 8427 (2) 0 %  31.12.2022 ex 8409 91 00 40 Fuel injector with solenoid valve for optimized atomization in the combustion chamber for use in the manufacture of spark-ignition internal combustion piston engines of motor vehicles (2) 0 %  31.12.2021 (*1)ex 8409 91 00 ex 8409 99 00 50 55 Exhaust manifold with turbine housing of turbochargers with:  a heat-resistance of not more than 1 050 °C, and  a hole to insert a turbine wheel, whereby the hole has a diameter of 28 mm or more, but not more than 181 mm 0 % p/st 31.12.2023 ex 8409 99 00 ex 8479 90 70 10 85 Injectors with solenoid valve for optimised atomisation in the engine combustion chamber 0 % p/st 31.12.2021 ex 8409 99 00 40 Plastic or aluminum cylinder head cover with:  a camshaft position sensor (CMPS),  metal brackets for mounting on an engine, and  two or more gaskets, for use in the manufacture of engines of motor vehicles (2) 0 % p/st 31.12.2021 ex 8409 99 00 60 Intake manifold for air supply to the engine cylinders, comprising at least:  a throttle,  a boost pressure sensor, for use in the manufacture of compression ignition engines of motor vehicles (2) 0 %  31.12.2022 ex 8409 99 00 70 Metal alloy intake and exhaust valve with a Rockwell hardness HRC 20 or more, but not more than HRC 50 for use in the manufacture of compression ignition engines of motor vehicles (2) 0 %  31.12.2021 ex 8409 99 00 80 High pressure oil jet nozzle for engine piston cooling and lubrication with:  an opening pressure of 1 bar or more, but not more than 3 bar,  a closing pressure of more than 0,7 bar,  a one-way valve, for use in the manufacture of compression ignition engines of motor vehicles (2) 0 %  31.12.2022 ex 8411 99 00 20 Wheel-shaped gas turbine component with blades, of a kind used in turbochargers:  of a precision-cast nickel based alloy complying with standard DIN G- NiCr13Al6MoNb or DIN G- NiCr13Al16MoNb or DIN G- NiCo10W10Cr9AlTi or DIN G- NiCr12Al6MoNb or AMS AISI:686,  with a heat-resistance of not more than 1 100 °C,  with a diameter of 28 mm or more, but not more than 180 mm,  with a height of 20 mm or more, but not more than 150 mm 0 % p/st 31.12.2022 (*1)ex 8411 99 00 30 Turbine housing of turbochargers with:  a heat-resistance of not more than 1 050 °C, and  a hole to insert a turbine wheel, whereby the hole has a diameter of 28 mm or more, but not more than 181 mm 0 % p/st 31.12.2021 (*1)ex 8411 99 00 ex 8412 39 00 80 20 Actuator for a single-stage turbocharger:  whether or not with conducting horns and connecting sleeves, having an operating distance of 20 mm or more but not more than 40 mm,  with a length of not more than 350 mm,  with a diameter of not more than 75 mm,  with a height of not more than 110 mm 0 % p/st 31.12.2023 ex 8413 30 20 30 Single-cylinder radial-piston high pressure pump for gasoline direct injection with:  an operating pressure of 200 bar or more, but not more than 350 bar,  a flow control, and  a pressure relief valve, for use in the manufacture of engines of motor vehicles (2) 0 %  31.12.2021 ex 8413 70 35 20 Single phase centrifugal pump:  discharging at least 400 cm3 fluid per minute,  with a noise level limited to 6 dBA,  with the inside diameter of the suction opening and discharge outlet of not more than 15 mm, and  working at ambient temperatures down to  10 °C 0 %  31.12.2020 ex 8413 91 00 30 Fuel pump cover:  consisting of aluminum alloys,  with a diameter of 38 mm or 50 mm,  with two concentric, annular grooves formed on its surface,  anodized, of a kind used in motor vehicles with petrol engines 0 % p/st 31.12.2019 ex 8414 30 81 50 Hermetic or semi-hermetic variable-speed electric scroll compressors, with a nominal power rating of 0,5 kW or more but not more than 10 kW, with a displacement volume of not more than 35 cm3, of the type used in refrigeration equipment 0 %  31.12.2019 (*1)ex 8414 30 81 ex 8414 80 73 60 30 Hermetic rotary compressors for Hydro-Fluoro-Carbon (HFC) refrigerants:  driven by on-off single phase alternate current (AC) or brushless direct current (BLDC) variable speed motors  with a nominal power rating of not more than 1,5 kW of a kind used in the production of household heat pump laundry tumble dryers 0 %  31.12.2023 (*1)ex 8414 30 89 20 Vehicle air conditioning system part, consisting of an open shaft reciprocating compressor of a power of more than 0,4 kW but not more than 10 kW 0 %  31.12.2023 ex 8414 59 25 40 Axial fan with an electric motor, of an output of not more than 2 W, for use in the manufacture of products of heading 8521 or 8528 (2) 0 %  31.12.2020 ex 8414 80 22 ex 8414 80 80 20 20 Air membrane compressor with:  a flow of 4,5 l/min or more, but not more than 7 l/min,  power input of not more than 8,1 W, and  a gauge pressure capacity not exceeding 400 hPa (0,4 bar), of a kind used in the production of motor vehicle seats 0 %  31.12.2022 ex 8414 90 00 20 Aluminium pistons, for incorporation into compressors of air conditioning machines of motor vehicles (2) 0 % p/st 31.12.2019 (*1)ex 8414 90 00 30 Pressure-regulating system, for incorporation into compressors of air conditioning machines of motor vehicles (2) 0 % p/st 31.12.2023 (*1)ex 8414 90 00 40 Drive part, for compressors of air conditioning machines of motor vehicles (2) 0 % p/st 31.12.2023 ex 8415 90 00 30 Aluminium arc-welded removable receiver dryer with a connection block, containing polyamide and ceramic elements, with:  a length of 166 mm (+/  1 mm),  a diameter of 70 mm (+/  1 mm),  an internal capacity of 280 cm3 or more,  a water absorption rate of 17 g or more, and  an internal purity expressed by permissible amount of impurities of not more than 0,9 mg/dm2, of a kind used in car air-conditioning systems 0 % p/st 31.12.2020 ex 8415 90 00 40 Flame-soldered aluminium block with extruded, bent connector lines, of a kind used in car air-conditioning systems 0 % p/st 31.12.2020 ex 8415 90 00 55 Aluminium arc-welded removable receiver dryer with polyamide and ceramic elements with:  a length of 143 mm or more but not more than 292 mm,  a diameter of 31 mm or more but not more than 99 mm,  a spangle length of not more than 0,2 mm and a thickness of not more than 0,06 mm, and  a solid particle diameter of not more than 0,06 mm, of a kind used in car air-conditioning systems 0 % p/st 31.12.2020 ex 8418 99 10 50 Evaporator composed of aluminium fins and a copper coil of the kind used in refrigeration equipment 0 % p/st 31.12.2019 ex 8418 99 10 60 Condenser composed of two concentric copper tubes of the kind used in refrigeration equipment 0 % p/st 31.12.2019 ex 8418 99 10 70 Evaporator made of aluminium for use in the manufacture of air conditioning machines for automobiles (2) 0 % p/st 31.12.2021 ex 8421 21 00 20 Water pre-treatment system comprising one or more of the following elements, whether or not incorporating modules for sterilization and sanitization of these elements:  ultrafiltration system  carbon filtration system  water softener system for use in a biopharmaceutical laboratory 0 % p/st 31.12.2019 (*1)ex 8421 99 90 91 Parts of equipment, for the purification of water by reverse osmosis, consisting of a bundle of hollow fibres of artificial plastic material with permeable walls, embedded in a block of artificial plastic material at one end and passing through a block of artificial plastic material at the other end, whether or not housed in a cylinder 0 % p/st 31.12.2023 ex 8424 89 70 20 Mechanical passenger car headlights washer with telescopic hose, high pressure nozzles and mounting clamps for use in the manufacture of goods of Chapter 87 (2) 0 %  31.12.2021 ex 8431 20 00 30 Drive axle assembly containing differential, reduction gears, crown wheel, drive shafts, wheel hubs, brakes and mast mounting arms for use in the manufacture of vehicles in heading 8427 (2) 0 % p/st 31.12.2022 (*1)ex 8431 20 00 40 Aluminium core, plastic tank radiator, with integral steel support structure and an open core square wave design of 9 fins per 2,54 cm of core length for use in the manufacture of vehicles of heading 8427 (2) 0 % p/st 31.12.2023 ex 8436 99 00 10 Part containing:  a single-phase AC motor,  an epicyclic gearing,  a cutter blade, and whether or not containing:  a capacitor,  a part fitted with a threaded bolt, for use in the manufacture of garden shredders (2) 0 % p/st 31.12.2020 (*1)ex 8439 99 00 10 Suction-roll shells, produced by centrifugal casting, not drilled, in the form of alloy-steel tubes, of a length of 3 000 mm or more and an external diameter of 550 mm or more 0 % p/st 31.12.2023 ex 8467 99 00 ex 8536 50 11 10 35 Mechanical switches for connecting electrical circuits, with:  a voltage of 14,4 V or more but not more than 42 V,  an amperage of 10 A or more but not more than 42 A, for use in the manufacture of machines falling within heading 8467 (2) 0 % p/st 31.12.2019 (*1)ex 8475 29 00 ex 8514 10 80 10 10 Glass Filament Melter with heater basket/bushing assembly:  electrically heated,  with opening,  with a multiplicity of tips (holes) of platinum/rhodium alloy,  used to melt glass batches and condition molten glass,  for drawing into continuous fibres 0 % p/st 31.12.2019 (*1)ex 8477 80 99 10 Machines for casting or for surface modification of plastic membranes of heading 3921 0 % p/st 31.12.2023 (*1)ex 8479 89 97 35 Mechanical unit ensuring the movement of the camshaft with:  8 oil chambers,  a phasing range of at least 38 °, but not more than 62 °,  a steel and/or steel alloy sprocket,  a steel and/or steel alloy rotor 0 %  31.12.2023 ex 8479 89 97 ex 8479 90 20 ex 8479 90 70 50 80 80 Machinery, being components of a production line for the manufacture of lithium ion batteries for passenger electric motor vehicles, for the construction of such a production line (2) 0 % p/st 31.12.2020 ex 8479 89 97 60 Bioreactor for biopharmaceutical cell culture:  having interior surfaces of austenitic stainless steel, and  with a process capacity up to 15 000 litres,  whether or not combined with a clean-in-process system and/or a dedicated paired media hold vessel 0 % p/st 31.12.2021 ex 8479 89 97 70 Machine to accurately align and attach lenses into a camera assembly in five axis alignment capability and fix them in position with a two part cure epoxy 0 % p/st 31.12.2019 ex 8479 89 97 80 Machinery for the production of a sub assembled component (anode conductor and the negative closing cap) for the manufacture of AA and/or AAA alkaline batteries (2) 0 % p/st 31.12.2019 ex 8479 89 97 85 High Pressure Hard Materials Compression Press (Link Press):  with a 16 000 tonne pressure rating,  with a 1 100 mm diameter Bolster ( ± 1mm),  with a 1 400 mm main cylinder ( ± 1mm),  with a Fixed and floating link frame, multiple pump high pressure hydraulic accumulator and pressure system,  with a double arm manipulator arrangement and connections for piping and electrical systems,  with a total weight 310 tonnes ( ± 10 tonnes), and  creating 30 000 atmospheres at 1 500 degrees centigrade using Low Frequency Alternating Current (16 000 amps) 0 % p/st 31.12.2020 ex 8479 90 70 87 Fuel hose for internal combustion piston engines with a fuel temperature sensor, with at least two inlet hoses and three outlet hoses for use in the manufacture of engines of motor vehicles (2) 0 % p/st 31.12.2021 ex 8481 10 99 20 Electromagnetic pressure reducing valve  with a plunger,  with at least 275 MPa internal tightness,  with a plastic connector with 2 silver or tin pins 0 %  31.12.2022 ex 8481 10 99 30 Pressure reducing valves in a brass case with:  a length of not more than 18 mm ( ± 1 mm),  a width of not more than 30 mm ( ± 1 mm), of a kind used for incorporation in fuel delivery modules of motor vehicles 0 %  31.12.2022 ex 8481 30 91 91 Steel check (non-return) valves with:  an opening pressure of not more than 800 kPa,  an external diameter not more than 37 mm 0 % p/st 31.12.2019 (*1)ex 8481 80 59 10 Air control valve, consisting of a stepping motor and a valve pintle, for the regulation of idle air flow in fuel injection engines 0 % p/st 31.12.2023 ex 8481 80 59 20 Pressure regulating valve for incorporation into compressors of motor vehicle air condition units (2) 0 % p/st 31.12.2021 ex 8481 80 59 30 Two-way flow control valve with housing, with:  at least 5 but not more than 9 outlet holes with at least 0,110 mm but not more than 0,134 mm diameter,  at least 640 cm3 / minute but not more than 805 cm3 / minute flow rate,  at least 19 but not more than 300 MPa operating pressure 0 %  31.12.2022 ex 8481 80 59 40 Flow-control valve:  made of steel,  with an outlet hole with a diameter of at least 0,175 mm, but not more than 0,185 mm,  with an inlet hole with a diameter of at least 0,255 mm, but not more than 0,265 mm,  with chromium nitride coating,  with a surface roughness of Rp 0,4 0 %  31.12.2022 ex 8481 80 59 50 Electromagnetic valve for quantity control with  a plunger,  DLC (Diamond-like carbon) coating,  a solenoid with a of coil resistance of at least 2,6 Ohm, but not more than 3 Ohm,  a supply voltage of 12 V 0 %  31.12.2022 ex 8481 80 59 60 Electromagnetic valve for quantity control:  with a solenoid with a coil resistance of at least 0,19 Ohm, but not more than 0,52 Omh, and with an inductance of at least 0,083 mH, but not more than 0,172 mH,  with a supply voltage of 24 V,  operating at a DC of at least 15,5 A, but not more than 16,5 A 0 %  31.12.2022 ex 8481 80 69 60 Four-way reversing valve for refrigerants, consisting of:  a solenoid pilot valve  a brass valve body including valve slider and copper connections with a working pressure up to 4,5 MPa 0 % p/st 31.12.2022 (*1)ex 8481 80 73 ex 8481 80 99 20 70 Pressure- and flow-control valve controlled by external electromagnet:  made of steel and/or steel alloy(s),  without integrated circuit,  of not more than 1 000 kPa operating pressure,  with a flow quantity of not more than 5 l/min,  without an electromagnet 0 %  31.12.2023 (*1)ex 8481 90 00 40 Valve armature:  for the opening and closing of the flow of fuel,  consisting of a shaft and a blade,  with 8 holes on the blade,  made of metal and/or metal alloy(s) 0 %  31.12.2023 ex 8482 10 10 ex 8482 10 90 ex 8482 50 00 10 10 10 Ball and cylindrical bearings:  with an outside diameter of 28 mm or more but not more than 140 mm,  with an operational thermal stress of more than 150 °C at a working pressure of not more than 14 MPa, for the manufacture of machinery for the protection and control of nuclear reactors in nuclear power plants (2) 0 % p/st 31.12.2019 ex 8482 10 10 ex 8482 10 90 40 30 Ball bearings:  with an internal diameter of 3 mm or more,  with an external diameter of not more than 100 mm,  with a width of not more than 40 mm,  whether or not equipped with a duster, for use in the manufacture of belt drive steering systems of motor, electric power steering systems or steering gears or assembly ball screw for steering gears (2) 0 % p/st 31.12.2019 ex 8483 30 32 ex 8483 30 38 30 60 Bearing housing of a kind used in turbochargers:  of precision-cast grey cast iron complying with standard DIN EN 1561 or precision-cast ductile cast iron complying with DIN EN 1560,  with oil chambers,  without bearings,  with a diameter of 50 mm or more, but not more than 250 mm,  with a height of 40 mm or more, but not more than 150 mm,  whether or not with water chambers and connectors 0 % p/st 31.12.2022 ex 8483 40 29 50 Gear set of cycloid gear type with:  a rated torque of 50 Nm or more but not more than 9 000 Nm,  standard ratios of 1:50 or more but not more than 1:475,  lost motion of not more than one arc minute,  an efficiency of more than 80 %, of a kind used in robot arms 0 % p/st 31.12.2021 (*1)ex 8483 40 29 60 Epicyclic gearing, of a kind used in driving hand-held power tools with:  a rated torque of 25 Nm or more, but not more than 70 Nm,  standard gear ratios of 1:12,7 or more, but not more than 1:64,3 0 % p/st 31.12.2023 (*1)ex 8483 40 51 20 Gear box, having a differential with wheel axle, for use in the manufacture of self-propelled lawnmowers with a seat of subheading 8433 11 51 (2) 0 % p/st 31.12.2023 (*1)ex 8483 40 59 20 Hydrostatic speed changer, having a hydro pump and a differential with wheel axle, for use in the manufacture of self-propelled lawnmowers with a seat of subheading 8433 11 51 (2) 0 % p/st 31.12.2023 ex 8483 40 90 20 Hydrostatic transmission with:  measurements (without shafts) of not more than 154 mm Ã  115 mm Ã  108 mm,  a weight of not more than 3,3 kg,  a maximum rotation speed of the input shaft of 2 700 rpm or more, but not more than 3 200 rpm,  a torque of the output shaft of not more than 10,4 Nm,  a rotation speed of the output shaft of not more than 930 rpm at 2 800 rpm input speed, and  an operating temperature range of  5 °C or more, but not more than + 40 °C, for use in the manufacture of hand-operated lawn mowers of subheading 8433 11 90 (2) 0 % p/st 31.12.2022 ex 8483 40 90 30 Hydrostatic transmission with:  a reduction of 20,63:1 or more, but not more than 22,68:1,  an input speed of 1 800 rpm or more when loaded and of not more than 3 000 rpm when unloaded,  a continuous output torque of 142 Nm or more, but not more than 156 Nm,  an intermittent output torque of 264 Nm or more, but not more than 291 Nm, and  an axle shaft diameter of 19,02 mm or more, but not more than 19,06 mm,  whether or not equipped with a fan impeller or with a pulley with integrated fan impeller, for use in the production of self-propelled lawn mowers with a seat of subheading 8433 11 51 , and tractors of subheading 8701 91 90 , whose main function is that of a lawn mower (2) 0 % p/st 31.12.2022 ex 8483 40 90 80 Transmission gearbox, with:  not more than 3 gears,  an automatic deceleration system, and  a power reversal system, for use in the manufacture of goods of heading 8427 (2) 0 % p/st 31.12.2020 ex 8484 20 00 10 Mechanical shaft seal for incorporation into rotary compressors for use in the manufacture of motor vehicle air condition units (2) 0 % p/st 31.12.2021 ex 8501 10 10 20 Synchronous motor for a dishwasher with a water flow control mechanism with:  a length without axle of 24 mm (+/  0,3),  a diameter of 49,3 mm (+/  0,3),  a rated voltage of 220 V AC or more but not more than 240 V AC,  a rated frequency of 50 Hz or more but not more than 60 Hz,  an input power of not more than 4 W,  a rotation speed of 4 rpm or more but not more than 4,8 rpm,  an output torque of not less than 10 kgf/cm 0 %  31.12.2020 ex 8501 10 99 56 DC Motor:  with a speed rotation of not more than 7 000 rpm (without load),  with a nominal voltage of 12 V ( ± 4 V),  with a maximum power of 13,78 W ( at 3,09 A),  with a specified temperature range from  40 °C to 160 °C,  with a gear connection,  with a mechanical attachment interface,  with 2 electrical connections,  with a maximum torque of 100 Nm 0 %  31.12.2021 ex 8501 10 99 57 DC motor:  with a rotor speed of not more than 6 500 rpm when not loaded;  with a rated voltage of 12,0 V (+/  0,1);  of a specified temperature range of  40 °C or more, but not more than + 165 °C;  with or without a connecting pinion;  with or without an engine connector 0 %  31.12.2020 ex 8501 10 99 58 DC Motor:  with a speed rotation of not more than 6 500 rpm (without load),  with a nominal voltage of 12 V ( ± 4 V),  with a maximal power below than 20 W,  with a specified temperature range from  40 °C to 160 °C,  with a worm gear drive,  with a mechanical attachment interface,  with 2 electrical connections,  with a maximum torque of 75 Nm 0 %  31.12.2021 ex 8501 10 99 60 DC motor:  with a rotor speed of 3 500 rpm or more but not more than 5 000 rpm loaded and not more than 6 500 rpm when not loaded  with a power supply voltage of 100 V or more but not more than 240 V for use in the manufacture of electric fryers (2) 0 %  31.12.2022 ex 8501 10 99 65 Electric turbocharger actuator, with:  a DC motor,  an integrated gear mechanism,  a (pulling) force of 200 N or more at a minimum of 140 °C elevated ambient temperature,  a (pulling) force of 250 N or more in each position of its stroke,  an effective stroke of 15 mm or more but not more than 25 mm,  with or without an on-board diagnostics interface 0 %  31.12.2020 (*1)ex 8501 10 99 70 DC stepping motor, with:  an angle of step of 7,5 ° ( ± 0,5 °),  a two-phase winding,  a rated voltage of 9 V or more, but not more than 16,0 V,  of a specified temperature range covering at least  40 °C to + 105 °C,  with or without connecting pinion,  with or without motor drive connector 0 %  31.12.2023 ex 8501 10 99 75 Permanently excited DC motor with:  a multiple-phase winding,  an external diameter of 28 mm or more but not more than 35 mm,  a rated speed of not more than 12 000 rpm,  a power supply voltage of 8 V or more but not more than 27 V 0 %  31.12.2020 (*1)ex 8501 10 99 79 DC motor with brushes and an internal rotor with a three-phase winding, whether or not equipped with a worm, of a specified temperature range covering at least  20 °C to + 70 °C 0 %  31.12.2023 (*1)ex 8501 10 99 80 DC stepping motor, with:  an angle of step of 7,5 ° ( ± 0,5 °),  a pull-out torque at 25 °C of 25 mNm or more,  a pull-out pulse rate of 1 500 pps or more,  a two-phase winding, and  a rated voltage of 10,5 V or more, but not more than 16,0 V 0 %  31.12.2023 ex 8501 10 99 82 DC motor, brushless, with an external diameter of not more than 29 mm, a rated speed of 1 500 ( ± 15 %) rpm or 6 800 ( ± 15 %) rpm, a supply voltage of 2 V or 8 V 0 %  31.12.2019 ex 8501 20 00 30 Universal AC/DC motor with  a rated output of 1,2 kW,  a supply voltage of 230 V, and  engine brake,  assembled to a reduction gear with output shaft, which is contained in a plastic housing, for use as electric drive of lawnmower blades (2) 0 %  31.12.2022 ex 8501 31 00 30 DC motor, brushless, with a three-phase winding, an external diameter of 85 mm or more, but not more than 115 mm, a nominal torque of 2,23 Nm ( ± 1,0 Nm), of an output of more than 120 W but not more than 520 W, calculated with 1 550 rpm ( ± 350 rpm) at a supply voltage of 12 V equipped with electronic circuit with sensors using the Hall effect, for use with an electric power steering control module (power steering motor) (2) 0 %  31.12.2021 (*1)ex 8501 31 00 37 Permanently excited DC motor with:  a multiple-phase winding,  an external diameter of 30 mm or more but not more than 80 mm,  a rated speed of not more than 15 000 rpm,  an output of 45 W or more but not more than 300 W, and  a supply voltage of 9 V or more but not more than 50 V,  whether or not with a drive disc,  whether or not with a crankcase,  whether or not with a fan,  whether or not with a cap assembly,  whether or not with a sun gear,  whether or not with a speed and rotational direction encoder,  whether or not with or without a speed or rotational direction sensor of resolver type or Hall effect type 0 %  31.12.2019 (*1)ex 8501 31 00 45 DC motors, brushless, with:  an external diameter of 90 mm or more, but not more than 110 mm,  a rated speed of not more than 3 680 rpm,  an output of 600 W or more but not more than 740 W at 2 300 rpm and at 80 °C,  a supply voltage of 12 V,  a torque of not more than 5,67 Nm,  a rotor position sensor,  an electronic star-point relay, and  for use with an electric power steering control module 0 %  31.12.2023 ex 8501 31 00 50 DC motors, brushless, with:  an external diameter of 80 mm or more, but not more than 200 mm,  a supply voltage of 9 V or more, but not more than 16 V,  an output at 20 °C of 300 W or more, but not more than 750 W,  a torque at 20 °C of 2,00 Nm or more, but not more than 7,00 Nm,  a rated speed at 20 °C of 600 rpm or more, but not more than 3 100 rpm,  with or without the rotor angle position sensor of resolver type or Hall effect type, of the kind used in power steering systems for cars 0 %  31.12.2022 (*1)ex 8501 31 00 55 DC motor with commutator, with:  an external diameter of 27,5 mm or more, but not more than 45 mm,  a rated speed of 11 000 rpm or more, but not more than 23 200 rpm,  a rated supply voltage of 3,6 V or more, but not more than 230 V,  an output power of not more than 529 W,  a free load current of not more than 3,1 A,  a maximum efficiency of 54 % or more, for driving hand-held power tools 0 %  31.12.2023 (*1)ex 8501 31 00 ex 8501 32 00 71 77 Automotive-ready, brushless and permanently excited direct current motor with:  a specified speed of not more than 4 100 rpm,  a minimum output of 400 W, but not more than 1,3 kW (at 12 V),  a flange diameter of 90 mm or more, but not more than 150 mm,  a maximum length of 210 mm, measured from the beginning of the shaft to the outer ending,  a housing length of not more than 160 mm, measured from the flange to the outer ending,  a maximum of two-piece (basic housing including electric components and flange with minimum 2 and maximum 11 bore holes) aluminium diecast or sheet steel housing whether or not with a sealing compound (groove with an O-ring and grease),  a stator with single T-tooth design and single coil windings in 9/6 or 12/8 topology, and  surface magnets 0 %  31.12.2020 ex 8501 31 00 75 Brushless DC motor assembly comprised of a motor and transmission, with:  electronic control operating by Hall Effect position sensors,  voltage input 9 V or more but not more than 16 V,  external diameter of the motor 70 mm or more but not more than 80 mm,  output motor power 350 W or more but not more than 550 W,  maximum output torque 50 Nm or more but not more than 52 Nm,  maximum output rotation speed 280 rpm or more but not more than 300 rpm,  coaxial male spline outputs of outer diameter 20 mm ( ± 1 mm), 17 teeth and minimum length of teeth 25 mm ( ± 1 mm), and  with distance between root of splines 119 mm ( ± 1 mm), for use in the manufacture of all-terrain or utility task vehicles (2) 0 %  31.12.2021 ex 8501 32 00 ex 8501 33 00 60 15 Traction motor, with:  a torque output of 200 Nm or more but not more than 300 Nm  a power output of 50 kW or more but not more than 100 kW  a rated speed of not more than 12 500 rpm for use in the manufacture of electric vehicles (2) 0 %  31.12.2019 ex 8501 33 00 ex 8501 40 80 ex 8501 53 50 30 50 10 Electric drive for motor vehicles, with an output of not more than 315 kW, with:  an AC or DC motor whether or not with transmission,  power electronics 0 %  31.12.2021 ex 8501 51 00 ex 8501 52 20 30 50 AC synchronous servo motor with resolver and brake for a maximum speed of not more than 6 000 rpm, with:  an output of 340 W or more but not more than 7,4 kW,  a flange of dimensions of not more than 180 mm Ã  180 mm, and  a length from flange to extreme end of resolver of not more than 271 mm 0 %  31.12.2021 ex 8501 61 20 35 Fuel cell module, AC generator with an output of 7,5 kVA or less, consisting of:  a Hydrogen generator (desulphurizer, reformer and cleaner)  a PEM fuel cell stack, and  an Inverter, for use as a part in a heating appliance 0 %  31.12.2020 ex 8501 62 00 30 Fuel cell system  consisting of at least phosphoric acid fuel cells,  in a housing with integrated water management and gas treatment,  for permanent, stationary energy supply 0 %  31.12.2022 (*1)ex 8503 00 91 ex 8503 00 99 31 32 Rotor, at the inner side provided with one or two magnetic rings (uniform or sectional) whether or not incorporated in a steel ring 0 % p/st 31.12.2023 (*1)ex 8503 00 99 31 Stamped collector of an electric motor, having an external diameter of not more than 16 mm 0 % p/st 31.12.2023 ex 8503 00 99 33 Stator for brushless motor of electrical power steering with a roundness tolerance of 50 Ã ¼m 0 % p/st 31.12.2021 ex 8503 00 99 34 Rotor for brushless motor of electrical power steering with a roundness tolerance of 50 Ã ¼m 0 % p/st 31.12.2019 ex 8503 00 99 35 Transmitter resolver for brushless motors of electrical power steering 0 % p/st 31.12.2019 (*1)ex 8503 00 99 37 Rotor for an electric motor, with the rotor cylindrical body made of agglomerated ferrite and plastics and the shaft made of metal with:  diameter of the rotor body of 17 mm or more but not more than 37 mm,  length of the rotor body of 12 mm or more but not more than 36 mm,  shaft length of 52 mm or more but not more than 82 mm 0 %  31.12.2023 ex 8503 00 99 40 Fuel cell membrane, in rolls or sheets, with a width of not more than 150 cm, of a kind used for manufacture of fuel cells in heading 8501 0 % p/st 31.12.2022 ex 8503 00 99 60 Engine cover for electronic belt drive steering system of galvanized steel with a thickness of not more than 2,5 mm ( ± 0,25 mm) 0 % p/st 31.12.2019 (*1)ex 8504 31 80 15 Electrical Transformer with:  a capacity of 192 Watts or 216 Watts,  dimensions of not more than 27,1 Ã  26,6 Ã  18 mm,  an operating temperature range of  40 °C or more, but not more than + 125 °C,  three or four inductively coupled copper wire windings, and  9 connection pins at the bottom 0 %  31.12.2023 (*1)ex 8504 31 80 25 Electrical Transformer with:  a capacity of 432 Watts,  dimensions of not more than 24 mm Ã  21 mm Ã  19 mm,  an operating temperature range of  20 °C or more, but not more than + 85 °C,  two windings, and  5 connection pins at the bottom 0 %  31.12.2023 (*1)ex 8504 31 80 30 Switching transformers, having a power handling capacity of not more than 1 kVA for use in the manufacture of static converters (2) 0 %  31.12.2023 (*1)ex 8504 31 80 35 Electrical Transformer with:  a capacity of 433 Watts,  dimensions of not more than 37,3 Ã  38,2 Ã  28,5 mm,  an operating temperature range of  40 °C or more, but not more than + 125 °C,  four inductively coupled copper wire windings, and  13 connection pins at the bottom 0 %  31.12.2023 ex 8504 31 80 40 Electrical transformers:  with a capacity of 1 kVA or less,  without plugs or cables, for internal use in the manufacture of set top boxes and TVs (2) 0 %  31.12.2022 (*1)ex 8504 31 80 ex 8504 50 95 45 15 Electrical Transformer with:  a capacity of 0,2 Watts,  dimensions of not more than 15 Ã  15,5 Ã  14 mm,  an operating temperature range of  10 °C or more, but not more than + 125 °C,  two inductively coupled copper wire windings,  5 connection pins at the bottom, and  a copper shielding 0 %  31.12.2023 ex 8504 31 80 50 Transformers for use in the manufacture of electronic drivers, control devices and LED light sources for lighting industry (2) 0 %  31.12.2021 ex 8504 40 82 40 Printed circuit board equipped with a bridge rectifier circuit and other active and passive components:  with two output connectors,  with two input connectors which are available and useable in parallel,  able to switch between bright and dimmed operation mode,  with an input voltage of 40 V (+ 25 %  15 %) or 42 V (+ 25 %  15 %) in bright operation mode, with an input voltage of 30 V ( ± 4 V) in dimmed operation mode, or  with an input voltage of 230 V (+ 20 %  15 %) in bright operation mode, with an input voltage of 160 V ( ± 15 %) in dimmed operation mode, or  with an input voltage of 120 V (15 %  35 %) in bright operation mode, with an input voltage of 60 V ( ± 20 %) in dimmed operation mode,  with an input current reaching 80 % of its nominal value within 20 ms,  with an input frequency of 45 Hz or more, but not more than 65 Hz for 42 V and 230 V, and 45-70 Hz for 120 V versions,  with an maximum inrush current overshoot of not more than 250 % of the input current,  with a period of the inrush current overshoot of not more than 100 ms,  with an input current undershoot of not less than 50 % of the input current,  with a period of the inrush current undershoot of not more than 20 ms,  with a presettable output current,  with an output current reaching 90 % of its nominal pre-set value within 50 ms,  with an output current reaching zero within 30 ms after removal of the input voltage,  with an defined failure status in case of no-load or too-high load (end-of-life function) 0 % p/st 31.12.2022 ex 8504 40 82 50 Electric rectifier:  with an input AC voltage of 100-240 V at frequency of 50-60 Hz,  with two output DC voltages of 9 V or more but not more than 12 V and 396 V or more but not more than 420 V,  output cables without connectors, and  in a plastic enclosure with dimensions 110 mm ( ± 0,5 mm) Ã  60 mm ( ± 0,5 mm) Ã  38 mm ( ± 1 mm), for use in the manufacture of products using IPL (Intensive Pulse Light) (2) 0 % p/st 31.12.2022 ex 8504 40 88 30 DC to AC inverter for use in traction motor control for use in the manufacture of electric vehicles (2) 0 % p/st 31.12.2019 ex 8504 40 90 15 Semiconductor power module (so called Smart Power Module) for converting single-phase AC input voltage into 2 or 3-phase AV voltage used to power up polyphase AC variable-speed electrical drives, in a casing fitted with one or more integrated circuits, IGBTs, diodes and thermistors, having an output voltage of 600 VAC or 650 VAC, and a rated current of 4 A or more, but not more than 30 A 0 %  31.12.2021 ex 8504 40 90 25 Direct current to direct current converter  without housing, or  with housing with connection pins, connection studs, screw connectors, unprotected line connections, connection elements which allow the mounting to a printed circuit board by soldering or any other technology, or other wiring connections requiring further processing 0 % p/st 31.12.2021 (*1)ex 8504 40 90 30 Static converter comprising a power switch with insulated-gate bipolar transistors (IGBTs), contained in a housing, for use in the manufacture of microwave ovens of subheading 8516 50 00 (2) 0 % p/st 31.12.2023 (*1)ex 8504 40 90 40 Semiconductor power modules comprising:  power transistors,  integrated circuits,  whether or not containing diodes and with or without thermistors,  an operating voltage of not more than 600 V,  not more than three electrical outputs each containing two power switches (whether MOSFET (Metal Oxide Semiconductor Field-Effect Transistor) or IGBT (Insulated Gate Bi-polar Transistors)) and internal drives, and  a rms (root mean square) current rating of not more than 15,7 A 0 % p/st 31.12.2023 (*1)ex 8504 40 90 50 Drive unit for industrial robot with:  one or six 3-phase motor outputs with maximum 3 Ã  32 A,  a main power input of 220 V AC or more, but not more than 480 V AC, or 280 V DC or more, but not more than 800 V DC,  a logic power input of 24 V DC,  an EtherCat communication interface, and  a dimension of 150 Ã  140 Ã  120 mm or more, but not more than 335 Ã  430 Ã  179 mm 0 % p/st 31.12.2023 (*1)ex 8504 40 90 70 Module for converting alternating current into direct current and direct current into direct current with:  a rated power of not more than 100 W,  an input voltage of 80 V or more, but not more than 305 V,  an certified input frequency of 47 Hz or more, but not more than 440 Hz,  one or more constant voltage output(s),  an operating temperature range of  40 °C or more, but not more than + 85 °C,  pins for mounting to a printed circuit 0 % p/st 31.12.2023 ex 8504 40 90 80 Power converter containing:  a DC to DC converter  a charger of a capacity of not not more than 7 kW  switching functions for use in the manufacture of electric vehicles (2) 0 % p/st 31.12.2019 (*1)ex 8504 50 95 20 Inductors with one or more windings, having an inductance of not more than 62 mH per winding/coil 0 % p/st 31.12.2023 ex 8504 50 95 40 Coil choke with:  an inductance of 4,7 Ã ¼H ( ± 20 %),  a DC resistance of not more than 0,1 Ohms,  an insulation resistance of 100 MOhms or more at 500 V (DC), for use in the manufacture of LCD and LED module power boards (2) 0 % p/st 31.12.2020 ex 8504 50 95 50 Solenoid coil with:  a power consumption of not more than 6 W,  an insulation resistance of more than 100 M ohms, and  an insert hole of 11,4 mm or more, but not more than 11,8 mm 0 % p/st 31.12.2022 ex 8504 50 95 60 Inductors with one or more windings, with an inductance per winding of not more than 350 mH, for use in the manufacture of electronic control gear, control units and LED light sources for the lighting industry (2) 0 %  31.12.2021 ex 8504 50 95 70 Solenoid coil with:  a rated power of more than 10 W but not more than 15 W,  an insulation resistance of 100 M Ohms or more,  a DC resistance of not more than 34,8 Ohm ( ± 10 %) at 20 °C,  a rated current of not more than 1,22 A,  a rated voltage of not more than 25 V 0 % p/st 31.12.2021 ex 8504 50 95 80 Self-induction coil:  with one or more windings, with an inductivity per winding of no more than 62 mH, attached to one or more carrier materials,  with ferrites,  with one or more Negative Temperature Coefficient resistors as a temperature sensor,  whether or not with insulation covers, spacers and connection cables 0 %  31.12.2022 (*1)ex 8504 90 11 10 Ferrite cores, other than for deflection yokes 0 % p/st 31.12.2023 ex 8504 90 11 20 Reactor cores for use in a High Voltage Direct Current thyristor converter 0 % p/st 31.12.2019 ex 8504 90 99 20 Thyristor SGCT (Symmetric Gate-Commutated Thyristor) with integrated gate driver:  being a power electronic circuit mounted on the PCB, equipped with SGCT thyristor and electric and electronic components,  having an ability to block the voltage - 6 500 V - in both directions (conducting and the reverse direction), of a kind used in medium voltagestatic converters (rectifiers and inverters) 0 % p/st 31.12.2019 ex 8505 11 00 47 Articles in the form of a triangle, square or rectangle, whether or not shaped or with rounded corners intended to become permanent magnets after magnetization, containing neodymium, iron and boron, with dimensions:  a length of 9 mm or more but not more than 105 mm,  a width of 5 mm or more but not more than 105 mm, and  a height of 2 mm or more but not more than 55 mm 0 %  31.12.2021 ex 8505 11 00 50 Bars specifically shaped, intended to become permanent magnets after magnetisation, containing neodymium, iron and boron, with dimensions:  a length of 15 mm or more but not more than 52 mm,  a width of 5 mm or more but not more than 42 mm, of a kind to be used in the manufacture of electric servomotors for industrial automation 0 % p/st 31.12.2022 (*1)ex 8505 11 00 53 Permanent magnets of a neodymium alloy cylindrical shaped with notch with internal threaded bore on one side, with:  a length of 97,5 mm or more, but not more than 225 mm  a diameter of 19 mm or more, but not more than 25 mm 0 %  31.12.2023 ex 8505 11 00 ex 8505 19 90 55 40 Flat bars of an alloy of samarium and cobalt with  a length of 30,4 mm ( ± 0,05 mm),  a width of 12,5 mm ( ± 0,15 mm),  a thickness of 6,9 mm ( ± 0,05 mm), or composed of ferrites in the shape of a quarter sleeves with:  a length of 46 mm ( ± 0,75 mm),  a width of 29,7 mm ( ± 0,2 mm), intended to become permanent magnets after magnetisation, of a kind used in car starters and devices extending the drive range of electric cars 0 % p/st 31.12.2020 ex 8505 11 00 63 Rings, tubes, bushings or collars made from an alloy of neodymium, iron and boron, with:  an external diameter of not more than 45 mm,  a height of not more than 45 mm, of a kind used in the manufacture of permanent magnets after magnetisation 0 % p/st 31.12.2022 (*1)ex 8505 11 00 65 Permanent magnets consisting of an alloy of neodymium, iron and boron, either in the shape of a rectangle, whether or not rounded, with a rectangular or a trapezoidal section having:  a length of not more than 140 mm,  a width of not more than 90 mm, and  a thickness of not more than 55 mm, or in the shape of curved rectangle (tile type) having:  a length of not more than 75 mm,  a width of not more than 40 mm,  a thickness of not more than 7 mm, and  a radius of curvature of more than 86 mm but not more than 241 mm, or in the shape of a disc with a diameter of not more than 90 mm, whether or not containing a hole in the centre 0 % p/st 31.12.2023 (*1)ex 8505 11 00 70 Disc consisting of an alloy of neodymium, iron and boron, covered with nickel or zinc, that after magnetisation is intended to become a permanent magnet:  whether or not containing a hole in the centre,  with a diameter of not more than 90 mm, of a kind used in car loudspeakers 0 %  31.12.2023 ex 8505 11 00 75 A quarter sleeve intended to become permanent magnet after magnetization:  consisting of at least neodymium, iron and boron,  with a width of 9,1 mm or more but not more than 10,5 mm,  with a length of 20 mm or more but not more than 30,1 mm, of a kind used on rotors for the manufacture of fuel pumps 0 % p/st 31.12.2019 (*1)ex 8505 19 90 30 Articles of agglomerated ferrite in the shape of a disc with a diameter of not more than 120 mm, containing a hole in the centre intended to become permanent magnets after magnetisation with a remanence between 245 mT and 470 mT 0 %  31.12.2023 ex 8505 19 90 50 Article of agglomerated ferrite in the shape of a rectangular prism to become a permanent magnet after magnetisation:  whether or not with bevelled edges,  of a length of 27 mm or more but not more than 32 mm ( ± 0,15 mm),  of a width of 8,5 mm or more but not more than 9,5 mm (+ 0,05 mm /  0,09 mm),  of a thickness of 5,5 mm or more but not more than 5,8 mm (+ 0/  0,2 mm), and  of a weight of 6,1 g or more but not more than 8,3 g 0 % p/st 31.12.2022 (*1)ex 8505 19 90 60 Article of agglomerated ferrite in the shape of a half-sleeve or a quarter-sleeve to become a permanent magnet after magnetization:  of a length of 30 mm or more but not more than 50 mm ( ± 1 mm),  of a width of 33 mm or more but not more than 55 mm ( ± 1 mm),  of a height of 12,5 mm or more but not more than 21,5 mm ( ± 1 mm),  of a thickness of 3,85 mm or more but not more than 6,8 mm ( ± 0,15 mm) and having an outer radius of 19 mm or more but not more than 29,4 mm ( ± 0,2 mm) 0 %  31.12.2023 (*1)ex 8505 20 00 30 Electromagnetic clutch, for use in the manufacture of compressors of air conditioning machines of motor vehicles (2) 0 % p/st 31.12.2023 ex 8505 90 29 30 Coil for an electromagnetic valve, with:  a plunger,  a diameter of 12,9 mm (+/  0,1),  a height without plunger of 20,5 mm (+/  0,1),  an electric cable with connector, and in a cylindrical metal housing 0 % p/st 31.12.2019 ex 8506 50 10 10 Lithium cylindrical primary cells with:  a diameter of 14,0 mm or more but not more than 26,0 mm,  a length of 2,2 mm or more but not more than 51 mm,  a voltage of 1,5 V or more, but not more than 3,6 V,  a capacity of 0,15 Ah or more, but not more than 5,00 Ah, for use in the manufacture of telemetry and medical devices, electronic meters or remote controls (2) 0 %  31.12.2021 ex 8506 50 30 10 Lithium manganese dioxide cell, with:  a diameter of 20 mm or more but not more than 25 mm  a length of 3 mm or more but not more than 6 mm  a voltage of 3 V or more but not more than 3,4 V  a capacity of 200 mAh or more but not more than 600 mAh  an automotive test temperature range from  40 °C to + 125 °C for use as a component within the manufacture of Tyre Pressure Measuring Systems (TPMS) (2) 0 %  31.12.2022 (*1)ex 8506 50 90 10 Lithium iodine single cell battery the dimensions of which do not exceed 9 mm Ã  23 mm Ã  45 mm and a voltage of not more than 2,8 V 0 %  31.12.2023 (*1)ex 8506 50 90 30 Lithium-iodine or lithium-silver vanadium oxide single cell battery of dimensions of not more than 28 mm Ã  45 mm Ã  15 mm and a capacity of not less than 1,05 Ah 0 %  31.12.2023 ex 8507 10 20 80 Lead acid starter battery, with:  a charge acceptance capacity of 200 % or more of the level of an equivalent conventional flooded battery during the first 5 seconds of charge,  a liquid electrolyte, for use in the manufacture of passenger cars and light commercial vehicles employing high regenerative alternator controls or start/stop systems with high regenerative alternator controls (2) 0 %  31.12.2020 (*1)ex 8507 50 00 ex 8507 60 00 20 20 Rectangular accumulator or module, with a length of not more than 69 mm, a width of not more than 36 mm and a thickness of not more than 12 mm, for use in the manufacture of rechargeable batteries (2) 0 %  31.12.2023 ex 8507 50 00 40 Nickel-metal Hydride (NiMH) battery assembly, with:  a voltage of 190 V or more but not more than 210 V,  a length of 220 mm or more but not more than 280 mm,  a width of 500 mm or more but not more than 600 mm,  a height of 100 mm or more but not more than 150 mm, for use in the manufacture of motor vehicles of Chapter 87 (2) 0 %  31.12.2022 ex 8507 60 00 15 Cylindrical lithium-ion-accumulators or modules with:  a nominal capacity of 8,8 Ah or more, but not more than 18 Ah,  a nominal voltage of 36 V or more, but not more than 48 V,  a power of 300 Wh or more, but not more than 648 Wh, for use in the manufacture of electric bicycles (2) 0 %  31.12.2020 ex 8507 60 00 17 Lithium-ion starter accumulator, consisting of four rechargeable lithium-ion secondary cells, with:  a rated voltage of 12 V,  a length of 350 mm or more but not more than 355 mm,  a width of 170 mm or more but not more than 180 mm,  a height of 180 mm or more but not more than 195 mm,  weighing 10 kg or more but not more than 15 kg,  a nominal charge of 60 Ah or more, but not more than 80 Ah 0 %  31.12.2020 ex 8507 60 00 23 Lithium-ion-accumulator or module with:  a nominal capacity of 72 Ah or more, but not more than 100 Ah,  a nominal voltage of 3,2 V,  a weight of 1,9 kg more, but not more than 3,4 kg, for use in the manufacture of rechargeable hybrid electric vehicle batteries (2) 0 %  31.12.2020 ex 8507 60 00 25 Rectangular modules for incorporation in lithium-ion rechargeable batteries, with:  a width of 352,5 mm ( ± 1 mm) or 367,1 mm ( ± 1 mm),  a depth of 300 mm ( ± 2 mm) or 272,6 mm ( ± 1 mm),  a height of 268,9 mm ( ± 1,4 mm) or 229,5 mm ( ± 1 mm),  a weight of 45,9 kg or 46,3 kg,  a rating of 75 Ah, and  a nominal voltage of 60 V 0 % p/st 31.12.2022 ex 8507 60 00 27 Lithium-ion cylindrical accumulator with:  a nominal capacity of 10 Ah or more, but not more than 20 Ah,  a nominal voltage of 12,8 V ( ± 0,05) or more, but not more than 15,2 V ( ± 0,05),  a power of 128 Wh or more, but not more than 256 Wh, for use in the manufacture of electric bicycle drives (2) 0 %  31.12.2020 ex 8507 60 00 30 Cylindrical lithium-ion accumulator or module, with a length of 63 mm or more and a diameter of 17,2 mm or more, having a nominal capacity of 1 200 mAh or more, for use in the manufacture of rechargeable batteries (2) 0 %  31.12.2019 ex 8507 60 00 33 Lithium-ion accumulator, with:  a length of 150 mm or more, but not more than 300 mm  a width of 700 mm or more, but not more than 1 000 mm  a height of 1 100 mm or more, but not more than 1 500 mm  a weight of 75 kg or more, but not more than 160 kg  a nominal capacity not less than 150 Ah and not more than 500 Ah 0 %  31.12.2020 ex 8507 60 00 37 Lithium-ion accumulator, with:  a length of 1 200 mm or more, but not more than 2 000 mm  a width of 800 mm or more, but not more than 1 300 mm  a height of 2 000 mm or more, but not more than 2 800 mm  a weight of 1 800 kg or more, but not more than 3 000 kg  a nominal capacity of 2 800 Ah or more but not more than 7 200 Ah 0 %  31.12.2020 ex 8507 60 00 43 Lithium-ion accumulators, with:  a thickness of not more than 4,15 mm,  a width of not more than 245,15 mm,  a length of not more than 90,15 mm,  a nominal capacity of 1 000 mAh or more but not more than 10 000 mAh,  a weight of not more than 250 g, for use in the manufacture of products falling within subheading 8471 30 00 (2) 0 %  31.12.2020 ex 8507 60 00 ex 8507 80 00 45 20 Rechargeable lithium-ion polymer battery with:  a nominal capacity of 1 060 mAh,  a nominal voltage of 7,4 V (average voltage at 0,2 C discharge),  a charging voltage of 8,4 V ( ± 0,05),  a length of 86,4 mm ( ± 0,1),  a width of 45 mm ( ± 0,1),  a height of 11 mm ( ± 0,1), for use in the manufacture of cash registers (2) 0 %  31.12.2019 (*1)ex 8507 60 00 47 Lithium-ion accumulators, with:  a thickness of not more than 6 mm,  a width of not more than 100 mm,  a length of not more than 150,15 mm,  a nominal capacity of 1 000 mAh or more but not more than 10 000 mAh,  a weight of not more than 150 g, for use in the manufacture of products falling within subheading 8517 12 00 (2) 0 %  31.12.2020 ex 8507 60 00 50 Modules for the assembly of batteries of ion lithium electric accumulators with:  a length of 298 mm or more, but not more than 408 mm,  a width of 33,5 mm or more, but not more than 209 mm,  a height of 138 mm or more, but not more than 228 mm,  a weight of 3,6 kg or more, but not more than 17 kg, and  a power of 458 Wh or more, but not more than 2 158 Wh 0 %  31.12.2022 ex 8507 60 00 53 Batteries of lithium-ion electric accumulators or rechargeable module:  a length of 1 203 mm or more, but not more than 1 297 mm,  a width of 282 mm or more, but not more than 772 mm,  a height of 792 mm or more, but not more than 839 mm,  a weight of 253 kg or more, but not more than 293 kg,  power of 22 kWh or 26 kWh, and  constituted of 24 or 48 modules 0 %  31.12.2022 ex 8507 60 00 60 Lithium-ion rechargeable batteries, with:  a length of 1 213 mm or more, but not more than 1 575 mm,  a width of 245 mm or more but not more than 1 200 mm,  a height of 265 mm or more, but not more than 755 mm,  a weight of 265 kg or more but not more than 294 kg,  a nominal capacity of 66,6 Ah, put up in packs of 48 modules 0 %  31.12.2020 ex 8507 60 00 65 Cylindrical lithium ion cell with:  3,5 VDC to 3,8 VDC,  300 mAh to 900 mAh, and  a diameter of 10,0 mm to 14,5 mm 0 %  31.12.2021 ex 8507 60 00 71 Lithium-ion rechargeable batteries, with:  a length of 700 mm or more, but not more than 2 820 mm  a width of 935 mm or more, but not more than 1 660 mm  a height of 85 mm or more, but not more than 700 mm  a weight of 250 kgor more, but not more than 700 kg  a power of not more than 175 kWh 0 %  31.12.2021 ex 8507 60 00 75 Rectangular lithium-ion-accumulator, with:  a metal casing,  a length of 173 mm ( ± 0,15 mm),  a width of 21 mm ( ± 0,1 mm),  a height of 91 mm ( ± 0,15 mm),  a nominal voltage of 3,3 V, and  a nominal capacity of 21 Ah or more 0 %  31.12.2021 ex 8507 60 00 80 Rectangular lithium-ion-accumulator or module, with  a metal casing,  a length of 171 mm ( ± 3 mm),  a width of 45,5 mm ( ± 1 mm),  a height of 115 mm ( ± 1 mm),  a nominal voltage of 3,75 V, and  a nominal capacity of 50 Ah, for use in the manufacture of rechargeable batteries for motor vehicles (2) 0 %  31.12.2020 (*1)ex 8507 60 00 85 Lithium-ion Rectangular modules for incorporation in lithium-ion rechargeable batteries:  of a length of 300 mm or more, but not more than 350 mm,  of a width of 79,8 mm or more, but not more than 225 mm,  of a height of 35 mm or more, but not more than 168 mm,  of a weight of 3,95 kg or more, but not more than 8,85 kg,  with a rating of 66,6 Ah or more, but not more than 129 Ah 0 %  31.12.2020 ex 8507 90 80 70 Cut plate of nickel-plated copper foil, with:  a width of 70 mm ( ± 5 mm),  a thickness of 0,4 mm ( ± 0,2 mm),  a length of not more than 55 mm, for use in the manufacture of lithium-ion electric rechargeable batteries (2) 0 % p/st 31.12.2021 ex 8508 70 00 ex 8537 10 98 10 96 Printed circuit board without a housing for actuating and controlling vacuum cleaner brushes powered by a motor with an output of not more than 300 W 0 % p/st 31.12.2020 ex 8508 70 00 ex 8537 10 98 20 98 Electronic circuit cards that:  are connected by wire or radio frequency to each other and the motor controller card, and  regulate the functioning (switching on or off and suction capacity) of vacuum cleaners according to a stored program,  whether or not fitted with indicators that display the functioning of the vacuum cleaner (suction capacity and/or dust bag full and/or filter full) 0 % p/st 31.12.2020 ex 8511 30 00 30 Igniter integrated coil assembly with:  an igniter,  a coil on plug assembly with an integrated mounting bracket,  a housing,  a length of 90 mm or more but not more than 200 mm ( ± 5 mm),  an operating temperature of  40 °C or more but not more than 130 °C,  a voltage of 10,5 V or more, but not more than 16 V 0 % p/st 31.12.2019 ex 8511 30 00 55 Ignition coil:  with a length of 50 mm or more, but not more than 200 mm,  with an operating temperature of  40 °C or more, but not more than 140 °C, and  with a voltage of 9 V or more, but not more than 16 V,  with or without connection cable, for use in the manufacture of engines of motor vehicles (2) 0 %  31.12.2021 ex 8511 80 00 20 Glow-plug for pre-heating of the diesel engines with:  an operating temperature of more than 800 °C,  a voltage of 5 V or more, but not more than 16 V,  a heating rod containing silicon nitride (Si3N4) and molybdenum disilicide (MoSi2), and  a metal housing, for use in the manufacture of diesel engines of motor vehicles (2) 0 %  31.12.2021 ex 8512 20 00 20 Information screen displaying at least time, date and status of safety features in a vehicle with an operating voltage of 12 V or more, but not more than 14,4 V, of a kind used in the manufacturing of goods of Chapter 87 0 % p/st 31.12.2019 ex 8512 20 00 30 Lighting module, containing at least:  two LEDs,  glass or plastic lenses, focusing/scattering the light emitted by the LEDs,  reflectors redirecting the light emitted by the LEDs, in an aluminium housing with a radiator, mounted at a bracket with an actuator 0 % p/st 31.12.2020 ex 8512 20 00 40 Fog lamp with a galvanised inner surface, containing:  a plastic holder with three or more brackets,  one or more 12 V bulbs,  a connector,  a plastic cover,  whether or not with a connection cable, for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2019 ex 8512 30 90 10 Horn assembly operating on piezomechanical principle for generating a specific sound signal, with a voltage of 12 V, comprising:  coil,  magnet,  metal membrane,  connector,  holder, of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2019 ex 8512 30 90 20 Warning buzzer for parking sensor system in a plastic casing operating on the piezo-mechanic principle, containing:  a printed circuit board,  a connector,  whether or not a metal holder, of a kind used in the manufacture of goods of chapter 87 0 % p/st 31.12.2020 ex 8512 30 90 30 Sound alarm device for protection against burglary into the vehicle:  with an operating temperature of  45 °C or more, but not more than + 95 °C,  with a voltage of 9 V or more but not more than 16 V,  in a plastic housing,  whether or not with a metal holder, for use in the manufacture of motor vehicles (2) 0 %  31.12.2022 (*1)ex 8512 40 00 ex 8516 80 20 10 20 Car door mirror heating foil:  with two electrical contacts,  with an adhesive layer on both sides (on the side of the plastic holder of the mirror and on the side of the mirror glass),  with a protective paper film on both sides 0 %  31.12.2023 ex 8514 20 80 ex 8516 50 00 ex 8516 60 80 10 10 10 Cavity assembly comprising at least:  a transformer with an input of not more than 240 V and an output of not more than 3 000 W  an AC or DC fan motor with an output of not more than 42 watts  a housing made of stainless steel  with or without a magnetron of a microwave output power of not more than 900 W for use in the manufacture of built-in products of headings 8514 20 80 , 8516 50 00 and 8516 60 80 (2) 0 % p/st 31.12.2019 ex 8516 90 00 60 Ventilation sub-assembly of an electric deep-fat fryer:  fitted with a motor having a power rating of 8 W at 4 600 rpm,  governed by an electronic circuit,  operating at ambient temperatures above 110 °C,  fitted with a thermoregulator 0 % p/st 31.12.2019 ex 8516 90 00 70 Inner pot:  containing side and central openings,  of annealed aluminium,  with a ceramic coating, heat resistant to more than 200 °C, for use in the manufacture of an electric fryer (2) 0 % p/st 31.12.2022 ex 8516 90 00 80 Door assembly incorporating a capacitive sealing element and wavelength choke for use in the manufacture of built-in products of headings 8514 20 80 , 8516 50 00 and 8516 60 80 (2) 0 % p/st 31.12.2019 ex 8518 29 95 30 Loudspeakers of:  an impedance of 3 Ohm or more, but not more than 16 Ohm,  a nominal power of 2 W or more, but not more than 20 W,  with or without plastic bracket, and  with or without electric cable fitted with connectors, of a kind used for TV sets and video monitors manufacture as well as home entertainment systems 0 %  31.12.2022 ex 8518 29 95 40 Loudspeaker  of an impedance of 1,5 Ohm or more, but not more than 10 Ohm,  of a diameter of 25 mm or more but not more than 80 mm,  with frequency range of 150 Hz to 20 kHz,  with rated power of 5 W or more, but not more than 40 W, and  whether or not with electric cable with connector,  whether or not with a bracket, used in the manufacture of goods of Chapter 87 (2) 0 %  31.12.2021 (*1)ex 8518 30 95 20 Headphone and earphone for hearing aids, contained in a housing the exterior dimensions of which, excluding connecting points, do not exceed 5 mm Ã  6 mm Ã  8 mm 0 % p/st 31.12.2023 ex 8518 40 80 91 Circuit board sub-assembly, comprising digital audio signal decoding, audio signal processing and amplification with dual and/or multi-channel functionality 0 %  31.12.2019 ex 8518 40 80 92 Circuit board sub-assembly, comprising power supply, active equalizer and power amplifier circuits 0 %  31.12.2020 ex 8518 40 80 93 Audio power amplifier with:  an output power of 50 W,  an operating voltage of more than 9 V but not more than 16 V,  an electrical impedance of not more than 4 Ohm,  a sensitivity of more than 80 dB,  in a metal housing, for use in the manufacture of motor vehicles (2) 0 % p/st 31.12.2021 ex 8518 90 00 30 Magnet system consisting of:  a steel coreplate, in the form of a disk on one side provided with a cylinder  a neodymium magnet  an upper plate  a lower plate of a kind used in car loudspeakers 0 % p/st 31.12.2019 ex 8518 90 00 35 Metal plate  of steel,  perforated, and  measuring 60,30 mm (+ 0,00 mm /  0,40 mm) Ã  15,5 mm (+ 0,00 mm /  0,40 mm) Ã  4,40 mm ( ± 0,05 mm), for use in the manufacture of loudspeaker passive radiators (2) 0 %  31.12.2021 ex 8518 90 00 40 Loudspeaker cone, made from paper pulp or polypropylene, with accompanying dustcaps, of a kind used in car loudspeakers 0 % p/st 31.12.2019 ex 8518 90 00 50 Diaphragm for an electrodynamic speaker with:  an outside diameter of 25 mm or more but not more than 250 mm,  a resonance frequency of 20 Hz or more but not more than 150 Hz,  a total height of 5 mm or more but not more than 50 mm,  an edge thickness of 0,1 mm or more but not more than 3 mm 0 % p/st 31.12.2019 ex 8518 90 00 60 Upper plate for a loudspeaker magnet system of integrally punched, stamped and plated steel, in the shape of a disk, whether or not containing a hole in the centre, of a kind used in car loudspeakers 0 %  31.12.2020 ex 8518 90 00 80 Integrated car loudspeaker housing, consisting of:  a speaker frame and magnet system holder with a protective coating, and  an embossed anti-dust cloth 0 % p/st 31.12.2019 ex 8521 90 00 20 Digital video recorder:  without a hard disk drive,  with or without a DVD-RW drive,  with either motion detection or capability of motion detection through IP connectivity via LAN connector  with or without a USB serial port, for use in the manufacture of closed-circuit television (CCTV) surveillance systems (2) 0 %  31.12.2019 ex 8522 90 49 ex 8527 99 00 ex 8529 90 65 60 10 25 Printed circuit board assembly comprising:  a radio tuner (capable of receiving and decoding radio signals and transmitting those signals within the assembly) without signal processing capabilities,  a microprocessor capable of receiving remote control messages and controlling the tuner chipset, for use in the manufacture of home entertainment systems (2) 0 % p/st 31.12.2019 ex 8522 90 49 ex 8527 99 00 ex 8529 90 65 65 20 40 Printed circuit board subassembly, comprising:  a radio tuner, capable of receiving and decoding radio signals and transmitting those signals within the assembly, with a signal decoder,  a radio frequency (RF) remote control receiver,  an infrared remote control signal transmitter,  a SCART signal generator,  a TV state sensor, for use in the manufacture of home entertainment systems (2) 0 % p/st 31.12.2019 ex 8522 90 80 ex 8529 90 92 30 57 Metal holder, metal fixing item or internal stiffener of metal, for use in the manufacture of televisions, monitors and video players (2) 0 % p/st 31.12.2021 (*1)ex 8522 90 80 65 Assembly for optical discs, comprising at least an optical unit and DC motors, whether or not capable of double layer recording 0 % p/st 31.12.2023 (*1)ex 8522 90 80 80 Laser optical drive unit assembly (so called mecha units) for the recording and/or reproduction of digital video and/or audio signals, comprising at least a laser optical reading and/or writing unit, one or more DC motors and not containing a printed circuit board or containing a printed circuit board not capable of signal processing for sounds and images, for use in the manufacture of products falling within headings 8519 , 8521 , 8526 , 8527 , 8528 or 8543 (2) 0 % p/st 31.12.2023 (*1)ex 8522 90 80 84 Blu-ray drive mechanism, whether or not recordable, for use with Blu-ray, DVD and CD discs, comprising at least:  an optical pick up unit with laser diodes operating at three different wavelengths,  a spindle motor,  a stepping motor 0 % p/st 31.12.2023 ex 8522 90 80 97 Tuner transforming high-frequency signals into mid-frequency signals, for use in the manufacture of products falling under heading 8521 (2) 0 % p/st 31.12.2021 (*1)ex 8525 80 19 ex 8525 80 91 31 10 Camera:  of a weight of not more than 5,9 kg,  without a housing,  of dimensions of not more than 405 mm Ã  315 mm,  with a single Charge-Couple-Device (CCD) or Complementary Metal Oxide Semiconductor (CMOS) sensor,  with effective pixels of not more than 5 megapixels, for use in closed circuit television (CCTV) surveillance systems or in appliances for eye-checks (2) 0 %  31.12.2023 ex 8525 80 19 60 Image scanning cameras, using:  a Dynamic- or Static overlay lines system,  an output NTSC video signal,  a voltage of 6,5 V or more,  an illuminance of 0,5 lux or more 0 %  31.12.2019 ex 8525 80 19 65 Cameras using MIPI electrical interface with:  an image sensor,  an objective (lens),  a colour processor,  a flexible printed circuit board or a printed circuit board,  whether or not capable of receiving audio signals,  a module dimension of not more than 15 mm Ã  15 mm Ã  15 mm,  a resolution of 2 mega pixel or more (1 616 *1 232 pixels and higher),  whether or not wired, and  a housing, for use in the manufacture of products falling within subheading 8517 12 00 or 8471 30 00 (2) 0 %  31.12.2020 ex 8525 80 19 70 Long wavelength infrared camera (LWIR camera) (according to ISO/TS 16949), with:  a sensitivity in the wavelength area of 7,5 Ã ¼m or more, but not more than 17 Ã ¼m,  a resolution of up to 640 Ã  512 pixels,  a weight of not more than 400 g,  measurements of not more than 70 mm Ã  86 mm Ã  82 mm,  whether or not in a housing,  with automotive- qualified plug, and  a deviation of the output signal over the entire work temperature range of not more than 20 % 0 %  31.12.2019 ex 8526 10 00 20 Radar sensor with control unit for autonomous emergency car braking system for use in manufacture of goods of Chapter 87 (2) 0 %  31.12.2021 ex 8526 91 20 30 Control unit of the emergency call system containing GSM and GPS module, for use in the manufacture of goods of Chapter 87 (2) 0 %  31.12.2019 ex 8527 91 99 ex 8529 90 65 20 85 Assembly consisting of at least:  an audio frequency amplifier unit, comprising at least an audio frequency amplifier and a sound generator,  a transformer, and  a radio broadcast receiver, for use in the manufacture of consumer electronic products (2) 0 %  31.12.2019 (*1)ex 8528 59 00 10 Liquid crystal display colour video monitors, excluding those combined with other apparatus, having a DC input voltage of 7 V or more but not more than 30 V, with a diagonal measurement of the screen of 33,2 cm or less:  without a housing, with back cover and mounting frame, or  with a housing, used for permanent incorporation or permanent mounting, during industrial assembly, into goods of Chapters 84 to 90 and 94 (2) (6) 0 %  31.12.2023 ex 8528 59 00 20 Liquid crystal display colour video monitor assembly mounted on a frame,  excluding those combined with other apparatus,  comprising touch screen facilities, a printed circuit board with drive circuitry and power supply, used for permanent incorporation or permanent mounting into entertainment systems for vehicles (2) 0 %  31.12.2019 (*1)ex 8529 10 80 60 Filters, excluding surface acoustic wave filters, for a center frequency of 485 MHz or more but not more than 1 990 MHz with an insertion loss of not more than 3,5 dB, contained in a housing 0 % p/st 31.12.2023 ex 8529 10 80 70 Ceramic filters:  with an applicable frequency range of 10 kHz or more but no more than 100 MHz  with a housing of ceramic plates provided with electrodes of a kind used in electrical-mechanical transducer or resonator in audio visual and communication equipment 0 % p/st 31.12.2019 ex 8529 90 65 15 Electronic assembly comprising at least:  a printed circuit  processors for multi-media applications and video signal processing  FPGA (Field Programmable Gate Array)  Flash memory  operating memory  HDMI, VGA, USB and RJ-45 interfaces  sockets and plugs for connecting a LCD-monitor, a LED lighting and a control panel 0 % p/st 31.12.2020 (*1)ex 8529 90 65 ex 8548 90 90 30 44 Parts of TV-apparatus, having micro-processor and video-processor functions, comprising at least a micro-controller and a video-processor, mounted on a leadframe and contained in a plastic housing 0 % p/st 31.12.2023 ex 8529 90 65 45 Satellite radio receiver module transforming satellite high frequency signals to digital audio coded signal, for use in the manufacture of products falling within heading 8527 (2) 0 % p/st 31.12.2019 ex 8529 90 65 50 Tuner transforming high-frequency signals into mid-frequency signals, for use in the manufacture of products falling under heading 8528 (2) 0 % p/st 31.12.2021 ex 8529 90 65 ex 8529 90 92 65 53 Printed circuit board for distributing supply voltage and control signals directly to a control circuit on a TFT glass panel of a LCD module 0 % p/st 31.12.2020 ex 8529 90 65 75 Modules comprising at least semiconductor chips for:  the generation of driving signals for pixel addressing, or  driving addressing pixels 0 % p/st 31.12.2022 ex 8529 90 65 80 Tuner transforming high-frequency signals into digital signal, for use in the manufacture of products falling under heading 8527 (2) 0 %  31.12.2019 (*1)ex 8529 90 92 ex 8548 90 90 15 60 LCD modules:  solely consisting of one or more TFT glass or plastic cells,  not combined with touch screen facilities,  with one or more printed circuits boards with control electronics for pixel addressing only,  with or without backlight unit, and  with or without inverters 0 % p/st 31.12.2023 ex 8529 90 92 25 LCD modules, not combined with touch screen facilities, solely consisting of:  one or more TFT glass or plastic cells,  a die cast heat sink,  a backlight unit,  one printed circuit board with micro controller, and  LVDS (Low Voltage Differential Signalling) interface, for use in the manufacture of radios for motor vehicles (2) 0 % p/st 31.12.2020 ex 8529 90 92 33 LCD modules combined with touch screen facilities:  solely consisting of one or more TFT cells,  with a diagonal measurement of the screen of 10,7 cm or more but not more than 36 cm,  with or without LED backlight,  with control electronics for pixel addressing only,  without an EPROM memory (Erasable Programmable Read-only Memory),  with digital RGB Interface (Red, Green, Blue Interface), Touch-Screen Interface, used solely for installation in motor vehicles of Chapter 87 (2) 0 %  31.12.2022 ex 8529 90 92 37 Fastening and covering ledges of aluminium alloy containing:  silicon and magnesium,  with a length of 300 mm or more but not more than 2 200 mm, specifically shaped for use in the manufacture of TV sets (2) 0 %  31.12.2020 (*1)ex 8529 90 92 42 Aluminium heat sinks and cooling fins, for maintaining the operating temperature of transistors and integrated circuits, for use in the manufacture of products falling within heading 8527 or 8528 (2) 0 % p/st 31.12.2023 (*1)ex 8529 90 92 43 Plasma display module incorporating only address and display electrodes, with or without driver and/or control electronics for pixel address only and with or without a power supply 0 % p/st 31.12.2023 (*1)ex 8529 90 92 45 Integrated circuit package with TV reception functionality containing a channel decoder die, tuner die, power management die, GSM filters and discrete as well as embedded passive circuit elements for reception of digitally broadcasting videosignals of DVB-T and DVB-H formats 0 % p/st 31.12.2023 ex 8529 90 92 47 Area image sensors (progressive scan Interline CCD-Sensor or CMOS-Sensor) for digital video cameras in the form of analogue or digital, monolithic integrated circuit with pixels of not more than 12 Ã ¼m Ã  12 Ã ¼m in monochromic version with microlenses applied to each individual pixel (microlens array) or in polychromic version with a colour filter, whether or not with a lenslet (micro lens) array with one lenslet mounted on each individual pixel 0 % p/st 31.12.2019 ex 8529 90 92 ex 8536 69 90 49 83 AC socket with a noise filter, composed of:  AC socket (for power cord connection) of 230 V,  integrated noise filter composed of capacitors and inductors,  cable connector for connecting an AC socket with the PDP (Plasma display panel) power supply unit, whether or not equipped with a metal support, which joins the AC socket to the PDP TV set 0 % p/st 31.12.2019 (*1)ex 8529 90 92 51 OLED modules, consisting of one or more TFT glass or plastic cells:  a diagonal measurement of the screen of 121 cm or more, but not more than 224 cm,  with a thickness of not more than 55mm,  containing organic material,  with control electronic for pixel addressing only,  with V-by-One Interface and with or without a plug for power supply,  with or without back cover, of a kind used in the manufacture of TV sets and monitors 0 %  31.12.2023 ex 8529 90 92 55 OLED modules, consisting of:  one or more TFT glass or plastic cells, containing organic material,  with or without combined touch screen facilities, and  one or more printed circuit boards with control electronics for pixel addressing, for use in the manufacture of TV sets and monitors or for use in the manufacture of vehicles of Chapter 87 (2) 0 % p/st 31.12.2019 ex 8529 90 92 63 LCD module:  with a diagonal measurement of the screen of 14,5 cm or more but not more than 38,5 cm,  with or without a touch screen,  with an LED backlight,  with a printed circuit board with EEPROM, microcontroller, LVDS receiver and other active and passive components,  with a plug for power supply and CAN and LVDS interfaces,  with or without electronic components for dynamic adjustments of colour,  in a housing, with or without mechanical, touch-sensitive or contactless control functions and with or without active cooling system, suitable for installation in motor vehicles of Chapter 87 (2) 0 % p/st 31.12.2020 ex 8529 90 92 65 OLED display consisting of:  the organic layer with organic LEDs,  two conductive layers on electron transfer and electron holes,  layers of transistors (TFT) with resolution of 1 920 Ã  1 080 ,  anode and cathode for power supply of organic diodes,  RGB filter,  glass or plastic protective layer,  without the electronics for pixel addressing, for use in the manufacture of goods of headings 8528 (2) 0 % p/st 31.12.2019 ex 8529 90 92 67 Colour LCD display panel for LCD monitors of heading 8528 :  with a diagonal measurement of the screen of 14,48 cm or more but not more than 31,24 cm,  with or without a touch screen,  with backlight, micro-controller,  with a CAN (Controller area network)-controller with one or more LVDS (Low-voltage differential signalling) interfaces and one or more CAN/power supply sockets or with an APIX (Automotive Pixel Link) controller with APIX interface,  in a housing with or without a heat sink at the back of the housing,  without a signal-processing module,  whether or not with haptic and acoustical feedback, for use in the manufacture of vehicles of Chapter 87 (2) 0 % p/st 31.12.2020 ex 8529 90 92 70 Rectangular fastening and covering frame:  of an aluminium alloy containing silicon and magnesium,  with a length of 500 mm or more but not more than 2 200 mm,  with a width of 300 mm or more but not more than 1 500 mm, of a kind used for the production of TV sets 0 % p/st 31.12.2022 ex 8529 90 92 85 Colour LCD module in a housing:  with a diagonal screen measurement of 14,48 cm or more but not more than 26 cm,  without touch screen,  with a backlight and micro-controller,  with a CAN (Controller Area Network) controller, an LVDS (Low-Voltage Differential Signalling) interface and a CAN/power connector,  without a signal processing module,  with control electronics for pixel addressing only,  with a motorised mechanism for moving the display screen, for permanent installation in vehicles of Chapter 87 (2) 0 % p/st 31.12.2020 ex 8535 90 00 ex 8536 50 80 30 83 Semiconductor module switch in a casing:  consisting of an IGBT transistor chip and a diode chip on one or more lead frames,  for a voltage of 600 V or 1 200 V 0 % p/st 31.12.2020 ex 8536 41 10 20 Photoelectric (so called photovoltaic) relay consisting of a GaAlAs light-emitting diode, a galvanically isolated input circuit with a photovoltaic generator and a power MOSFET output switch in a casing with connections for a voltage of 60 volts or less and a current of 2 amps or less 0 %  31.12.2021 (*1)ex 8536 41 90 40 A power relay with:  an electromechanical switching function,  a load current of 3 amperes or more but not exceeding 16 amperes,  a coil voltage of 5 volts or more but not exceeding 24 volts,  a distance between the connector pins of the load circuit not more than 12,5 mm 0 % p/st 31.12.2023 ex 8536 41 90 50 Photoelectric (so called photovoltaic) relay consisting of a GaAlAs light-emitting diode, a galvanically isolated input circuit with one or two photovoltaic generators and two power MOSFET output switches in a casing with connections for a maximum voltage of 60 volts and a minimum current of 2 amps 0 %  31.12.2021 ex 8536 49 00 30 Relays with:  a nominal voltage of 12 V DC  an allowable voltage of not more than 16 V DC  a coil resistance at 20 °C of 26, 7 Ohm ( ± 10 %)  a pick-up voltage at 60 °C of not more than 8,5 V  a drop-out voltage at 20 °C of 1 V or more  a nominal operating power at 20 °C of 5,4 Watts  a switching voltage of not more than 400 V DC  a permanent current-carrying capacity of not more than 120 A for use in the manufacture of batteries for electric vehicles (2) 0 %  31.12.2020 ex 8536 49 00 40 Photoelectric (so called photovoltaic) relay consisting of two GaAlAs light-emitting diodes, two galvanically isolated input circuits with photovoltaic generator(s) and four power MOSFET output switches in a casing with connections for a voltage of more than 60 volts 0 %  31.12.2021 ex 8536 50 11 40 Push-button switch for keyless start for a voltage of 12 V in a plastic housing, comprising at least:  printed circuit board,  LED diode,  connector,  brackets for mounting, for use in the manufacture of goods of Chapter 87 (2) 0 %  31.12.2021 (*1)ex 8536 50 19 ex 8536 50 80 93 97 Devices, having adjustable controller and switching functions, comprising one or more monolithic integrated circuits whether or not combined with semiconductor elements, mounted together on a leadframe and contained in a plastic housing 0 % p/st 31.12.2023 ex 8536 50 80 81 Mechanical speed governer switches for connecting electrical circuits, with:  a voltage of 240 V or more but not more than 250 V,  an amperage of 4 A or more but not more than 6 A, for use in the manufacture of machines falling within heading 8467 (2) 0 % p/st 31.12.2019 ex 8536 50 80 82 Mechanical switches for connecting electrical circuits, with:  a voltage of 240 V or more but not more than 300 V,  an amperage of 3 A or more but not more than 15 A, for use in the manufacture of machines falling within heading 8467 (2) 0 % p/st 31.12.2019 ex 8536 69 90 51 SCART type connectors, built into a plastic or metal housing, with 21 pins in 2 rows, for use in the manufacture of products falling within headings 8521 and 8528 (2) 0 % p/st 31.12.2022 ex 8536 69 90 60 Electrical sockets and plugs with a length of not more than 12,7 mm or a diameter of not more than 10,8 mm, for use in the production of hearing aids and speech processors (2) 0 % p/st 31.12.2020 ex 8536 69 90 82 Modular socket or plug for local area networks, whether or not combined with other sockets, integrating at least:  a pulse transformer, including a wide-band ferrite core,  a common mode coil,  a resistor,  a capacitor, for use in the manufacture of products falling within headings 8521 or 8528 (2) 0 % p/st 31.12.2019 ex 8536 69 90 84 Universal serial bus (USB) socket or plug in a single or multiple form for connecting with other USB devices, for use in the manufacture of goods falling within headings 8521 or 8528 (2) 0 % p/st 31.12.2020 ex 8536 69 90 85 Socket or plug, built into a plastic or metal housing, with no more than 96 pins, for use in the manufacture of products falling within headings 8521 or 8528 (2) 0 % p/st 31.12.2021 ex 8536 69 90 86 High-Definition Multimedia Interface (HDMI) type socket or plug, built into a plastic or metal housing, with 19 pins or 20 pins in 2 rows, for use in the manufacture of products falling within headings 8521 or 8528 (2) 0 % p/st 31.12.2021 ex 8536 70 00 10 Optical socket, plug or connector, for use in the manufacture of goods falling within headings 8521 or 8528 (2) 0 % p/st 31.12.2021 ex 8536 90 95 20 Semiconductor chip housing in the form of a plastic frame containing a lead frame equipped with contact pads, for voltages of not more than 1 000 V 0 % p/st 31.12.2020 ex 8536 90 95 40 Rivet contacts:  of copper  plated with silver nickel alloy AgNi10 or with silver containing by weight 11,2 % ( ± 1,0 %) of tin oxide and of indium oxide taken together  with a thickness of the plating of 0,3 mm (  0/+ 0,015 mm)  whether or not gilded 0 % p/st 31.12.2020 (*1)ex 8536 90 95 ex 8544 49 93 94 10 Elastomeric connector, of rubber or silicone, consisting of one or more conductor elements 0 % p/st 31.12.2023 ex 8537 10 91 50 Fuse control module in a plastic housing with mounting brackets comprising:  sockets with or without fuses,  connecting ports,  a printed circuit board with embedded microprocessor, micro switch and relay, of a kind used in the manufacture of goods of chapter 87 0 % p/st 31.12.2020 (*1)ex 8537 10 91 ex 8537 10 98 60 45 Electronic control units, manufactured according to class 2 of IPC-A-610E standard, with at least:  an AC power input of 208 V or more but not more than 400 V,  a logic power input of 24 V DC,  an automatic circuit breaker,  a main power switch,  internal or external electrical connectors and cables,  in a housing with dimension of 281 mm Ã  180 mm Ã  75 mm or more, but not more than 630 mm Ã  420 mm Ã  230 mm, of a kind used for manufacturing recycling or sorting machines 0 % p/st 31.12.2023 ex 8537 10 91 65 Electronic control unit for optimal engine performance:  with a programmable memory,  with a voltage of 8 V or more but not more than 16 V,  with at least one composite connector,  in a metal housing,  whether or not with metal holders, for use in the manufacture of motor vehicles (2) 0 %  31.12.2022 ex 8537 10 91 70 Programmable memory controller for a voltage not exceeding 1 000 V, of a kind used for the operation of a combustion motor and/or various actuators working with a combustion motor, comprising at least:  a printed circuit with active and passive components,  an aluminium housing, and  multiple connectors 0 % p/st 31.12.2022 (*1)ex 8537 10 98 30 Motor bridge ICs without programmable memory consisting of:  one or more integrated circuits, not interconnected, on separate lead frames,  also with discrete Metal Oxide Field Effect Transistors (MOSFET) for controlling DC motors in cars,  mounted in a plastic housing 0 % p/st 31.12.2023 ex 8537 10 98 35 Electronic control unit without memory, for a voltage of 12 V, for information exchange systems in vehicles (for connection of audio, telephony, navigation, camera and wireless car service) containing:  2 rotary knobs  27 or more pushbuttons  LED lights  2 integrated circuits for receiving and sending of control signals via the LIN-bus 0 % p/st 31.12.2020 ex 8537 10 98 40 Electronic control unit for monitoring car vehicle tyre pressure comprising plastic box with printed circuit board inside and with or without metal holder, of:  a length of 50 mm or more, but not more than 120 mm,  a width of 20 mm or more but not more than 40 mm,  a height of 30 mm or more, but not more than 120 mm, of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2019 ex 8537 10 98 50 Electronic control unit BCM (Body Control Module) comprising:  plastic box with printed circuit board and metal holder,  with voltage of 9 V or more, but not more than 16 V,  able to control, evaluate and manage functions of assisting services in an automobile, at least wiper timing, window heating, interior lighting, seat belt reminder, of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2019 ex 8537 10 98 60 Electronic assembly consisting of:  a microprocessor,  light-emitting diode (LED) or liquid crystal display (LCD) indicators,  electronic components mounted on a printed circuit, for use in the manufacture of built-in products of headings 8514 20 80 , 8516 50 00 and 8516 60 80 (2) 0 % p/st 31.12.2019 ex 8537 10 98 65 Lever for control module under the steering wheel:  with one or more single or multi-positional electrical switches (push-button, rotary or other),  whether or not equipped with printed circuit boards and electrical cables,  for a voltage of 9 V or more but not more than 16 V, of a kind used in the manufacture of motor vehicles of Chapter 87 0 % p/st 31.12.2021 ex 8537 10 98 75 Control unit for keyless access to vehicle and vehicle starting, with electrical switching apparatus, in a plastic housing, for a voltage of 12 V, whether or not with:  an antenna,  a connector,  a metal holder, for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 (*1)ex 8537 10 98 93 Electronic control units for a voltage of 12 V, for use in the manufacture of vehicle mounted temperature control systems (2) 0 % p/st 31.12.2023 ex 8538 90 91 ex 8538 90 99 20 50 Interior antenna for a car door locking system, comprising:  an antenna module in a plastic housing,  a connection cable with a plug,  at least two mounting brackets,  whether or not PCB including integrated circuits, diodes and transistors, of a kind used in the manufacture of goods of CN heading 8703 0 % p/st 31.12.2020 ex 8538 90 99 ex 8547 20 00 30 10 Polycarbonate or acrylonitrile butadiene styrene covers and cases for steering pad switches whether or not coated on the outside with a scratch resistant paint 0 % p/st 31.12.2019 (*1)ex 8538 90 99 40 Polycarbonate control interface buttons for steering pad switches coated on the outside with scratch resistant paint, in immediate packages of 500 pieces or more 0 % p/st 31.12.2019 ex 8538 90 99 60 Front control panel, in the form of a plastic box, with light guides, rotary switches, pressure switches and buttons switches, or other type of switches, without any electrical component, of a kind used in the dashboard of motor vehicles of Chapter 87 0 % p/st 31.12.2021 (*1)ex 8538 90 99 95 Copper base plate, of a kind used as a heatsink in the manufacture of IGBT modules containing more components than IGBT chips and diodes with a voltage of 650 V or more but not more than 1 200 V (2) 0 % p/st 31.12.2023 ex 8540 20 80 91 Photomultiplier 0 %  31.12.2021 (*1)ex 8540 71 00 20 Continuous wave magnetron with a fixed frequency of 2 460 MHz, packaged magnet, probe output, for use in the manufacture of products falling within subheading 8516 50 00 (2) 0 %  31.12.2023 (*1)ex 8540 89 00 91 Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions of which do not exceed 300 mm Ã  350 mm excluding leads. The tube contains one or more rows of characters or lines arranged in rows, each character or line consisting of fluorescent or phosphorescent elements. These elements are mounted on a metallised base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 %  31.12.2023 (*1)ex 8540 89 00 92 Vacuum fluorescent display tube 0 %  31.12.2023 ex 8540 91 00 20 Thermionic electron source (emitter point) of lanthanum hexaboride (CAS RN 12008-21-8) or cerium hexaboride (CAS RN 12008-02-5), in a metal housing with electric connectors having:  a graphite carbon shield mounted in a mini-Vogel type system  separate pyrolytic carbon blocks used as heating elements and  a cathode temperature of less than 1 800 K at a filament current of 1,26 A 0 %  31.12.2022 ex 8543 70 90 15 Laminated electrochromic film consisting of:  two outer layers of polyester,  a middle layer of acrylic polymer and silicone, and  two electric connection terminals 0 %  31.12.2021 (*1)ex 8543 70 90 30 Amplifier, consisting of active and passive elements mounted on a printed circuit, contained in a housing 0 % p/st 31.12.2023 ex 8543 70 90 33 High-frequency amplifier comprising one or more integrated circuits and one or more discrete capacitor chips, whether or not with IPD (integrated passive devices) on a metal flange in a housing 0 %  31.12.2021 ex 8543 70 90 34 Gallium nitride (GaN) high-frequency amplifier consisting of one or more discrete transistors, one or more discrete capacitor chips, whether or not with IPD (integrated passive devices) on a metal flange in a housing 0 %  31.12.2021 (*1)ex 8543 70 90 35 Radio frequency (RF) modulator, operating with a frequency range of 43 MHz or more but not more than 870 MHz, capable of switching VHF and UHF signals, consisting of active and passive elements mounted on a printed circuit, contained in a housing 0 % p/st 31.12.2023 (*1)ex 8543 70 90 45 Piezo-electric crystal oscillator with a fixed frequency, within a frequency range of 1,8 MHz to 67 MHz, contained in a housing 0 % p/st 31.12.2023 (*1)ex 8543 70 90 55 Opto-electronic circuit comprising one or more light-emitting diodes (LEDs), whether or not equipped with an integrated driving circuit, and one photodiode with amplifier circuit, whether or not with an integrated logic gate arrays circuit or one or more light-emitting diodes and at least 2 photodiodes with an amplifier circuit, whether or not with an integrated logic gate arrays circuit or other integrated circuits, contained in a housing 0 % p/st 31.12.2023 (*1)ex 8543 70 90 80 Temperature compensated oscillator, comprising a printed circuit on which are mounted at least a piezo-electric crystal and an adjustable capacitor, contained in a housing 0 % p/st 31.12.2023 (*1)ex 8543 70 90 85 Voltage controlled oscillator (VCO), other than temperature compensated oscillators, consisting of active and passive elements mounted on a printed circuit, contained in a housing 0 % p/st 31.12.2023 ex 8543 70 90 95 Mobile telephone view and control module comprising of:  a mains power/ CAN (Controller area network) output socket,  a universal serial bus (USB) and audio IN/OUT ports, and  incorporating a video switching device for the interface of smart phone operating systems with the Media Orientated Systems Transport network (MOST), for use in the manufacture of vehicles of Chapter 87 (2) 0 % p/st 31.12.2020 (*1)ex 8544 20 00 ex 8544 42 90 ex 8544 49 93 10 20 20 PET/PVC insulated flexible cable with:  a voltage of not more than 60 V,  a current of not more than 1 A,  a heat resistance of not more than 105 °C,  individual wires of a thickness of not more than 0,1 mm ( ± 0,01 mm) and a width of not more than 0,8 mm ( ± 0,03 mm),  a distance between conductors of not more than 0,5 mm, and  a pitch (distance from centreline to centreline of conductors) of not more than 1,25 mm 0 %  31.12.2023 ex 8544 20 00 30 Antenna connecting cable for the transmission of radio (AM/FM) signal and whether or not GPS signal, containing:  a coaxial cable,  two or more connectors, and  3 or more plastic clips for attachment to the dashboard, of a kind used in the manufacture of goods of Chapter 87 0 %  31.12.2021 (*1)ex 8544 30 00 30 Multi-measurement wire harness of a voltage of 5 V or more but not more than 90 V capable of measuring some or all of the following:  a travel speed of not more than 24 km/h  a motor speed of not more than 4 500 rpm  hydraulic pressure of not more than 25 MPa  mass of not more than 50 metric tonnes for use in the manufacture of vehicles of heading 8427 (2) 0 % p/st 31.12.2023 ex 8544 30 00 35 Wire harness:  with an operation voltage of 12V,  wrapped in tape or covered in plastic convoluted tubing,  with 16 or more strands, with all terminals to be tin plated or equipped with connectors, for use in the manufacture of all-terrain or utility task vehicles (2) 0 %  31.12.2021 ex 8544 30 00 ex 8544 42 90 40 40 Wire harness of the steering system with an operating voltage of 12 V, equipped with connectors on both sides, having at least 3 plastic anchor clamps for mounting on a motor vehicle steering box 0 % p/st 31.12.2019 ex 8544 30 00 ex 8544 42 90 60 50 Four-core connecting cable containing two female connectors for the transmission of digital signals from navigation and audio systems to a USB connector, of kind used in the manufacture of goods of Chapter 87 0 %  31.12.2020 ex 8544 30 00 70 Multi-measurement wire harness:  of a voltage of 5 V or more but not more than 90 V,  capable of transmitting information, for use in the manufacture of vehicles of heading 8711 (2) 0 % p/st 31.12.2019 ex 8544 30 00 ex 8544 42 90 85 65 Extension two-core cable with two connectors, containing at least:  a rubber grommet,  a metal attachment bracket, of a kind used to connect vehicle speed sensors in the manufacture of vehicles of Chapter 87 0 % p/st 31.12.2020 (*1)ex 8544 42 90 10 Data transmission cable capable of a bit rate transmission of 600 Mbit/s or more, with:  a voltage of 1,25 V ( ± 0,25 V),  connectors fitted at one or both ends, at least one of which contains pins with a pitch of 1 mm,  outer screening shielding, used solely for communication between LCD, PDP or OLED panel and video processing electronic circuits 0 % p/st 31.12.2023 (*1)ex 8544 42 90 15 PVC isolated flexible eight wire cable with:  a length of not more than 2 100 mm,  an operating voltage of 5 V or more, but not more than 35 V,  a temperature resistance of not more than 80 °C,  either an over-moulded 7 pin round 270 ° DIN male connector, a 6 pin A1101 male connector or a 8 pin A1001 male connector on one end, and  at least two stripped and tinned wires on the other end,  whether or not with mounted rubber pad with integrated strain relief 0 %  31.12.2023 (*1)ex 8544 42 90 25 PVC isolated flexible cable with:  a length of not more than 1 800 mm,  an operating voltage of 5V or more, but not more than 35V,  a heat resistance of not more than 80 °C,  an over-moulded 8 pin MiniFit male connector on one end,  either a 6 pin MiniFit socket or two over-moulded AMP connectors on the other end,  a over-moulded resistor inside the connector, and  a moulded strain relief on the cable,  whether or not with a over-moulded diode inside a connector 0 %  31.12.2023 (*1)ex 8544 42 90 35 PVC isolated flexible six or eight wire cable with:  a length of not more than 1 300 mm,  an operating voltage of 5 V or more, but not more than 35 V,  a heat resistance of not more than 80 °C,  either an over-moulded 8 pin MiniFit male connector or an over-moulded 6-pin DIN male connector on one end, and  either an over-moulded 8 pin MiniFit socket or an 8 pin MicroFit male connector on the other end 0 %  31.12.2023 ex 8544 42 90 70 Electric conductors:  of a voltage of not more than 80 V,  with a length of not more than 120 cm,  fitted with connectors, for use in the manufacture of hearing aids, accessory kits and speech processors (2) 0 % p/st 31.12.2020 ex 8544 42 90 80 12-wire connecting cable containing two connectors:  of a voltage of 5 V,  with a length of not more than 300 mm, for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 ex 8544 49 91 10 Insulated copper electrical wires:  with individual conductor wires of a diameter exceeding 0,51 mm,  for a voltage of not more than 1 000 V, for use in the manufacture of automotive cable harnesses (2) 0 % m 31.12.2019 ex 8544 49 93 30 Electric conductors:  of a voltage of not more than 80 V,  of a platinum-iridium-alloy,  coated with poly(tetrafluoroethylene),  without connectors, for use in the manufacture of hearing aids, implants and speech processors (2) 0 % m 31.12.2020 ex 8545 90 90 20 Carbon fibre paper of a kind used for gas diffusion layers in fuel cell electrodes 0 %  31.12.2020 (*1)ex 8548 10 29 10 Spent lithium-ion or nickel metal hydride electric accumulators 0 %  31.12.2023 (*1)ex 8548 90 90 41 Unit, consisting of a resonator operating within a frequency range of 1,8 MHz or more but not more than 40 MHz and a capacitor, contained in a housing 0 % p/st 31.12.2023 (*1)ex 8548 90 90 43 Contact image sensor 0 % p/st 31.12.2023 ex 8548 90 90 48 Optical unit, containing at least:  a laser diode and a photodiode operating at a typical wavelength of 635 nm or more but not more than 815 nm  an optical lens  a Recording Photodetector Integrated Circuit (PDIC)  a focussing and tracking actuator 0 % p/st 31.12.2021 (*1)ex 8548 90 90 65 LCD modules:  solely consisting of one or more TFT glass or plastic cells,  combined with touch screen facilities,  with one or more printed circuits boards with control electronics for pixel addressing only,  with or without backlight unit, and  with or without inverters 0 % p/st 31.12.2023 ex 8708 10 10 ex 8708 10 90 10 10 Plastic cover for filling the space between the fog lights and the bumper whether or not with a chrome strip for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 ex 8708 30 10 ex 8708 30 91 ex 8708 30 99 20 60 10 Motor powered brake actuation unit  with a rating of 13,5 V ( ± 0,5 V), and  a ball screw mechanism to control brake fluid pressure in the master cylinder, for use in the manufacture of electric motor vehicles (2) 0 % p/st 31.12.2019 ex 8708 30 10 ex 8708 30 91 40 30 Body of disc type brake in BIR (Ball in Ramp) or EPB (Electronic Parking Brake) or with hydraulic function only, containing functional and mounting openings and guide grooves, of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2019 ex 8708 30 10 ex 8708 30 91 50 10 Drum type parking brake:  operating within the service brake disk,  with a diameter of 170 mm or more but not more than 195 mm, for use in the manufacture of motor vehicles (2) 0 % p/st 31.12.2021 ex 8708 30 10 ex 8708 30 91 60 20 Non-asbestos organic brake pads with friction material mounted to the band steel back plate for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2019 ex 8708 30 10 ex 8708 30 91 70 40 Ductile cast iron brake caliper jaw, of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2020 ex 8708 40 20 ex 8708 40 50 20 10 Automatic hydrodynamic gearbox:  with a hydraulic torque converter,  without transfer box and cardan shaft,  whether or not with front differential, for use in the manufacture of motor vehicles of Chapter 87 (2) 0 % p/st 31.12.2020 ex 8708 40 20 30 Automatic gearbox with a hydraulic torque converter with:  at least eight gears,  an engine torque of 300 Nm or more, and  transverse or longitudinal installation, for use in the manufacture of motor vehicles of heading 8703 (2) 0 % p/st 31.12.2022 ex 8708 40 20 ex 8708 40 50 40 30 Gear box assembly with one or two inputs and at least three outputs in cast aluminium housing with overall dimensions (excluding the shafts) of not more than 455 mm (width) Ã  462 mm (height), 680 mm length, equipped with at least:  one exterior-splined output shaft,  a rotary switch to indicate gear position,  the potential for a differential, for use in the manufacture of all-terrain or utility task vehicles (2) 0 % p/st 31.12.2021 ex 8708 40 20 ex 8708 40 50 50 40 Transmission assembly which houses 3 other shafts inside it and offers a rotating switch for shift position consisting:  cast aluminium body,  differential gear,  2 electrical motors and gears, with the dimensions of:  a width of 300 mm or more but not more than 350 mm,  a height of 420 mm or more but not more than 500 mm,  a length of 500 mm or more but not more than 600 mm, for use in the manufacture of motor vehicles of Chapter 87 (2) 0 %  31.12.2022 ex 8708 50 20 ex 8708 50 99 20 10 Transmission shaft in carbon fibre reinforced plastics consisting of a unique piece without any joint in the middle:  of a length of 1 m or more but not more than 2 m,  of a weight of 6 kg or more but not more than 9 kg 0 % p/st 31.12.2020 ex 8708 50 20 ex 8708 50 99 ex 8708 99 10 ex 8708 99 97 40 30 70 80 Single input, dual output gearcase (transmission) in cast aluminium housing, with overall dimensions not exceeding 148 mm ( ± 1 mm) Ã  213 mm ( ± 1 mm) Ã  273 mm ( ± 1 mm) comprising at least:  two electro-magnetic one direction clutches in one cage, working in both directions,  an input shaft with outer diameter of 24 mm ( ± 1 mm), ended with spline of 22,  a coaxial output bushing with inner diameter of 22 mm or more but not more than 30 mm, ended with spline of 22 teeth or more but not more than 28 teeth, for use in the manufacture of all-terrain or utility task vehicles (2) 0 % p/st 31.12.2021 ex 8708 50 20 ex 8708 50 55 ex 8708 50 91 ex 8708 50 99 50 20 10 40 Double flange bearing of 3rd generation, for motor vehicles:  with double-row ball bearing,  whether or not with impulse (encoder) ring,  whether or not with antilock brake system (ABS) sensor,  whether or not with mounted screws, for use in the manufacture of goods of chapter 87 (2) 0 %  31.12.2022 ex 8708 80 20 ex 8708 80 35 10 10 Upper strut insulator containing:  a metal holder with three mounting screws, and  a rubber bump, of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2020 ex 8708 80 20 ex 8708 80 91 20 10 Rear chassis arm with a protective plastic label equipped with two metal casings with pressed-in rubber silent blocks, of kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2020 ex 8708 80 20 ex 8708 80 91 30 20 Rear chassis arm equipped with a ball pivot and metal casing with a pressed-in rubber silent block, of kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2020 ex 8708 80 99 10 Stabilizer bar for front axle equipped with a ball pivot on both ends for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 ex 8708 91 20 ex 8708 91 35 20 10 Aluminium cooler using compressed air with a ribbed design of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2019 ex 8708 91 20 ex 8708 91 99 30 30 Aluminium alloy inlet or outlet air tank manufactured to standard EN AC 42100 with:  an insulating area flatness of not more than 0,1 mm,  a permissible particle quantity of 0,3 mg per tank,  a distance between pores of 2 mm or more,  pore sizes of not more than 0,4 mm, and  not more than 3 pores larger than 0,2 mm, of a kind used in heat exchangers for car cooling systems 0 % p/st 31.12.2020 (*1)ex 8708 91 99 ex 8708 99 97 40 55 Assembly for supplying compressed air, whether or not with a resonator, comprising at least:  one solid aluminium tube whether or not with mounting bracket,  one flexible rubber hose, and  one metal clip, for use in the manufacture of goods of Chapter 87 (2) 0 %  31.12.2022 ex 8708 93 10 ex 8708 93 90 10 10 Mechanically operated clutch for use with an elastomeric belt in a dry environment in a CVT (Continuously Variable Transmission) gear case:  designed to be bolted onto a splined shaft of outer diameter 23 mm,  with an overall diameter of not more than 266 mm ( ± 1 mm),  comprised of 2 sheaves with tapered faces,  sheaves having taper of 13 degrees each,  having a main compression spring used to resist displacement between sheaves, and  comprised of a cam or spring to maintain proper belt tension, for use in the manufacture of all-terrain vehicles or utility task vehicles (2) 0 %  31.12.2021 ex 8708 93 10 ex 8708 93 90 30 30 Mechanically operated centrifugal clutch for use with an elastomeric belt in a dry environment in a continuously variable transmission (CVT), equipped with:  elements that activate the clutch at given rotation and generate (in this way) centrifugal force,  shaft ended with 5 or more but not more than 6 degree taper,  3 weights, and  1 compression spring, for use in the manufacture of all-terrain or utility task vehicles (2) 0 % p/st 31.12.2021 ex 8708 94 20 ex 8708 94 35 10 20 Rack steering gear in aluminium housing with homokinetic hinges of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2019 ex 8708 95 10 ex 8708 95 99 10 20 Inflatable safety cushion of high strength polyamide fibre  sewn  folded into three-dimensional packing form, fixed by thermal forming 0 % p/st 31.12.2020 ex 8708 95 10 ex 8708 95 99 20 30 Inflatable safety cushion of high strength polyamide fibre:  sewn,  folded,  with three-dimensionally applied silicone bonding for air bag cavity forming and load-regulated air bag sealing,  suitable for cool inflator technology 0 % p/st 31.12.2020 ex 8708 99 10 ex 8708 99 97 10 60 Six-layer composite fuel tank assembly comprising of:  a fuel inlet,  a pump flange assembly (PFA),  a ventilation with rollover valve mounted on the top of the tank, and  threated holes for PFA assembly, for use in the manufacture of all-terrain or utility task vehicles (2) 0 %  31.12.2021 (*1)ex 8708 99 10 ex 8708 99 97 25 45 Plastic air guide for directing air flow to the surface of intercooler for use in the production of motor vehicles (2) 0 %  31.12.2023 ex 8708 99 10 ex 8708 99 97 35 35 Holder of front radiator or intercooler whether or not with rubber cushioning for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 ex 8708 99 10 ex 8708 99 97 40 25 Support bracket of iron or steel, with mounting holes, whether or not with fixation nuts, for connecting the gearbox to the car body for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 ex 8708 99 97 85 Electroplated interior or exterior parts consisting of:  a copolymer of acrylonitrile-butadiene-styrene (ABS), whether or not mixed with polycarbonate,  layers of copper, nickel and chromium, for use in the manufacturing of parts for motor vehicles of heading 8701 to 8705 (2) 0 % p/st 31.12.2022 ex 8714 10 90 10 Inner tubes:  of SAE1541 carbon steel  with a hard chromium layer of 20 Ã ¼m (+ 15 Ã ¼m/  5 Ã ¼m)  having a wall thickness of 1,45 mm or more, but not more than 1,5 mm  having an elongation at break of 15 %  perforated of a kind used for the production of motorcycle fork rods 0 % p/st 31.12.2020 ex 8714 10 90 20 Radiators of a kind used in motor bikes for fitting of attachments (2) 0 % p/st 31.12.2020 ex 8714 10 90 50 Suspension damper tubes:  of 7050-t73 aluminium alloy,  anodised on the inner surface,  with a mean roughness (Ra) of the inner surface of not more than 0,4 and  a maximum roughness height (Rt) of the inner surface of not more than 4,0 0 %  31.12.2021 (*1)ex 8714 91 10 ex 8714 91 10 ex 8714 91 10 23 33 70 Frame, constructed from aluminium or aluminium and carbon fibres, for the use in the manufacture of bicycles (including e-bikes) (2) 0 %  31.12.2023 (*1)ex 8714 91 30 ex 8714 91 30 ex 8714 91 30 25 35 72 Front forks, except rigid (non-telescopic) front forks made entirely of steel, for use in the manufacture of bicycles (2) 0 %  31.12.2023 ex 8714 96 10 10 Pedals, for use in the manufacture of bicycles (2) 0 %  31.12.2020 (*1)ex 8714 99 10 ex 8714 99 10 20 89 Bicycle handlebars:  with or without integrated stem,  either made out of carbon fibres and synthetic resin or made of aluminium, for use in the manufacture of bicycles (2) 0 %  31.12.2022 ex 8714 99 90 30 Seat posts, for use in the manufacture of bicycles (2) 0 % p/st 31.12.2020 (*1)ex 9001 10 90 10 Image reverser made up from an assembly of optical fibres 0 %  31.12.2023 ex 9001 10 90 30 Polymer optical fibre with:  a poly(methyl methacrylate) core,  a cladding of fluorinated polymer,  a diameter of not more than 3,0 mm, and  a length of more than 150 m, of a kind used in the manufacture of polymer fibre cables 0 %  31.12.2021 ex 9001 10 90 ex 9001 90 00 40 18 Fibre optic plates:  uncoated and unpainted,  of a length of 30 mm or more, but not more than 234,5 mm,  of a width of 7 mm or more, but not more than 28 mm, and  of a height of 0,5 mm or more, but not more than 3 mm, of a kind used in dental x-ray systems 0 %  31.12.2021 ex 9001 20 00 10 Material consisting of a polarising film, whether or not on rolls, supported on one or both sides by transparent material, whether or not with an adhesive layer, covered on one side or on both sides with a release film 0 %  31.12.2022 (*1)ex 9001 20 00 ex 9001 90 00 20 55 Optical, diffuser, reflector or prism sheets, unprinted diffuser plates, whether or not possessing polarising properties, specifically cut 0 %  31.12.2023 ex 9001 50 41 ex 9001 50 49 40 40 Organic uncut corrective eyeglass lens, finished on both sides, to undergo a coating, colouring, edging, mounting or any other substantial process for use in the manufacture of corrective glasses (2) 0 %  31.12.2022 ex 9001 50 80 30 Round organic uncut, semi-finished eyeglass lens with corrective effect, finished on one side, of a kind used for the manufacture of finished eyeglass lenses 0 %  31.12.2021 (*1)ex 9001 90 00 35 Rear projection screen, comprising a lenticular plastic plate 0 % p/st 31.12.2023 (*1)ex 9001 90 00 45 Rod of neodymium-doped yttrium-aluminium garnet (YAG) material, polished at both ends 0 % p/st 31.12.2023 ex 9001 90 00 65 Optical film with a minimum of 5 multi-layer structures, including a back side reflector, a front side coating and a contrast filter with a pitch of not more than 0,65 Ã ¼m, for use in the manufacture of front projection screens (2) 0 %  31.12.2019 ex 9001 90 00 70 Poly(ethylene terephthalate) film with a thickness of less than 300 Ã ¼m according to ASTM D2103, having on one side prisms of acrylic resin with a prism angle of 90 ° and a prism pitch of 50 Ã ¼m 0 %  31.12.2021 ex 9001 90 00 85 Light guide panel made of poly(methyl methacrylate):  whether or not cut,  whether or not printed, for use in the manufacture of backlight units for flat screen TVs (2) 0 %  31.12.2020 ex 9002 11 00 ex 9002 19 00 15 10 Infrared lens with motorised focus adjustment,  using wavelengths of 3 Ã ¼m or more but not more than 5 Ã ¼m,  providing a clear picture from 50 m to infinity,  with fields of vision sizes of 3 ° Ã  2,25 ° and 9 ° Ã  6,75 °,  with a weight of not more than 230 g,  with a length of not more than 88 mm,  with a diameter of not more than 46 mm,  athermalised, for use in the manufacture of thermal imaging cameras, infrared binoculars, weapons scopes (2) 0 %  31.12.2020 ex 9002 11 00 20 Lenses:  measuring not more than 80 mm Ã  55 mm Ã  50 mm,  with a resolution of 160 lines/mm or better, and  with a zoom ratio of 18 times, of a kind used for the production of visualizers or live image cameras 0 %  31.12.2022 ex 9002 11 00 ex 9002 19 00 25 20 Infrared optical unit composed of:  a monocrystalline silicon lens with a diameter of 84 mm ( ± 0,1 mm), and  a monocrystalline germanium lens with a diameter of 62 mm ( ± 0,05 mm), assembled on a machined aluminum alloy support, of a kind used for thermal imaging cameras 0 %  31.12.2021 ex 9002 11 00 ex 9002 19 00 35 30 Infrared optical unit composed of:  a silicon lens with a diameter of 29 mm ( ± 0,05 mm), and  a monocrystalline calcium fluoride lens with a diameter of 26 mm ( ± 0,05 mm), assembled on a machined aluminum alloy support, of kind a used for thermal imaging cameras 0 %  31.12.2021 ex 9002 11 00 ex 9002 19 00 45 40 Infrared optical unit:  with a silicon lens of a diameter of 62 mm ( ± 0,05 mm),  mounted on a machined aluminum alloy support, of a kind used for thermal cameras 0 %  31.12.2021 (*1)ex 9002 11 00 50 Lens unit:  having a focal length of 25 mm or more but not more than 150 mm,  consisting of glass or plastic lenses, with a diameter of 60 mm or more but not more than 190 mm 0 %  31.12.2023 ex 9002 11 00 ex 9002 19 00 55 50 Infrared optical unit composed of:  a germanium lens with a diameter of 11 mm ( ± 0,05 mm),  a monocrystalline calcium fluoride lens with a diameter of 14 mm ( ± 0,05 mm), and  a silicon lens with a diameter of 17 mm ( ± 0,05 mm), assembled on a machined aluminum alloy support, of a kind used for thermal imaging cameras 0 %  31.12.2021 ex 9002 11 00 ex 9002 19 00 65 60 Infrared optical unit:  with a silicon lens with a diameter of 26 mm ( ± 0,1 mm),  mounted on a machined aluminum alloy support, of a kind used for thermal imaging cameras 0 %  31.12.2021 ex 9002 11 00 ex 9002 19 00 75 70 Infrared optical unit composed of:  a germanium lens with a diameter of 19 mm ( ± 0,05 mm),  a monocrystalline calcium fluoride lens with a diameter of 18 mm ( ± 0,05 mm),  a germanium lens with a diameter of 20,6 mm ( ± 0,05 mm), assembled on a machined aluminum alloy support, of a kind used for thermal imaging cameras 0 %  31.12.2021 (*1)ex 9002 11 00 85 Lens assembly with:  a horizontal field of view range of 50 deg or more, but not more than 200 deg,  a focal length of 1,16 mm or more, but not more than 5,45 mm,  a relative aperture of F/1,8 or more but not more than F/2,6,  a diameter of 5 mm or more but not more than 18,5 mm, for use in the manufacture of CMOS automotive cameras (2) 0 %  31.12.2019 (*1)ex 9002 90 00 30 Optical unit, comprising 1 or 2 rows of optical glass fibres in the form of lenses and with a diameter of 0,85 mm or more but not more than 1,15 mm, embedded between 2 plastic plates 0 % p/st 31.12.2023 ex 9002 90 00 40 Mounted lenses made from infrared transmitting chalcogenide glass, or a combination of infrared transmitting chalcogenide glass and another lens material 0 % p/st 31.12.2022 ex 9013 80 90 30 Electronic semiconductor micro-mirror in a housing suitable for the automatic printing of conductor boards, mainly consisting of:  one or more microelectromechanical mirrors (MEMS) manufactured with semiconductor technology, with a drive arranged in three-dimensional structures on the semiconductor material,  whether or not in a combination with one or more monolithic application-specific integrated circuits (ASIC), of a kind used for incorporation into products of Chapters 84-90 and 95 0 % p/st 31.12.2019 (*1)ex 9025 80 40 30 Electronic barometric semiconductor pressure sensor in a housing, mainly consisting of:  a combination of one or more monolithic application-specific integrated circuits (ASIC), and  at least one or more microelectromechanical sensor elements (MEMS) manufactured with semiconductor technology, with mechanical components arranged in three-dimensional structures on the semiconductor material 0 % p/st 31.12.2023 ex 9025 80 40 50 Electronic semiconductor sensor for measuring at least two of the following quantities:  Atmospheric pressure, temperature, (also for temperature compensation), humidity, or volatile organic compounds,  in a housing suitable for the automatic printing of conductor boards or Bare Die technology, containing:  one or more monolithic application-specific integrated circuits (ASIC),  one or more microelectromechanical sensor elements (MEMS) manufactured with semiconductor technology, with mechanical components arranged in three-dimensional structures on the semiconductor material, of a kind used for incorporation into products of Chapters 84-90 and 95 0 % p/st 31.12.2019 (*1)ex 9027 10 90 10 Sensor element for gas or smoke analysis in motor vehicles, essentially consisting of a zirconium-ceramic element in a metal housing 0 %  31.12.2019 ex 9029 10 00 30 Speed sensor using the Hall effect for measuring wheels rotation in a motor vehicle equipped with plastic housing and attached to connecting cable with a joining connector and mounting holders of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2019 ex 9029 20 31 ex 9029 90 00 10 20 Clustered instrument panel with the microprocessor control board, stepping motors and LED indicators showing at least:  speed,  engine revolutions,  engine temperature,  the fuel level, communicating via CAN-BUS and K-LINE protocols, of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2019 (*1)ex 9030 31 00 20 Automotive battery sensor for measuring voltage, current and temperature with:  a measuring unit, voltage regulator, micro-controller and LIN-Transceiver,  a battery pole terminal, LIN-connector and ground cable, for use in the manufacture of motor vehicles (2) 0 %  31.12.2023 (*1)ex 9032 89 00 30 Electronic controller of electric power steering (EPS controller) 0 % p/st 31.12.2023 ex 9032 89 00 40 Digital valve controller for controlling liquids and gases 0 % p/st 31.12.2022 ex 9032 89 00 50 Gas panel for regulating and controlling of the gas flow rate, working with plasma technology, comprising:  an electronic mass flow regulator, suitable for receiving and sending of analogue and digital signals,  four pressure transducers,  two or more pressure valves,  electric interfaces, and  several connectors for gas lines,  suitable for in-situ plasma bonding processes or for multi frequency bond activating processes 0 %  31.12.2021 ex 9401 90 80 10 Ratchet disk of a kind used in the manufacture of reclining car seats 0 % p/st 31.12.2020 ex 9401 90 80 60 Outer part of a headrest made of perforated bovine leather, lined with a scrim-reinforced lamination liner and without foam padding, after reworking (stitching of the leather and embroidery application) used in manufacture of seats of motor vehicles 0 %  31.12.2020 ex 9503 00 75 ex 9503 00 95 10 10 Plastic cable car scale models, whether or not with a motor, for printing (2) 0 % p/st 31.12.2020 ex 9607 20 10 10 Sliders, narrow tape with mounted zipper teeth, pin/boxes and other parts of slide fasteners, of base metal for use in the manufacture of zippers (2) 0 %  31.12.2020 ex 9607 20 90 10 Narrow strips mounted with plastic chain scoops for use in the manufacture of zippers (2) 0 %  31.12.2020 (*1)ex 9608 91 00 10 Non-fibrous plastic pen-tips with an internal canal 0 %  31.12.2023 (*1)ex 9608 91 00 20 Felt tips and other porous-tips for markers, without internal canal 0 %  31.12.2023 (*1)ex 9612 10 10 10 Ribbons of plastic with segments of different colours, providing the penetration of dyes by heat into a support (so called dye-sublimation) 0 %  31.12.2023 (1) However, the suspension of tariff duties does not apply where the processing is carried out by retail or catering undertakings. (2) Suspension of duties is subject to end-use customs supervision in accordance with Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1) (3) Only the ad valorem duty is suspended. The specific duty shall continue to apply. (4) A surveillance of imports of goods covered by this tariff suspension shall be established in accordance with the procedure laid down in Articles 55 and 56 of Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (5) CUS (Customs Union and Statistics Number) is assigned to each ECICS record (product). ECICS (European Customs Inventory of Chemical Substances) is an information tool managed by the European Commission, General Directorate for Taxation and Customs Union. More information can be found via the following link: http://ec.europa.eu/taxation_customs/common/databases/ecics/index_en.htm (6) The expression industrial assembly refers to the production of new items in an assembly plant or manufacturing plant. (*1) New or amended position or position with prolonged validity